 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.8
 
EXECUTION VERSION
 
INDENTURE
 
between
 
LEAF RECEIVABLES FUNDING 7, LLC,
 
as Issuer,

 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee and Custodian

 
Equipment Contract Backed Notes, Series 2011-2, Class A-1A,
Equipment Contract Backed Notes, Series 2011-2, Class A-1B,
Equipment Contract Backed Notes, Series 2011-2, Class A-2,
Equipment Contract Backed Notes, Series 2011-2, Class B,
Equipment Contract Backed Notes, Series 2011-2, Class C,
Equipment Contract Backed Notes, Series 2011-2, Class D,
Equipment Contract Backed Notes, Series 2011-2, Class E-1
and
Equipment Contract Backed Notes, Series 2011-2, Class E-2
 
 
 
Dated as of September 7, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
 
 

 
PAGE
ARTICLE I DEFINITIONS
2
         
Section 1.01
Definitions
2
 
Section 1.02
Certain Rules of Construction
2
   
ARTICLE II NOTE FORM
2
         
Section 2.01
Form Generally
2
 
Section 2.02
Multiple Classes of Notes; Form for Each Class; Rights of Each Class
2
 
Section 2.03
Denomination
5
 
Section 2.04
Execution, Authentication, Delivery and Dating
5
 
Section 2.05
Issuance of Definitive Notes
5
 
Section 2.06
Registration, Registration of Transfer and Exchange
5
 
Section 2.07
Mutilated, Destroyed, Lost or Stolen Note
5
 
Section 2.08
Payment of Principal and Interest; Rights Preserved
12
 
Section 2.09
Persons Deemed Owner
13
 
Section 2.10
Cancellation
14
 
Section 2.11
Notices to Security Depository
14
 
Section 2.12
Tax Treatment; Withholding Taxes
14
   
ARTICLE III INITIAL, SUBSTITUTE AND ADDITIONAL CONTRACTS
15
         
Section 3.01
Conditions Precedent to the Acquisition of Initial, Substitute and Additional
Contracts
15
   
ARTICLE IV ISSUANCE OF NOTES; CERTAIN ISSUER OBLIGATIONS
17
         
Section 4.01
Conditions to Issuance of Notes
17
 
Section 4.02
Security for Notes
20
 
Section 4.03
Review of Contract Files
21
 
Section 4.04
Defective Contracts
22
 
Section 4.05
Reserved
23
 
Section 4.06
Administration of the Contract Assets
23
 
Section 4.07
Releases
23
   
ARTICLE V SATISFACTION AND DISCHARGE
25
         
Section 5.01
Satisfaction and Discharge of Indenture
25
   
ARTICLE VI DEFAULTS AND REMEDIES
25
         
Section 6.01
Events of Default
25
 
Section 6.02
Acceleration of Maturity; Rescission and Annulment
26
 
Section 6.03
Collection of Indebtedness and Suits for Enforcement by Trustee
27

 
 
 
 
i

--------------------------------------------------------------------------------

 
 

 

 
Section 6.04
Remedies
28
 
Section 6.05
Optional Preservation of Collateral
28
 
Section 6.06
Trustee May File Proofs of Claim
29
 
Section 6.07
Trustee May Enforce Claims Without Possession of Notes
30
 
Section 6.08
Application of Money Collected
30
 
Section 6.09
Limitation on Suits
30
 
Section 6.10
Unconditional Right of the Noteholders to Receive Principal and Interest
31
 
Section 6.11
Restoration of Rights and Remedies
31
 
Section 6.12
Rights and Remedies Cumulative
31
 
Section 6.13
Delay or Omission Not Waiver
31
 
Section 6.14
Control by Control Party
31
 
Section 6.15
Waiver of Certain Events by the Control Party
32
 
Section 6.16
Additional Rights of Subordinate Noteholders
32
 
Section 6.17
Waiver of Stay or Extension Laws
34
 
Section 6.18
Sale of Collateral
34
 
Section 6.19
Action on Notes
36
   
ARTICLE VII THE TRUSTEE
36
         
Section 7.01
Certain Duties and Immunities
36
 
Section 7.02
Notice of Default and Other Events
38
 
Section 7.03
Certain Rights of Trustee
38
 
Section 7.04
Not Responsible for Recitals or Issuance of Notes
40
 
Section 7.05
May Hold Notes
41
 
Section 7.06
Money Held in Trust; Collateral
41
 
Section 7.07
Compensation and Reimbursement
41
 
Section 7.08
Corporate Trustee Required; Eligibility
42
 
Section 7.09
Resignation and Removal; Appointment of Successor
42
 
Section 7.10
Acceptance of Appointment by Successor
44
 
Section 7.11
Merger, Conversion, Consolidation or Succession to Business of Trustee
44
 
Section 7.12
Co-Trustees and Separate Trustees
44
 
Section 7.13
Maintenance of Office or Agency; Initial Appointment of Payment Agent
46
 
Section 7.14
Appointment of Authenticating Agent
46
 
Section 7.15
Appointment of Paying Agent other than Trustee; Money for Note Payments to be
Held in Trust
47
 
Section 7.16
Rights with Respect to the Servicer and Back-up Servicer
48
 
Section 7.17
Representations and Warranties of the Trustee
48
   
ARTICLE VIII THE CUSTODIAN
50
         
Section 8.01
Appointment of Custodian
50
 
Section 8.02
Removal of Custodian
50
 
Section 8.03
Termination by Custodian
50
 
Section 8.04
Limitations on the Custodian’s Responsibilities
51
 
Section 8.05
Limitation on Liability
52


 
ii

--------------------------------------------------------------------------------

 
 
 

 
Section 8.06
Custodian Obligations Regarding Genuineness of Documents
53
 
Section 8.07
Force Majeure
53
   
ARTICLE IX THE CLASS A INSURANCE POLICY
53
         
Section 9.01
Claims Under Class A Insurance Policy.
53
 
Section 9.02
Preference Claims Under Class A Insurance Policy.
54
 
Section 9.03
Collateral and Trust Accounts Held for Benefit of the Class A Note Insurer
56
 
Section 9.04
Preservation of the Class A Note Insurer’s Rights
56
 
Section 9.05
Pending Litigation
56
 
Section 9.06
Class A Note Insurer’s Rights
56
 
Section 9.07
Notices to the Class A Note Insurer
58
 
Section 9.08
Surrender of Class A Insurance Policy
58
   
ARTICLE X SUPPLEMENTAL INDENTURES
58
         
Section 10.01
Supplemental Indentures without Consent of the Noteholders
58
 
Section 10.02
Supplemental Indentures with Consent of the Noteholders
59
 
Section 10.03
Execution of Supplemental Indentures
60
 
Section 10.04
Effect of Supplemental Indentures
60
 
Section 10.05
Reference in Notes to Supplemental Indentures
61
 
Section 10.06
Amendments Affecting the Class A Note Insurer; Consent of Note Insurer
61
 
Section 10.07
Back-Up Servicer Consent
61
 
Section 10.08
Amendments to the Lockbox Intercreditor Agreement
61
   
ARTICLE XI REDEMPTIONS AND PREPAYMENTS OF NOTES
61
         
Section 11.01
Redemptions of Notes
61
 
Section 11.02
Redemption Procedures
62
 
Section 11.03
Notice of Redemption to Noteholders
63
 
Section 11.04
Amounts Payable on Redemption Date
63
 
Section 11.05
Release of Contract Assets in Connection with Redemptions
64
 
Section 11.06
Auction of Collateral
64
   
ARTICLE XII REPRESENTATIONS, WARRANTIES AND COVENANTS
65
         
Section 12.01
Representations and Warranties
65
 
Section 12.02
Covenants
71
   
ARTICLE XIII ACCOUNTS AND ACCOUNTINGS
77
         
Section 13.01
Collection of Money
77
 
Section 13.02
Establishment of Trust Accounts
77
 
Section 13.03
Collection Account
79
 
Section 13.04
Reserve Account
84


 
iii

--------------------------------------------------------------------------------

 
 
 

 
Section 13.05
Servicer Transition Account
85
 
Section 13.06
Prefunding Account
85
 
Section 13.07
Capitalized Interest Account
86
 
Section 13.08
Reports to the Noteholders
86
 
Section 13.09
Monthly Servicing Reports
87
   
ARTICLE XIV PROVISIONS OF GENERAL APPLICATION
87
         
Section 14.01
General Provisions
87
 
Section 14.02
Acts of Noteholders
87
 
Section 14.03
Notices
88
 
Section 14.04
Notices to Noteholders; Waiver
88
 
Section 14.05
Successors and Assigns
89
 
Section 14.06
Severability; No Waiver
89
 
Section 14.07
Benefits of Indenture Limited to Parties and Express Third Party Beneficiaries
89
 
Section 14.08
Legal Holidays
90
 
Section 14.09
Governing Law; Waiver of Jury Trial; Consent to Jurisdiction
90
 
Section 14.10
Counterparts; Entire Agreement
90
 
Section 14.11
Notifications
91
 
Section 14.12
No Petition
91
 
Section 14.13
Assignment
91
       
Schedule I
Contract Schedule
 
Schedule II
Definitions Annex
 


 
iv

--------------------------------------------------------------------------------

 
 
 
EXHIBITS

 
A-1
Form of Global Class A-1A Note
 
A-2
Form of Definitive Class A-1A Note
 
A-3
Form of Global Class A-1B Note
 
A-4
Form of Definitive Class A-1B Note
 
A-3
Form of Global Class A-2 Note
 
A-4
Form of Definitive Class A-2 Note
 
B-1
Form of Global Class B Note
 
B-2
Form of Definitive Class B Note
 
C-1
Form of Global Class C Note
 
C-2
Form of Definitive Class C Note
 
D-1
Form of Global Class D Note
 
D-2
Form of Definitive Class D Note
 
E-1
Form of Global Class E-1 Note
 
E-2
Form of Definitive Class E-1 Note
 
E-3
Form of Global Class E-2 Note
 
E-4
Form of Definitive Class E-2 Note
 
F-1
Form of Request for Release
 
F-2
Form of Return of Documents to Custodian
 
G
Form of Custodian and Trustee Certificate
 
H
Form of Release Agreement Re:  Existing Indebtedness
 
I
Form of Investor Certificate
 
J
Form of Transfer Certificate
 

 
 
v

--------------------------------------------------------------------------------

 
 
This Indenture, dated as of September 7, 2011 (as amended, supplemented or
modified from time to time, this “Indenture”), is entered into between LEAF
RECEIVABLES FUNDING 7, LLC, a Delaware limited liability company, as Issuer and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as Trustee and
as Custodian.
 
 
PRELIMINARY STATEMENT
 
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its Equipment Contract Backed Notes, Series 2011-2
(the “Notes”), issuable as provided in this Indenture.  All covenants and
agreements made by the Issuer herein are for the benefit and security of the
Noteholders and the Class A Note Insurer.  The Issuer and the Custodian are
entering into this Indenture, and the Trustee is accepting the trusts created
hereby, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged.
 
All things necessary to make this Indenture a valid agreement of the Issuer, the
Trustee and the Custodian in accordance with its terms have been done.
 
 
GRANTING CLAUSE
 
To secure the payment of the principal of and interest on the Notes in
accordance with their terms, the payment of all sums payable under this
Indenture and the other Transaction Documents and the performance of the
covenants contained in this Indenture and the other Transaction Documents, the
Issuer hereby Grants to the Trustee, solely in trust and as collateral security
as provided in this Indenture, for the benefit of the Secured Parties, a
security interest in all of the Issuer’s “accounts,” “deposit accounts,”
“chattel paper,” “payment intangibles,” “commercial tort claims,” “supporting
obligations,” “promissory notes,” “letter-of-credit rights,” “documents,”
“goods,” “fixtures,” “general intangibles,” “instruments,” “inventory,”
“equipment,” “investment property,” “proceeds” (as each of the foregoing terms
is defined in the UCC), rights, interests and property (whether now owned or
hereafter acquired or arising), including the Issuer’s right, title and interest
(whether now owned or hereafter acquired or arising) in and to and under the
following:  (a) the Contracts listed on the Contract Schedule; (b) the related
Contract Assets; (c)  the Assignment Agreements; (d) any rights of the Issuer
under the Purchase and Contribution Agreement and the Purchase and Sale
Agreement; (e) any rights of the Issuer under the Servicing Agreement; (f) the
Reserve Account, the Collection Account, the Prefunding Account and the
Capitalized Interest Account and all amounts from time to time on deposit
therein (including any Eligible Investments, investment property and other
property at any time and from time to time in such accounts); (g) all amounts
from time to time on deposit in the Lockbox Account with respect to the
Contracts and the Equipment; (h) the interest of the Issuer in the Equipment;
(i) any Insurance Policy and Insurance Proceeds; and (j) all income, payments
and proceeds of the foregoing (including, but not by way of limitation, all cash
proceeds, accounts, accounts receivable, notes, drafts, acceptances, chattel
paper, checks, deposit accounts, insurance proceeds, condemnation awards, rights
to payment of any and every kind, investment property and other forms of
obligations and receivables which at any time constitute all or part or are
included in the proceeds of any of the foregoing) (all of the foregoing being
hereinafter referred to as the “Collateral”).  The foregoing Grant, transfer,
assignment, set over and conveyance does not constitute and is not intended to
result in a creation or an assumption by the Trustee or the Secured Parties of
any obligation of the Issuer, the Servicer or any other Person in connection
with the Collateral or under any agreement or instrument relating thereto.  In
furtherance and not in limitation of the foregoing, the Issuer hereby assigns to
the Trustee, for the benefit of the Secured Parties, all of its right, title and
interest in and to all liens and security interests in any assets, and all UCC
financing statements related thereto. Notwithstanding the foregoing, Security
Deposits shall not constitute part of the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Trustee acknowledges its acceptance on behalf of the Secured Parties of a
security interest in all of the Issuer’s right, title and interest in and to the
Collateral and declares that it shall maintain the Collateral in accordance with
the provisions hereof.
 
ARTICLE I
DEFINITIONS
 
Section 1.01                      Definitions. Except as otherwise expressly
provided herein or unless the context otherwise requires, capitalized terms used
but not otherwise defined herein have the meaning set forth in the Definitions
Annex attached hereto as Schedule II.
 
Section 1.02                      Certain Rules of Construction.  Unless the
context of this Indenture clearly requires otherwise:  (a) references to the
plural include the singular and to the singular include the plural;
(b) references to any gender include any other gender; (c) the words “include”
and “including” are not limiting; (d) the words “hereof,” “herein,” “hereby,”
and “hereunder,” and any other similar words, refer to this Indenture as a whole
and not to any particular provision hereof; and (e) article, section,
subsection, clause, exhibit, and schedule references are to this
Indenture.  Article, section, and subsection headings are for convenience of
reference only, shall not constitute a part of this Indenture for any other
purpose, and shall not affect the construction of this Indenture.  All exhibits
and schedules attached hereto are incorporated herein by this reference.  Any
reference herein to this Indenture or any other agreement, document, or
instrument includes all permitted alterations, amendments, changes, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable.
 
ARTICLE II
NOTE FORM
 
Section 2.01                      Form Generally. The Notes and the related
certificates of authentication shall be in substantially the form described in
this Indenture, with such appropriate insertions, omissions, substitutions and
other variations as are expressly required or permitted by this Indenture.  The
Notes may have such letters, numbers or other marks of identification and such
legends or endorsements placed thereon, as may, consistently herewith, be
determined appropriate by the officers executing such Notes, as evidenced by
their execution of the Notes.  The terms of each Note are intended to be
incorporated into this Indenture.
 
Section 2.02                      Multiple Classes of Notes; Form for Each
Class; Rights of Each Class.  This Indenture provides for the issuance by the
Issuer of eight classes of Notes, the Class A-1A Notes, the Class A-1B Notes,
the Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes,
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
the Class E-1 Notes and the Class E-2 Notes.  Each Note shall bear upon its face
the designation of the Class to which it belongs.  Each Class A-1A Note issued
in the form of a Global Note shall be in the form of Exhibit A-1 attached
hereto, and each Class A-1A Note issued in the form of a Definitive Note shall
be in the form of Exhibit A-2 attached hereto. Each Class A-1B Note issued in
the form of a Global Note shall be in the form of Exhibit A-3 attached hereto,
and each Class A-1B Note issued in the form of a Definitive Note shall be in the
form of Exhibit A-4 attached hereto. Each Class A-2 Note issued in the form of a
Global Note shall be in the form of Exhibit A-5 attached hereto, and each Class
A-2 Note issued in the form of a Definitive Note shall be in the form of Exhibit
A-6 attached hereto. Each Class B Note issued in the form of a Global Note shall
be in the form of Exhibit B-1 attached hereto, and each Class B Note issued in
the form of a Definitive Note shall be in the form of Exhibit B-2 attached
hereto. Each Class C Note issued in the form of a Global Note shall be in the
form of Exhibit C-1 attached hereto, and each Class C Note issued in the form of
a Definitive Note shall be in the form of Exhibit C-2 attached hereto. Each
Class D Note issued in the form of a Global Note shall be in the form of Exhibit
D-1 attached hereto, and each Class D Note issued in the form of a Definitive
Note shall be in the form of Exhibit D-2 attached hereto. Each Class E-1 Note
issued in the form of a Global Note shall be in the form of Exhibit E-1 attached
hereto, and each Class E-1 Note issued in the form of a Definitive Note shall be
in the form of Exhibit E-2 attached hereto. Each Class E-2 Note issued in the
form of a Global Note shall be in the form of Exhibit E-3 attached hereto, and
each Class E-2 Note issued in the form of a Definitive Note shall be in the form
of Exhibit E-4 attached hereto. All Notes in the same Class shall be in
substantially identical form except for differences in registration information
and denomination and such other variations as may be permitted by this
Indenture.
 
(a)           Global Notes.  The Notes are being offered and sold by the Issuer
to the Initial Purchaser pursuant to the Note Purchase Agreement.
 
Notes offered and sold to QIBs in reliance on Rule 144A shall be issued
initially in the form of Rule 144A Global Notes, which shall be delivered by the
Trustee to the Security Depository or pursuant to the Security Depository’s
instructions, and registered in the name of the Security Depository or a nominee
of the Security Depository, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided.  The Outstanding Note Balance of the Rule 144A
Global Notes may from time to time be increased (up to the maximum authorized
amount) or decreased by adjustments made on the records of the Trustee and the
Security Depository or its nominee as hereinafter provided.  The Trustee shall
not be liable for any error or omission by the Security Depository in making
such record adjustments, and the records of the Trustee shall be controlling
with regard to the Outstanding Note Balance of Rule 144A Global Notes hereunder
absent manifest error.
 
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and
redemptions.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the amount of outstanding Notes represented thereby
shall be made by the Trustee, or by the Note Registrar at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.07 hereof.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
Except as set forth in Section 2.07 hereof, the Global Notes may be transferred,
in whole and not in part, only to another nominee of the Security Depository or
to a successor of the Security Depository or its nominee.
 
(b)           Book-Entry Provisions.  This Section 2.02(b) shall apply only to
the Rule 144A Global Notes deposited with or on behalf of the Security
Depository.
 
The Issuer shall execute and the Trustee shall, in accordance with this
Section 2.02(b), authenticate and deliver one Global Note for each Class of
Notes which shall be (i) registered in the name of the Security Depository or
the nominee of the Security Depository and (ii) delivered by the Trustee to the
Security Depository or pursuant to the Security Depository’s instructions.
 
Members of, or participants in, the Security Depository shall have no rights
either under this Indenture with respect to any Global Note held on their behalf
by the Security Depository or by the Trustee as custodian for the Security
Depository or under such Global Notes, and the Security Depository may be
treated by the Issuer, the Trustee and any agent of the Issuer or the Trustee as
the absolute owner of such Global Notes for all purposes
whatsoever.  Notwithstanding the foregoing, nothing herein shall prevent the
Issuer, the Trustee or any agent of the Issuer or the Trustee from giving effect
to any written certification, proxy or other authorization furnished by the
Security Depository or impair, as between the Security Depository and its Agent
Members, the operation of customary practices of such Security Depository
governing the exercise of the rights of an owner of a beneficial interest in any
Global Notes.
 
So long as there are no Definitive Notes Outstanding, the Note Registrar and the
Trustee shall treat the Security Depository for all purposes of this Indenture
(including the payment of principal of and interest on the Notes and the giving
of instructions or directions hereunder) as the sole Holder of the Notes, and
shall have no obligation to the Note Owners.
 
The rights of Note Owners shall be exercised only through the Security
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Security Depository and/or the Agent
Members.  The initial Security Depository will make book-entry transfers among
the Agent Members and receive and transmit payments of principal of and interest
on the Notes to such Agent Members with respect to such Global Notes.
 
Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Security Depository shall be deemed
to represent such percentage only to the extent that it (i) has received
instructions to such effect from Note Owners and/or Agent Members owning or
representing, respectively, such required percentage of the beneficial interest
in the Notes and (ii) has delivered such instructions to the Trustee.
 
(c)           Definitive Notes.  Except as provided in Section 2.05, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated definitive, fully registered Notes (any such Notes, the
“Definitive Notes”).  The Definitive Notes shall be typewritten, printed,
lithographed or engraved or produced by any combination of these methods, all as
determined by the officers executing such Notes, as evidenced by their execution
of such Notes.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(d)           Each Note issued under this Indenture shall be in all respects
equally and ratably secured with each other Note by the Collateral Granted by
the Issuer hereunder.  Each Note shall be entitled to the benefits hereof,
without preference, priority or distinction on account of the actual time or
times of authentication and delivery, all in accordance with the terms and
provisions of this Indenture.  Notwithstanding the foregoing, all cash amounts
shall be applied by the Trustee in accordance with Section 13.03(c) and the
other the express provisions hereof.
 
Section 2.03                      Denomination.  The Initial Note Balance of the
Class A-1A Notes that may be authenticated and delivered under this Indenture is
$15,000,000, the Initial Note Balance of the Class A-1B Notes that may be
authenticated and delivered under this Indenture is $5,000,000, the Initial Note
Balance of the Class A-2 Notes that may be authenticated and delivered under
this Indenture is $61,995,000, the Initial Note Balance of the Class B Notes
that may be authenticated and delivered under this Indenture is $5,403,000, the
Initial Note Balance of the Class C Notes that may be authenticated and
delivered under this Indenture is $6,907,000, the Initial Note Balance of the
Class D Notes that may be authenticated and delivered under this Indenture is
$3,119,000, the Initial Note Balance of the Class E-1 Notes that may be
authenticated and delivered under this Indenture is $4,234,000 and the Initial
Note Balance of the Class E-2 Notes that may be authenticated and delivered
under this Indenture is $3,342,000, except for Notes of the same Class
authenticated and delivered upon registration of transfer, or in exchange for,
or in lieu of, other Notes pursuant to Sections 2.06, 2.08 or 10.05.  The Notes
shall be issuable only as registered Notes without coupons in the denominations
of at least $100,000 with respect to any Note and multiples of $1,000 for any
amount in excess thereof; provided that the foregoing shall not restrict or
prevent the transfer, in accordance with Sections 2.06 and 2.07, of any “stub”
Note with a remaining Outstanding Note Balance of less than $100,000 with
respect to any Note.
 
Section 2.04                      Execution, Authentication, Delivery and
Dating.  The Notes shall be executed on behalf of the Issuer by the manual or
facsimile signature of one of its authorized officers.  Notes bearing the manual
or facsimile signatures of individuals who were at any time authorized officers
of the Issuer shall bind the Issuer, notwithstanding that such individuals or
any of them have ceased to hold such offices subsequent to the authentication or
delivery of such Notes.
 
Each Note shall be dated as of the date of its authentication.  No Note shall be
entitled to any benefit under this Indenture or be valid or obligatory for any
purpose, unless there appears on such Note a certificate of authentication
substantially in the form provided for herein executed by the Trustee upon
receipt of an Issuer Order or by any Authenticating Agent by the manual
signature of one of its authorized officers, and such certificate upon any Note
shall be conclusive evidence, and the only evidence, that such Note has been
duly authenticated and delivered hereunder.
 
Section 2.05                      Issuance of Definitive Notes.  If Book-Entry
Notes have been issued with respect to any Class and (a) the Issuer advises the
Trustee that the Security Depository is no longer willing or able to discharge
properly its responsibilities with respect to such Class and the Trustee or the
Issuer is unable to locate a qualified successor,  (b) the Issuer at its option
elects to terminate the book-entry system through DTC, or (c) after the
occurrence of an Event of Default, Noteholders of not less than 50% of the
Outstanding Note Balance of Notes of any Class advise the Trustee and DTC that
it is no longer in the best interests of such Class to have the Notes of such
Class in book-entry form, then upon surrender to the Trustee of any such Notes
by the Security Depository, accompanied by registration instructions from the
Security Depository for registration of Definitive Notes, the Issuer shall
execute and the Trustee shall authenticate and the Note Registrar shall deliver
such Definitive Notes to the applicable Noteholders.  Neither the Issuer nor the
Trustee shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
The Trustee shall recognize the Holders of such Definitive Notes as Noteholders
hereunder.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Section 2.06                      Registration, Registration of Transfer and
Exchange.
 
(a)           The Issuer shall cause to be kept a register (the “Note Register”)
at the office of an agent (the “Note Registrar”), in accordance with
Section 7.13, and in which, subject to such reasonable regulations as it may
prescribe, the Note Registrar shall, on behalf of the Issuer, provide for the
registration, issuance and ownership of the Notes and the registration of
transfers of the Notes.  The Trustee is hereby appointed the initial Note
Registrar.  The Class A Note Insurer, each Noteholder and, if the Note Registrar
is someone other than the Trustee, the Trustee shall have the right to examine
the Note Register at all reasonable times and to rely conclusively upon an
Officer’s Certificate of the Note Registrar as to the names and addresses of the
Noteholders and the Outstanding Note Balances and numbers of such Notes as held.
 
(b)           The Notes have not been registered under the Securities Act or the
securities laws of any jurisdiction.  Consequently, the Notes are not
transferable other than pursuant to Rule 144A.  Each Person who has or who
acquires any Ownership Interest in a Note shall be deemed by the acceptance or
acquisition of such Ownership Interest to have agreed to be bound by the
provisions of this Section 2.06.
 
(c)           With respect to any Definitive Note, at the option of the
Noteholder thereof, Notes may be exchanged for other Notes of any authorized
denominations (together with any “stub note” reflecting the remaining
Outstanding Note Balance of such Note(s) that is less than the minimum
authorized denomination), Outstanding Note Balance and Stated Maturity Date,
upon surrender of the Notes to be exchanged at the Corporate Trust
Office.  Whenever any Notes are so surrendered for exchange, the Issuer shall
execute, and the Trustee or its agents shall authenticate and deliver, the Notes
which the Noteholder making the exchange is entitled to receive.
 
(d)           With respect to any Definitive Note, any Definitive Note presented
or surrendered for registration of transfer or exchange shall be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Trustee duly executed.  All Notes issued upon any registration of transfer
or exchange of Notes shall be the valid obligations of the Issuer, evidencing
the same rights, and entitled to the same benefits under this Indenture, as the
Notes surrendered upon such registration of transfer or exchange.  No service
charge shall be charged to a Noteholder for any registration of transfer or
exchange of Notes, but the Issuer and the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Notes.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(i)           Limitation on Transfer and Exchange.  (1) The transfer and
exchange of Global Notes or beneficial interests therein shall be effected
through the Security Depository, in accordance with this Indenture and the
procedures of the Security Depository therefor, which shall include restrictions
on transfer comparable to those set forth herein to the extent required by the
Securities Act.  Beneficial interests in a Global Note may be transferred to
persons who take delivery thereof in the form of a beneficial interest in the
same Global Note in accordance with the transfer restrictions set forth in the
legend in subsection (d)(xii) of Section 2.07.
 
(e)           Transfer and Exchange from Definitive Notes to Definitive
Notes.  When Definitive Notes are presented by a Holder to the Note Registrar
with a request:
 
(i)           to register the transfer of Definitive Notes in the form of other
Definitive Notes; or
 
(ii)           to exchange such Definitive Notes for an equal Outstanding Note
Balance of Definitive Notes of other authorized denominations, the Note
Registrar shall register the transfer or make the exchange as requested;
provided, however, that the Definitive Notes presented or surrendered for
register of transfer or exchange:
 
(A)           shall be duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Note Registrar duly executed by such Holder
or by his attorney, duly authorized in writing; and
 
(B)           shall be accompanied by an Investment Letter substantially in the
form of Exhibit I attached hereto shall be delivered by the proposed transferee
to the Issuer and to the Trustee to the effect that such transfer is in
compliance with Rule 144A.
 
(f)           Restrictions on Transfer and Exchange of Global
Notes.  Notwithstanding any other provision of this Indenture, a Global Note may
not be transferred as a whole except by the Security Depository to a nominee of
the Security Depository or by a nominee of the Security Depository to the
Security Depository or another nominee of the Security Depository or by the
Security Depository or any such nominee to a successor Security Depository or a
nominee of such successor Security Depository.
 
(g)           Each purchaser of a Note or an interest in a Note, other than the
Initial Purchaser, will be deemed to have represented and agreed as follows:
 
(i)           It understands that the Notes will be offered and may be resold by
the Initial Purchaser only to QIBs pursuant to Rule 144A.
 
(ii)           It understands that the Notes have not been registered under, and
were transferred to it in a transaction not involving any public offering within
the meaning of, the Securities Act, and that if in the future it decides to
re-offer, resell, pledge or otherwise transfer such Notes it will do so only in
accordance with applicable state securities laws and pursuant to Rule 144A to a
Person whom the seller reasonably believes is a QIB in a transaction meeting the
requirements of Rule 144A, purchasing for its own account or for the account of
a QIB, whom the holder has informed that such re-offer, resale, pledge or other
transfer is being made in reliance on Rule 144A or to the Issuer pursuant to the
terms of the Indenture.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(iii)           It acknowledges that none of the Issuer, the Initial Purchaser
or any Person representing the Issuer or the Initial Purchaser has made any
representation to it with respect to the Issuer, any affiliates thereof or the
offering or sale of the Notes, other than the information contained in the
Offering Circular.  It is purchasing the Notes for its own account, or for one
or more investor accounts for which it is acting as a fiduciary or agent, in
each case for investment purposes only, and not with a view to, or for offer or
resale in connection with, any distribution thereof in violation of the
Securities Act or the applicable state securities laws, subject to any
requirements of law that the disposition of its property or the property of such
investor account be at all times within its or their control and subject to its
or their ability to resell such Notes pursuant to Rule 144A.
 
(iv)           If it is acquiring any Note as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to such account and that it has full power to make the
acknowledgments, representations and agreements contained herein on behalf of
each such account.
 
(v)           It is (1) a QIB purchasing for its own account or for the account
of another QIB and it, and such other Person (if applicable), are aware that the
sale to it is being made in reliance on Rule 144A and (2) with respect to the
Class E-2 Notes, is a U.S. Person.
 
(vi)           It acknowledges that transfers of the Notes shall otherwise be
subject in all respects to the restrictions applicable thereto contained in this
Indenture.
 
(vii)           (A) It is not (and for so long as it holds any Notes or an
interest therein will not be), and is not acting on behalf of (and for so long
as it holds any Notes or an interest herein will not be acting on behalf of), an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
Title I of ERISA, a plan described in Section 4975(e)(1) of the Code or an
entity which is deemed to hold the assets of any such plan (“Plan Assets”)
pursuant to 29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA
(the “Plan Asset Regulation”) (each a “Benefit Plan Investor”), (B) in the case
of a Class A-1A Note, Class A-1B Note, Class A-2 Note, Class B Note, Class C
Note, Class D Note or Class E-1 Note, (i) its acquisition and continued holding
of such Note will be covered by a statutory exemption or a prohibited
transaction class exemption issued by the United States Department of Labor,
(ii) at the time of acquisition such Notes are rated at least investment grade
and (iii) it believes that such Notes are properly treated as indebtedness
without substantial equity features for purposes of the Plan Asset Regulations
and agrees to so treat such Notes or (C) in the case of a Class A-1A Note, Class
A-1B Note, Class A-2 Note, Class B Note, Class C Note, Class D Note or Class E-1
Note, it has provided the Trustee with an opinion of counsel, which opinion of
counsel will not be at the expense of the Trustee, the Issuer, the Servicer, the
Class A Note Insurer or the Initial Purchaser, which opines that the purchase,
holding and transfer of such Note or interest therein is permissible under
applicable law, will not constitute or result in a non-exempt prohibited
transaction under ERISA or Section 4975 of the Code and will not subject the
Trustee, the Issuer, the Servicer or the Initial Purchaser to any obligation in
addition to those undertaken herein.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(viii)           It acknowledges and agrees to treat the Notes as debt for all
federal, state and local income tax purposes.
 
(ix)           [Reserved];
 
(x)           It is purchasing one or more Notes in an amount of at least
$100,000, and it understands that such Notes may be resold, pledged or otherwise
transferred in an amount of at least $100,000 (unless the Outstanding Note
Balance of such Note shall be less than $100,000).
 
(xi)           It understands that the Notes will bear a legend substantially to
the following effect unless the Issuer determines otherwise consistent with
applicable law:
 
For Rule 144A Global Notes Only:  Unless this Note is presented by an authorized
representative of The Depository Trust Company, a New York corporation (“DTC”),
to the transferor of such Note or its agent for registration of transfer,
exchange or payment, and any Note issued is registered in the name of Cede & Co.
or in such other name as is requested by an authorized representative of DTC
(and any payment is made to Cede & Co. or to such other entity as is requested
by an authorized representative of DTC), any transfer, pledge or the use hereof
for value or otherwise by or to any person is wrongful inasmuch as the
registered owner hereof, Cede & Co., has an interest herein.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE AND (2) THAT
IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN
 
- 9 -

--------------------------------------------------------------------------------

 
 
WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS
SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA,
A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY
SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED
BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN
INVESTOR”), (B) IN THE CASE OF A CLASS A-1A NOTE, CLASS A-1B NOTE, CLASS A-2
NOTE, A CLASS B NOTE, A CLASS C NOTE, CLASS D NOTE OR A CLASS E-1 NOTE (I) ITS
PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION SUCH NOTES ARE RATED AT LEAST INVESTMENT GRADE
AND (III) IT BELIEVES THAT SUCH NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES  OR (C) IN THE CASE OF A CLASS A-1A NOTE,
CLASS A-1B NOTE, CLASS A-2 NOTE, A CLASS B NOTE, A CLASS C NOTE, A CLASS D NOTE
OR A CLASS E-1 NOTE, IT HAS PROVIDED THE TRUSTEE WITH AN OPINION OF COUNSEL,
WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE TRUSTEE, THE ISSUER,
THE SERVICER, THE CLASS A NOTE INSURER, OR THE INITIAL PURCHASER, WHICH OPINES
THAT THE PURCHASE, HOLDING AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE
INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE
INDENTURE. THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY
IN PERMITTED DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR
IN THIS NOTE MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(xii)           It acknowledges that the Issuer, the Servicer, the Initial
Purchaser and others will rely on the truth and accuracy of the foregoing
acknowledgments, representations and agreements, and agrees that if any of the
foregoing acknowledgments, representations and agreements deemed to have been
made by it are no longer accurate, it shall promptly notify the Issuer, the
Servicer and the Initial Purchaser.
 
(h)           Except as otherwise required under the Note Purchase Agreement,
the Initial Purchaser shall not be required to deliver, and neither the Issuer
nor the Trustee shall demand therefrom, any of the certifications or opinions
described in this Section 2.07 in connection with the initial issuance of the
Notes and the delivery thereof by the Issuer.
 
Section 2.07                      Mutilated, Destroyed, Lost or Stolen Note. (a)
If (i) any mutilated Note is surrendered to the Trustee or the Issuer, or the
Trustee and the Issuer receive evidence to their reasonable satisfaction of the
destruction, loss or theft of any Note, and (ii) in the case of a destroyed,
lost, or stolen Note, there is delivered to the Trustee and the Issuer such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Trustee and the Issuer that such Note has
been acquired by a bona fide purchaser and provided that the requirements of
Section 8-405 of the UCC are satisfied, the Issuer shall execute and, upon a
written request therefor by the Trustee and the Issuer shall authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Note, a new Note of the same Class, tenor and Outstanding Note Balance,
bearing a number not contemporaneously outstanding. If, after the delivery of
such new Note, a bona fide purchaser of the original Note in lieu of which such
new Note was issued presents such original Note for payment, the Trustee and the
Issuer shall be entitled to recover such new Note from the Person to whom it was
delivered or any Person taking title there from, except a bona fide purchaser,
and the Trustee and the Issuer shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Trustee and the Issuer, in connection therewith. If any such
mutilated, destroyed, lost or stolen Note shall have become or shall be about to
become due and payable in full, or shall have been called for redemption in
full, instead of issuing a new Note, the Issuer may pay such Note without
surrender thereof, except that any mutilated Note shall be surrendered.
 
Upon the issuance of any new Note under this Section, the Issuer or the Note
Registrar may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
 
Subject to the above provisions of this Section 2.07, every new Note issued
pursuant to this Section 2.07, in lieu of any destroyed, lost or stolen Note,
shall constitute an original additional contractual obligation of the Issuer,
whether or not the destroyed, lost or stolen Note shall be at any time
enforceable by anyone, and shall be entitled to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
 
Section 2.08                      Payment of Principal and Interest; Rights
Preserved.
 
(a)           For each applicable Interest Accrual Period, the Notes of each
Class shall accrue interest on the Outstanding Note Balance thereof at the Note
Rate applicable to such Class; provided however, that with respect to the
Subordinated Notes and on each Payment Date, interest shall be deemed not to
have accrued during the previous Interest Accrual Period on an amount equal to
the Impairment of such Class of Subordinated Notes. Notwithstanding the
foregoing, if, on any subsequent Payment Date and with respect to each Class of
Subordinated Notes, no Impairment is allocated to such Class of Subordinated
Notes, all Deferred Interest for such Class of Subordinated Notes shall be
deemed to have accrued during the immediately preceding Interest Accrual Period
and be payable on such Payment Date as Note Current Interest. All interest
accrued hereunder on the Notes of each Class shall be calculated on the basis of
a three-hundred-sixty (360)-day year comprised of twelve 30-day months. All
interest accrued hereunder on the Notes of each Class shall accrue through the
day preceding the Stated Maturity Date for such Class and, to the extent that
the payment of such interest shall be legally enforceable, (except with respect
to Deferred Interest) on any overdue payment of interest at the Note Rate from
the date such interest becomes due and payable (giving effect to any applicable
grace periods herein) until fully paid. All accrued interest shall be due and
payable in arrears on each Payment Date and shall be paid by the Trustee to the
Noteholders in accordance with Section 13.03.  In making any interest payment,
if the interest calculation with respect to a Note shall result in a portion of
such payment being less than $0.01, then such payment shall be decreased to the
nearest whole cent, and no subsequent adjustment shall be made in respect
thereof.
 
(b)           The principal of each Note shall be payable on each Payment Date
beginning on the Initial Payment Date unless such Note becomes due and payable
at an earlier date by declaration of acceleration in accordance with Article VI
or call for redemption in accordance with Article XI.  The installment of
principal due on the Class A-1A Notes on any Payment Date shall, to the extent
of Available Funds in accordance with Section 13.03 on such Payment Date, be
paid as set forth in Section 13.03(c)(xiii) or Section 13.03(d)(xiii), as
applicable. The installment of principal due on the Class A-1B Notes on any
Payment Date shall, to the extent of Available Funds in accordance with Section
13.03 on such Payment Date, be paid as set forth in Section 13.03(c)(xiii) or
Section 13.03(d)(xiv), as applicable. The installment of principal due on the
Class A-2 Notes on any Payment Date shall, to the extent of Available Funds in
accordance with Section 13.03 on such Payment Date, be paid as set forth in
Section 13.03(c)(xiii) or Section 13.03(d)(xv), as applicable. The installment
of principal due on the Class B Notes on any Payment Date shall, to the extent
of Available Funds in accordance with Section 13.03 on such Payment Date, be
paid as set forth in Section 13.03(c)(xv) or Section 13.03(d)(xvii), as
applicable. The installment of principal due on the Class C Notes on any Payment
Date shall, to the extent of Available Funds in accordance with Section 13.03 on
such Payment Date, be paid as set forth in Section 13.03(c)(xvi) or Section
13.03(d)(xviii), as applicable. The installment of principal due on the Class D
Notes on any Payment Date shall, to the extent of Available Funds in accordance
with Section 13.03 on such Payment Date, be paid as set forth in Section
13.03(c)(xvii) or Section 13.03(d)(xix), as applicable. The installment of
principal due on the Class E-1 Notes on any Payment Date shall, to the extent of
Available Funds in accordance with Section 13.03 on such Payment Date, be paid
as set forth in Section 13.03(c)(xviii) or Section
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
13.03(d)(xx), as applicable.  The installment of principal due on the Class E-2
Notes on any Payment Date shall, to the extent of Available Funds in accordance
with Section 13.03 on such Payment Date, be paid as set forth in Section
13.03(c)(xix) or Section 13.03(d)(xxi), as applicable.  In each foregoing case,
installments of principal shall be paid no later than the applicable Stated
Maturity Date. The Outstanding Note Balance of any Note (together with interest
thereon and all other amounts due and payable hereunder or in respect of the
Notes) shall be due and payable in full on the Stated Maturity Date for such
Note.  All reductions in the Outstanding Note Balance of a Note effected by
payment of such installments of principal shall be binding upon all future
Noteholders of such Note and of any Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, whether or not such
payment is noted on such Note.  Principal shall be payable to Noteholders in the
same Class on a pro rata basis based upon the relative Outstanding Note Balance
of the Notes in such Class as of the related date of determination;
provided that, if as a result of such proration a portion of such principal
would be less than $0.01, then such payment shall be decreased to the nearest
whole cent, and such portion shall be applied to the next succeeding principal
payment.
 
(c)           The principal of and interest on the Notes, and other amounts
payable to the Noteholders under Section 13.03, are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the Person
whose name appears as the Registered Holder of such Note on the Note Register at
the address of such Person as it appears on the Note Register or, at the option
of any Noteholder, by wire transfer in immediately available funds to the
account specified in writing to the Trustee by such Registered Holder at least
five (5) Business Days prior to the Record Date for the Payment Date on which
wire transfers will commence, in such coin or currency of the United States of
America as at the time of payment is legal tender for the payment of public and
private debts.  All payments on the Notes shall be paid without any requirement
of presentment.  The Issuer shall notify the Person in whose name a Note is
registered at the close of business on the Record Date immediately preceding the
Payment Date on which the Issuer expects that the final installment of principal
of such Note will be paid.  Such notice shall be mailed no later than the tenth
(10th) day prior to such Payment Date and shall specify the place where such
Note may be surrendered.  Funds representing any such checks returned
undeliverable shall be held in accordance with Section 7.15.  Each Noteholder
shall promptly surrender its Note to the Trustee at the Corporate Trust Office
or in the case of mutilated, destroyed, lost or stolen Notes, as provided in
Section 2.07, upon payment of the final installment of principal of such Note.
 
Section 2.09                      Persons Deemed Owner.  Prior to due
presentment for registration of transfer of any Note, the Issuer, the Trustee,
the Note Registrar, the Class A Note Insurer, the Paying Agent and any agent of
any of the foregoing shall treat the Person in whose name any Note is registered
in the Note Register as the owner of such Note for the purpose of receiving
payments of principal and interest on such Note and for all other purposes
whatsoever, whether or not such Note be overdue, and none of the Issuer, the
Trustee, the Note Registrar, the Class A Note Insurer, the Paying Agent or any
agent of the foregoing shall be affected by notice to the contrary.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Section 2.10                      Cancellation.  All Notes surrendered to the
Trustee for payment, registration of transfer or exchange (including Notes
surrendered to any Person other than the Trustee which shall be delivered to the
Trustee) shall be promptly canceled by the Trustee.  No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 2.11, except as expressly permitted by this Indenture.  All
canceled Notes held by the Trustee shall be disposed of by the Trustee in
accordance with its standard practice.
 
Section 2.11                      Notices to Security Depository. Whenever any
notice or other communication is required to be given to Noteholders of any
Class with respect to which Book-Entry Notes have been issued, unless and until
Definitive Notes shall have been issued to the related Noteholders, the Trustee
shall give all such notices and communications to the applicable Security
Depository.
 
Section 2.12                      Tax Treatment; Withholding Taxes.
 
(a)           The Issuer has structured the transaction contemplated by this
Indenture and the Notes with the intention that the Notes will qualify under
applicable tax law as indebtedness of the Issuer.  The Issuer, the Trustee, the
Servicer, the Class A Note Insurer, the Back-up Servicer, each Noteholder and
each beneficial owner of a Note by acceptance of its Note or a beneficial
interest therein, each agree to treat the Notes as indebtedness of the Issuer
for all tax purposes and further agrees not to take any action inconsistent with
such treatment, unless and to the extent otherwise required by any taxing
authority under applicable law.
 
Notwithstanding anything in any Transaction Document to the contrary, effective
from the date of commencement of discussions with respect to the transactions
contemplated by such documents, all parties hereto, the Class A Note Insurer and
the Noteholders may disclose to any and all Persons, without limitation of any
kind, the U.S. Federal income tax treatment and tax structure of the Notes and
the transactions contemplated hereby and all materials of any kind, including
tax opinions or other tax analyses, if any, that are provided to such Persons
regarding such tax treatment.
 
(b)           Notwithstanding any other provision in this Indenture to the
contrary or the other Transaction Documents, the Trustee, as Paying Agent for
and on behalf of, and at the direction of the Servicer, shall comply with any
and all federal withholding requirements under applicable law, as modified by
the practice of any relevant taxing authority then in effect.  If any
withholding tax is imposed on any payment by the Issuer (or allocation of
income) under the Notes, such tax shall reduce the amount otherwise payable to
such Noteholder or the Class A Note Insurer.  Any amounts so withheld shall be
treated as having been paid to the related Noteholder for all purposes of this
Indenture.  Failure of a Noteholder, the Class A Note Insurer or a beneficial
owner of a Note to provide the Trustee or other paying agent with appropriate
tax certificates may result in amounts being withheld from the payment to such
Noteholder, the Class A Note Insurer or beneficial owner.  In no event shall the
consent of Noteholders be required for any withholding.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
ARTICLE III
INITIAL, SUBSTITUTE AND ADDITIONAL CONTRACTS
 
Section 3.01                      Conditions Precedent to the Acquisition of
Initial, Substitute and Additional Contracts.  Each acquisition by the Issuer of
an Initial Contract, Substitute Contract or Additional Contract from the
Transferor on any Acquisition Date is subject to, in addition to the conditions
specified in Section 3.04 of the Servicing Agreement, in the case of Substitute
Contracts, and Section 13.06 hereof, in the case of Additional Contracts,
satisfaction of the following conditions precedent on or prior to the relevant
date specified below:
 
(a)           By 10:00 am (New York time) on the Business Day prior to any
proposed Acquisition Date, the Transferor shall have delivered to the Issuer,
the Trustee, the Custodian, the Back-up Servicer and the Class A Note Insurer
(A) a draft Transfer Certificate substantially in the form set forth on Exhibit
J attached hereto (the “Transfer Certificate”), (B) a draft Contract Schedule
(in the case of the Initial Contracts) or otherwise an Amendment to the Contract
Schedule containing the information required to be provided with respect to the
Initial Contracts, Substitute Contracts and/or Additional Contracts and related
Contract Assets to be acquired by the Issuer on such Acquisition Date, as
specified in the definition of Contract Schedule, (C) if applicable, a draft of
the Release Agreement relating to any Existing Indebtedness, and (D) a draft
Assignment Agreement with respect to each Initial Contract, Substitute Contract
and Additional Contract to be acquired by the Issuer on such Acquisition Date.
 
(b)           By 10:00 am (New York time) on the Business Day prior to any
proposed Acquisition Date of any Substitute Contracts, the Issuer shall have
delivered or shall have caused to be delivered to the Custodian, the original
Contracts to be substituted as described in the proposed Amendment to the
Contract Schedule and the related Contract Files.
 
(c)           By 11:00 am (New York time) on the proposed Acquisition Date, the
Transferor shall cause to be delivered the final executed Assignment Agreement,
Contract Schedule (in the case of the Initial Contracts) or otherwise an
Amendment to the Contract Schedule, and Release Agreement (if applicable) along
with a final executed Transfer Certificate, in each case, such document or
certificate containing changes from the draft document delivered pursuant to
Section 3.01(a) above, if any, reflecting corrections or deletions of exceptions
noted in the draft Contract Schedule (in the case of the Initial Contracts) or
otherwise draft Amendment to the Contract Schedule resulting from the
Custodian’s review of the related Initial Contracts, Substitute Contracts and
Additional Contracts and the Contract Files related thereto pursuant to Section
4.03(b).  The Transfer Certificate shall confirm that (A) each Initial Contract,
Substitute Contract or Additional Contract, as applicable, is a Contract that
satisfies each of the representations and warranties set forth in Clause (3) or
(4) of the related Assignment Agreement, (B) all applicable filings required
under Sections 4.01(a)(v) and 4.02 have been made or are in effect, (C) no Event
of Default or Cumulative Net Loss Trigger Event shall exist prior to or after
giving effect to the acquisition of such Initial Contracts, Substitute Contracts
and/or Additional Contracts, (D) the Overconcentration Test and any additional
overconcentration tests specified in the Insurance Agreement after giving effect
to the acquisition of such Contract have been satisfied and (E) all other
conditions to the acquisition of Substitute Contracts or Additional Contracts,
as applicable, specified in this Section 3.01 and Section 3.04(b) of the
Servicing Agreement (in the case of Substitute Contracts) and Section 13.06
hereof (in the case of Additional Contracts) have been satisfied.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(d)           Not later than the tenth (10th) Business Day after the related
Acquisition Date, the Custodian shall deliver to the Issuer, the Trustee, the
Servicer and the Class A Note Insurer, an executed Custodian Certificate and
Exception Report, resulting from the Custodian’s review of the Initial
Contracts, Substitute Contracts or Additional Contracts, as applicable. In
accordance with Section 4.04(a), each Contract identified as having exceptions
in such Exception Report shall be subject to a Warranty Event unless the
exceptions are waived by the Control Party or corrected within thirty (30) days
of the date of delivery of that Exception Report.
 
A document or certificate described in clause (a), (b), (c) or (d) above shall
be regarded as timely delivered if it is delivered by fax (with written
confirmation of transmission) as of the applicable time described above;
provided that, the originally executed copy shall be delivered by the applicable
party promptly thereafter.
 
(e)           With respect to any Contract substituted for an Early Termination
Contract, the Issuer shall be allowed to use the Collections received in respect
thereof to purchase a new Substitute Contract in lieu of distributing such
Collections in accordance with Section 13.03, provided that, such purchase of a
Substitute Contract shall occur simultaneously with the Issuer’s receipt of such
Collections or such Collections shall be held not later than the Payment Date
(or the then current Collection Period) on deposit in the Collection Account
until such Substitute Contract is so purchased; provided, further, that if such
Substitute Contract is not purchased on or before the immediately following
Payment Date such Collections shall be disbursed in accordance with
Section 13.03.  Notwithstanding the foregoing, any Substitute Contract so
substituted for such Early Termination Contract, and related Contract Assets,
must meet the same requirements as those specified in the form of Assignment
Agreement attached to the Purchase and Contribution Agreement.
 
(f)           If a Contract is to be removed and replaced with another lease or
equipment finance contract transferred to the Issuer by the Transferor pursuant
to the Servicing Agreement, such “substitute” lease or equipment finance
contract shall become a Contract for all purposes of the Transaction Documents
and may be referred to as a Substitute Contract.  Acquisition of any Substitute
Contract shall be subject to the satisfaction of the conditions described in
Article III of this Indenture.
 
(g)           Upon satisfaction of the conditions specified in the Transaction
Documents, including this Section 3.01, and any conditions to the repurchase of
Contracts under the Purchase and Contribution Agreement or substitution of
Contracts under the Servicing Agreement (as the case may be), the Trustee shall,
upon receipt of the Contract Repurchase Price and/or the Substitute Contract,
and the Request for Release, release the Contract and related Contract Assets
being repurchased by the Transferor or substituted for by the Transferor from
the Lien of this Indenture.
 
(h)           In addition to the conditions specified above, at no time may the
sum of (1) the aggregate Discounted Contract Balance of Substitute Contracts (as
measured on their respective Cut-Off Dates) and (2) the aggregate Discounted
Contract Balance of Contracts (as measured on their respective Cut-Off Dates)
repurchased by the Transferor, but excluding Contracts repurchased pursuant to
Warranty Events pursuant to Section 6.1(a) of the Purchase and Contribution
Agreement or Section 3.09 of the Servicing Agreement, exceed 9.00% of the
aggregate Discounted Contract Balance of all Initial Contracts (as measured on
the Initial Cut-Off Date) and the aggregate Discounted Contract Balance of all
Additional Contracts (as measured on their respective Cut-Off Dates). The
Trustee and Custodian shall have no duty to monitor the limit set forth in this
Section 3.01(h).
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(i)           With respect to any Substitute Contracts, as of the related
Cut-Off Date, the Substitute Contracts then being transferred have a Discounted
Contract Balance that is not less than the Discounted Contract Balance of the
Contracts being replaced, and the last remaining Scheduled Payment date under
such Substitute Contracts shall not be later than the latest Stated Maturity
Date for the Notes and such Substitute Contracts do not have remaining terms
which would materially extend the life of the Notes.
 
 
 
ARTICLE IV
ISSUANCE OF NOTES; CERTAIN ISSUER OBLIGATIONS
 
 
Section 4.01                      Conditions to Issuance of Notes.  All Notes
shall be executed by the Issuer and delivered to the Trustee for
authentication.  The Notes issued on the Closing Date shall be authenticated and
delivered by the Trustee upon Issuer Order and upon satisfaction of the
following conditions precedent:
 
(a)           receipt by the Trustee and the Class A Note Insurer, or
its agents, of the following, in form and substance satisfactory to the Class A
Note Insurer and the Initial Purchaser, which satisfaction shall be evidenced to
the Trustee by receipt of item 4.01(a)(xv) below from the Class A Note Insurer
and the Initial Purchaser:
 
(i)           a copy of an officially certified document, dated not more than
ten (10) days prior to the Closing Date, evidencing the due organization and
good standing of each of the Issuer, the Servicer, the Seller and the
Transferor;
 
(ii)           certified copies of the organizational documents (together with
all amendments thereto) of the Issuer, the Servicer, the Seller and the
Transferor, along with certified resolutions or certified executed consents of
each of the Issuer, the Servicer, the Seller and the Transferor, authorizing the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated by the Transaction Documents by such entities and
certificates evidencing the incumbency of the officers executing such
Transaction Documents;
 
(iii)           certified copies of requests for information or copies (or a
similar search report certified by a party acceptable to the Control Party and
the Initial Purchaser), dated a date reasonably near to the Closing Date (no
earlier than ten (10) days prior to the Closing Date), listing all effective tax
and judgment liens and financing statements which name the Seller or the
Transferor as debtor and which are filed in the jurisdictions in which the
statement referred to in clause (v)(1) below (in the case of the Seller) or
(v)(2)  (in the case of the Transferor) were or are to be filed, together with
copies of such tax and judgment liens and financing statements (none of which,
other than financing statement naming the party under the Transaction Documents
to which transfers (including grants of security interests) thereunder purport
to have been made, shall cover any of the property purported to be conveyed
thereunder unless such financing statements are to be released prior to or on
the Closing Date);
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(iv)           certified copies of requests for information or copies (or a
similar search report certified by a party acceptable to the Control Party’s and
the Initial Purchaser’s counsel), dated a date reasonably near to the Closing
Date (no earlier than ten (10) days prior to the Closing Date), listing all
effective tax and judgment liens and financing statements which name Issuer
(under its present name and any previous name) as debtor and which are filed in
the jurisdictions in which the statement referred to in clause (v)(1) below was
or is to be filed, together with copies of such tax and judgment liens and
financing statements (none of which, other than financing statements naming the
party under the Transaction Documents to which transfers (including grants of
security interests) thereunder purport to have been made, shall cover any of the
property purported to be conveyed thereunder unless such financing statements
are to be released prior to or on the Closing Date);
 
(v)           except as otherwise provided below, evidence of filing (or
evidence of delivery for filing to the appropriate filing offices) of, and each
of the following, together with evidence of all filing fees, taxes or other
amounts required to be paid in connection with the following have been paid:
 
(1)           UCC-1 financing statements, for filing with the Secretary of State
of the State of Delaware, naming the Seller, as debtor, the Transferor, as
assignor secured party, and the Trustee, for the benefit of the Secured Parties,
as the total assignee secured party;
 
(2)           UCC-1 financing statements, for filing with the Secretary of State
of the State of Delaware, naming the Transferor, as debtor, the Issuer, as
assignor secured party, and the Trustee, for the benefit of the Secured Parties,
as the total assignee secured party;
 
(3)           UCC-1 financing statements, for filing with the Secretary of State
of the State of Delaware, naming the Issuer, as debtor, and the Trustee, for the
benefit of the Secured Parties, as Secured Party;
 
(4)           UCC-3 financing statement releases evidencing the release of all
Liens related to the Existing Indebtedness relating to the Initial Contracts;
 
(5)           such other, similar instruments or documents, as may be necessary
or, in the opinion of the Class A Note Insurer or any Noteholder, desirable
under the UCC of all appropriate jurisdictions or any comparable law to perfect
the transfers (including grants of security interests) under the Transaction
Documents;
 
(vi)           a fully executed original counterpart of each Assignment
Agreement related to the initial Contract Assets, the Purchase and Contribution
Agreement, the Purchase and Sale Agreement, the Indemnification Agreement, the
Premium Letter, the Insurance Agreement, this Indenture, the Servicing
Agreement, the Securities Account Control Agreement and the Note Purchase
Agreement shall have been received by the Initial Purchaser, the Class A Note
Insurer or their respective agents;
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(vii)           a copy of the fully executed Lockbox Intercreditor Agreement and
the Joinder to Lockbox Intercreditor Agreement shall have been received by the
Initial Purchaser, the Class A Note Insurer or their respective agents;
 
(viii)           written evidence of establishment of the Reserve Account, the
Collection Account, the Servicer Transition Account, the Prefunding Account, the
Capitalized Interest Account and continued existence of the Lockbox Account;
 
(ix)           a certificate listing the Servicing Officers of the Servicer as
of the Closing Date;
 
(x)           confirmation (A) that the Rating Agencies have issued rating
letters confirming ratings for the Notes as set forth in the Offering Circular
and (B) from the Class A Note Insurer that it or its agents have received all
rating letters or other rating confirmations as it may reasonably require;
 
(xi)           executed favorable legal opinions of counsel to the Servicer, the
Issuer, the Transferor, the Back-up Servicer, the Custodian and the Trustee,
addressed to the Trustee, the Class A Note Insurer, the Back-up Servicer and the
Initial Purchaser (as applicable), dated the Closing Date and covering general
corporate matters, the due execution and delivery of, and the enforceability of,
each of the Transaction Documents to which the Servicer, the Issuer, the
Transferor, the Back-up Servicer, the Custodian and the Trustee (individually or
in any other capacity) is party, true sale, non-consolidation, security
interest, tax matters and such other matters as the Class A Note Insurer or the
Initial Purchaser may request;
 
(xii)           certificates of the Secretary or Assistant Secretary of each of
the Servicer, the Issuer, the Transferor, dated as of the Closing Date, and
certifying (A) that attached thereto is a true, complete and correct copy of
(a) the organizational documents of the Servicer, the Transferor and the Issuer
(as applicable), and (b) resolutions duly adopted by the Servicer, the Issuer
and the Transferor authorizing the execution, delivery and performance of the
Transaction Documents to which it is a party and the transactions contemplated
thereunder, and that such resolutions have not been amended, modified, revoked
or rescinded, and (B) as to the incumbency and specimen signature of each
officer executing any Transaction Documents on behalf of the Servicer, the
Issuer and the Transferor (as the case may be);
 
(xiii)           copies of all waivers, licenses, approvals or consents, if any,
required or advisable, in the opinion of the Class A Note Insurer and the
Initial Purchaser, in connection with the execution, delivery and performance by
the Servicer, the Issuer and the Transferor (as the case may be) of the
Transaction Documents (and the validity and enforceability thereof), which
waivers, licenses, approvals or consents shall be in full force and effect;
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(xiv)           written confirmation of the payment (or deposit for payment with
the Trustee) of all fees and expenses of the Trustee, the Custodian, the Class A
Note Insurer, the Back-up Servicer, the Initial Purchaser (including the fees
and charges of their respective agents, auditors and counsel) accrued as of the
Closing Date;
 
(xv)           issuance of the Class A Insurance Policy and delivery of the one
and only original of the same to the Trustee, with a receipt thereof delivered
to the Initial Purchaser;
 
(xvi)           Reserved;
 
(xvii)           such additional documents, instruments, certificates, opinions,
ratings letters or other confirmations as the Initial Purchaser or the Class A
Note Insurer may reasonably request.
 
(b)           all Collateral in which a security interest has been granted to
the Trustee under the Indenture shall be subject to no other Liens other than
Permitted Liens.
 
Section 4.02                      Security for Notes.
 
(a)           The Servicer shall at its own expense, in consideration of the
Servicer Fee, cause to be filed the financing statements and assignments
described in Sections 4.01(a)(v) and 4.02(b) in accordance with such
Sections.  In addition, from time to time, the Servicer shall take or cause to
be taken at its own expense, in consideration of the Servicer Fee, any other
such actions and execute such documents as are necessary to perfect and protect
the Issuer’s precautionary security interest against the Transferor, as
applicable, in respect of the Contract Assets and the assignment to the Trustee
thereof, and the Trustee’s security interests in and liens on the Collateral
against all other Persons, including the filing of financing statements,
amendments thereto and continuation statements, the execution of transfer
instruments and the making of notations on or taking possession of all records
or documents of title; provided that, none of the Servicer, the Transferor nor
the Issuer shall be required to file UCC-1 financing statements against Obligors
with respect to a Contract related to Equipment that had an original equipment
cost at origination of less than (A) if such Contract is a secured loan or
finance lease that provides for a $1 purchase option, $25,000, or (B) if such
Contract provides for a “fair market value” purchase option, $50,000 or to file
or record assignments of any UCC-1 financing statements or other lien recordings
or notations made against any Obligor.  Notwithstanding anything to the contrary
contained herein, if the Servicer is not LEAF Commercial Capital, Inc. or one of
its Affiliates, the successor Servicer shall not be responsible for the initial
filings of any UCC financing statements, or any continuation statements filed by
any predecessor Servicer, or the information contained therein (including the
exhibits thereto), the perfection of any such security interests during the term
of such predecessor Servicer, or the accuracy or sufficiency of any description
of collateral in such filings, and the successor Servicer shall be fully
protected in relying on such initial filings and any continuation statements or
modifications thereto made by a predecessor Servicer pursuant to this Section
4.02 but shall continue to be responsible for requirements expressed above
during the period it acts as Servicer.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(b)           If any change in the Servicer’s or the Issuer’s name, identity,
structure or the location of its principal place of business, chief executive
office or State of organization occurs, then such party or the Servicer on its
behalf (in the case of the Issuer) shall deliver thirty (30) days’ prior written
notice of such change or relocation to the Servicer, the Class A Note Insurer,
the Trustee, the Back-up Servicer and each Rating Agency, and, no later than the
effective date of such change or relocation, the Servicer shall file or cause to
be filed such amendments or statements as may be required to preserve and
protect the Issuer’s precautionary security interest against the Transferor in
respect of the Contract Assets and the assignment to the Trustee thereof, and
the Trustee’s security interest in and liens on the Collateral.
 
(c)           During the term of this Indenture, the Issuer will maintain its
sole state of organization in the State of Delaware, and the initial Servicer
will maintain its sole state of incorporation in a State of the United States.
 
Section 4.03                      Review of Contract Files.
 
(a)           On or prior to the Closing Date and each Acquisition Date, the
Issuer shall cause to be delivered to the Custodian the documents comprising the
Contract Files for the Contracts to be acquired on such date; provided that the
Contract Files delivered on the Closing Date or any Acquisition Date shall be
subject to review and correction as described below in this Section 4.03 and
Section 4.04.  Each Contract and the folder containing other Contract Files
documents for such Contract shall be clearly marked with a LEAF Contract Number,
which LEAF Contract Number shall be used by the Issuer, the Trustee and the
Custodian to identify such Contract on the Contract Schedule.
 
(b)           Within ten (10) Business Days of the Closing Date and each
Acquisition Date, for each Initial Contract, Additional Contract and Substitute
Contract, as applicable, the Custodian will review the Contract Files related to
each such Initial Contract or Additional Contract and Substitute Contract, as
applicable, and shall perform such reviews as are sufficient to enable it to
confirm the items required to be certified by it in the Custodian Certificate in
the form attached hereto as Exhibit G.  By execution and delivery of any such
Custodian Certificates, the Custodian shall evidence completion of such review
and confirmation.  The Custodian shall include in an Exception Report, if any,
delivered in accordance with Section 3.01(d) any failure of a document to
correspond to the information on the initial Contract Schedule (in the case of
the Initial Contracts) or the Amendment to the Contract Schedule (in the case of
Additional Contracts and Substitute Contracts) or the absence of any one or more
of the documents comprising the Contract Files for such Contract.
 
(c)           If any Contracts or Contract Assets to be pledged to the Trustee
are Contracts or Contract Assets that at any time were subject to a Lien in
favor of a Person that has held a Lien thereon, concurrently with the delivery
of the related Transferor Certificate pursuant to Section 3.01, the Issuer shall
have delivered to (x) the Custodian (with a copy to the Class A Note Insurer and
the Trustee) a facsimile copy or an original executed Release Agreement from
each Person that has held a Lien on the applicable Contract and/or Contract
Assets, together with the certification in the Officer’s Certificate that each
such Release Agreement constitutes a release of such Person’s security interest
in each such Contract and/or Contract Asset (and the other Collateral related
thereto), and (y) the Custodian (with a copy to the Class A Note Insurer and the
Trustee) the original UCC partial or full release relating to the Release
Agreement described in clause (x) above.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(d)           The Custodian shall use reasonable care in the performance of its
duties under the Transaction Documents, shall identify and segregate all items
constituting the Contract Files and shall maintain continuous custody of all
items constituting the Contract Files in secure, fire resistant facilities in
accordance with customary standards for such custody.  The Custodian makes no
representations as to and shall not be responsible to verify (i) the validity,
legality, enforceability, sufficiency, due authorization or genuineness of any
document constituting Contract Files or of any of the Contracts or (ii) the
collectibility, insurability, effectiveness or suitability of any Contract.
 
(e)           The Custodian shall hold all Contracts and all other Collateral
delivered to it pursuant to the Transaction Documents as Custodian for the
benefit of the Trustee (for the benefit of the Secured Parties).  With respect
to each item of Contract Files delivered to the Custodian, the Custodian shall
(i) hold all documents constituting such Contract Files received by it for the
exclusive use and benefit of the Trustee (for the benefit of the Secured
Parties) and (ii) make disposition thereof only in accordance with the terms of
this Indenture and the Servicing Agreement.
 
(f)           In the event that (i) the Trustee, the Servicer, the Issuer or the
Custodian shall be served by a third party with any type of levy, attachment,
writ or court order with respect to any Contract Files or (ii) a third party
shall institute any court proceeding by which any Contract Files shall be
required to be delivered otherwise than in accordance with the provisions of
this Indenture, the party or parties receiving such service shall promptly
deliver or cause to be delivered to the other parties to this Indenture and the
Class A Note Insurer copies of all court papers, orders, documents and other
materials concerning such proceedings.  The Custodian shall continue to hold and
maintain all the Contract Files that is the subject of such proceedings pending
a final order of a court of competent jurisdiction permitting or directing
disposition thereof.  Upon final determination of such court, the Custodian
shall deliver such Contract Files as directed by such determination or, if no
such determination is made, in accordance with the provisions of this
Indenture.  Expenses of the Custodian incurred as a result of such proceedings
shall be borne by the Issuer.
 
(g)           At its own expense, the Custodian shall maintain at all times
prior to the satisfaction and discharge of this Indenture and keep in full force
and effect fidelity insurance, theft of documents insurance, forgery insurance
and errors and omissions insurance.  All such insurance shall be in amounts,
with standard coverage and subject to deductibles, all as is customary for
insurance typically maintained by banks which act as custodian of collateral
substantially similar to the Collateral.  Upon at least ten (10) days’ prior
written request, the Issuer, the Class A Note Insurer and/or the Servicer shall
be entitled to receive a certificate of the Custodian’s respective insurer that
such insurance is in full force and effect.
 
Section 4.04                      Defective Contracts.
 
 
 
- 22 -

--------------------------------------------------------------------------------

 

 
      (a)           Check-in Procedures. If, upon its examination of any
Contract File in accordance with Section 4.03 hereof, the Custodian determines
that such Contract File does not satisfy the requirements described in Section
4.03(b), or is unable to confirm that such requirements have been met, the
Custodian shall promptly notify the Servicer, the Transferor and the Class A
Note Insurer by telephone or fax.  If the Transferor does not satisfy the
Custodian in accordance with the foregoing sentence prior to the tenth (10th)
Business Day after any applicable Acquisition Date, the Custodian shall return
on such tenth (10th) Business Day the applicable Contract and related files to
the Transferor, or as otherwise directed by the Transferor. Any such returned
Contracts and related files shall be subject to a Warranty Event unless the
exceptions are waived by the Control Party or corrected within thirty (30) days
of the date of the delivery of the related Exception Report.
 
(b)           Warranty Repurchases. If a Responsible Officer of the Trustee, or
if another party to any of the Transaction Documents, notifies the Servicer, the
Transferor, the Back-up Servicer and the Issuer of the existence of any Warranty
Event, the Servicer (pursuant to the Servicing Agreement) or the Transferor
(pursuant to the Purchase and Contribution Agreement) shall (i) cure the
breach(es) which caused the Warranty Event in all material respects or (ii)
repurchase such Contract and related Contract Assets at the Contract Repurchase
Price as required in accordance with Section 6.1(a) of the Purchase and
Contribution Agreement, or substitute (if the Servicer) for such Contract a
Substitute Contract as required in accordance with Section 3.09 of the Servicing
Agreement.  If any such Contract is repurchased by the Transferor pursuant to
the Purchase and Contribution Agreement or by the Servicer pursuant to the
Servicing Agreement, and the Trustee has received a written request in the form
attached hereto as Exhibit F-1 relating thereto, the Trustee shall, upon receipt
of the applicable Contract Repurchase Price, but subject to Section 4.07 hereof,
return the affected Contract and related files to the Issuer (or, if the Issuer
so requests, directly to the Servicer or the Transferor, as the case may be),
release its interest therein and in the related Contract Assets, and such items
shall no longer constitute a Contract or Contract Asset hereunder and shall be
released from the Lien of this Indenture.
 
Section 4.05                      Reserved.
 
Section 4.06                      Administration of the Contract Assets.  The
Contract Assets shall be serviced by the Servicer in accordance with the terms
of the Servicing Agreement.  The Servicer, as agent of the Issuer prior to the
occurrence of an Event of Default, shall have the right to provide any notices
and instructions to Obligors in connection with the Contract Assets.  In the
event that the Issuer or the Trustee receives any notices, requests for
information or other communication from an Obligor, it shall immediately forward
such communication to the Servicer.  The Trustee shall deposit any Collections
received by it in the Collection Account, in accordance with Section 13.02 and
it shall deliver written or electronic statements regarding such collections and
deposits to the Servicer and the Class A Note Insurer at least monthly.  The
Trustee shall have no obligation to advance its own funds to the Collection
Account.  In the absence of an Event of Default, the Trustee shall not contact
any Obligor or take any action with respect to the enforcement, modification or
release of any Contract against an Obligor without the express written
authorization of the Servicer or the Issuer.
 
Section 4.07                      Releases.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
    (a)           The Issuer shall be entitled to obtain a release from the Lien
of this Indenture for any individual Contract and the related Contract Assets at
any time after all of the conditions for such release set forth in the
Transaction Documents have been satisfied and (i) after a payment by the
Transferor or the Servicer, as applicable, under the provisions of the relevant
Transaction Documents, of the related Contract Repurchase Price therefor, (ii)
after a Substitute Contract and the related Contract Assets are substituted for
such Contract and the related Contract Assets in accordance with the Transaction
Documents or (iii) upon such Contract becoming a Disposed Contract.  In order to
effect any such release, the Servicer, on behalf of the Issuer, shall deliver to
the Trustee, the Class A Note Insurer and the Custodian in accordance with the
Transaction Documents a Request for Release, in the form attached hereto Exhibit
F-1, (1) identifying the Contracts and (if applicable) the related Equipment to
be released, (2) requesting the release thereof, (3) setting forth the amount
deposited in the Collection Account with respect thereto, or identifying the
Substitute Contract substituted therefor in the event that the subject Contracts
and the related Equipment are being released from the Lien of this Indenture
pursuant to clause (ii) above, (4) certifying that the amount deposited in the
Collection Account equals the Contract Repurchase Price relating to such
Contracts and the related Equipment in the event that the subject Contracts and
the related Equipment are being released from the Lien of this Indenture
pursuant to clause (i) above and (5) certifying that all other conditions
precedent set forth in the Transaction Documents relating to such release have
been satisfied.  The Trustee, upon receipt of a written request in the form
attached hereto as Exhibit F-1, and the Trustee’s confirmation that the related
(i) Contract Repurchase Price has been deposited into the Collection Account or
(ii) Substitute Contract has been substituted for the subject Contract, shall
execute instruments to release such Contract and the related Contract Assets
from the lien of this Indenture, or convey the Trustee’s interest in the same.
 
(b)           Upon receipt of the Request for Release from the Servicer in the
form attached hereto as Exhibit F-1, including a certification that all of the
conditions specified in clause (a) of this Section 4.07 have been satisfied and
provided that all other certifications and documents required under the terms of
this Indenture have been received by the Trustee, the Trustee shall release from
the Lien of this Indenture and the Custodian shall deliver to the Issuer or upon
Issuer Order the Contracts and all related Contract Assets described in the
Issuer’s Request for Release.
 
(c)           The Custodian may, if requested by the Servicer, in the form
attached hereto as Exhibit F-1, for purposes of servicing a Contract,
temporarily deliver to the Servicer the original Contract.  Any Contract
temporarily delivered from the custody of the Custodian to the Servicer or its
agents shall have affixed to such Contract a copy of such written request in the
Form of Exhibit F-1, which shall contain a legend to the effect that the
Contract is the property of the Issuer and has been pledged to U.S. Bank
National Association, as Trustee for the benefit of the Secured Parties.  The
Servicer shall promptly return the Contract to the Custodian, along with a
letter attached hereto as Exhibit F-2, upon the need therefor no longer
existing; provided that if an Event of Default has occurred, the Servicer shall
forthwith return to the Custodian each Contract temporarily delivered pursuant
to this Section 4.07.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
ARTICLE V
SATISFACTION AND DISCHARGE
 
Section 5.01                      Satisfaction and Discharge of Indenture.
 
(a)           Following (i) payment in full of (A) all of the Notes, (B) all
amounts due to the Class A Note Insurer under the Insurance Agreement, (C) the
fees and charges and reimbursements of the Trustee, the Back-up Servicer, the
Class A Note Insurer, the Transferor, the Custodian and the Noteholders and (D)
all other obligations of the Issuer under this Indenture and the other
Transaction Documents, (ii) receipt by the Class A Note Insurer of the original
Class A Insurance Policy surrendered to it by the Trustee, and (iii) a written
request by the Issuer to the Trustee to terminate this Indenture and release the
Collateral, accompanied by a written direction from the Control Party, if the
Class A Note Insurer is the Control Party, that the Trustee is authorized to
discharge and terminate this Indenture and release the Collateral, this
Indenture shall be discharged and terminated and the lien of this Indenture on
the Collateral thereupon shall be released.  All Contract Files shall then
include an Officer’s Certificate from the Issuer, stating that all conditions
precedent provided for herein relating to the satisfaction and discharge of this
Indenture with respect to the Notes have been complied with.
 
(b)           Upon the discharge and termination of this Indenture, the Trustee
shall release from the lien of this Indenture and deliver to the Issuer all
remaining Collateral, and the Trustee shall file, or cause to be filed, at the
Servicer’s expense (at the option of the Servicer if the Back-up Servicer has
become the Servicer), UCC termination statements evidencing such discharge and
release; provided, if the Back-up Servicer has become the Servicer, the Servicer
shall be entitled to reimbursement of all expenses incurred under this Section
5.01(b) by the Issuer payable solely from amounts that are available to the
Servicer therefore under Section 13.03 of the Indenture.
 
ARTICLE VI
DEFAULTS AND REMEDIES
 
Section 6.01                      Events of Default.
 
“Event of Default” wherever used herein means the occurrence of any one of the
following events, unless any such particular occurrence is waived as an “Event
of Default” in writing in accordance with the provisions of this Indenture;
provided that, unless and until any such waiver is given, an “Event of Default”
shall be deemed to exist for all purposes under the Transaction Documents, even
if the event giving rise to such Event of Default is no longer continuing or has
been cured:
 
(a)           the Issuer shall fail to make when due any payment with respect to
interest on any Class of Notes then outstanding or with respect to any Class A
Note Insurer Premium, or the Servicer shall fail to make when due any deposit
required under the Transaction Documents (other than as described in clause (e)
below), in any case on or before the date occurring five (5) Business Days after
the date such payment or deposit shall become due;
 
 
 
- 25 -

--------------------------------------------------------------------------------

 

 
(b)           the Issuer, Servicer or the Transferor shall fail to perform or
observe any covenant with respect to it set forth in any Transaction Document,
and in each case such failure shall remain unremedied for (i) five (5) Business
Days in the event of any breach of the reporting covenants set forth in Section
13.08 (other than Section 13.08(a) relating to the Trustee) and (ii) otherwise,
thirty (30) Business Days after the earlier of (x) actual knowledge thereof by
such Person or (y) receipt by such Person of written notice thereof;
 
(c)           any representation or warranty made by the Issuer, Transferor or
Servicer in any Transaction Document or in any other document delivered pursuant
thereto (other than a representation or warranty made with respect to the
Contracts) shall prove to have been incorrect in any material respect when made
or deemed made and continues to be incorrect in any material respect for a
period of thirty (30) Business Days after the earlier to occur of (x) the actual
knowledge thereof by such Person or (y) the receipt by such Person of written
notice thereof;
 
(d)           an Insolvency Event shall occur with respect to the Issuer;
 
(e)           the Outstanding Note Balance of any Class of Notes is not reduced
to zero and all interest due on any Class is not paid by that Class’s Stated
Maturity Date;
 
(f)           the Issuer is required to register as an “investment company”
under the Investment Company Act of 1940, as amended;
 
(g)           any Class A-1A Note, Class A-1B Note, Class A-2 Note, Class B
Note, Class C Note, Class D Note or Class E-1 Note shall cease to constitute
debt for federal income tax purposes, as evidenced by a written determination by
the Internal Revenue Service; or
 
(h)           an Event of Servicing Termination has occurred and the Back-up
Servicer has declined to assume the obligations of the Servicer, and the Control
Party, after good faith efforts, is unable to appoint a satisfactory successor
Servicer within sixty (60) days of the Back-up Servicer declining such
assumption; or
 
(i)           any draw shall occur on the Class A Insurance Policy.
 
Section 6.02                      Acceleration of Maturity; Rescission and
Annulment. If an Event of Default exists, then, unless waived pursuant to
Section 6.15 hereof, and in every such case, the Trustee may, subject to the
consent of the Control Party, and shall, at the written direction of the Control
Party, declare the Aggregate Outstanding Note Balance to be immediately due and
payable, by notice given in writing to the Issuer and upon any such declaration,
such principal and all accrued interest under the Notes shall become immediately
due and payable without any presentment, demand, protest or other notice of any
kind (except such notices as shall be expressly required by the provisions of
this Indenture), all of which are hereby expressly waived by the Issuer;
provided, that if such Event of Default consists of an Insolvency Event with
respect to the Issuer, then all such principal and accrued interest shall be
automatically due and payable without the need for any such notice or further
action by any Person.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
    At any time after such a declaration of acceleration has been made, but
before any Sale of the Collateral has been made or a judgment or decree for
payment of the money due has been obtained by the Trustee as hereinafter in this
Article; provided, the Control Party, by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences if
(notwithstanding Section 6.15 hereof) (a) and (b) below are satisfied:
 
(a)           the Issuer has paid or deposited with the Trustee a sum sufficient
to pay:
 
(1)           all overdue installments of interest on all Notes and interest
thereon at the overdue interest rate from the time such overdue interest first
became due until the date when paid;
 
(2)           the principal of any Notes which has become due otherwise than by
such declaration of acceleration and interest thereon at the overdue interest
rate from the time such principal first became due until the date when paid;
 
(3)           all overdue Class A Note Insurer Premium together with interest
thereon and any unpaid Reimbursement Amounts; and
 
(4)           all sums paid or advanced, together with interest thereon, by the
Trustee, the Transferor and any Secured Party, and the reasonable compensation,
expenses, disbursements and advances of the Trustee and any Secured Party, their
agents and counsel incurred in connection with the enforcement of this Indenture
to the date of such payment or deposit.
 
(b)           all Events of Default, other than the nonpayment of the principal
on any of the Notes which has become due solely by such declaration of
acceleration, have been cured or waived by the Control Party unless (i) an Event
of Default in the payment of interest on any Note when due or principal not paid
at the Stated Maturity Date or (ii) in respect of a covenant or provision hereof
which by its terms cannot be modified or amended without the consent of the
Noteholders of each Outstanding Note affected thereby, in which case a waiver by
the Noteholders of each Outstanding Notes is required.
 
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
 
Section 6.03                      Collection of Indebtedness and Suits for
Enforcement by Trustee.
 
(a)           The Issuer covenants that, if an Event of Default shall occur and
the Notes have been declared due and payable and such declaration has not been
rescinded and annulled, the Issuer will pay to the Trustee, for the benefit of
the Noteholders, the whole amount then due and payable on the Notes for
principal and interest (with interest upon the overdue principal and overdue
interest at the rate provided herein), any and all amounts due and payable to
the Noteholders, the Transferor, the Class A Note Insurer, the Back-up Servicer,
the Custodian, the Paying Agent and the Trustee and, in addition thereto, such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of each of the Trustee, the Class A Note Insurer, the Paying Agent and
the Noteholders and their respective agents and counsel.
 
 
- 27 -

--------------------------------------------------------------------------------

 

 
(b)           If the Issuer fails to pay such amount forthwith upon such demand,
the Trustee, in its own name and as Trustee of an express trust, may, with the
prior written consent of the Control Party, and shall, at the written direction
of the Control Party, institute Proceedings for the collection of the sums so
due and unpaid, and prosecute such Proceedings to judgment or final decree, and
enforce the same against the Issuer and collect the monies adjudged or decreed
to be payable in the manner provided by law out of the property of the Issuer,
wherever situated.
 
(c)           If an Event of Default exists, the Trustee shall, at the written
direction of the Control Party, proceed to protect and enforce the rights of the
Noteholders, the Class A Note Insurer and the Paying Agent by such appropriate
Proceedings as the Trustee, at the written direction of the Control Party, shall
deem most effectual to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy.
 
Section 6.04                      Remedies.  If an Event of Default exists, the
Trustee may, with the prior written consent of the Control Party, and shall, at
the written direction of the Control Party, do one or more of the following:
 
(a)           institute Proceedings for the collection of all amounts remaining
unpaid on the Notes or under this Indenture or the other Transaction Documents,
including, without limitation, the Reimbursement Amount, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Issuer and the
Collateral the monies adjudged due;
 
(b)           take possession of and sell the Collateral or any portion thereof
or rights or interest therein, at one or more private or public Sales called and
conducted in any manner permitted by law;
 
(c)           institute any Proceedings from time to time for the complete or
partial foreclosure of the lien created by this Indenture with respect to the
Collateral;
 
(d)           redirect Obligor payments to such account or accounts as the
Control Party determines necessary in its sole discretion, or at the direction
of the Control Party;
 
(e)           during the continuance of a default under a Contract, exercise any
of the rights of the lessor or lender (as applicable) under such Contract;
 
(f)           exercise any remedies of a secured party under the Uniform
Commercial Code (irrespective of whether the Uniform Commercial Code applies) or
any applicable law and take any other appropriate action to protect and enforce
the rights and remedies of the Trustee, the Class A Note Insurer or the
Noteholders hereunder or under the other Transaction Documents; and
 
(g)           exercise any and all rights, powers and privileges available to
the Trustee, the Class A Note Insurer or the Noteholders (whether at law, in
equity or by contract).
 
Section 6.05                      Optional Preservation of Collateral.  If an
Event of Default exists, the Trustee shall, upon written request from the
Control Party, elect, by giving written notice of such election to the Issuer,
to take possession of and retain the Collateral intact, collect or cause the
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
 
collection of all income, payments and proceeds thereof and make and apply all
payments and deposits and maintain all accounts in respect of such Notes in
accordance with the provisions of Article XIII.  If the Trustee is unable to or
is stayed from giving such notice to the Issuer for any reason whatsoever, such
election shall be effective as of the time of such request from the Control
Party, as the case may be, notwithstanding any failure to give such notice, and
the Trustee shall give such notice upon the removal or cure of such inability or
stay (but shall have no obligation to effect such removal or cure).  Any such
election may be rescinded with respect to any portion of the Collateral
remaining at the time of such rescission by written notice to the Trustee and
the Issuer from the Control Party.
 
Section 6.06                      Trustee May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
Proceeding relating to the Issuer or the property of the Issuer or its
creditors, the Trustee (irrespective of whether the principal of any of the
Notes shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Trustee shall have made any demand on
the Issuer for the payment of overdue principal or interest) shall be entitled
and empowered and shall, at the prior written direction of the Control Party,
intervene in such proceeding or otherwise:
 
(a)           to file and prove a claim for all amounts of principal and
interest owing and unpaid in respect of the Notes issued hereunder or the
Reimbursement Amount and to file such other papers or documents and take such
other actions, including participating as a member, voting or otherwise, in any
committee of creditors appointed in the matter as may be necessary or advisable
in order to have the claims of the Trustee, the Noteholders, the Class A Note
Insurer, the Paying Agent, the Custodian (including any claim for the reasonable
compensation, expenses, disbursements and advances of each such Person and their
respective agents and counsel and any other amounts due the Trustee under
Section 7.07) and of the Noteholders allowed in such judicial Proceeding;
 
(b)           unless prohibited by applicable law and regulations, to vote at
the direction of the Control Party on behalf of the Noteholders in any election
of a trustee, a standby trustee or person performing similar functions in any
such proceedings;
 
(c)           to petition for lifting of the automatic stay and thereupon to
foreclose upon the Collateral as elsewhere provided herein; and
 
(d)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any receiver,
assignee, trustee, liquidator, or sequestrator (or other similar official) in
any such judicial Proceeding is hereby authorized by the Noteholders, the Class
A Note Insurer and the Paying Agent to make such payments to the Trustee, and in
the event that the Trustee shall consent to the making of such payments directly
to each such Person, to pay to the Trustee or such Person any amount due to it
for the reasonable compensation, expenses, disbursements and advances of each of
the Trustee and such other Person, their agents and counsel, and any other
amounts due the Trustee under Section 7.07 or under the Insurance Agreement.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
Nothing contained in this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting any of
the Notes or the rights of any Secured Party, or to authorize the Trustee to
vote in respect of the claim of any Secured Party in any such Proceeding;
provided, however, that the Control Party shall be authorized to vote on all of
the foregoing matters described above on behalf of the Noteholders and to
consent to certain amendments as described under Section 10.02 hereof.
 
Section 6.07                      Trustee May Enforce Claims Without Possession
of Notes.
 
(a)           In all Proceedings brought by the Trustee in accordance with this
Indenture (and also any Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all of the Noteholders and it shall not be necessary
to make any Noteholder a party to any such Proceedings.
 
(b)           All rights of actions and claims under this Indenture or any of
the Notes may be prosecuted and enforced by the Trustee without the possession
of any of the Notes or the production thereof in any Proceeding relating
thereto, and any such Proceedings instituted by the Trustee shall be brought
with the prior written consent of the Control Party and in the Trustee’s own
name as trustee of an express trust, and any recovery, whether by judgment,
settlement or otherwise shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel, be for the benefit of the Noteholders and the Class A Note Insurer,
as the case may be.
 
Section 6.08                      Application of Money Collected.  If the Notes
have been declared due and payable following an Event of Default and such
declaration has not been rescinded or annulled, any money collected by the
Trustee with respect to the Notes, the Class A Note Insurer and the other
Transaction Documents pursuant to this Article VI or otherwise and any other
money that may be held thereafter by the Trustee as security for the Notes, the
Class A Note Insurer and the other Transaction Documents shall be applied in the
order set forth in Section 13.03 on the earlier of the next Payment Date and
such dates as the Trustee may (or shall, at the direction of the Control Party)
designate for the release of such funds, to the same extent as if such date were
a Payment Date.  Additionally, in the event any Class A Notes are accelerated
due to an Event of Default, the Class A Note Insurer shall have the right (in
addition to the obligation to pay Note Insurance Guaranteed Payments on the
Class A Notes in accordance with the Class A Insurance Policy), but not the
obligation, to make payments under the Class A Insurance Policy or otherwise of
principal due on such Class A Notes, in whole or in part, on any Payment Date or
Payment Dates following such acceleration as the Class A Note Insurer, in its
sole discretion, shall elect.
 
Section 6.09                      Limitation on Suits.  So long as no Class A
Note Insurer Default shall have occurred and be continuing, no Noteholder shall
have any right to institute (or to cooperate in the institution of) any
Proceeding, judicial or otherwise, with respect to this Indenture, or for the
appointment of a receiver or trustee, or for any other remedy hereunder;
provided that nothing in this Section 6.09 shall inhibit the right of any
Noteholder to file a proof of claim in any suit or Proceeding instituted by
someone other than such Noteholder.  Nothing in this Section 6.09 shall inhibit
the right of the Class A Note Insurer to institute suit or any Proceeding for
the enforcement of this Indenture.
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
Section 6.10                      Unconditional Right of the Noteholders to
Receive Principal and Interest.  Notwithstanding any other provision in this
Indenture, each Noteholder shall have the right, which is absolute and
unconditional, to receive payment of the principal and interest on such Note on
the dates on which such principal and interest becomes due and payable and,
subject to Section 6.09, to institute any Proceeding for the enforcement of any
such payment, subject to the priority of payments set forth in Section 13.03(c)
and/or (d), as applicable, and such right shall not be impaired without the
consent of such Noteholder.
 
Section 6.11                      Restoration of Rights and Remedies.  If the
Trustee, the Class A Note Insurer or any Noteholder has instituted any
Proceeding to enforce any right or remedy under this Indenture and such
Proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Trustee, the Class A Note Insurer or to such
Noteholder, then, and in every case, the Issuer, the Trustee, the Class A Note
Insurer and the Noteholders shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee, the Class A
Note Insurer and the Noteholders shall continue as though no such Proceeding had
been instituted.
 
Section 6.12                      Rights and Remedies Cumulative. Except as
otherwise provided with respect to the replacement or payment of mutilated,
destroyed, lost or stolen Notes in the last paragraph of Section 2.07, no right
or remedy herein conferred upon or reserved to the Trustee, the Class A Note
Insurer or to the Noteholders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.
 
Section 6.13                      Delay or Omission Not Waiver.  No delay or
omission of the Trustee, the Class A Note Insurer or of any Noteholder to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein.  Every right and remedy given by this Article VI or by law
to the Trustee, the Class A Note Insurer or to the Noteholders may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee, the
Class A Note Insurer or the Noteholders, as the case may be.
 
Section 6.14                      Control by Control Party.  The Control Party
shall have the right to direct in writing the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or exercising
any trust or power conferred on the Trustee; provided that:
 
(a)           such direction shall not be in conflict with any rule of law or
with this Indenture including any provision hereof which expressly provides for
approval by a percentage of the Aggregate Outstanding Note Balance or by a
percentage of the Outstanding Note Balance of all Notes within a Class;
 
 
 
- 31 -

--------------------------------------------------------------------------------

 

 
(b)           if the Trustee has reasonable grounds for believing that repayment
of any funds expended or risked by it is not assured to it without an indemnity
reasonably satisfactory to it against such risk or liability, such indemnity
shall have been provided.
 
For purposes of the foregoing provisions and any other provisions in this
Indenture permitting the Trustee to require an indemnity before taking actions,
the Trustee agrees that an unsecured indeminity from a Noteholder or the Class A
Note Insurer, so long as such party has an unsecured debt rating of at least
BBBB by Moody's and Baa2 by S & P, shall be deemed satisfactory.
 
Section 6.15                      Waiver of Certain Events by the Control Party.
 
The Control Party may waive on behalf of all Noteholders any Event of Servicing
Termination, Default or Event of Default and its consequences in each case
except:
 
(i)           an Event of Default in the payment of interest on any Note when
due or principal not paid at the Stated Maturity Date, except that the Class A
Note Insurer, so long as it is the Control Party, shall be allowed to waive any
Event of Default arising on account of non-payment of interest on or principal
of any Class A Note that in either case has been paid by the Class A Note
Insurer;
 
(ii)           in respect of a covenant or provision hereof which by its terms
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note affected thereby; or
 
(iii)           in the circumstances provided in Section 6.02 hereof.
 
Upon any such waiver, such Event of Servicing Termination, Default or Event of
Default shall cease to exist, and any Event of Default shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Event of Servicing Termination, Default or Event of
Default or impair any right consequent thereon.
 
Section 6.16                      Additional Rights of Subordinate
Noteholders.  At any time during the period from the first to occur of (i) the
commencement of an Insolvency Event or any other insolvency proceeding with
respect to the Issuer, (ii) the acceleration of the Class A Notes pursuant to
Section 6.02 or (iii) the commencement of the foreclosure of any Collateral
under this Article VI following the occurrence of an Event of Default, and
without prejudice to any other rights of the Holders of the Class B Notes under
the Transaction Documents, any one or more Holders of the Class B Notes (other
than any Holder which is a LEAF Party or Affiliate thereof) shall initially have
the sole right to deliver written notice, which notice shall be sent to the
Trustee and the Class A Note Insurer (the “Class A Buyout Notice”) electing to
purchase (without recourse, warranty or representation (other than that the
Holders of such Class A Notes own such Class A Notes free and clear of any Liens
created or granted by the Holder of such Class A Notes)) the entire (but not
less than the entire) aggregate amount of Outstanding Class A Notes (and all
associated rights, titles, claims and privileges associated therewith, excluding
rights under the Class A Insurance Policy) for an amount (the “Class A Buyout
Price”) equal to the sum of (i) the Outstanding Note Balance of, and accrued but
unpaid interest on, the Class A Notes (excluding therefrom any premium or
penalty otherwise payable) and (ii) all accrued and unpaid Reimbursement Amounts
and Class A Note Insurer Premiums owing to the Class A Note Insurer.  Following
any such payment, the Class A Insurance Policy shall be surrendered by the
Trustee to the Class A Note Insurer for cancellation, and upon such payment,
surrender of the Class A Insurance Policy and receipt by the Class A Note
Insurer of an acknowledgement signed by the Trustee and the purchasing Holder(s)
of the Notes that the Class A Note Insurer has no further liabilities under the
Class A Insurance Policy or the Indenture, the Class A Note Insurer shall no
longer be the Control Party. The Trustee agrees that it shall give to the
Holders of the Class B Notes, Class C Notes, Class D Notes, Class E-1 Notes and
Class E-2 Notes written notice of the events described in clauses (i), (ii), and
(iii) of this Section 6.16 promptly upon its receiving notice of such event or a
Responsible Officer of the Trustee having actual knowledge thereof (such date of
notice, the “Default Notice Date”).
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
If no Holder of the Class B Notes exercises its rights to purchase the Class A
Notes for the Class A Buyout Price within ten (10) Business Days of the Default
Notice Date, then, without prejudice to any other rights of the Holders of the
Class C Notes under the Transaction Documents, any one or more Holders of the
Class C Notes (other than any Holder which is a LEAF Party or Affiliate thereof)
shall then have the sole right to deliver the Class A Buyout Notice, which
notice shall be sent to the Trustee and the Class A Note Insurer electing to
purchase (without recourse, warranty or representation (other than that the
Holders of such Class A Notes own such Class A Notes free and clear of any Liens
created or granted by the Holder of such Class A Notes)) the entire (but not
less than the entire) aggregate amount of Outstanding Class A Notes (and all
associated rights, titles, claims and privileges associated therewith, excluding
rights under the Class A Insurance Policy) for the Class A Buyout Price.
 
If no Holder of the Class C Notes exercises its rights to purchase the Class A
Notes for the Class A Buyout Price within ten (10) Business Days of the Default
Notice Date, then, without prejudice to any other rights of the Holders of the
Class D Notes under the Transaction Documents, any one or more Holders of the
Class D Notes (other than any Holder which is a LEAF Party or Affiliate thereof)
shall then have the sole right to deliver the Class A Buyout Notice, which
notice shall be sent to the Trustee and the Class A Note Insurer electing to
purchase (without recourse, warranty or representation (other than that the
Holders of such Class A Notes own such Class A Notes free and clear of any Liens
created or granted by the Holder of such Class A Notes)) the entire (but not
less than the entire) aggregate amount of Outstanding Class A Notes (and all
associated rights, titles, claims and privileges associated therewith, excluding
rights under the Class A Insurance Policy) for the Class A Buyout Price.
 
If no Holder of the Class D Notes exercises its rights to purchase the Class A
Notes for the Class A Buyout Price within ten (10) Business Days of the Default
Notice Date, then, without prejudice to any other rights of the Holders of the
Class E-1 Notes under the Transaction Documents, any one or more Holders of the
Class E-1 Notes (other than any Holder which is a LEAF Party or Affiliate
thereof) shall then have the sole right to deliver the Class A Buyout Notice,
which notice shall be sent to the Trustee and the Class A Note Insurer electing
to purchase (without recourse, warranty or representation (other than that the
Holders of such Class A Notes own such Class A Notes free and clear of any Liens
created or granted by the Holder of such Class A Notes)) the entire (but not
less than the entire) aggregate amount of Outstanding Class A Notes (and all
associated rights, titles, claims and privileges associated therewith, excluding
rights under the Class A Insurance Policy) for the Class A Buyout Price.
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
 
If no Holder of the Class E-1 Notes exercises its rights to purchase the Class A
Notes for the Class A Buyout Price within ten (10) Business Days of the Default
Notice Date, then, without prejudice to any other rights of the Holders of the
Class E-2 Notes under the Transaction Documents, any one or more Holders of the
Class E-2 Notes (other than any Holder which is a LEAF Party or Affiliate
thereof) shall then have the sole right to deliver the Class A Buyout Notice,
which notice shall be sent to the Trustee and the Class A Note Insurer electing
to purchase (without recourse, warranty or representation (other than that the
Holders of such Class A Notes own such Class A Notes free and clear of any Liens
created or granted by the Holder of such Class A Notes)) the entire (but not
less than the entire) aggregate amount of Outstanding Class A Notes (and all
associated rights, titles, claims and privileges associated therewith, excluding
rights under the Class A Insurance Policy) for the Class A Buyout Price.
 
The purchase of the Class A Notes pursuant to this Section shall close no later
than the date specified in the operative Class A Buyout Notice. The Class A
Buyout Price shall be remitted by wire transfer in immediately available federal
funds to the Trustee.  Interest shall be calculated to but excluding the
Business Day on which such purchase shall occur if the Class A Buyout Price is
wired to the Trustee prior to 11:00 am New York time and interest shall be
calculated to and including such Business Day if the Class A Buyout Price is
wired to the Trustee, later than 11:00 am New York time. For the avoidance of
doubt, the right of any Class of Noteholders to purchase the Class A Notes
pursuant to this Section shall be extinguished at the close of business on the
tenth Business Day following the Default Notice Date if no exercise has occurred
on or before such date.
 
Section 6.17                      Waiver of Stay or Extension Laws.  The Issuer
covenants (to the extent that it may lawfully do so) that it will not, at any
time, insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, which may affect the covenants or the performance
of this Indenture; and the Issuer (to the extent that it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
 
Section 6.18                      Sale of Collateral.
 
(a)           The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Section 6.04 shall not be exhausted by any one or more
Sales as to any portion of the Collateral remaining unsold, but shall continue
unimpaired until the entire Collateral securing the Notes shall have been sold
or all amounts payable on the Notes and under this Indenture and the other
Transaction Documents shall have been paid.  The Control Party shall retain all
discretion over the time, method, and manner of disposition of the
Collateral.  Subject to the preceding sentence, the Trustee may, from time to
time, postpone any Sale by public announcement made at the time and place of
such Sale.
 
(b)           To the extent permitted by applicable law, the Trustee shall not,
in any private Sale, sell to one or more third parties, or otherwise liquidate,
all or any portion of the Collateral, unless:

 
 
- 34 -

--------------------------------------------------------------------------------

 
 
            (i)           the Control Party consents to or directs such Sale or
liquidation (which consent or direction may be given regardless of the proceeds
to be derived from such Sale or liquidation); or
 
(ii)           the proceeds of such Sale or liquidation available to be
distributed to the Noteholders are sufficient to pay in full all amounts then
due with respect to the Notes and, without duplication, all amounts owed to the
Servicer, Transferor, Trustee, Custodian, the Class A Note Insurer and Back-up
Servicer.
 
(c)           The Class A Note Insurer and/or any Noteholder may bid for and
acquire any portion of the Collateral in connection with a Sale thereof.  After
the Trustee has received each offer to purchase all or any portion of the
Collateral, the Trustee shall notify the Class A Note Insurer, each Class B
Noteholder, Class C Noteholder, Class D Noteholder, Class E-1 Noteholder and
Class E-2 Noteholder of the highest offer (the date of such notification, the
“Collateral Purchase Notice Date”), and the Class A Note Insurer or any one or
more Class B Noteholders will initially have the right, within ten (10) Business
Days of the Collateral Purchase Notice Date, to purchase (not later than five
(5) Business Days after delivery of written notice to the Trustee and the Class
A Note Insurer of exercise of each right to purchase) the Collateral at the
highest price offered therefor. If neither the Class A Note Insurer nor any
Holder of the Class B Notes exercises its rights to purchase the Collateral
within ten (10) Business Days of the Collateral Purchase Notice Date, the
Trustee shall notify each Class C Noteholder of the highest offer and any one or
more Class C Noteholders will then have the right to purchase (not later than
five Business Days after delivery of written notice to the Trustee of exercise
of each right to purchase) the Collateral at the highest price offered therefor.
If no Holder of the Class C Notes exercises its rights to purchase the
Collateral within ten (10) Business Days of the Collateral Purchase Notice Date,
the Trustee shall notify each Class D Noteholder of the highest offer and any
one or more Class D Noteholders will then have the right to purchase (not later
than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price offered
therefor. If no Holder of the Class D Notes exercises its rights to purchase the
Collateral within ten (10) Business Days of the Collateral Purchase Notice Date,
the Trustee shall notify each Class E-1 Noteholder of the highest offer and any
one or more Class E-1 Noteholders will then have the right to purchase (not
later than five Business Days after delivery of written notice to the Trustee of
exercise of each right to purchase) the Collateral at the highest price offered
therefor.  If no Holder of the Class E-1 Notes exercises its rights to purchase
the Collateral within ten (10) Business Days of the Collateral Purchase Notice
Date, the Trustee shall notify each Class E-2 Noteholder of the highest offer
and any one or more Class E-2 Noteholders will then have the right to purchase
(not later than five Business Days after delivery of written notice to the
Trustee of exercise of each right to purchase) the Collateral at the highest
price offered therefor. If no such Noteholder has exercised its option to
purchase the Collateral within ten (10) Business Days of the Collateral Purchase
Notice Date, those options shall terminate and be of no further force and
effect, and the Trustee may proceed to sell the Collateral to the highest
offeree in accordance with the terms of this Indenture. If a Noteholder or the
Class A Note Insurer submits the highest bid, in lieu of paying cash therefor,
such bidder may make settlement for the purchase price by crediting against the
purchase price that portion of the net proceeds of such Sale to which such
bidder would be entitled, after deducting the reasonable costs, charges and
expenses (including reasonable attorneys’ fees and expenses) incurred by such
Noteholder or the Class A Note Insurer in connection with such Sale. The Notes
need not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against the Notes.  The Class A Note
Insurer or the Noteholders may hold, lease, operate, manage or otherwise deal
with any property so acquired in any manner permitted by law.
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(d)           The Trustee shall execute and deliver an appropriate instrument of
conveyance provided to it by the Servicer transferring its interest in any
portion of the Collateral in connection with a Sale thereof.  In addition, the
Trustee is hereby irrevocably appointed the agent and attorney-in-fact with full
irrevocable power and authority in the place and stead of the Issuer and in the
name of the Issuer or in its own name, from time to time, from and after the
occurrence of an Event of Default for the purpose of exercising the rights and
remedies of the Trustee hereunder and, to take any and all action and to execute
and deliver any and all documents and instruments which may be necessary or
desirable to accomplish the foregoing, including without limitation, to transfer
and convey its interest in any portion of the Collateral in connection with a
Sale thereof, and to take all action necessary to effect such Sale.  No
purchaser or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, inquire into the satisfaction of any conditions precedent or see to
the application of any monies.
 
(e)           The method, manner, time, place and terms of any Sale of all or
any portion of the Collateral shall be commercially reasonable.  The Trustee
shall incur no liability for any Sale conducted in accordance with this Section.
 
Section 6.19                      Action on Notes.  The Trustee’s right to seek
and recover judgment on the Notes or under this Indenture or the other
Transaction Documents shall not be affected by the seeking, obtaining or
application of any other relief under or with respect to this Indenture or the
other Transaction Documents.  Neither the lien of this Indenture nor any rights
or remedies of the Trustee, the Class A Note Insurer or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or by
the levy of any execution under such judgment upon any portion of the Collateral
or upon any of the assets of the Issuer.
 
 
ARTICLE VII
THE TRUSTEE
 
 
Section 7.01                      Certain Duties and Immunities.
 
(a)           Except during the existence of an Event of Default known to the
Trustee as provided in subsection (e) below:
 
(i)           the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
 
(ii)           in the absence of bad faith or negligence on its part, the
Trustee may conclusively rely as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions, which by any provision
hereof are specifically required to be furnished to the Trustee, such
certificate or opinion shall cite the applicable provision and the Trustee shall
be under a duty to examine the same and to determine whether or not they conform
to the requirements of this Indenture.
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
(b)           So long as any Event of Default or Event of Servicing Termination
exists, the Trustee shall exercise such of the rights and powers vested in it by
this Indenture, and shall use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of his or her own affairs, and nothing contained herein shall
relieve the Trustee of such obligations.
 
(c)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct or bad faith (as determined by a court of
competent jurisdiction), except that:
 
(i)           this subsection (c) shall not be construed to limit the effect of
subsection (a) of this Section;
 
(ii)           neither the Trustee nor any of its officers, directors, employees
or agents shall be liable with respect to any action taken or omitted to be
taken by the Trustee in good faith in accordance with the written direction (A)
given pursuant to this Indenture or (B) by the Control Party in accordance with
Section 6.14 relating to the time, method and place of conducting any Proceeding
for any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under this Indenture;
 
(iii)           no provision of this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur any liability (financial or
otherwise) in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds is not assured to it without an indemnity
reasonably satisfactory to it against such risk or liability; and
 
(iv)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be conclusively proven by a
court of competent jurisdiction that the Trustee was negligent in ascertaining
the pertinent facts.
 
(d)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 7.01.
 
(e)           For all purposes under this Indenture, the Trustee shall not be
deemed to have notice of any Default, Event of Default (except as described in
Section 6.01(a) or (b)) or Event of Servicing Termination unless a Responsible
Officer assigned to and working in the Trustee’s Corporate Trust Office has
actual knowledge or has received written notice (at the address and in the
manner specified in Section 14.03) of any such event, and such notice references
(i) the Notes generally, the Issuer or this Indenture or (ii) the applicable
Default, Event of Default or Event of Servicing Termination.
 
(f)           Subject to Section 7.03(e), the Trustee shall be under no
obligation to institute any suit, or to take any remedial proceeding under this
Indenture, or to enter any appearance or in any way defend in any suit in which
it may be made defendant, or to take any steps in the execution of the trusts
hereby created or in the enforcement of any rights and powers hereunder if it
has reasonable grounds for believing that repayment of any funds expended or
risked by it is not assured to it without an indemnity reasonably satisfactory
to it against such risk or liability, until such indemnity shall have been
provided.
 
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding any extinguishment of all right, title and
interest of the Issuer in and to the Collateral following an Event of Default
and a consequent declaration of acceleration of the maturity of the Notes,
whether such extinguishment occurs through a Sale of the Collateral to another
person or the acquisition of the Collateral by the Noteholders or the Class A
Note Insurer, the rights of the Noteholders shall continue to be governed by the
terms of this Indenture.
 
(h)           Notwithstanding anything to the contrary contained herein, the
provisions of subsections (e) through (g), inclusive, of this Section 7.01 shall
be subject to the provisions of subsections (a) through (c), inclusive, of this
Section 7.01.
 
(i)           At all times during the term of this Indenture, the Trustee and
the Custodian shall keep at their Corporate Trust Office for inspection by the
Noteholders and the Class A Note Insurer, the Contract Schedule and all
amendments thereto delivered to it.
 
(j)           The Trustee shall have no obligation to ascertain whether any
payment of interest on an overdue installment of interest is legally
enforceable.
 
(k)           The Trustee shall not have any verbal discussions or provide
information to any Rating Agency regarding the transactions contemplated by this
Indenture without prior notice to the Issuer to ensure compliance with Rule
17g-5 under the Securities Exchange Act of 1934 (“Rule 17g-5”) and the timely
posting of information on any website maintained by the Issuer in order to
comply with Rule 17g-5.  The Trustee agrees to provide all information or
documents required to be delivered by it to each Rating Agency pursuant to the
Transaction Documents to the Issuer for posting on its Rule 17g-5 compliant
website, and shall confirm with the Issuer that these documents have been posted
on the website, prior to providing or otherwise making available such
information or documents to such Rating Agency or any third party.  The Trustee
shall delay the posting of information or documents to the Trustee’s website or
any other disclosure of such information or documents until the confirmation
from the Issuer has been received, unless otherwise instructed by the Issuer.
 
Section 7.02                      Notice of Default and Other Events
 
.  Promptly upon the existence of any Default or Event of Default or Event of
Servicing Termination known to the Trustee (within the meaning of
Section 7.01(e)), the Trustee shall transmit by telephonic or facsimile
communication confirmed by mail to the Class A Note Insurer and all Noteholders,
as their names and addresses appear in the Insurance Agreement and the Note
Register, notice of such event hereunder known to the Trustee.
 
Section 7.03                      Certain Rights of Trustee.  Except as
otherwise provided in Section 7.01:
 
(a)           the Trustee may in good faith conclusively rely and shall be fully
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, note or other obligation, paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
 
(b)           any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request, an Issuer Order, or any writing
executed by a duly authorized officer of the Issuer;
 
(c)           whenever in the administration of this Indenture the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith, negligence
or willful misconduct on its part, reasonably request and conclusively rely upon
an Officer’s Certificate of the Servicer or the Issuer;
 
(d)           the Trustee may consult with counsel selected by it with due care
and familiar with such matters and the written advice or opinion of such counsel
or any Opinion of Counsel (in form and substance satisfactory to the Trustee and
addressed to the Trustee) shall be full and complete authorization and
protection and the Trustee shall not be liable in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;
 
(e)           the Trustee may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken in its capacity as Trustee and shall not be
liable for any action taken or omitted in good faith reliance thereon;
 
(f)           the Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture which are exercisable at the
request or direction of any of the Noteholders or the Control Party pursuant to
this Indenture, if it has reasonable grounds for believing that repayment of the
costs, expenses (including legal fees and expenses) and liabilities which might
be incurred by it in compliance with such request or direction is not assured to
it without an indemnity reasonably satisfactory to it against such cost, expense
or liability;
 
(g)           the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, approval,
entitlement, bond, note or other paper or document, unless requested in writing
to do so by the Control Party; provided, however, that the Trustee shall be
under no obligation to make such investigation if it has reasonable grounds for
believing that repayment of any cost, expense or liability likely to be incurred
in making such investigation is not assured to it without an indemnity
reasonably satisfactory to it against such cost, expense or liability, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, upon reasonable notice and at
reasonable times personally or by agent or attorney;
 
(h)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder (including, for the avoidance of doubt, its duties
with respect to the Auction Call Redemption), either directly or by or through
agents, custodians, nominees or attorneys provided that the Trustee shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed by it with due care; and
 
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(i)           except as otherwise agreed in writing, the Trustee shall not be
responsible for the payment of any interest on amounts deposited with it
hereunder.
 
Notwithstanding the foregoing, nothing in this Indenture or the Servicing
Agreement or any other Transaction Document regarding the Trustee shall limit
the Back-up Servicer’s obligations under this Indenture or the Servicing
Agreement or any other Transaction Document, which shall be governed by the
respective agreement.
 
Section 7.04                      Not Responsible for Recitals or Issuance of
Notes.
 
(a)           The recitals contained herein and in the Notes, except the
certificates of authentication on the Notes, shall be taken as the statements of
the Issuer, and the Trustee assumes no responsibility for their correctness or
validity.  Other than pursuant to Section 7.17 hereof, the Trustee makes no
representations as to the validity, adequacy or condition of the Collateral or
any part thereof, or as to the title of the Issuer thereto or as to the security
afforded thereby or hereby, or as to the validity or genuineness of any
securities at any time pledged and deposited with the Trustee hereunder or as to
the validity or sufficiency of this Indenture or of the Notes.  The Trustee
shall not be accountable for the use or application by the Issuer of Notes or
the proceeds thereof or of any money paid to the Issuer or upon Issuer Order or
for the use or application by the Servicer of any amounts paid to the Servicer
under any provisions hereof.
 
(b)           Except as otherwise expressly provided herein or in the other
Transaction Documents, and without limiting the generality of the foregoing, the
Trustee shall have no responsibility or liability for or with respect to the
existence or validity of any Contract, the perfection of any security interest
(whether as of the date hereof or at any future time), the filing of any
financing statements, amendments thereto, or continuation statements, the
maintenance of or the taking of any action to maintain such perfection, the
validity of the assignment of any portion of the Collateral to the Trustee or of
any intervening assignment, the review of any Contract (it being understood that
the Trustee (in its capacity as Trustee) has not reviewed and does not intend to
review the substance or form of any such Contract), the performance or
enforcement of any Contract, the compliance by the Issuer, the Servicer, the
Transferor or any Obligor with any covenant or the breach by the Issuer, the
Servicer, the Transferor or any Obligor of any warranty or representation made
hereunder or in any related document or the accuracy of any such warranty or
representation, any investment of monies in the Collection Account, or any loss
resulting therefrom (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its capacity other than
as Trustee or investments made in violation of the provisions hereof), the acts
or omissions of the Issuer, the Servicer, the Transferor or any Obligor or any
action of the Issuer, the Transferor or the Servicer taken in the name of the
Trustee or the validity of the Servicing Agreement.
 
(c)           The Trustee shall not have any obligation or liability under any
Contract by reason of or arising out of this Indenture or the granting of a
security interest in such Contract hereunder or the receipt by the Trustee of
any payment relating to any Contract pursuant hereto, nor shall the Trustee be
required or obligated in any manner to perform or fulfill any of the obligations
of the Issuer under or pursuant to any Contract, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it, or the sufficiency of any performance by any party, under any Contract.
 
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
Section 7.05                       May Hold Notes.  The Trustee, any Paying
Agent, Note Registrar, or Authenticating Agent may, in its individual capacity,
become the owner or pledgee of Notes.
 
Section 7.06                      Money Held in Trust; Collateral.  Money and
investments held in trust by the Trustee or any Paying Agent hereunder shall be
held in one or more segregated, trust accounts (which shall be Eligible
Accounts), in the name of the Trustee on behalf of the Secured Parties at the
Corporate Trust Office, which accounts shall bear a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Secured Parties.  The Trustee or any Paying Agent shall be under no liability
for interest on any money received by it hereunder except as otherwise agreed in
writing with the Issuer or otherwise specifically provided herein (in such case
subject to the provisions of Section 13.03). The Trustee shall hold the
Collateral and the Contract Files for the benefit of the Noteholders and the
Class A Note Insurer, and all references in this Indenture and in the Note to
the benefit of the Noteholders of the Notes shall be deemed to include the Class
A Note Insurer, so long as the Class A Insurance Policy has not been surrendered
and no Class A Note Insurer Default has occurred and is continuing.
 
Section 7.07                      Compensation and Reimbursement.  The Issuer
agrees:
 
(a)           Solely from amounts distributed from the Collection Account
pursuant to Section 13.03, to:  (i) pay the Trustee monthly its fee for all
services rendered by it hereunder as Trustee, in the amount of the Trustee Fee
(which compensation shall not otherwise be limited by any provision of law in
regard to the compensation of a trustee of an express trust), (ii) pay the
Custodian monthly its fee for all services rendered by it hereunder as
Custodian, in the amount of the Custodian Fee and (iii) pay to the Back-up
Servicer its fee for all services rendered by it hereunder and under the
Servicing Agreement as Back-up Servicer, in the amount of the Back-up Servicer
Fee, in each case in accordance with the priorities set forth in Section 13.03;
 
(b)           except as otherwise expressly provided herein and solely from
amounts distributed pursuant to Section 13.03, to reimburse the Trustee, the
Custodian or the Back-up Servicer upon its request for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by the
Trustee, the Custodian or the Back-up Servicer, respectively, in accordance with
any provision of this Indenture or the Servicing Agreement or any other
Transaction Document relating thereto (including the reasonable compensation and
the expenses and disbursements of the Trustee’s, the Custodian’s and Back-up
Servicer’s agents and counsel), except any such expense, disbursement or advance
as may be attributable to its willful misconduct, negligence or bad faith; and
 
(c)           to indemnify and hold harmless the Trustee, the Custodian, the
Securities Intermediary, the Back-up Servicer and their respective officers,
directors, employees, representatives and agents from and against, and reimburse
for, any loss, claim, obligation, action, suit liability, expense, penalty,
stamp or other similar tax, reasonable costs and expenses (including reasonable
attorneys’ and agents’ fees and expenses) damage or injury (to person, property
or natural resources) of any kind and nature sustained or suffered by the
Trustee, the Custodian, the Securities Intermediary and the Back-up Servicer by
reason of any acts or omissions (or alleged acts or omissions) of the Trustee,
the Custodian, the Securities Intermediary or the Back-up Servicer under the
Transaction Documents or arising directly or indirectly out of the activities of
the Issuer or any of the transactions contemplated hereby (including any
violation of any applicable laws by the Issuer as a result of the transactions
contemplated by this Indenture) or the participation by the Trustee, the
Custodian, the Securities Intermediary and the Back-up Servicer in the
transactions contemplated by the Transaction Documents, including any judgment,
award, settlement, reasonable attorneys’ fees and other expenses incurred in
connection with the defense of any actual or threatened action, proceeding or
claim; provided that, the Issuer shall not indemnify the Trustee, the
 
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
Custodian, the Securities Intermediary or the Back-up Servicer if such loss,
liability, expense, damage or injury is due to the Trustee’s, the Custodian’s,
the Securities Intermediary’s or the Back-up Servicer’s negligence or willful
misconduct, willful misfeasance or bad faith in the performance of duties;
provided, further, that all amounts payable in respect of such indemnity shall
be payable by the Issuer solely from the amounts distributed pursuant to Section
13.03 or released from the Lien of this Indenture.  The provisions of this
indemnity shall run directly to and be enforceable by an injured person subject
to the limitations hereof and the provisions of this Section 7.07 shall survive
the termination of this Indenture or the earlier resignation or removal of the
Trustee, the Custodian, the Securities Intermediary or the Back-up Servicer.
 
 
(d)           The Trustee hereby acknowledges and agrees that if the Servicer
and/or the Issuer fails to pay the amounts set forth in this Section 7.07, the
Trustee will continue to perform its obligations under this Indenture,
regardless of the Servicer and/or the Issuer’s failure to pay such amounts,
until the appointment of a successor Trustee reasonably satisfactory to the
Control Party in accordance with Section 7.09 of this Indenture; provided,
however, that in such event, the Trustee shall continue to be entitled to be
paid all accrued amounts due it pursuant to this Section 7.07 from amounts
payable pursuant to Section 13.03.
 
Section 7.08                      Corporate Trustee Required;
Eligibility.  There shall at all times be a trustee hereunder, who shall be the
Trustee, which shall:  (a) be a banking corporation or association organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $100,000,000 and subject to supervision or
examination by federal or state authority and having an office within the United
States of America; and (b) have a commercial paper or other short-term rating of
at least A-1/P-1 from each of Moody’s and S & P and R-1 from the DBRS (if rated
by DBRS).  If such corporation publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.  If at
any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section, it shall resign immediately in the manner and with
the effect hereinafter specified in this Article.
 
Section 7.09                      Resignation and Removal; Appointment of
Successor.
 
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
      (a)           No resignation or removal of the Trustee and no appointment
of a successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee acceptable to the Control
Party.
 
(b)           The Trustee may resign at any time by giving thirty (30) days
prior written notice thereof to the Issuer, the Class A Note Insurer (so long as
any of the Class A Notes remain Outstanding), and the Noteholders.  If an
instrument of acceptance by a successor Trustee shall not have been delivered to
the Trustee within thirty (30) days after the giving of such notice of
resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee acceptable to the
Control Party, whose acceptance will not be unreasonably withheld or
delayed.  Such court may thereupon, after such notice, if any, as it may deem
proper and may prescribe, appoint a successor Trustee acceptable to the Control
Party (whose approval will not be unreasonably withheld or delayed).
 
(c)           The Trustee may be removed by the Control Party at any time if one
of the following events has occurred:
 
(i)           the Trustee shall cease to be eligible under Section 7.08 and
shall fail to resign after written request therefor by the Issuer or the Control
Party;
 
(ii)           the Trustee shall become incapable of acting or shall be adjudged
a bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation;
 
(iii)           the Trustee has failed to perform its duties in accordance with
this Indenture or has breached any representation of warranty made in this
Indenture; or
 
(iv)           upon thirty (30) days’ prior written notice of termination by the
Control Party.
 
(d)           If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any cause
with respect to any of the Notes, the Control Party may or the Issuer shall at
the direction of the Control Party promptly appoint a successor Trustee
acceptable to the Control Party.  If no successor Trustee shall have been so
appointed by the Issuer within thirty (30) days of notice of removal or
resignation and shall have accepted appointment in the manner hereinafter
provided, then the Control Party may appoint a successor Trustee.  No removal or
resignation of the Trustee shall become effective until the acceptance of the
appointment of a successor Trustee acceptable to the Control Party that is
eligible to act as Trustee under Section 7.08.
 
(e)           The Issuer shall give notice in the manner provided in Section
14.03 of each resignation and each removal of the Trustee and each appointment
and acceptance of appointment of a successor Trustee with respect to the
Notes.  Each notice shall include the name of the successor Trustee and the
address of its Corporate Trust Office.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
 
(f)           All amounts owing to the resigning or removed Trustee shall be
payable solely on the next scheduled date for distributions and solely in
accordance with the priorities set forth in Section 13.03.
 
Section 7.10                      Acceptance of Appointment by Successor. Every
successor Trustee appointed hereunder shall execute, acknowledge and deliver to
the Issuer, the Secured Parties and the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts
and duties of the retiring Trustee but, on request of the Issuer, the Control
Party or the successor Trustee, such retiring Trustee shall execute and deliver
an instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder.  Upon request of any such successor Trustee or the Control Party, the
Issuer shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.
 
No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be eligible under this Article.
 
Section 7.11                      Merger, Conversion, Consolidation or
Succession to Business of Trustee.  Any Person into which the Trustee may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any corporation succeeding to all or substantially all of
the corporate trust business of the Trustee, shall be the successor of the
Trustee hereunder (provided that such successor shall at all times be required
to be eligible under Section 7.08), without the execution or filing of any paper
or any further act on the part of any of the parties hereto.  In case any Notes
have been authenticated, but not delivered, by the Trustee then in office, any
successor by merger, conversion or consolidation to such authenticating Trustee
may adopt such authentication and deliver the Notes so authenticated with the
same effect as if such successor Trustee had itself authenticated such Notes.
 
Section 7.12                      Co-Trustees and Separate Trustees.
 
(a)           At any time or times, for the purpose of meeting the legal
requirements of any jurisdiction in which any of the Collateral may at the time
be located, the Issuer and the Trustee shall (with the prior written consent of
the Class A Note Insurer as long as it is the Control Party) have power to
appoint, and, upon the written request of the Trustee or the Class A Note
Insurer (as long as it is the Control Party), the Issuer shall for such purpose
join with the Trustee in the execution, delivery and performance of all
instruments and agreements necessary or proper to appoint, one or more Persons
approved by the Trustee and the Class A Note Insurer (as long as it is the
Control Party) and meeting the eligibility standards for the Trustee specified
in Section 7.08, either to act as Co-Trustee, jointly with the Trustee of all or
any part of such Collateral, or to act as separate Trustee of any such property
(a “Co-Trustee”), in either case with such powers as may be provided in the
instrument of appointment, and to vest in such Person or persons in the capacity
aforesaid, any property, title, right or power deemed necessary or desirable,
subject to the other provisions of this Section.  If the Issuer does not join in
such appointment within fifteen (15) days after the receipt by it of a request
so to do, or, in case an Event of Default exists, the Trustee alone shall have
power to make such appointment.
 
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(b)           Should any written instrument from the Issuer be reasonably
required by any Co-Trustee or separate Trustee so appointed for more fully
confirming to such Co-Trustee or separate Trustee such property, title, right or
power, any and all such instruments shall, on request, be executed, acknowledged
and delivered by the Issuer.
 
(c)           Every Co-Trustee or separate Trustee shall, to the extent
permitted by law, but to such extent only, be appointed subject to the following
terms:
 
(i)           the Notes shall be authenticated and delivered by, and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;
 
(ii)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by such appointment
shall be conferred or imposed upon and exercised or performed by the Trustee or
by the Trustee and such Co-Trustee or separate Trustee jointly, as shall be
provided in the instrument appointing such Co-Trustee or separate Trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such Co-Trustee or separate
Trustee at the direction or with the consent of the Trustee;
 
(iii)           the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Control Party and, prior to the occurrence of an
Event of Default, the Issuer, may accept the resignation of or remove any
Co-Trustee or separate Trustee, appointed under this Section, and, in case an
Event of Default exists, the Trustee shall, at the direction of the Control
Party, have power to accept the resignation of, or remove, any such Co-Trustee
or separate Trustee without the concurrence of the Issuer.  Upon the written
request of the Trustee, the Issuer shall join with the Trustee in the execution,
delivery and performance of all instruments and agreements necessary or proper
to effectuate such resignation or removal.  A successor to any Co-Trustee or
separate Trustee that has so resigned or been removed may be appointed in the
manner provided in this Section;
 
(iv)           no Co-Trustee or separate Trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee or any other such Trustee
hereunder nor shall the Trustee be liable by reason of any act or omission of
any Co-Trustee or separate Trustee selected by the Trustee with due care or
appointed in accordance with directions to the Trustee pursuant to Section 6.14
provided, that the appointment of any Co-Trustee or separate Trustee shall not
relieve the Trustee from any of its express duties and obligations under this
Indenture; and
 
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
(v)           any Act of Noteholders delivered to the Trustee shall be deemed to
have been delivered to each such Co-Trustee and separate Trustee.
 
Section 7.13                      Maintenance of Office or Agency; Initial
Appointment of Payment Agent.  The Note Registrar will maintain an office within
the State of New York or the State of Minnesota where Notes may be presented or
surrendered for payment, where Notes may be surrendered for registration of
transfer or exchange and where notices and demand to or upon the Issuer in
respect of the Notes and this Indenture may be served.  The Issuer hereby
appoints the Trustee as the Paying Agent and its Corporate Trust Office as the
office for each of said purposes.
 
Section 7.14                      Appointment of Authenticating Agent.  The
Trustee may at its expense appoint an Authenticating Agent or Authenticating
Agents with respect to the Notes which shall be authorized to act on behalf of
the Trustee to authenticate Notes issued upon original issue or upon exchange,
registration of transfer or pursuant to Sections 2.06 and 2.07, and Notes so
authenticated shall be entitled to the benefits of this Indenture and shall be
valid and obligatory for all purposes as if authenticated by the Trustee
hereunder.  Wherever reference is made in this Indenture to the authentication
and delivery of Notes by the Trustee or the Trustee certificate of
authentication or the delivery of Notes to the Trustee for authentication, such
reference shall be deemed to include authentication and delivery on behalf of
the Trustee by an Authenticating Agent and a certificate of authentication
executed on behalf of the Trustee by an Authenticating Agent and delivery of the
Notes to the Authenticating Agent on behalf of the Trustee.  Each Authenticating
Agent shall be acceptable to the Issuer (whose acceptance shall not be
unreasonably withheld or delayed) and shall at all times be a corporation having
a combined capital and surplus of not less than the equivalent of $50,000,000
and subject to supervision or examination by federal or state authority or the
equivalent foreign authority, in the case of an Authenticating Agent who is not
organized and doing business under the laws of the United States of America, any
state thereof or the District of Columbia.  If such Authenticating Agent
publishes reports of condition at least annually, pursuant to law or to the
requirements of said supervising or examining authority, then for the purposes
of this Section, the combined capital and surplus of such Authenticating Agent
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.  If at any time an Authenticating Agent
shall cease to be eligible in accordance with the provisions of this Section,
such Authenticating Agent shall resign immediately in the manner and with the
effect specified in this Section.
 
Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of such Authenticating Agent, shall continue to be an Authenticating
Agent without the execution or filing of any paper or any further act on the
part of the Trustee or such Authenticating Agent, provided that such corporation
shall be otherwise eligible under this Section.
 
An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee, the Class A Note Insurer and to the Issuer.  The Trustee may at
any time terminate the agency of an Authenticating Agent by giving written
notice thereof to such Authenticating
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
Agent, the Noteholders, the Class A Note Insurer and to the Issuer.  Upon
receiving such a notice of resignation or upon such a termination, or in case at
any time such Authenticating Agent shall cease to be eligible in accordance with
the provisions of this Section, the Trustee may appoint a successor
Authenticating Agent which shall be acceptable to the Issuer (whose acceptance
shall not be unreasonably withheld or delayed) and, after the occurrence of an
Event of Default, the Control Party, and shall mail written notice of such
appointment by first-class mail, postage prepaid, to all Noteholders, if any,
with respect to which such Authenticating Agent will serve, as their names and
addresses appear in the Note Register.  Any successor Authenticating Agent upon
acceptance of its appointment hereunder shall become vested with all the rights,
powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authenticating Agent.  No successor Authenticating Agent
shall be appointed unless eligible under the provisions of this Section.
 
If an appointment is made pursuant to this Section, the Notes may have endorsed
thereon, in addition to the Trustee certificate of authentication, an alternate
certificate of authentication in the following form:
 
 
This is one of the Notes described in the within-mentioned Indenture.
 
 

 
U.S. Bank National Association, as Trustee
   
By:                       
   
As Authenticating Agent
       
By:              
   
Authorized Officer
     

 
Section 7.15                      Appointment of Paying Agent other than
Trustee; Money for Note Payments to be Held in Trust.
 
If, at the request of the Trustee and with the consent of the Control Party, a
party other than the Trustee is ever appointed as a Paying Agent, the Issuer
will cause such Paying Agent to execute and deliver to the Trustee an instrument
in which such Paying Agent shall agree with the Trustee that, subject to the
provisions of this Section, such Paying Agent will:
 
(a)           hold all sums held by it for the payment of principal or interest
on Notes in trust in an Eligible Account in the name of the Trustee on behalf of
the Issuer at the Corporate Trust Office, which account shall bear a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Secured Parties, until such sums shall be paid to such Persons or otherwise
disposed of as provided in Section 13.03;
 
(b)           give the Trustee, the Class A Note Insurer and the Noteholders
notice of any Default by the Issuer (or any other obligor upon the Notes) in the
making of any payment of principal or interest; and
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
(c)           at any time, upon the written request of the Trustee or the Class
A Note Insurer, forthwith pay to the Trustee all sums so held in trust by such
Paying Agent.
 
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by such
Paying Agent, such sums to be held by the Trustee upon the same trusts as those
upon which such sums were held by such Paying Agent; and, upon such payment by
any Paying Agent to the Trustee, such Paying Agent shall be released from all
further liability with respect to such money.
 
Subject to Section 11.04, any money deposited with the Trustee or any Paying
Agent in trust for the payment of the principal or interest on any Note and
remaining unclaimed for two years after such principal or interest has become
due and payable shall be paid to the Issuer on Issuer Request, and the
Noteholder of such Note shall thereafter, as an unsecured general creditor, and
subject to any applicable statute of limitations, look only to the Issuer for
payment thereof, and all liability of the Trustee and such Paying Agent with
respect to such trust money or the related Note, shall thereupon cease; provided
that the Trustee or such Paying Agent, before being required to make any such
repayment, may (upon delivery of an Issuer Order), cause to be published once,
in a newspaper published in the English language, customarily published on each
Business Day and of general circulation in the city in which the Corporate Trust
Office is located, notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than thirty (30) days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Issuer; provided, further, that if such money or any
portion thereof had been previously deposited by the Class A Note Insurer with
the Trustee for the payment of principal or interest on the Notes, to the extent
any amounts or any other amounts owing to the Class A Note Insurer under the
Transaction Documents are owing to the Class A Note Insurer, such amounts shall
be paid promptly to the Class A Note Insurer.  The Trustee may also adopt and
employ, any other reasonable means of notification of such repayment (including
mailing notice of such repayment to the Noteholders whose right to or interest
in monies due and payable but not claimed is determinable from the records of
any Paying Agent, at the last address as shown on the Note Register for each
such Noteholder).  No additional interest shall accrue on the related Note
subsequent to the date on which such funds were available for distribution to
such Noteholder.
 
Section 7.16                      Rights with Respect to the Servicer and
Back-up Servicer.  The Trustee’s rights and obligations with respect to the
Servicer and the Back-up Servicer shall be governed by this Indenture, the
Servicing Agreement and the other Transaction Documents.
 
Section 7.17                      Representations and Warranties of the
Trustee.  The Trustee hereby represents and warrants for the benefit of the
parties hereto and the Secured Parties that:
 
(a)           Organization and Good Standing.  The Trustee is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States, and has the power to own its assets and to transact the
business in which it is presently engaged;
 
(b)           Authorization.  The Trustee has the power, authority and legal
right to execute, deliver and perform this Indenture and each other Transaction
Document to which it is a party and to authenticate the Notes, and the
execution, delivery and performance of this Indenture and each other Transaction
Document and the authentication of the Notes has been duly authorized by the
Trustee by all necessary corporate action;
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
 
(c)           Binding Obligations.  This Indenture and each other Transaction
Document to which the Trustee is a party, assuming due authorization, execution
and delivery by the other parties hereto and thereto, constitute the legal,
valid and binding obligations of the Trustee, enforceable against the Trustee in
accordance with its terms, except that (i) such enforcement may be subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
(whether statutory, regulatory or decisional) now or hereafter in effect
relating to creditors’ rights generally and the rights of trust companies in
particular and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to certain equitable defenses and to
the discretion of the court before which any proceeding therefore may be
brought, whether in a proceeding at law or in equity;
 
(d)           No Conflict.  The performance by the Trustee of its obligations
under this Indenture and each other Transaction Document to which the Trustee is
a party will not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under, the charter documents or bylaws of the Trustee;
 
(e)           No Violation. The execution and delivery of this Indenture and
each other Transaction Document to which the Trustee is a party, the performance
of the transactions contemplated thereby and the fulfillment of the terms
thereof (including the authentication of the Notes), will not conflict with or
violate, in any material respects, any requirements of law applicable to the
Trustee.
 
(f)           No Proceedings.  To the best of its knowledge, there are no
proceedings or investigations to which the Trustee is a party pending, or, to
the knowledge of the Trustee, threatened, before any court, regulatory body,
administrative agency or other tribunal or Governmental Authority (A) asserting
the invalidity of this Indenture or any other Transaction Documents, (B) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Indenture or any other Transaction Document or
(C) seeking any determination or ruling that would materially and adversely
affect the performance by the Trustee of its obligations under, or the validity
or enforceability of, this Indenture, the Notes or any other Transaction
Documents;
 
(g)           Approvals.  Neither the execution or delivery by the Trustee of
this Indenture or any other Transaction Document to which it is a party nor the
consummation of the transactions by the Trustee contemplated hereby or by any
other Transaction Document to which it is a party requires the consent or
approval of, the giving of notice to, the registration with or the taking of any
other action with respect to any Governmental Authority under any existing
federal or state law governing the banking or trust powers of the Trustee; and
 
(h)           Eligibility.  The Trustee meets the eligibility requirements set
forth in Section 7.08 hereof.
 
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
 
(i)           Class A Insurance Policy Held in Trust.  The Trustee shall, and
hereby agrees that it will, hold the Class A Insurance Policy in trust and will
hold any proceeds of any claim on the Class A Insurance Policy in trust solely
for the use and benefit of the Class A Noteholders.
 
ARTICLE VIII
THE CUSTODIAN
 
Section 8.01                      Appointment of Custodian.  Subject to the
terms and conditions hereof, the Issuer hereby revocably appoints the Custodian,
and the Custodian hereby accepts such appointment and agrees to act as Custodian
on behalf of the Secured Parties to maintain exclusive custody of the Contract
Files in order to perfect the ownership interest of the Issuer in the Contracts
and the security interest of the Secured Parties in the Contracts and the other
items in the Contract Files and any and all proceeds of the foregoing; provided
that from and after the release or discharge of the Secured Parties’ lien in and
to the Contracts and the other items in the Contract Files and any and all
proceeds of the foregoing, the Custodian shall serve as exclusive agent and
custodian of the Issuer with respect to the Contract Files.
 
Section 8.02                      Removal of Custodian. With or without cause,
with sixty (60) days notice, (a) prior to the occurrence of an Event of Default
the Issuer may, with the prior written consent of the Control Party, or (b)
following the occurrence of an Event of Default, the Control Party may, remove
and discharge the Custodian from the performance of its duties under this
Indenture with respect to any or all of the Contracts and related Contract Files
by written notice from the Issuer or the Control Party, as the case may be, to
the Custodian, with a copy to the Trustee, the Class A Note Insurer and the
Servicer.  Having given notice of such removal, the Issuer (prior to the
occurrence of an Event of Default) or the Control Party (following the
occurrence of an Event of Default) shall, by written instrument and with the
consent of the Control Party (if the notice of removal came from the Issuer),
promptly appoint a successor custodian to act on behalf of the Issuer in
replacement of the Custodian under this Indenture, which successor Custodian
shall be satisfactory to the Control Party in its sole discretion.  In the event
of any such removal, the Custodian shall promptly transfer to the successor
custodian, as directed, all affected Contracts and related Contract Files.  In
the event of removal of the Custodian for cause and the appointment of a
successor custodian under this Indenture, the expenses of transferring the
Contracts and related Contract Files to the successor custodian shall be at the
expense of the Custodian.  In the event of removal of the Custodian without
cause by the Issuer (prior to the occurrence of an Event of Default) or the
Control Party, as the case may be, and the appointment of a successor custodian
under this Indenture, the Issuer shall be responsible for the expenses of
transferring the Contracts and related Contract Files to the successor
custodian.  Notwithstanding the foregoing, this Indenture shall remain in full
force and effect with respect to any Contracts and related Contract Files for
which this Indenture is not terminated hereunder.  The Custodian may petition a
court of competent jurisdiction to appoint a successor hereunder if no successor
is appointed within such 60-day notice period.
 
Section 8.03                      Termination by Custodian. The Custodian may
terminate its obligations under this Indenture upon at least sixty (60) days
notice to the Servicer, the Issuer, the Noteholders and the Class A Note
Insurer; provided, no termination shall be effective until appointment of a
successor acceptable to the Issuer or the Control Party.  In the event of such
termination, the Issuer shall promptly appoint a successor custodian acceptable
to the Control
 
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
Party or, after the occurrence of an Event of Default, solely the Control Party
may appoint a successor custodian.  The payment of such successor custodian’s
fees and expenses with respect to each Contract and related Contract Files shall
be solely the responsibility of the Issuer.  Upon such appointment, the
Custodian shall promptly transfer to the successor custodian, as directed, all
Contracts and related Contract Files being held under this Indenture.  The
Custodian may petition a court of competent jurisdiction to appoint a successor
hereunder if no successor is appointed within such sixty (60) day notice period.
 
Section 8.04                      Limitations on the Custodian’s
Responsibilities.
 
(a)           Except as provided herein, the Custodian shall be under no duty or
obligation to inspect, review or examine the Contracts or related Contract Files
to determine that the contents thereof are appropriate for the represented
purpose or that they have been actually recorded or that they are other than
what they purport to be on their face.
 
(b)           The Custodian shall not be responsible for preparing or filing any
reports or returns relating to federal, state or local income taxes with respect
to this Indenture, other than for the Custodian’s compensation or for
reimbursement of expenses.
 
(c)           The Custodian shall not be responsible or liable for, and makes no
representation or warranty with respect to, the validity, adequacy or perfection
of any lien upon or security interest in any Contract; provided that, the
foregoing shall not reduce or eliminate the Custodian’s obligations under
Section 4.03 hereof.
 
(d)           Any other provision of this Indenture to the contrary
notwithstanding, the Custodian shall have no notice, and shall not be bound by
any of the terms and conditions of any document executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Indenture unless the Custodian is a
signatory party to that document or such document is the Indenture, the
Servicing Agreement or the Lockbox Intercreditor Agreement.  Notwithstanding the
foregoing sentence, the Custodian shall be deemed to have notice of the terms
and conditions (including, without limitation, definitions not otherwise set
forth in full in this Indenture) of documents executed or delivered in
connection with, or intended to control any part of, the transactions
anticipated by or referred to in this Indenture, to the extent such terms and
provisions are referenced, or are incorporated by reference, into this Indenture
only as long as the Custodian shall have been provided a copy of any such
document or Indenture.  Each of the Trustee, the Back-up Servicer and the
Custodian acknowledges receipt of a copy of the Transaction Documents to which
it is a party on the Closing Date.
 
(e)           The duties and obligations of the Custodian shall only be such as
are expressly set forth in this Indenture or as set forth in a written amendment
to this Indenture executed by the parties hereto or their successors and
assigns.  In the event that any provision of this Indenture implies or requires
that action or forbearance be taken by a party, but is silent as to which party
has the duty to act or refrain from acting, the parties agree that the Custodian
shall not be the party required to take the action or refrain from acting.  In
no event shall the Custodian have any responsibility to ascertain or take action
except as expressly provided herein.
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
 
(f)           Nothing in this Indenture shall be deemed to impose on the
Custodian any duty to qualify to do business in any jurisdiction, other than
(i) any jurisdiction where any Contract and related Contract Files is or may be
held by the Custodian from time to time hereunder, and (ii) any jurisdiction
where its ownership of property or conduct of business requires such
qualification and where failure to qualify could have a material adverse effect
on the Custodian or its property or business or on the ability of the Custodian,
the Issuer or the Servicer to perform its duties hereunder or under the other
Transaction Documents.
 
(g)           The Custodian may consult with counsel selected by the Custodian
with regard to legal questions arising out of or in connection with this
Indenture, and the written opinion of such counsel shall be full and complete
authorization and protection in respect of any action reasonably taken, omitted
or suffered by the Custodian in good faith and in accordance therewith.
 
(h)           The Custodian may, at any time during the administration of this
Indenture, request and receive a written direction from the Control Party in
connection with actions to be taken under this Indenture and shall not be liable
for any action taken or omitted in good faith reliance thereon;
 
(i)           No provision of this Indenture shall require the Custodian to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights and powers, if, in its reasonable judgment, it shall believe that
repayment of such funds is not reasonably assured to it without an indemnity
against such risk or liability.
 
(j)           The Custodian shall have no duty to ascertain whether or not each
amount or payment has been received by the Trustee or any third person.
 
(k)           For purposes of the foregoing provisions and any other provisions
in this Indenture permitting the Custodian to require an indemnity before taking
any actions, the Custodian agrees that an unsecured indemnity from a Noteholder
or the Class A Note Insurer, so long as such party has an unsecured debt rating
of at least BBB by Moody’s and Baa2 by S&P, shall be deemed satisfactory.
 
Section 8.05                      Limitation on Liability. Neither the Custodian
nor any of its directors, officers, agents or employees, shall be liable for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith in good faith and believed (which belief may be based upon the opinion
or advice of counsel selected by it in the exercise of reasonable care) by it or
them to be within the purview of this Indenture, except for its or their own
negligence, lack of good faith or willful misconduct.  The Custodian and any
director, officer, employee or agent of the Custodian may rely in good faith on
any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising hereunder.  In no event shall the
Custodian or its directors, officers, agents and employees be held liable for
any special, indirect or consequential damages resulting from any action taken
or omitted to be taken by it or them hereunder or in connection herewith even if
advised of the possibility of such damages.  The provisions of this Section 8.05
shall survive the termination of this Indenture.
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
      Section 8.06                      Custodian Obligations Regarding
Genuineness of Documents. In the absence of bad faith or negligence on the part
of the Custodian, the Custodian may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
request, instructions, certificate, opinion or other document furnished to the
Custodian, reasonably believed by the Custodian to be genuine and to have been
signed or presented by the proper party or parties and conforming to the
requirements of this Indenture; provided that the provisions of this Section
shall not in any manner limit or reduce the responsibilities of the Custodian
under this Indenture.
 
Section 8.07                      Force Majeure. The Custodian shall not be
responsible for delays or failures in performance resulting from acts of God,
strikes, lockouts, riots, acts of war or terrorism, epidemics, nationalization,
expropriation, currency restrictions, government regulations adopted after the
date of this Indenture, fire, communication line failures, computer viruses,
power failures, earthquakes or other disasters of a similar nature which are
beyond its control.
 
 
ARTICLE IX
THE CLASS A INSURANCE POLICY
 
 
Section 9.01                      Claims Under Class A Insurance Policy.
 
(a)           Upon receipt of and based on the Monthly Servicing Report, the
Trustee shall, prior to each Payment Date, determine the Note Insurance
Guaranteed Payment for the related Payment Date.  If the Note Insurance
Guaranteed Payment for such Payment Date is greater than zero, the Trustee
shall, not later than the third Business Day preceding such Payment Date,
furnish to the Class A Note Insurer a completed Notice (as defined in (b) below)
in the amount of the Note Insurance Guaranteed Payment claimed under the Class A
Insurance Policy.  Amounts paid by the Class A Note Insurer pursuant to a claim
submitted under this Section shall be deposited by the Trustee into the
Collection Account for payment to Class A Noteholders on the related
Distribution Date.
 
(b)           Any notice and certificate delivered by the Trustee to the Class A
Note Insurer in the form attached as Exhibit A to the Class A Insurance Policy
pursuant to subsection (a) shall specify the Note Insurance Guaranteed Payment
claimed under the Class A Insurance Policy and shall constitute a “Notice of
Claim” under the Class A Insurance Policy.  In accordance with the provisions of
the Class A Insurance Policy, the Class A Note Insurer is required to pay to the
Trustee the Note Insurance Guaranteed Payment properly claimed thereunder by
12:00 noon, New York time, on the later of (i) the third Business Day following
receipt on a Business Day of the Notice, and (ii) the Payment Date.  Any payment
made by the Class A Note Insurer under the Class A Insurance Policy shall be
applied solely to the payment of the Note Insurance Guaranteed Payment, and for
no other purpose.
 
(c)           The Trustee shall deposit the Note Insurance Guaranteed Payment in
the Collection Account upon receipt of such Note Insurance Guaranteed Payment
from the Class A Note Insurer for distribution on the Payment Date to the Class
A Noteholders in accordance with Section 13.03.
 
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
(d)           The Trustee shall (i) receive as attorney-in-fact of each Class A
Noteholder, any Note Insurance Guaranteed Payment from the Class A Note Insurer
and (ii) deposit the same into the Collection Account pursuant to Sections
9.01(c) and 13.03 for distribution to the Class A Noteholders.  Any and all Note
Insurance Guaranteed Payments disbursed by the Trustee from claims made under
the Class A Insurance Policy shall not be considered payment by the Issuer with
respect to such Class A Notes, and shall not discharge the obligations of the
Issuer with respect thereto.  The Class A Note Insurer shall, to the extent it
makes any payment with respect to the Class A Notes, become subrogated to the
rights of the recipients of such payments to the extent of such
payments.  Subject to and conditioned upon any payment with respect to the Class
A Notes by or on behalf of the Class A Note Insurer, the Trustee shall assign to
the Class A Note Insurer all rights to the payment of interest or principal with
respect to the Class A Notes which are then due for payment to the extent of all
payments made by the Class A Note Insurer and the Class A Note Insurer may
exercise any option, vote, right, power or the like with respect to the Class A
Notes to the extent that it has made payment pursuant to the Class A Insurance
Policy.  To evidence such subrogation, the Note Registrar shall note the Class A
Note Insurer’s rights as subrogee upon the register of the Class A Noteholders
upon receipt from the Class A Note Insurer of proof of payment by the Class A
Note Insurer of any amounts due in respect of the Class A Notes on the Final
Payment Date. The foregoing subrogation shall in all cases be subject to the
rights of the Class A Noteholders to receive all Note Insurance Guaranteed
Payments in respect of the Class A Notes.
 
(e)           The Trustee shall keep a complete and accurate record of all funds
deposited by the Trustee on behalf of the Class A Note Insurer into the
Collection Account with respect to the Class A Insurance Policy and the
allocation of such funds to payment of interest and principal in respect of any
Class A Note.  The Class A Note Insurer shall have the right to inspect such
records at reasonable times upon one Business Day’s prior notice to the Trustee.
 
(f)           The Trustee shall be entitled to enforce on behalf of the Class A
Noteholders the obligations of the Class A Note Insurer under the Class A
Insurance Policy, and acknowledges on behalf of the holders of the Subordinated
Notes that the Class A Insurance Policy is solely for the benefit of the the
Class A Noteholders and no holder of any Subordinated Note will have any rights
to receive payments under the Class A Insurance Policy.  Notwithstanding any
other provision of this Indenture or any Transaction Document, the Class A
Noteholders are not entitled to institute proceedings directly against the Class
A Note Insurer.
 
Section 9.02                      Preference Claims Under Class A Insurance
Policy.
 
(a)           In the event that the Trustee has received a certified copy of a
Final Order that all or a portion of any amount insured under the Class A
Insurance Policy has been avoided in whole or in part as a preference payment
under applicable bankruptcy law, the Trustee shall so notify the Class A Note
Insurer, shall comply with the provisions of the Class A Insurance Policy to
obtain payment by the Class A Note Insurer of such avoided payment, and shall,
at the time it provides notice to the Class A Note Insurer, notify Holders of
the Class A Notes by mail that, in the event that any Class A Noteholder’s
payment is so recoverable, such Noteholder will be entitled to payment pursuant
to the terms of the Class A Insurance Policy.  The Trustee shall furnish to the
Class A Note Insurer its records evidencing the payments of principal of and
interest on Class A Notes, if any, which have been made by the Trustee and
subsequently
 
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
recovered from a Class A Noteholder, and the dates on which such payments were
made.  Pursuant to the terms of the Class A Insurance Policy, the Class A Note
Insurer will make such payment on behalf of the Noteholder to the receiver,
conservator, debtor-in-possession or trustee in bankruptcy named in the Final
Order and not to the Trustee or any Class A Noteholder directly (unless a
Noteholder has previously paid such payment to the receiver, conservator,
debtor-in-possession or Trustee in bankruptcy, in which case the Class A Note
Insurer will make such payment to the Trustee for distribution to such
Noteholder upon proof of such payment reasonably satisfactory to the Class A
Note Insurer).
 
(b)           The Trustee shall promptly notify the Class A Note Insurer of any
proceeding or the institution of any action (of which a Responsible Officer of
the Trustee has actual knowledge) seeking a Preference Amount.  In accordance
with the provisions of the Class A Insurance Policy, the Class A Note Insurer is
required to pay an amount equal to each such Preference Amount on the later of
(A) the date when due to be paid pursuant to a Final Order or (B) the first to
occur of (i) the fourth (4th) Business Day following receipt by the Class A Note
Insurer on a Business Day of (w) a certified copy of a Final Order, (x) an
assignment, in form reasonably satisfactory to the Class A Note Insurer,
irrevocably assigning to the Class A Note Insurer all rights and claims of the
Trustee and/or such Class A Noteholder relating to or arising under such
Preference Amount and constituting an appropriate instrument, in form
satisfactory to the Class A Note Insurer, appointing the Class A Note Insurer as
the agent of the Trustee and/or such Class A Noteholder in respect of such
Preference Amount, including without limitation in any legal proceeding related
to such Preference Amount, (y) a Notice appropriately completed and executed by
the Trustee or such Class A Noteholder, as the case may be, and (z) a
certificate of such Class A Noteholder that the Final Order has been entered and
is not subject to any stay or (ii) the date of receipt by the Class A Note
Insurer from the Trustee of the items referred to in clauses (w), (x), (y) and
(z) above if, at least four (4) Business Days prior to such date of receipt, the
Class A Note Insurer shall have received written notice from the Trustee that
such items were to be delivered on such date and such date was specified in such
notice.  Such payment shall be made to the receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in a Final Order and not to
the Trustee or Class A Noteholder directly (unless the Class A Noteholder has
previously paid such amount to such receiver, conservator, debtor-in-possession
or trustee in bankruptcy named in such Final Order, in which case payment shall
be made to the Trustee for distribution to the Class A Noteholder upon delivery
of proof of such payment reasonably satisfactory to the Class A Note
Insurer).  In connection with the foregoing, the Class A Note Insurer will have
the rights provided pursuant to this Indenture and the Insurance Agreement.
Notwithstanding the foregoing, in no event shall the Class A Note Insurer be (i)
required to make any payment under the Class A Insurance Policy in respect of
any Preference Amount to the extent such Preference Amount is comprised of
amounts previously paid by the Class A Note Insurer, or (ii) obligated to make
any payment in respect of any Preference Amount, which payment represents a
payment of the principal amount of any Class A Notes, prior to the time the
Class A Note Insurer otherwise would have been required to make a payment in
respect of such principal, in which case the Class A Note Insurer shall pay the
balance of the Preference Amount when such amount otherwise would have been
required to be paid hereunder.
 
(c)           Each Class A Noteholder, by its purchase of Class A Notes, and the
Trustee hereby agree that the Class A Note Insurer may at any time during the
continuation of any proceeding relating to a Preference Amount direct all
matters relating to such Preference
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
 
Amount, including, without limitation, (i) the direction of any appeal of any
order relating to any Preference Amount and (ii) the posting of any surety,
supersedeas or performance bond pending any such appeal at the expense of the
Class A Note Insurer, but subject to reimbursement as provided in the Insurance
Agreement.  In addition, and without limitation of the foregoing, the Class A
Note Insurer shall be subrogated to, and each Class A Noteholder and the Trustee
hereby delegate and assign, to the fullest extent permitted by law, the rights
of the Trustee and each Class A Noteholder in the conduct of any proceeding with
respect to a Preference Amount, including, without limitation, all rights of any
party to an adversary proceeding action with respect to any court order issued
in connection with any such Preference Amount.
 
Section 9.03                      Collateral and Trust Accounts Held for Benefit
of the Class A Note Insurer.  The Trustee shall hold the Collateral for the
benefit of the Secured Parties and all references in this Indenture and in the
Class A Notes to the benefit of Class A Noteholders shall be deemed to include
the Class A Note Insurer.
 
Section 9.04                      Preservation of the Class A Note Insurer’s
Rights.  Upon its becoming aware of the occurrence of a Default, an Event of
Default or an Event of Servicing Termination, the Trustee shall promptly notify
the Class A Note Insurer of such Default, Event of Default or Event of Servicing
Termination pursuant to Section 7.02 of this Indenture.  The Trustee, the Issuer
and the Servicer shall cooperate in all respects with any reasonable request by
the Class A Note Insurer for action to preserve or enforce the Class A Note
Insurer’s rights or interests under this Indenture without limiting the rights
or affecting the interests of the Class A Noteholders as otherwise set forth
herein.
 
Section 9.05                      Pending Litigation.  The Trustee hereby agrees
to provide the Class A Note Insurer prompt notice of any action, proceeding or
investigation of which it has actual knowledge that names the Issuer, Trustee or
Servicer as a party that could adversely affect the interest of the Class A
Noteholders.
 
Section 9.06                      Class A Note Insurer’s Rights.
 
(a)           For so long as no Class A Note Insurer Default has occurred and is
continuing, each Class A Noteholder agrees that the Class A Note Insurer shall
be treated by the Issuer, the Servicer, the Back-up Servicer and the Trustee, as
if the Class A Note Insurer were the Class A Noteholders for the purpose (and
solely for the purpose) of the giving of any consent, the making of any
direction or the exercise of any voting or other control rights otherwise given
to the Class A Noteholders hereunder and the Class A Noteholders shall only
exercise such rights with the prior written consent of the Class A Note Insurer.
 
(b)           The Trustee, the Issuer, the Servicer and the Back-up Servicer
shall cooperate in all respects with any reasonable request by the Class A Note
Insurer for action to preserve or enforce the Class A Note Insurer’s rights or
interests under this Indenture without limiting the rights or affecting the
interests of the Class A Noteholders as otherwise set forth herein.
 
      (c)           The Trustee acknowledges that (i) to the extent the Class A
Note Insurer makes payments under the Class A Insurance Policy, the Class A Note
Insurer shall become the holder of the Class A Notes (and with respect thereto
the Class A Notes shall remain outstanding and shall not be (and shall not be
deemed to have been) redeemed, retired or otherwise terminated) and right to
payment of principal thereto or interest thereon, and shall be fully subrogated
to all rights, title and interest of the Trustee and such Class A Noteholders
thereunder, including the right to receive payments in respect of the Class A
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
Notes, and (ii) the Class A Note Insurer shall be paid such principal and
interest but only from the sources and in the manner provided herein and in the
Insurance Agreement and the Class A Insurance Policy for the payment of such
principal and interest.
 
(d)           The Trustee and each Class A Noteholder, as applicable, shall, so
long as it is indemnified to its satisfaction, cooperate in all respects with
any reasonable written request by the Class A Note Insurer for action to
preserve or enforce the Class A Note Insurer’s rights, remedies and interest
under the Class A Notes, this Indenture, the Class A Insurance Policy, the
Insurance Agreement and the Premium Letter or any related servicing arrangements
or otherwise, including, without limitation, a request to take any one or more
of the following actions:
 
(i)           institute or participate in any suit, action or other proceedings,
including for the collection of all amounts then payable on the Class A Notes,
or under this Indenture in respect of the Class A Notes and all amounts payable
under the Insurance Agreement, the Class A Insurance Policy and the Premium
Letter, enforce any judgment obtained and collect from the Trustee (if
applicable) monies adjudged due;
 
(ii)           transfer to the Class A Note Insurer, via absolute legal
assignments (a) the Class A Notes and (b) the Trustee’s or such Class A
Noteholder’s rights with respect to any Insured Amount which may form the basis
of a claim hereunder;
 
(iii)           sell or cause to be sold the Collateral or any portion thereof
or rights or interest therein, at one or more public or private sales called and
conducted in any manner permitted by law;
 
(iv)           institute proceedings from time to time to enforce the Class A
Note Insurer’s rights and remedies under this Indenture, the Insurance
Agreement, the Class A Insurance Policy and the Premium Letter; and
 
(v)           exercise any remedies of a secured party under the applicable UCC
and take any other appropriate action to protect and enforce the rights and
remedies of the Class A Note Insurer hereunder;
 
provided, however, action shall be taken pursuant to this Section 9.06 by the
Trustee to preserve the Class A Note Insurer’s rights or interest under this
Indenture or the Insurance Agreement or the Class A Insurance Policy or the
Premium Letter only to the extent such action is available to the Noteholders of
the Class A Notes or the Class A Note Insurer under other provisions of this
Indenture, the Insurance Agreement, the Class A Insurance Policy and the Premium
Letter.
 
    (e)           From and after the time that no Class A Notes are Outstanding
and no Class A Note Insurer Premiums or Reimbursement Amounts are owing to the
Class A Note Insurer, notwithstanding any lack of specific language to that
effect, each provision of the Transaction Documents requiring the consent or
notification of, or providing notices to, the Class A Note Insurer shall not be
applicable.
 
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
Section 9.07                      Notices to the Class A Note Insurer.  All
notices, statements, reports, certificates, lists or opinions required by this
Indenture to be sent to the parties hereto, the Rating Agencies or the
Noteholders shall also be sent, at the same time such statements, reports,
certificates, lists or opinions are otherwise sent, by overnight delivery, fax
or email to the Class A Note Insurer.
 
Section 9.08                      Surrender of Class A Insurance Policy.  The
Trustee shall surrender the Class A Insurance Policy to the Class A Note Insurer
for cancellation upon the expiration of such policy in accordance with the terms
thereof.
 
 
ARTICLE X
SUPPLEMENTAL INDENTURES
 
Section 10.01                                Supplemental Indentures without
Consent of the Noteholders.
 
(a)           The Issuer, the Trustee and the Custodian, without the consent of
the Holders of any Notes but with the consent of the Control Party may, at any
time and from time to time, enter into one or more amendments to this Indenture
or indentures supplemental hereto, in form satisfactory to the Trustee, for any
of the following purposes, provided that (x) any such amendment or supplemental
indenture, as evidenced by an opinion of counsel if requested by the Trustee,
the Class A Note Insurer or the Control Party, will not have an adverse effect
on the rights or interests of the Holders or the Class A Note Insurer, (y) each
Rating Agency has confirmed, in writing, that the ratings on the Notes will not
be lowered (without regard to the Class A Insurance Policy) as a result of or in
connection with any such amendment, and (z) any such amendment does not modify
this Indenture in a manner requiring the consent of all affected Noteholders as
described in Section 10.02 hereof:
 
(i)           to better assure, convey and confirm unto the Trustee any property
subject or required to be subjected to the lien of this Indenture, or to subject
additional property to the Lien of this Indenture; or
 
(ii)           to cause the provisions in this Indenture to conform to or be
consistent with or in furtherance of the statements made with respect to the
Notes, the Collateral or the Transaction Documents in the Offering Circular to
the extent that such provisions were intended to be verbatim recitations of a
provision in the Offering Circular, or to correct or supplement any provision in
the Indenture which may be inconsistent with any other provisions therein or
with the provisions of any other Transaction Document; or
 
(iii)           to evidence the succession of another Person to the Issuer, and
the assumption by such successor of the covenants of the Issuer in this
Indenture and in the Notes; or
 
(iv)           to add to the covenants of, and the conditions, limitations and
restrictions to be observed by, the Issuer, for the benefit of the holders of
all Notes and the Class A Note Insurer or to surrender any right or power
conferred upon the Issuer in this Indenture; or
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
 
(v)           to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee; or
 
(vi)           to evidence the succession of the Trustee pursuant to the terms
of this Indenture.
 
(b)           The Trustee is hereby authorized to join in the execution of any
such supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture that affects the
Trustee’s own rights, duties, indemnities, liabilities or immunities under this
Indenture or otherwise.
 
(c)           Promptly after the execution by the Issuer, the Custodian and the
Trustee of any supplemental indenture pursuant to this Section, the Issuer shall
make available (in the manner described in Section 7.01(k)) to each Rating
Agency and furnish to each Noteholder and the Class A Note Insurer a copy of
such supplemental indenture.
 
Section 10.02                                Supplemental Indentures with
Consent of the Noteholders. With the prior written consent of the Control Party,
and the Servicer, the Issuer, the Trustee and the Custodian may enter into an
amendment or modification to this indenture or into indentures supplemental
hereto for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Indenture or of modifying in any
manner the rights of the Class A Note Insurer or the Holders of the Notes under
this Indenture (other than as provided in Section 10.01 hereof); provided,
however, that no such amendment or supplemental indenture shall become effective
without the consent of the Class A Note Insurer, so long as it is the Control
Party, and each of the Holders of the Notes adversely affected thereby if such
amendment or supplemental indenture shall:
 
(a)           change the Stated Maturity Date of any Note or the due date of any
installment of principal of, or method of computing principal of, or any
installment of interest on, any Note, or change the Outstanding Note Balance
thereof or the applicable Note Rate thereof or change any place of payment
where, or the coin or currency in which, any Note or the interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment; or
 
(b)           reduce the percentage of the Outstanding Note Balance of
Outstanding Notes, the consent of the Holders (or of the Class A Note Insurer)
of which is required for any such amendment or supplemental indenture, or the
consent of the Holders (or of the Class A Note Insurer) of which is required for
any waiver of compliance with certain provisions of this Indenture or Events of
Default or their consequences; or
 
(c)           impair or adversely affect the priority of any payments payable by
the Trustee from the Collection Account on each Payment Date under this
Indenture; or
 
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
 
(d)           permit the creation of any Lien ranking prior to, on a parity
with, or subordinate to the Lien of the Trustee with respect to any part of the
Collateral or, except as expressly provided in this Indenture, terminate or
release the Lien of the Trustee on any material portion of the Collateral at any
time subject to the Indenture or deprive any Secured Party of the security
afforded by the Lien of this Indenture; or
 
(e)           modify or alter any of the provisions of this Section 10.02 or any
defined term used in Sections 10.01 or 10.02 of this Indenture (or any defined
term used therein), except to increase the percentage of Holders required for
any modification or waiver or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of each Noteholder
and the Class A Note Insurer affected thereby;
 
(f)           alter (i) the priority of payments set forth in Section 13.03(c)
or Section 13.03(d) or (ii) any defined term used therein, in either event so as
to alter the priority of payments in a manner that is detrimental to such
affected Noteholders (and the Class A Note Insurer, if applicable); or
 
(g)           subject to the rights of the Control Party to waive enforcement of
any Event of Default, modify Sections 6.01(a) or 6.01(b) or any defined term
used therein so as to eliminate any such Event of Default or to remove the
provisions relating to the acceleration of the Notes.
 
The Trustee is hereby authorized to join in the execution of any such amendment
or supplemental indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into any such amendment or supplemental indenture that
affects in any adverse respect the Trustee’s own rights, duties, liabilities or
immunities under this Indenture or otherwise.
 
Promptly after the execution by the Issuer, the Servicer, the Class A Note
Insurer, so long as it is the Control Party, and the Trustee (and all
Noteholders if required to approve such amendment or supplement) of any
supplemental indenture pursuant to this Section, the Issuer shall mail to each
Rating Agency, the Back-up Servicer, the Class A Note Insurer and each
Noteholder a copy of such supplemental indenture.
 
Section 10.03                                Execution of Supplemental
Indentures.  In executing any supplemental indenture permitted by this
Article or the modifications thereby of the trusts created by this Indenture,
the Class A Note Insurer and the Trustee shall receive, and (solely with respect
to the Trustee, subject to Section 7.01) shall be not be liable for and shall be
fully authorized to conclusively rely in good faith upon, an Opinion of Counsel
reasonably acceptable to the Trustee stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and all
conditions precedent to such execution have been satisfied.
 
Section 10.04                                Effect of Supplemental
Indentures.  Upon the execution of any supplemental indenture under this
Article, this Indenture shall be modified in accordance therewith, and such
supplemental indenture shall form a part of this Indenture for all purposes; and
every Noteholder theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
 
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
 
      Section 10.05                                Reference in Notes to
Supplemental Indentures.  Notes authenticated and delivered after the execution
of any supplemental indenture pursuant to this Article may, and if required by
the Issuer shall, bear a notation in form approved by the Trustee as to any
matter provided for in such supplemental indenture.  If the Issuer shall so
determine, new Notes so modified as to conform, in the opinion of the Issuer, to
any such supplemental indenture may be prepared and executed by the Issuer and
authenticated and delivered by the Trustee in exchange for Outstanding Notes.
 
Section 10.06                                Amendments Affecting the Class A
Note Insurer; Consent of Note Insurer.  Notwithstanding any of the other
provisions of this Indenture, none of the Issuer, the Servicer, the Back-up
Servicer, the Trustee or the Custodian shall enter into any amendment or
supplement to this Indenture that would (i) adversely affect or diminish the
rights of the Class A Note Insurer, or the benefits accorded to the Class A Note
Insurer, under the Insurance Agreement, the Premium Letter, this Indenture
(including the priority of payments set forth in Section 13.03) or any other
Transaction Document, or (ii) adversely affect or expand the obligations of the
Class A Note Insurer under the Insurance Agreement, the Premium Letter and the
Class A Insurance Policy, without the consent of the Class A Note Insurer.
 
Section 10.07                                Back-Up Servicer Consent.
Notwithstanding any other provision to the contrary, for so long as there is a
Back-Up Servicer, the Issuer, the Indenture Trustee and the Custodian shall not,
without the consent of the Back-Up Servicer (such consent not to be unreasonably
withheld), make, execute, acknowledge or deliver amendments to this Indenture or
enter into any supplemental indentures hereto or thereto or otherwise waive or
amend any provision of this Indenture if such action will have, or it is
expected may have, a material adverse effect on the Back-Up Servicer or any
successor Servicer.
 
Section 10.08                                Amendments to the Lockbox
Intercreditor Agreement.  The Trustee shall not enter into any material
amendment, modification, supplement, consent or waiver of the Lockbox
Intercreditor Agreement without the satisfaction of the Rating Agency Condition
and the written consent of the Class A Note Insurer for so long as it is the
Control Party.
 
 
ARTICLE XI
REDEMPTIONS AND PREPAYMENTS OF NOTES
 
Section 11.01                                Redemptions of Notes.
 
(a)           Auction Call and Optional Redemption.  (I) If there is a
successful Auction in accordance with Section 11.06, the Trustee shall apply the
proceeds of the Auction to redeem, in whole but not in part, all Outstanding
Notes prior to the Stated Maturity Date (the “Auction Call Redemption”) and (II)
if the Auction is completed and is not successful in accordance with Section
11.06 or if no Auction is conducted due to the conditions in the first sentence
of Section 11.06 not being satisfied, the Issuer shall have the right, subject
to the terms hereof, to redeem, in whole but not in part, all Outstanding Notes
on the Redemption Date fixed in accordance therewith on any Payment Date on
which the Aggregate Outstanding Note Balance, after giving effect to the
payments made on such Payment Date, is less than or equal to ten percent (10%)
of the Aggregate Initial Note Balance issued under this Indenture (an “Optional
Redemption”). In connection with the Auction Call Redemption, the Trustee shall
set the Redemption Date as a
 
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
 
 Payment Date in accordance with Section 11.06. In connection with an Optional
Redemption, the Issuer shall set the Redemption Date as a future Payment
Date.  Installments of interest and principal due on or prior to the Redemption
Date shall continue to be payable to the Holders of the Notes called for
redemption as of the relevant Record Dates according to their terms and the
provisions of Section 2.09 hereof.
 
(b)           Mandatory Redemptions. In the event that any funds are released
from the Reserve Account, the Prefunding Account and/or the Capitalized Interest
Account to the Collection Account to be allocated as Available Funds then,
unless an Event of Default or Cumulative Net Loss Trigger has occurred and is
continuing (in which event such Available Funds will be allocated as provided in
Section 13.03(d)), the Notes shall be mandatorily redeemable, without notice, in
the amount of the funds so released, in each case in accordance with the
provisions of Section 13.04, 13.06 and 13.07.
 
Section 11.02                                Redemption Procedures.  In
connection with any redemption pursuant to Section 11.01(a) hereof:
 

 
(a)
in the case of an Optional Redemption, the Issuer shall, at least 15 days prior
to the Redemption Date, notify the Trustee and the Holders of the Notes in
writing of the Optional Redemption and, in the case of an Auction Call
Redemption, the Trustee shall, as soon as reasonably practicable after the
Auction and, in any event, prior to the Redemption Date, notify the Holders of
the Notes in writing of the Auction Call Redemption;

 

 
(b)
in the case of an Optional Redemption, the Issuer and, in the case of the
Auction Call Redemption, the Winning Bidder, shall deposit in the Collection
Account on the Business Day immediately preceding the Redemption Date at least
the amounts described in Section 11.02(c);

 

 
(c)
in the case of an Optional Redemption, the Issuer shall deliver an Issuer Order
directing the Trustee to and the Trustee shall, and, in the case of the Auction
Call Redemption, the Trustee shall (without any Issuer Order), make payment on
the Redemption Date of the sum of (A) the Redemption Price plus, (B) fees,
expenses and other reimbursable amounts owing to the Noteholders, the Class A
Note Insurer, the Transferor, the Trustee (including any expenses related to the
Auction Call Redemption), the Securities Intermediary, the Custodian, the
Back-up Servicer and the Servicer under the Transaction Documents; and

 

 
(d)
upon delivery to the Trustee, the Noteholders, the Class A Note Insurer (so long
as it is the Control Party), the Custodian, the Paying Agent, and the Back-up
Servicer of such documents and an Officer’s Certificate from the Servicer
satisfactory to the Control Party certifying that (1) the amounts required to be
deposited into the Collection Account shall have been deposited, (2) the
requirements of this Article XI have been satisfied and (3) the Class A
Insurance Policy has been returned to the Class A Note Insurer, the Trustee
shall release its interest in the entire Collateral as provided in Section
11.05.

 
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
 
      Section 11.03                                Notice of Redemption to
Noteholders. In the case of an Optional Redemption, upon receipt of the Optional
Redemption notice set forth in Section 11.02(a), the Trustee shall provide
notice thereof with a copy of such notice of redemption pursuant to Section
11.01 by first class mail or courier delivery, dispatched no later than five (5)
Business Days following the date on which such notice was provided to each
Noteholder (at its address in the Note Register) and to the Class A Note Insurer
(at its address set forth herein) (so long as it is the Control Party). In the
case of the Auction Call Redemption, the Trustee shall, as soon as reasonably
practicable, award to the Winning Bidder at the Auction and, in any event, prior
to the Redemption Date, provide notice thereof by first class mail or courier
delivery to each Noteholder (at its address in the Note Register).
 
All notices of redemption shall state:
 
(a)           the Redemption Date;
 
(b)           the amount that will be deposited in the Collection Account, which
shall be at least the sum of (A) the Redemption Price plus (B) all other amounts
that are payable to the Noteholders, the Class A Note Insurer, the Trustee
(including any expenses related to the Auction Call Redemption), the Transferor,
the Custodian, the Back-up Servicer, and the Servicer under the Transaction
Documents on the Redemption Date;
 
(c)           that on the Redemption Date, the Redemption Price will become due
and payable with respect to the Notes, and that interest on all Outstanding
Notes shall cease to accrue on such date;
 
(d)           all conditions precedent in connection with such redemption have
been satisfied;
 
(e)           the address at which such redeemed Notes shall be delivered; and
 
(f)           the record date for such Redemption Date, which shall be one
Business Day before the Redemption Date.
 
Notice of redemption of Notes shall be given by the Trustee in the name and at
the expense of the Issuer.
 
Section 11.04                                Amounts Payable on Redemption
Date.  Notice of redemption having been given to Noteholders as provided in
Section 11.03, such Notes shall, on the Redemption Date, become due and payable
at the Redemption Price, and on such Redemption Date (unless the Issuer, in the
case of an Optional Redemption or the Winning Bidder, in the case of an Auction
Call Redemption, shall default in the payment of such Redemption Price), all of
the Outstanding Notes shall cease to bear interest.  On the Redemption
Date:  (A) each Noteholder shall be paid such Noteholder’s applicable share of
the Redemption Price by the Paying Agent on behalf of the Issuer upon
presentation and surrender of their respective Notes at the office or agency
specified in Section 7.13; and (B) each other Person to whom monies are owed
under Section 11.02(b) shall be paid all amounts owing to such Person from the
amounts deposited in the Collection Account in accordance with Section 11.03(b);
provided, that no redemption may be effectuated unless, concurrently with the
redemption occurring under this Article XI, all amounts due under this clause
(B) shall be paid in full from funds on deposit in the Collection
 
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
Account.  If the Holder of any Note called for redemption shall not be so paid,
then the principal shall, until paid, bear interest from the Redemption Date at
the applicable Note Rate and the redemption of such Note(s) shall be canceled,
the Paying Agent shall return the related portion of the Redemption Price to the
Issuer or other Person providing the funds for payment, and such Notes shall be
payable on the Stated Maturity Date or earlier to the extent otherwise provided
herein.  All amounts payable on the Redemption Date shall be paid in accordance
with this Section 11.04, without regard to the priority of distribution
provisions contained in Section 13.03.
 
Section 11.05                                Release of Contract Assets in
Connection with Redemptions.
 
(a)           In connection with the redemptions permitted under this Article
XI, the Trustee shall release its Lien on the Contracts and the related Contract
Assets, upon (I) the deposit of the amounts set forth in Section 11.03(b) into
the Collection Account and (II) the Issuer’s delivery to the Trustee and the
Custodian of an Officer’s Certificate, (1) identifying the Contracts and the
related Equipment to be released, (2) requesting the release thereof, (3)
setting forth the amount deposited in the Collection Account with respect
thereto, (4) certifying that the amount deposited in the Collection Account is
at least equal to the Redemption Price and all other amounts required to be paid
in connection with a redemption under this Article XI, and (5) certifying that
all other conditions precedent set forth in the Transaction Documents relating
to such release have been satisfied.
 
(b)           Upon release of the Trustee’s Lien on the Contracts in accordance
with Section 11.05(a), the Custodian shall deliver to the Issuer, in the case of
an Optional Redemption, or to the Winning Bidder, in the case of the Auction
Call Redemption, the Contracts and all related Contract Assets described in the
Issuer’s Officer’s Certificate.
 
Section 11.06                                Auction of Collateral
 
.  The Trustee shall conduct one and only one auction (the “Auction”) of all of
the Collateral commencing promptly after the Payment Date (the “Auction Trigger
Payment Date”), if any, on which the Aggregate Outstanding Note Balance, after
giving effect to the payments made on such Payment Date, is less than or equal
to $15,750,000) (i.e., fifteen percent (15%) of the Aggregate Initial Note
Balance issued under this Indenture) in order to redeem, in whole but not in
part, all Outstanding Notes prior to the Stated Maturity Date and in accordance
with this Article XI; provided that the Auction shall not be deemed successful
and no Auction Call Redemption shall occur unless the conditions set forth in
this Section 11.06 are satisfied. Any LEAF Party or Affiliate thereof may, but
shall not be required to, bid at the Auction. The method, manner, time, place
and terms of the Auction shall be fixed by the Trustee and shall be commercially
reasonable, providing reasonable opportunity for any prospective bidder to
conduct a due diligence review of the Collateral. The Auction shall be conducted
via public advertisement and shall not be a private auction. The Trustee, on
behalf of the Issuer, shall sell and transfer all of the Collateral, without
representation, warranty or recourse, to the highest qualifying bidder (the
“Winning Bidder”) for the Collateral at the Auction on the Business Day
immediately preceding the Redemption Date, which shall be the second Payment
Date immediately following the Auction Trigger Payment Date, but only if:
 

 
(1)
there are at least two bona-fide bids at the Auction from Persons that are not
an Originator, the Transferor or an Affiliate of either of them;

 
 
 
- 64 -

--------------------------------------------------------------------------------

 
 

 
(2)
the highest bid at the Auction is an amount in cash equal to or greater than the
sum of (A) the Redemption Price and (B) all fees, expenses and other
reimbursable amounts owing to the Noteholders, the Class A Note Insurer, the
Transferor, the Trustee (including any expenses related to the Auction Call
Redemption), the Securities Intermediary, the Custodian, the Back-up Servicer
and the Servicer under the Transaction Documents; and

 

 
(3)
the Winning Bidder has entered into a written agreement with the Issuer and the
Trustee that obligates such highest bidder to purchase all of the Collateral at
the highest bid, with the closing of such purchase (and full payment in
immediately available funds to the Collection Account) to occur on the Business
Day immediately preceding the Redemption Date.

 
If a Noteholder is the Winning Bidder, in lieu of paying cash therefor, such
bidder may make settlement for the purchase price by crediting against the
purchase price that portion of the net proceeds of such Auction to which such
Winning Bidder would be entitled, after deducting the reasonable costs, charges
and expenses (including reasonable attorneys’ fees and expenses) incurred by
such Noteholder in connection with such Auction and the closing of the purchase
of the Collateral. If no qualifying bid is received before the seventh Business
Day immediately preceding the Redemption Date, or if the Winning Bidder shall
fail to close the purchase of the Collateral as aforesaid, then no Auction sale
shall occur. For the avoidance of doubt, the Trustee shall conduct only one
Auction.
 
 
ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
Section 12.01                                Representations and Warranties.
 
The Issuer hereby makes the following representations and warranties for the
benefit of the Trustee, the Custodian and the Secured Parties on which the
Trustee relies in accepting the Collateral in trust and in authenticating the
Notes and the Class A Note Insurer relies in issuing the Class A Insurance
Policy.  Except as specifically provided otherwise, such representations and
warranties are made as of the Closing Date and each Acquisition Date and shall
survive the transfer, grant and assignment of the Collateral to the Trustee.
 
(a)           Organization and Good Standing.  The Issuer is a Delaware limited
liability company duly organized, validly existing and is not organized under
the laws of any other jurisdiction.  The Issuer is in good standing under the
law of the State of Delaware and each other State where the nature of its
activities requires it to “qualify to do business”, except to the extent that
the failure to so qualify would not individually or in the aggregate materially
adversely affect the ability of the Issuer to perform its obligations under the
Transaction Documents.
 
(b)           Authorization.  The Issuer has the power, authority and legal
right to execute, deliver and perform under the Transaction Documents and the
execution, delivery and performance of the Transaction Documents have been duly
authorized by the Issuer by all necessary limited liability company action.
 
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
(c)           Binding Obligation.  Each of the Transaction Documents to which
the Issuer is a party, assuming due authorization, execution and delivery by the
parties thereto other than the Issuer, constitutes a legal, valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, rehabilitation, moratorium or other similar laws (whether
statutory, regulatory or decisional) now or hereafter in effect relating to
creditors’ rights generally and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to certain
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, whether a proceeding at law or in equity.
 
(d)           No Violation.  The consummation of the transactions contemplated
by the fulfillment of the terms of the Transaction Documents will not:  (i)
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice, lapse of time or both) a default
under the organizational documents of the Issuer, any indenture, agreement,
mortgage, deed of trust or other instrument to which the Issuer is a party or by
which it is bound; (ii) result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of such indenture, agreement,
mortgage, deed of trust or other such instrument, other than any Lien created or
imposed pursuant to the terms of the Transaction Documents, or (iii) violate any
law or, to the best of the Issuer’s knowledge, any material order, rule or
regulation applicable to the Issuer of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Issuer or any of its properties.
 
(e)           No Proceedings.  There are no proceedings or investigations to
which the Issuer, or any of the Issuer’s Affiliates, is a party pending, or, to
the knowledge of the Issuer, threatened, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality
(A) asserting the invalidity of the Transaction Documents or any Receivable or
any Contract, (B) seeking to prevent the issuance of any of the Notes or the
consummation of any of the transactions contemplated by the Transaction
Documents, or (C) seeking any determination or ruling that would adversely
affect the performance by the Issuer of its obligations under, or the validity
or enforceability of, the Transaction Documents or any Receivable or any
Contract.
 
(f)           Approvals.  All approvals, authorizations, consents, orders or
other actions of any Person, or of any court, governmental agency or body or
official, required in connection with the execution and delivery of the
Transaction Documents and with the valid and proper authorization, issuance and
sale of the Notes pursuant to this Indenture (except that no such representation
is made with respect to any necessary approvals of State securities officials
under the Blue Sky Laws), have been or will be taken or obtained on or prior to
the Closing Date.
 
(g)           Principal Office.  The Issuer’s principal place of business and
chief executive office is located at the Issuer Address.
 
(h)           Transfer and Assignment.  Upon the delivery by or on behalf of the
Issuer to the Trustee of the Contracts and the filing of the financing
statements described in Sections 4.01(a)(v) and 4.02(b), the Trustee, for the
benefit of the Secured Parties, shall have a first priority perfected security
interest in the Issuer’s interest in the Contracts and Receivables and
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
 
the proceeds thereof and that portion of the Collateral in which a security
interest may be perfected by possession or the filing of a financing statement,
in each case, under the UCC, limited to the extent set forth in Section 9-315 of
the UCC as in effect in the applicable jurisdiction; provided that none of the
Servicer, the Transferor and the Issuer shall be required to file or record
assignments of any UCC-1 financing statements or other lien recordings made
against an Obligor.  All filings (including UCC filings) as are necessary in any
jurisdiction to perfect the security interest of the Trustee in the Collateral,
including the transfer of the Contracts and any other payments to become due
thereunder, have been made.
 
(i)           Owners of the Issuer.  LEAF Capital Funding, LLC owns one hundred
percent (100%) of the Equity Interest in the Issuer, and such Equity Interest is
duly authorized, validly issued, fully paid for and non-assessable by the
Issuer.
 
(j)           Bulk Transfer Laws.  The transfer, assignment and conveyance of
the Contract Assets by the Issuer pursuant to this Indenture are not subject to
the bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction.
 
(k)           The Contract Assets.  The rights of the Issuer with respect to the
representations and warranties that are made by the Transferor in the Purchase
and Contribution Agreement and each Assignment Agreement and by the Servicer in
the Servicing Agreement, as of each Acquisition Date have been assigned by the
Issuer to the Trustee pursuant to the terms hereof, and the Issuer is not aware
of any inaccuracy in any such representations and warranties except for such
inaccuracies as have been provided in writing to the Trustee and the Class A
Note Insurer.
 
(l)           Solvency.  The Issuer, both prior to and after giving effect to
the transactions contemplated hereby, (i) is not “insolvent” (as such term is
defined in §101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as
they become due; and (iii) does not have unreasonably small capital for the
activities that it conducts or for any transaction(s) in which it is about to
engage.
 
(m)           Investment Company.  The Issuer is not an “investment company” or
a company controlled by an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or otherwise
subject to any other federal or state statute or regulation limiting its ability
to incur indebtedness.  The Issuer, at all times, within the meaning of 17
C.F.R. 270.3a-7, (1) will have issued only the Notes and the membership
interests issued to its managing member at its formation, and any other
securities issued by the Issuer are “fixed income securities or other
securities  that depend primarily on the cash flow from eligible assets” and for
which a trustee is appointed in compliance with 17 C.F.R. 270.3a-7(a)(4), (2)
will sell its securities only to its affiliates, “qualified institutional
buyers”, or institutional accredited investors or will sell securities “rated,
at the time of initial sale, in one of the four highest categories assigned
long-term debt” by one of DBRS, Moody’s, S & P or Fitch, (3) will either acquire
or dispose of the Contracts only in accordance with and as permitted by the
Purchase and Contribution Agreement, the Assignment Agreements, the Purchase and
Sale Agreement, the Servicing Agreement, its limited liability company operating
agreement and the Indenture only (a) in accordance with the agreements under
which its securities are issued, (b) if a rating downgrade of any of its
outstanding “fixed-income securities” does not result and (c) if such
acquisition or disposition is not “for the primary purpose of recognizing gains
or decreasing losses resulting from market value changes”.  The Issuer will not
engage in any business other than that expressly permitted by the Transaction
Documents and its limited liability company operating agreement.
 
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
(n)           Limited Activities.  Since its formation, the Issuer has conducted
no activities other than the execution, delivery and performance of the
Transaction Documents contemplated hereby, and such other activities as are
incidental to the foregoing and otherwise permitted under Section 12.02(i).  The
Issuer has incurred no indebtedness nor engaged in any activities or
transactions nor acquired any assets except as expressly contemplated hereunder
and under the other Transaction Documents.
 
(o)           Taxes.  The Issuer has filed or caused to be filed all Federal,
state and local tax returns which are required to be filed by it, and has paid
or caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Issuer or the Servicer on its behalf has set aside
adequate reserves on its books in accordance with GAAP and which proceedings
have not given rise to any Lien.
 
(p)           Lockbox Accounts.  The Issuer has no lockbox accounts or other
bank accounts for the collection of the Contract Assets other than the Lockbox
Account.
 
(q)           Accuracy of Information.  All certificates, reports, financial
statements and similar writings furnished by or on behalf of the Issuer to the
Trustee, the Class A Note Insurer or any Noteholder, at any time pursuant to any
requirement of, or in response to any written request of any such party under,
this Indenture or any other Transaction Document, have been, and all such
certificates, reports, financial statements and similar writings hereafter
furnished by the Issuer to such parties will be, true and accurate in every
respect material to the transactions contemplated hereby on the date as of which
any such certificate, report, financial statement or similar writing was or will
be delivered, and shall not omit to state any material facts or any facts
necessary to make the statements contained therein not materially misleading.
 
(r)           Rating Agency Perfection Requirements as to Collateral.
 
(1)           This Indenture creates a valid and continuing security interest
(as defined in the UCC) in the Collateral in favor of the Trustee, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from the Issuer.  The Issuer owns and has
good and marketable title to the Collateral (including the Collection Account,
the Reserve Account, the Servicer Transition Account, the Prefunding Account and
the Capitalized Interest Account and all amounts from time to time on deposit in
the Lockbox Account with respect to the Contracts), free and clear of any Liens
(except as otherwise provided in the Lockbox Intercreditor Agreement and the
rights of Obligors to Security Deposits retained by the Issuer) (or the Servicer
on its behalf).
 
(2)           All of the Contracts included in the Collateral constitute
“tangible chattel paper” or “instruments” within the meaning of the UCC.  The
Issuer has transferred to the Trustee the Contract Files, and, other than the
stamp, if any, in favor of a prior lender that signed a Release Agreement
related to a Contract, none of the tangible chattel paper in such Contract Files
has any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than in favor of the Issuer or the
Trustee.  The Equipment related to each Contract constitutes
 
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
either “equipment” for purposes of section 9-102(33) of the UCC or “inventory”
for purposes of section 9-102(48) of the UCC; provided however, notwithstanding
the foregoing, Contracts representing an amount less than or equal to 5.0% of
the Discounted Pool Balance may relate to Equipment that does not constitute
“equipment” for purposes of section 9-102(33) of the UCC or “inventory” for
purposes of section 9-102(48) of the UCC.
 
(3)           The Issuer has caused (and will instruct the Servicer to cause),
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest granted in the Collateral to the Trustee hereunder.  Each such
financing statement will contain a statement that a “purchase of, or security
interest in, any collateral described in this financing statement will violate
the rights of the Trustee.”
 
(4)           Each of the Reserve Account, the Collection Account, the Servicer
Transition Account, the Prefunding Account and the Capitalized Interest Account
constitutes a “securities account” within the meaning of the applicable UCC.  As
provided in Section 13.02(e), the securities intermediary for the Reserve
Account, the Collection Account, the Servicer Transition Account, the Prefunding
Account and the Capitalized Interest Account has agreed to treat all assets
credited thereto as “financial assets” within the meaning of the UCC and the
Issuer has taken all steps necessary to cause the securities intermediary to
identify in its records the Trustee as the person having a security entitlement
against the securities intermediary in the Reserve Account, the Collection
Account, the Servicer Transition Account, the Prefunding Account and the
Capitalized Interest Account.  None of the Reserve Account, the Collection
Account, the Servicer Transition Account, the Prefunding Account or the
Capitalized Interest Account is in the name of any person other than the Trustee
for the benefit of the Secured Parties.  The Issuer has not permitted the
securities intermediary of the Reserve Account, the Collection Account, the
Servicer Transition Account, the Prefunding Account or the Capitalized Interest
Account to comply with entitlement orders of any person other than the
Trustee.  The Issuer has received all consents and approvals required in
connection with the Grant to the Trustee of its interest and rights in the
Reserve Account, the Collection Account, the Servicer Transition Account, the
Prefunding Account and the Capitalized Interest Account.
 
(5)           The Lockbox Account constitutes a “deposit account” within the
meaning of the applicable UCC.  The Issuer has delivered, or has caused the
Servicer to deliver, to the Trustee, a fully executed Lockbox Intercreditor
Agreement relating to the Lockbox Account, pursuant to which the Lockbox Bank
has agreed to comply with all instructions by the Trustee, as securities
intermediary thereunder, directing the disposition of funds in the Lockbox
Account without further consent by the Issuer or the Servicer.  The Issuer has
not permitted any Lockbox Bank to comply with any instructions of any other
Person regarding withdrawal of funds other than the Trustee and, to the extent
permitted under the Transaction Documents, the Servicer.  The Lockbox Account is
not in the name of any person other than the Issuer, the Trustee or the Lockbox
Bank, as securities intermediary under the Lockbox Intercreditor Agreement.
 
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
(6)           Other than the security interest granted to the Trustee pursuant
to this Indenture, the Issuer has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral.  The Issuer
has not authorized the filing of and is not aware of any financing statements
against the Issuer, the Transferor or any Originator that include a description
of collateral that includes the Collateral other than any financing statement
(x) relating to the security interest granted to the Trustee under this
Indenture or (y) that has been terminated or released.  The Issuer is not aware
of any judgment, ERISA or tax lien filings against the Issuer or the Transferor.
 
(7)           Notwithstanding any other provision of this Indenture or any other
Transaction Document, the representations contained in this Section 12.01(r)
shall be continuing and remain in full force and effect, without waiver, until
the date on which the Notes have been paid in full, all amounts owed to the
Class A Note Insurer have been paid in full, the Insurance Agreement has been
terminated and the Class A Insurance Policy has been returned to the Class A
Note Insurer for cancellation.
 
(8)           At all times, all Collateral will consist of property in which a
security interest may be created and attach under the UCC.
 
(9)           On or prior to each Acquisition Date hereunder, the Issuer shall
take all steps required under applicable law in order to grant to the Trustee a
first priority perfected security interest in the Conveyed Assets related
thereto being sold to the Issuer on such Acquisition Date (provided that the
foregoing shall not require the Issuer to file any financing statements against
any Obligor with respect to Equipment which had an original purchase price of
less than (x) $25,000 in a secured loan or finance lease that provides for a $1
purchase option or (y) $50,000 in a Contract that provides for a “fair market”
purchase option) and, from time to time thereafter, the Issuer shall take all
such actions as may be required by applicable law (or deemed desirable by the
Trustee) to fully preserve, maintain and protect the Issuer’s ownership interest
in, and the Trustee’s first priority perfected security interest in, the
Conveyed Assets related thereto (provided that the foregoing shall not require
the Issuer to file any financing statements against any Obligor with respect to
Equipment which had an original purchase price of less than (x) $25,000 in a
secured loan or finance lease that provides for a $1 purchase option or (y)
$50,000 in a Contract that provides for a “fair market” purchase option) which
have been sold to the Issuer on such Acquisition Date.
 
(10)           No creditor of the Issuer, other than the Trustee and each
respective Obligor, has in its possession any equipment or inventory that
comprise part of the Collateral.
 
    (s)           Existing Contracts.  As to each Initial Contract and the
related Contract Assets, as of the Closing Date:  (i) the information set forth
in the Contract Schedule with respect to such Contract is true and correct; (ii)
except as otherwise described on an Exception Report delivered in connection
with the acquisition of such Contract, (A) immediately prior to such Contract’s
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
Acquisition Date, the Servicer (or a custodian designated to hold such Contracts
on the Servicer’s behalf) had possession of the related Contract Files; (B) each
of such documents required to be signed by the Obligor was signed by the Obligor
in the appropriate spaces; and (C) the complete Contract File for such Contract
was delivered to the Custodian; and (iv) as of the date that such Contract was
acquired, the Servicer used no selection procedures that identified the
Contracts or other Contract Assets being acquired on such date as being less
desirable or valuable than other comparable equipment leases or loans owned by
the Transferor.
 
Section 12.02                                Covenants.  The Issuer hereby makes
the following covenants for the benefit of the Secured Parties and on which the
Trustee relies in accepting the Collateral in trust and in authenticating the
Notes and the Class A Note Insurer relies in issuing the Class A Insurance
Policy.
 
(a)           No Liens.  Except for the conveyances and grant of security
interests hereunder, the Issuer will not sell, pledge, assign, convey, dispose
of or transfer to any other Person, or grant, create, incur, assume or suffer to
exist any Lien on any Collateral now existing or hereafter created, or any
interest therein prior to the termination of this Indenture pursuant to Section
5.01; the Issuer will notify the Trustee in writing of the existence of any Lien
on any of the Collateral immediately upon discovery thereof; the Issuer shall
promptly discharge (or cause to be discharged) any Lien (other than Permitted
Liens) on the Collateral; and the Issuer shall defend the right, title and
interest of the Trustee in, to and under the Collateral now existing or
hereafter created, against all claims of third parties claiming through or under
the Issuer; provided that nothing in this Section 12.02(a) shall prevent or be
deemed to prohibit the Issuer from suffering to exist upon any of the Equipment
any Liens for municipal or other local taxes and other governmental charges due
from the Issuer if such taxes or governmental charges shall not at the time be
due and payable or, if the Issuer shall currently be contesting the validity
thereof in good faith by appropriate proceedings, nonpayment of such taxes or
charges shall not pose any risk of forfeiture of such Equipment, and the
aggregate amount at dispute shall not be greater than $50,000.00, unless the
Control Party otherwise approves.
 
(b)           Obligations with Respect to the Contract Assets.  The Issuer will
do nothing to impair the rights of the Trustee (for the benefit of the Secured
Parties) in the Collateral.  In addition, to the extent the Issuer actually
receives any Collections, it shall deposit or cause to be deposited in the
Collection Account within two (2) Business Days of receipt and identification
thereof the amount of such Collections in accordance with Section 13.03 and will
hold such monies in trust for the Trustee until so deposited.  The Issuer agrees
to take all such lawful action as the Trustee or the Control Party may request
to compel or secure the performance and observance by the Transferor and the
Servicer, as applicable, of each of their obligations to the Issuer under or in
connection with the Purchase and Contribution Agreement, the Assignment
Agreements, the Purchase and Sale Agreement and the Servicing Agreement in
accordance with the terms thereof, and to exercise any and all rights, remedies,
powers and privileges lawfully available to the Issuer under or in connection
with such Transaction Documents to the extent and in the manner directed by the
Trustee or the Control Party, as applicable, including the transmission of
notices of default thereunder and the institution of legal or administrative
actions or proceedings to compel or secure performance by the Transferor or the
Servicer of each of their obligations thereunder.
 
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
(c)           Notice of Default, Etc.  The Issuer will deliver to the Trustee,
the Class A Note Insurer and each Holder of Outstanding Notes immediately upon
becoming aware of the existence of any condition or event that constitutes a
Default, an Event of Default or an Event of Servicing Termination, a written
notice describing its nature and period of existence and what action is being
taken or proposed to be taken with respect thereto.
 
(d)           Compliance with Law.  The Issuer will comply, in all material
respects, with all acts, rules, regulations, orders, decrees and directions of
any Governmental Authority applicable to it or the Collateral or any part
thereof or necessary for it to perform its responsibilities hereunder and under
the other Transaction Documents; provided that the Issuer may contest any act,
regulation, order, decree or direction in good faith and in any reasonable
manner which shall not adversely affect the rights of the Trustee (for the
benefit of the Secured Parties) in the Collateral.
 
(e)           Preservation of Security Interest.  The Issuer shall execute and
file such documents requested of it which may be required by law to fully
preserve and protect the first priority security interest of the Trustee (for
the benefit of the Secured Parties) in the Collateral.
 
(f)           Maintenance of Office, Etc.  The Issuer will not, without
providing thirty (30) days’ prior written notice to the Trustee and the Class A
Note Insurer and without filing such amendments to any previously filed
financing statements as the Trustee or the Class A Note Insurer may require or
as may be required in order to maintain the Trustee’s perfected security
interest in the Collateral (for the benefit of the Secured Parties), (a) change
its jurisdiction of organization or the location of its principal place of
business, or (b) change its name, identity or corporate structure in any manner
that would make any financing statement or continuation statement filed by the
Issuer in accordance with this Indenture seriously misleading within the meaning
of Section 9-506 of any applicable enactment of the UCC.
 
(g)           Further Assurances.  The Issuer will make, execute or endorse,
acknowledge, and file or deliver to the Trustee and the Control Party from time
to time such schedules, confirmatory assignments, conveyances, transfer
endorsements, powers of attorney, certificates, reports, UCC financing
statements, and other assurances or instruments and take such further steps
relating to the Collateral, as the Trustee or the Class A Note Insurer may
reasonably request and reasonably require in connection with the transactions
the subject of the Transaction Documents, except that UCC financing statements
are not required to have been filed against the related Obligor for any
Equipment related to any Contract that had an original equipment cost at
origination of less than (A) if such Contract is a or secured loan or finance
lease that provides for a $1 purchase option, $25,000, or (B) if such Contract
provides for a “fair market value” purchase option, $50,000.
 
(h)           Notice of Liens.  The Issuer shall notify the Trustee and the
Class A Note Insurer in writing immediately after becoming aware of any Lien on
any portion of the Collateral, except for any Liens on Equipment for municipal
or other local taxes due from the Issuer if such taxes shall not at the time be
due or payable without penalty or, provided the same are Permitted Liens, if the
Issuer shall currently be contesting the validity thereof in good faith by
appropriate proceedings, such nonpayment shall not pose any risk of forfeiture
of such Collateral and the Issuer shall have set aside on its books adequate
reserves with respect thereto.
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
(i)           Separateness Covenants.  The Issuer shall respect and
appropriately document the separate and independent nature of its activities, as
compared with those of any other Person, take all reasonable steps to continue
its identity as a separate legal entity, and make it apparent to Persons that
the Issuer is an entity with assets and liabilities distinct from those of any
other Person.  Without limiting the foregoing, and notwithstanding anything to
the contrary contained in this Indenture, the Issuer (i) shall (A) maintain its
books and records separate from the books and records of any other entity, (B)
maintain separate bank accounts and no funds of the Issuer shall be commingled
with funds of any other entity except as otherwise permitted in the Lockbox
Intercreditor Agreement, (C) keep in full effect its existence, rights,
privileges, licenses and franchises as a limited liability company under the
laws of Delaware, (D) cause its officers to act independently and in its
interests, (E) cause its managing member to duly authorize all of its limited
liability company actions, (F) cause it to have an independent director or
manager as set forth in Section 12.01(j), (G) observe all company procedures
required by its organizational documents and applicable laws; and (ii) shall not
(A) dissolve or liquidate in whole or in part, (B) own any subsidiary or lend or
advance any moneys to, or make an investment in, any Person, (C) except as
provided in the Transaction Documents, incur any debt in connection with or make
any capital expenditures, (D)(1) commence any case, proceeding or other action
under any existing or future bankruptcy, insolvency or similar law seeking to
have an order for relief entered with respect to it, or seeking reorganization,
arrangement, adjustment, wind-up, liquidation, dissolution, composition or other
relief with respect to it or its debts, (2) seek appointment of a receiver,
trustee, custodian or other similar official for it or any part of its assets,
(3) make a general assignment for the benefit of creditors, or (4) take any
action in furtherance of, or consenting or acquiescing in, any of the foregoing,
(E) make any loan or advance or credit to, or guarantee (directly or indirectly
or by an instrument having the effect of assuring another’s payment or
performance on any obligation or its capability of doing so, or otherwise),
endorse or otherwise become contingently liable (directly or indirectly) for the
obligations of, or own or purchase any stock, obligations or securities of or
any other interest in, or make any capital contribution to, any other Person,
(F) merge or consolidate with any other Person, (G) engage in any other action
that detracts from whether the separate legal identity of the Issuer will be
respected, including (1) holding itself out as or permitting itself to be held
out as being liable for the debts of any other Person or (2) acting other than
in its name and through its duly authorized officers or agents, (H) create,
incur, assume, or in any manner become liable in respect of any indebtedness
other than the Notes, expenses associated with the Closing Date, trade payables
and expense accruals incurred in the ordinary course of business which are
incidental to its permitted activities, and as provided in or under the
Transaction Documents, (I) sponsor or contribute, or contract to or incur any
other obligation to contribute to any Plans, or (J) enter into or become party
to any agreements or instruments other than the Transaction Documents or any
documents or instruments executed pursuant thereto and in connection
therewith.  The Issuer will not hold itself out, or permit itself to be held
out, as having agreed to pay or as being liable for the debts of the Transferor
and the Issuer will not engage in any transactions with the Transferor, except
as expressly contemplated by the Transaction Documents and on an arm’s-length
basis.  The Issuer will not hold the Transferor out to third parties as other
than an entity with assets and liabilities distinct from the Issuer.  The Issuer
will not act in any other manner that could foreseeably mislead others with
respect to the Issuer’s separate identity.  
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
Failure of the Issuer or the Transferor on behalf of the Issuer to comply with
any of the foregoing covenants shall not affect the status of the Issuer as a
separate legal entity or the limited liability of the Transferor. So long as any
Notes remain Outstanding or any other amounts are owed under the Transaction
Documents, the Issuer shall not amend its organizational documents without the
prior written consent of the Control Party and, if any Class A Obligations
remain outstanding, the Class A Note Insurer and prior written notice to each
Rating Agency and the Trustee.  The Issuer shall not make any investment in any
Person through the direct or indirect holding of securities or otherwise other
than in Eligible Investments.  The Issuer shall not declare or pay any
dividends, except out of funds released to it under Section 13.03.  The Issuer
will not have any of its indebtedness guaranteed by the Transferor or any
Affiliate of the Transferor. The Issuer will cause any financial statements
consolidated with those of the Transferor to state that the Issuer is a separate
entity with its own separate creditors who, in any liquidation of the Issuer,
will be entitled to be satisfied out of the Issuer’s assets prior to any value
in the Issuer becoming available to the Issuer’s equity holders. Without the
prior written consent of the Control Party, the Issuer will not, nor will it
permit or allow others to, amend, modify, terminate or waive any provision of
any Contract Assets, except to the extent otherwise expressly permissible under
the Transaction Documents.  Notwithstanding the foregoing, the Servicer may,
without the prior written consent of the Control Party, waive any assumption
fees, late payment charges, charges for checks returned for insufficient funds,
or other fees which may be collected in the ordinary course of servicing the
Contracts.  The Issuer shall take such actions as the Trustee (at the direction
of the Control Party) shall request to enforce the Issuer’s rights under the
Contracts, and, at any time during which a Default shall have occurred and be
continuing, shall take such actions as are necessary to enable the Trustee (at
the direction of the Control Party) to exercise such rights in the Trustee’s own
name.  On or before June 15 of each year, so long as any of the Notes are
Outstanding, the Issuer shall furnish to the Trustee and each Noteholder, an
Officer’s Certificate confirming that the Issuer is in compliance with its
obligations under this Section 12.02(i).
 
(j)           Directors.  The Issuer agrees that at all times, at least one
(1) of the directors of the Issuer will be professional directors that are not,
and have not been, a director, shareholder, officer or employee of any direct or
ultimate parent or Affiliate of the Transferor; provided that an independent
director or independent officer may serve in similar capacities for other
“special purpose entities” formed by the Transferor and its Affiliates and that
otherwise satisfy the criteria set forth for such directors in the Insurance
Agreement.
 
(k)           Treatment for Tax Purposes.  The Issuer shall treat the Notes as
indebtedness of the Issuer and the Collateral as assets owned by the Issuer for
purposes of all federal, state and local income taxes, unless and until
otherwise required by an applicable taxing authority.
 
(l)           Information Regarding the Issuer.  The Issuer shall, on the
written request of the Trustee or the Control Party, on reasonable notice,
furnish to the Trustee, the Class A Note Insurer and the Noteholders the books
and records of the Issuer maintained pursuant to its limited liability company
agreement and any and all other information maintained or held by the Issuer
regarding the Issuer or the Collateral.
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
(m)           Preservation of the Contract Assets.  The Issuer shall not assign,
sell, pledge, or exchange, or in any way encumber or permit the encumbrance of,
or otherwise dispose of, the Contract Assets except as expressly permitted under
the Transaction Documents to which it is a party.
 
(n)           Enforcement of Transaction Documents.  Upon request, the Issuer
will cooperate with the taking of all actions necessary, and the diligent
pursuit of all remedies available to it, in all cases to the extent commercially
reasonable, to allow the Control Party and the Trustee in the name of the Issuer
to enforce all obligations of the Transferor and the Servicer owing to the
Issuer under the Transaction Documents to which such Persons are a party and to
secure its rights thereunder.
 
(o)           Issuer May Not Merge, etc.  The Issuer shall not merge with or
into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person.
 
(p)           [Reserved.]
 
(q)           Use of Proceeds.  The proceeds from the sale of the Notes may be
used by the Issuer solely to pay to or on behalf of the applicable assignor, the
Purchase Price owed to it in accordance with the Assignment Agreement for the
purchase of Contract Assets, and to pay expenses owed to the Noteholders, the
Trustee, the Custodian, the Servicer, the Class A Note Insurer and the Back-up
Servicer related thereto or otherwise associated with the issuance of the
Notes.  None of the transactions contemplated in this Indenture (including the
use of the proceeds from the sale of the Notes) will result in a violation of
Section 7 of the Securities and Exchange Act of 1934, as amended, or any
regulations issued pursuant thereto, including Regulations T, U and X of the
Board of Governors of the Federal Reserve System.  The Issuer does not own or
intend to, and none of the proceeds from the Notes will be used to, carry or
purchase any margin securities originally issued by it or any “margin stock”
within the meaning of said Regulation U.
 
(r)           Indemnification.  The Issuer shall indemnify and hold harmless the
Noteholders and the Class A Note Insurer from and against any loss, liability,
expense, damage or injury sustained or suffered by them by reason of any acts,
omissions or alleged acts or omissions (i) by the Issuer in the performance of
its obligations under the Transaction Documents (including any violation of any
applicable laws by the Issuer as a result of the transactions contemplated by
this Indenture) to which it is a party, or (ii) arising out of the activities of
any of them with respect to the Collateral, including enforcement of rights and
remedies against the Issuer under the Transaction Documents to which it is a
party and any judgment, award, settlement, reasonable attorneys’ fees and other
expenses reasonably incurred in connection with the defense of any actual or
threatened action, proceeding or claim; provided that the Issuer shall not
indemnify the Noteholders or the Class A Note Insurer if such loss, liability,
expense, damage or injury is due to such Person’s gross negligence, willful
misconduct, willful misfeasance or bad faith in the performance of its rights or
duties hereunder. Any indemnification pursuant to this Section shall only be
payable, subject to the priority of payments in Section 13.03, from the assets
of the Issuer released from the Collateral except as otherwise expressly
provided in the Transaction Documents.  The provisions of this indemnity shall
survive the termination of this Indenture.
 
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
(s)           Taxes.  The Issuer shall pay and discharge all taxes and
governmental charges upon it or against any of its properties or assets or its
income prior to the date after which penalties attach for failure to pay, except
(a) to the extent that the Issuer shall be contesting in good faith in
appropriate proceedings its obligation to pay such taxes or charges, and
adequate reserves having been set aside for the payment thereof and no Lien has
been created on any of its assets in connection therewith, or (b) with respect
to such taxes and charges which are not material in either nature or amount such
that any failure to pay or discharge them, and any resulting penalties, either
in any one instance or in the aggregate, would not materially and adversely
affect the financial condition, operations, activities or prospects of the
Issuer or the interests of each Noteholder and/or the Class A Note Insurer under
this Indenture, a Note or any other Transaction Document, and no Lien has been
created on any of the Issuer’s assets in connection therewith.
 
(t)           No Adverse Transactions.  The Issuer shall not enter into any
transaction which adversely affects the Collateral or any Secured Party’s rights
under this Indenture, a Note or any other Transaction Document.
 
(u)           Transactions by Issuer.  None of the Noteholders or the Class A
Note Insurer shall have any obligation to authorize the Issuer to, and the
Issuer shall not (without the prior written consent of the Control Party), enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Person
(including, without limitation any Affiliate, any shareholder, director,
manager, officer or employee (or any relative thereof) of the Issuer or any such
Affiliate) unless such transaction is (a) expressly permitted under this
Indenture or any other Transaction Document, (b) in the ordinary course of
conducting the Issuer’s permitted activities and (c) upon fair and reasonable
terms no less favorable to the Issuer than it would obtain in a comparable
arm’s-length transaction.
 
(v)           Further Limitations on Actions.  The Issuer shall not do any of
the following without the consent of the Control Party:  (i) redeem, retire,
purchase or otherwise acquire, directly or indirectly, any of the Issuer’s
membership interests, except in connection with employment or similar agreements
with officers and directors of the Issuer, or (ii) make any change in the
Issuer’s capital structure (except for permitted redemptions or prepayments of
the Notes hereunder), or (iii) make any material change in any of its
objectives, purposes or operations.
 
(w)           Rule 144A Information. With respect to the Holder of any Note, the
Issuer shall promptly furnish or cause to be furnished to such Holder or to a
prospective purchaser of such Note designated by such Holder, as the case may
be, the information required to be delivered pursuant to Rule 144A(d)(4) under
the Securities Act (“Rule 144A Information”) in order to permit compliance by
such Holder with Rule 144A in connection with the resale of such Note by such
Holder; provided, however, that the Issuer shall not be required to furnish Rule
144A Information in connection with any request made on or after the date which
is three years from the later of (a) the date such Note (or any predecessor
Note) was acquired from the Issuer or (b) the date such Note (or any predecessor
Note) was last acquired from an “affiliate” of the Issuer within the meaning of
Rule 144 under the Securities Act; and provided, further, that the Issuer shall
not be required to furnish such information at any time to a prospective
purchaser located outside the United States who is not a U.S. Person.
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
ACCOUNTS AND ACCOUNTINGS
 
Section 13.01                                Collection of Money.  Except as
otherwise expressly provided herein, the Trustee may demand payment or delivery
of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Trustee pursuant to this
Indenture.  The Trustee shall, upon request from the Servicer, provide the
Servicer with sufficient information regarding the amount of collections with
respect to the Contract Assets and the other Collateral received by the Trustee
in any accounts held in the name of the Trustee to permit the Servicer to
perform its duties under the Servicing Agreement.  The Trustee shall hold all
such money and property so received by it as part of the Collateral and shall
apply it as provided in this Indenture.  If any Contract becomes a Defaulted
Contract, the Trustee, upon the request of the Issuer or the Servicer, may, and
upon the request of the Control Party shall, take such action as may be
appropriate to enforce such payment or performance, including the institution
and prosecution of appropriate Proceedings.  Any such action shall be without
prejudice to any right to deem a Contract a “Defaulted Contract” for purposes of
the Transaction Documents and to claim a Default or Event of Default under this
Indenture and to proceed thereafter as provided in Article VI.
 
Section 13.02                                Establishment of Trust
Accounts.  ii) Prior to the Closing Date, the Issuer established, and as of the
Closing Date the Issuer maintains, with the Trustee (i) a segregated, trust
account (the “Reserve Account”) for the deposit and retention of amounts
required to be maintained therein; (ii) a segregated, trust account (the
“Collection Account”) for the receipt and/or retention (as applicable) of (A)
Collections, (B) Servicer Advances, (C) any interest or other earnings earned on
all or part of the funds in the Collection Account or on any other Collateral
and any other amounts, if any, remitted by the Issuer pursuant to Section
13.02(d), (D) amounts received in accordance with Section 11.02(b) or (c) in
connection with a redemption of Outstanding Notes in accordance with Article XI,
(E) amounts transferred from the Reserve Account or the Servicer Transition
Account in accordance with the terms of this Indenture and (F) amounts
transferred from the Lockbox Account in accordance with the Servicing Agreement,
(iii) a segregated trust account (the “Servicer Transition Account”) for the
deposit and retention of amounts required to be maintained therein, (iv) a
segregated trust account (the “Prefunding Account”) for the deposit and
retention of amounts required to be maintained therein and (v) a segregated
trust account (the “Capitalized Interest Account”) for the deposit and retention
of amounts required to be maintained therein. The Collection Account, the
Reserve Account, the Servicer Transition Account, the Prefunding Account and the
Capitalized Interest Account are collectively referred to as the “Trust
Accounts.”
 
(b)           The Trust Accounts shall be in the name of the Trustee on behalf
of the Noteholders and the Class A Note Insurer at the Corporate Trust Office,
which shall bear a designation clearly indicating that the funds deposited
therein are held for the benefit of the Secured Parties.  Funds in each Trust
Account shall not be commingled with any other monies.  The Trustee shall ensure
that the Trust Accounts are at all times Eligible Accounts.  All payments to be
made from time to time by the Issuer to the Noteholders and other Persons out of
funds in any Trust Account pursuant to this Indenture shall be made by the
Trustee or the Paying Agent.  All monies deposited from time to time in the
Trust Accounts pursuant to this Indenture shall be held by the Trustee as part
of the Collateral as herein provided.
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
(c)           Upon direction of the Servicer, the Trustee shall invest the funds
in or credited to any or all of the Trust Accounts in Eligible Investments.  The
direction of the Servicer shall specify the Eligible Investments in which the
Trustee shall invest, shall state that the same are Eligible Investments and
shall further specify the percentage of funds to be invested in each Eligible
Investment.  No such Eligible Investment shall mature later than the Business
Day preceding the next following Payment Date.  In the absence of direction of
the Servicer, the Trustee shall invest funds in the Trust Accounts in Eligible
Investments described in clause (g) of the definition thereof.  Eligible
Investments for funds in or credited to the Trust Accounts shall be made in the
name of the Trustee for the benefit of the Secured Parties.
 
(d)           Any proceeds, payments, income or other gain from investments in
Eligible Investments made in respect of funds in or credited to the Trust
Accounts, as outlined in (c) above, shall be credited to the respective Trust
Account from which such funds were derived.  The Trustee shall not be liable for
any loss incurred on any funds invested in Eligible Investments pursuant to the
provisions of this Section (other than losses from nonpayment of investments in
obligations of U.S. Bank National Association issued in its individual
capacity).  In no event shall the Trustee be liable for the selection of
investments or for losses incurred as a result of the liquidation of any
investment prior to its Stated Maturity Date or for the failure of any
appropriate Person to provide timely written investment direction.
 
(e)           Each party hereto agrees that each of the Trust Accounts
constitutes a “securities account” within the meaning of Article 8 of the UCC
and in such capacity U.S. Bank National Association shall be acting as a
“securities intermediary” within the meaning of 8-102 of the UCC and that,
regardless of any provision in any other agreement, for purposes of the UCC, the
State of New York shall be deemed to be the “securities intermediary’s
jurisdiction” under Section 8-110 of the UCC.  The Trustee shall be the
“entitlement holder” within the meaning of Section 8-102(a)(7) of the UCC with
respect to the Trust Accounts.  In furtherance of the foregoing, U.S. Bank
National Association, acting as a “securities intermediary,” shall comply with
“entitlement orders” within the meaning of Section 8-102(a)(8) of the UCC
originated by the Trustee with respect to the Trust Accounts, without further
consent by the Issuer.  Each item of property (whether investment property,
financial asset, security, instrument or cash) credited to each Trust Account
shall be treated as a “financial asset” within the meaning of
Section 8-102(a)(9) of the UCC.  All securities or other property underlying any
financial assets credited to each Trust Account shall be registered in the name
of the Trustee or indorsed to the Trustee or in blank, and in no case will any
financial asset credited to any Trust Account be registered in the name of the
Issuer, payable to the order of the Issuer or specially indorsed to the Issuer
except to the extent the foregoing have been specially indorsed to the Trustee
or in blank. Any Eligible Investment consisting of “certificated securities,” as
defined in the applicable UCC will be evidenced directly or indirectly by
physical certificates and each such certificated security (i) will be delivered
and held in its direct physical possession by the Securities Intermediary in the
State of Minnesota and (ii) (x) is registered in the name of the Securities
Intermediary or (y) has been appropriately assigned thereon, or is accompanied
by a bond power and/or assignment appropriately executed, in blank or to the
Securities Intermediary, and is
 
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
accompanied by any other documents required by the documents governing such
security to effect the transfer of the registration thereof to the Securities
Intermediary.  The Trust Accounts shall be under the sole dominion and control
(as defined in Section 8-106 of the UCC) of the Trustee, and the Issuer shall
have no right to close, make withdrawals from, or give disbursement directions
with respect to, or receive distributions from, (A) the Collection Account or
the Reserve Account, except in accordance with Section 13.03, (B) with respect
to the Servicer Transition Account, except in accordance with Section 13.05 and
(C) with respect to the Prefunding Account and the Capitalized Interest Account,
except in accordance with Sections 13.06 and 13.07, respectively.
 
(f)           In the event that U.S. Bank National Association, as securities
intermediary, has or subsequently obtains by agreement, by operation of law or
otherwise a security interest in the Trust Accounts or any security entitlement
credited thereto, it hereby agrees that such security interest shall be
subordinate to the security interest created by this Indenture and that the
Trustee’s rights to the funds on deposit therein shall be subject to Section
13.03.  The financial assets credited to, and other items deposited to the Trust
Accounts will not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any person other than as created pursuant to this Indenture.
 
Section 13.03                                Collection Account.  (a) Except as
otherwise expressly provided herein, all amounts received by the Issuer other
than (i) proceeds of the sale of the Notes to the Initial Purchaser, (ii) the
Initial Required Reserve Account Deposit deposited in the Reserve Account, (iii)
amounts deposited in the Servicer Transition Account, the Prefunding Account, or
the Capitalized Interest Account or (iv) amounts erroneously credited to the
Issuer for which the Control Party has provided its prior consent to the
application thereof, shall be deposited in the Collection Account until applied,
together with funds from the Reserve Account and Servicer Transition Account in
accordance with this Section 13.03.
 
(b)           By no later than 1:00 p.m. (New York time) on each Payment Date,
after making all transfers and deposits to the Collection Account pursuant to
Section 13.03, Section 13.04(b) and Section 13.05, the Trustee shall withdraw
from the Collection Account all Available Funds with respect to the related
Collection Period and shall disburse such Available Funds in accordance with the
related Monthly Servicing Report; provided that, if the Trustee shall not have
received the Monthly Servicing Report, (x) the Trustee shall withdraw from the
Collection Account amounts verified in writing by the Servicer as needed to pay
first, all accrued and unpaid fees and properly invoiced costs and expenses of
each of the Transferor, Servicer, Class A Note Insurer, Back-up Servicer,
Trustee and Custodian, second, amounts in accordance with the priorities set
forth in Section 13.03(c)(v) through 13.03(c)(xvii) or Section 13.03(d)(v)
through 13.03(d)(xviii), as applicable, and third, to the extent known by the
Trustee, amounts in accordance with the priorities set forth in Section
13.03(c)(xiii) through 13.03(c)(xix), and to the extent not already paid
according to the first part of this clause (x), (y) the Trustee shall distribute
such funds in order to make such payments to the appropriate Persons and (z)
upon subsequent receipt of the Monthly Servicing Report, or such other
information as may be required by the Trustee, the Trustee shall pay each such
other amounts set forth below, all as set forth in the Monthly Servicing Report
or in such other information delivered to the Trustee; provided, further, that
amounts deposited in the Collection Account in accordance with Section 11.02(b)
or (c) shall be disbursed in accordance with Section 11.04 and not this Section
13.03;
 
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
 
(c)           On each Payment Date, so long as no Event of Default or Cumulative
Net Loss Trigger Event has occurred and is continuing, the Trustee shall
(subject to the provisions of Section 13.04, 13.06 and 13.07 and Section
11.01(a) with respect to any such funds constituting Available Funds released
from the Reserve Account, the Prefunding Account and/or the Capitalized Interest
Account) make the following payments from the Available Funds then on deposit in
the Collection Account (after required deposits therein from the Reserve Account
and the Servicer Transition Account) in the following order of priority (to the
extent funds are available therefor):
 
(i)           to the Servicer, any unreimbursed Servicer Advances;
 
(ii)           to the Servicer, the Servicer Fee (including any accrued and
unpaid amounts owing to a predecessor Servicer) then due to such person,
together with any accrued and unpaid Servicer Fees owed to such person from
prior Collection Periods;
 
(iii)           (a) to the Servicer, any Servicing Charges and (b) to the
Servicer (including any accrued and unpaid amounts owing to a predecessor
Servicer), any unreimbursed Collection Costs incurred by such person;
 
(iv)           to the Trustee, the Custodian and the Back-up Servicer, the
Trustee Fees and out-of-pocket expenses, Custodian Fees and out-of-pocket
expenses and Back-up Servicer Fees and out-of-pocket expenses (which includes
out-of-pocket expenses due to any successor Servicer) then due, together with
any unpaid Trustee Fees and out-of-pocket expenses, Custodian Fees and
out-of-pocket expenses and Back-up Servicer Fees and out-of-pocket expenses from
prior Collection Periods (subject to certain limitations set forth herein), and,
solely from funds from the Servicer Transition Account, any unpaid Transition
Costs in an amount not to exceed in the aggregate $150,000;
 
(v)           to the Class A Noteholders, pro rata among the Holders of the
Class A-1A Notes, the Class A-1B Notes and the Class A-2 Notes, the total amount
of Note Interest due and payable to such Classes of Notes;
 
(vi)           to the Class A Note Insurer, any accrued and unpaid Class A Note
Insurer Premium at the Base Premium Rate;
 
(vii)           to the Class A Note Insurer, any Reimbursement Amounts then due
and owing to the Class A Note Insurer in respect of Note Interest on the Class A
Notes;
 
(viii)           to the Class B Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;
 
(ix)           to the Class C Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;
 
(x)           to the Class D Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;
 
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
 
(xi)           to the Class E-1 Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;
 
(xii)           to the Class E-2 Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;
 
(xiii)           to the Holders of the Class A Notes, the Principal Payment
Amount (to the extent and up to the amount of the remaining Available Funds),
sequentially, to the Holders of the Class A-1A Notes, in reduction of principal
until the Outstanding Note Balance of the Class A-1A Notes has been reduced to
zero, then, to the Holders of the Class A-1B Notes, in reduction of principal
until the Outstanding Note Balance of the Class A-1B Notes has been reduced to
zero, and then to the Holders of the Class A-2 Notes, in reduction of principal
until the Outstanding Note Balance of the Class A-2 Notes has been reduced to
zero;
 
(xiv)           to the Class A Note Insurer, any other Reimbursement Amounts
owing under the Insurance Agreement;
 
(xv)           to the Holders of the Class B Notes, the amount equal to the
Principal Payment Amount (to the extent and up to the amount of the remaining
Available Funds) less the amount needed to reduce the Outstanding Note Balance
of the Class A Notes to zero, in reduction of principal until the Outstanding
Note Balance of the Class B Notes has been reduced to zero;
 
(xvi)           to the Holders of the Class C Notes, the amount equal to the
Principal Payment Amount (to the extent and up to the amount of the remaining
Available Funds) less the amount needed to reduce the Outstanding Note Balance
of each of the Class A Notes and the Class B Notes to zero, in reduction of
principal until the Outstanding Note Balance of the Class C Notes has been
reduced to zero;
 
(xvii)           to the Holders of the Class D Notes, the amount equal to the
Principal Payment Amount (to the extent and up to the amount of the remaining
Available Funds) less the amount needed to reduce the Outstanding Note Balance
of each of the Class A Notes, the Class B Notes, and the Class C Notes to zero,
in reduction of principal until the Outstanding Note Balance of the Class D
Notes has been reduced to zero;
 
(xviii)           to the Holders of the Class E-1 Notes, the amount equal to the
Principal Payment Amount (to the extent and up to the amount of the remaining
Available Funds) less the amount needed to reduce the Outstanding Note Balance
of each of the Class A Notes, the Class B Notes, the Class C Notes, and the
Class D Notes to zero, in reduction of principal until the Outstanding Note
Balance of the Class E-1 Notes has been reduced to zero;
 
(xix)           to the Holders of the Class E-2 Notes, the amount equal to the
Principal Payment Amount (to the extent and up to the amount of the remaining
Available Funds) less the amount needed to reduce the Outstanding Note Balance
of each of the Class A Notes, the Class B Notes, the Class C Notes, and the
Class D Notes to zero, in reduction of principal until the Outstanding Note
Balance of the Class E-2 Notes has been reduced to zero;
 
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
(xx)           to the Trustee (on its own behalf and on behalf of the respective
Noteholders), Securities Intermediary, Custodian and Back-up Servicer, any
indemnification payments and other amounts owed by the Issuer;
 
(xxi)           if the amount on deposit in the Reserve Account is less than the
Target Required Reserve Account Amount, to the Reserve Account the lesser of any
remaining Available Funds and that insufficiency; and
 
(xxii)           to the Issuer, any remaining Available Funds; provided,
however, if either the Cumulative Net Loss Percentage or the Three-Month Rolling
Average Delinquency Ratio is greater than 75% of the then applicable cumulative
net loss trigger level or the Three-Month Rolling Average Delinquency Trigger
Level, respectively, then such excess amount shall not be released to the Issuer
but shall be applied on such Payment Date to pay principal on the senior most
outstanding Class of Notes.
 
(d)           On each Payment Date, so long as an Event of Default or Cumulative
Net Loss Trigger Event has occurred and is continuing, the Trustee shall make
the following payments from the Available Funds then on deposit in the
Collection Account (after required deposits therein from the Reserve Account and
the Servicer Transition Account) in the following order of priority (to the
extent funds are available therefor):
 
(i)           to the Servicer, any unreimbursed Servicer Advances;
 
(ii)           to the Servicer, the Servicer Fee (including any accrued and
unpaid amounts owing to a predecessor Servicer) then due to such person,
together with any accrued and unpaid Servicer Fees owed to such person from
prior Collection Periods;
 
(iii)           (a) to the Servicer, any Servicing Charges and (b) to the
Servicer (including any accrued and unpaid amounts owing to a predecessor
Servicer), any unreimbursed Collection Costs incurred by such person;
 
(iv)           to the Trustee, the Custodian and the Back-up Servicer, the
Trustee Fees and out-of-pocket expenses, Custodian Fees and out-of-pocket
expenses and Back-up Servicer Fees and out-of-pocket expenses (which includes
out-of-pocket expenses due to any successor Servicer) then due, together with
any unpaid Trustee Fees and out-of-pocket expenses, Custodian Fees and
out-of-pocket expenses and Back-up Servicer Fees and out-of-pocket expenses from
prior Collection Periods (subject to certain limitations set forth herein), and,
solely from funds from the Servicer Transition Account, any unpaid Transition
Costs in an amount not to exceed in the aggregate $150,000;
 
(v)           to the Class A Noteholders, pro rata among the Holders of the
Class A-1A Notes, the Class A-1B Notes and the Class A-2 Notes, the total amount
of Note Interest due and payable to such Classes of Notes;
 
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
 
(vi)           to the Class A Note Insurer, any accrued and unpaid Class A Note
Insurer Premium at the Base Premium Rate;
 
(vii)           to the Class A Note Insurer, any Reimbursement Amounts then due
and owing to the Class A Note Insurer in respect of Note Interest on the Class A
Notes;
 
(viii)           to the Class B Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;
 
(ix)           to the Class C Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;
 
(x)           to the Class D Noteholders, the total amount of Note Interest due
and payable to such Class of Notes;
 
(xi)           to the Class E-1 Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;
 
(xii)           to the Class E-2 Noteholders, the total amount of Note Interest
due and payable to such Class of Notes;
 
(xiii)           to the Class A-1A Noteholders, in reduction of principal until
the Outstanding Note Balance of the Class A-1A Notes has been reduced to zero;
 
(xiv)           to the Class A-1B Noteholders, in reduction of principal until
the Outstanding Note Balance of the Class A-1B Notes has been reduced to zero;
 
(xv)           to the Class A-2 Noteholders, in reduction of principal until the
Outstanding Note Balance of the Class A-2 Notes has been reduced to zero;
 
(xvi)           to the Class A Note Insurer, any other Reimbursement Amounts
owing under the Insurance Agreement;
 
(xvii)           to the Class B Noteholders, in reduction of principal until the
Outstanding Note Balance of the Class B Notes has been reduced to zero;
 
(xviii)           to the Class C Noteholders, in reduction of principal until
the Outstanding Note Balance of the Class C Notes has been reduced to zero;
 
(xix)           to the Class D Noteholders, in reduction of principal until the
Outstanding Note Balance of the Class D Notes has been reduced to zero;
 
(xx)           to the Class E-1 Noteholders, in reduction or principal until the
Outstanding Note Balance of the Class E-1 Notes has been reduced to zero;
 
(xxi)           to the Class E-2 Noteholders, in reduction or principal until
the Outstanding Note Balance of the Class E-2 Notes has been reduced to zero;
 
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
(xxii)           to the Class A Note Insurer, the balance of any accrued and
unpaid Class A Note Insurer Premium;
 
(xxiii)           to the Trustee (on its own behalf and on behalf of the
respective Noteholders), Securities Intermediary, Custodian and Back-up
Servicer, any indemnification payments and other amounts owed by the Issuer; and
 
(xxiv)           to the Issuer, any remaining Available Funds.
 
(e)           On the related Redemption Date, the Trustee shall withdraw the sum
of the applicable Redemption Price from the Collection Account, and the Paying
Agent shall remit the Redemption Price to the applicable Noteholders in
accordance with Section 11.04.
 
Section 13.04                                Reserve Account.  (a) On the
Closing Date, the Issuer shall deposit, or cause to be deposited, into the
Reserve Account an amount equal to 1.50% of the Initial Discounted Pool Balance
(the “Initial Required Reserve Account Deposit”). On each Acquisition Date on
which an Additional Contract is purchased by the Issuer, the Issuer shall
deposit, or cause to be deposited, into the Reserve Account an amount equal to
1.50% of the sum of (a) the related Discounted Contract Balances and (b) the
discounted Residual Receipts (assuming (1) such Residual Receipts are received
six months from the end of the related Contract term, (2) the collection rate
for Residual Receipts is equal to 30% of the Issuer’s related Booked Residual on
the related residual payment date and (3) a discount rate of 5.00% per annum),
into the Reserve Account (each such deposit, a “Additional Required Reserve
Account Deposit”), subject to maximum aggregate reserve account deposits of
$1,671,087.53.  If on any Payment Date when Available Funds are to be paid in
accordance with Section 13.03(c), the amount on deposit in the Reserve Account
is less than the sum of the Initial Required Reserve Account Deposit and the
aggregate Additional Required Reserve Account Deposits (that sum, the “Target
Required Reserve Account Amount”), then all Available Funds remaining in the
Collection Account, after payment of amounts pursuant to clauses (i) through
(xx) of Section 13.03(c), up to the amount of that insufficiency, shall be
deposited into the Reserve Account pursuant to Section 13.03(c)(xxi) before any
Available Funds are released to the Issuer.
 
(b)           If on any Payment Date, (i) amounts on deposit in the Collection
Account are insufficient to reduce the Aggregate Outstanding Note Balance to an
amount lower than or equal to the Discounted Pool Balance, plus amounts then on
deposit in the Prefunding Account, after applying clauses (i) through (xix) of
Section 13.03(c) or clauses (i) through (xxi) of Section 13.03(d), as
applicable, (ii) (x) amounts on deposit in the Collection Account are
insufficient to pay all Note Interest on the Class A Notes or (y) after the
Class A Notes have been paid in full and the Class A Note Insurer Premium and
all Reimbursement Amounts owed to the Class A Note Insurer have been repaid,
amounts on deposit in the Collection Account are insufficient to pay Note
Interest on any other Class of Notes or (iii) amounts on deposit in the Reserve
Account are greater than or equal to the Aggregate Outstanding Note Balance,
then the Trustee will withdraw from the Reserve Account, to the extent of funds
on deposit in the Reserve Account, in the case of clauses (i) and (ii) above,
the amount of such insufficiency or, in the case of clause (iii) above, all
funds therein and deposit such withdrawn amounts into the Collection Account to
be distributed to pay (in the case of clause (ii) above) Note Interest or (in
the case of clauses (i) and (iii) above) to repay the Outstanding Note Balances
in accordance with the order of priorities
 
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
set forth in Section 13.03(c) or Section 13.03(d), as applicable.  In additional
to the foregoing, if an Event of Default has occurred and is continuing, the
Control Party will have the right to direct the Trustee to release amounts on
deposit in the Reserve Account and to deposit those amounts into the Collection
Account to be allocated as Available Funds.  Upon the occurrence of any Event of
Default that results in acceleration of the Notes and is not waived or cured on
or before the next Payment Date, all funds maintained in the Reserve Account
shall, if the Control Party so directs, be transferred to the Collection Account
by the Trustee to be used as Available Funds in accordance with Section
13.03(d).  On the latest Stated Maturity Date for any Class of Notes, and at the
option of the Issuer in connection with the redemption pursuant to Article XI,
any remaining funds on deposit in the Reserve Account shall be deposited in the
Collection Account to be used as Available Funds and distributed in accordance
with Section 13.03(c) or 13.03(d), as applicable.
 
Section 13.05                                Servicer Transition Account. v) On
the Closing Date, the Issuer shall deposit, or cause to be deposited, into the
Servicer Transition Account an amount equal to $150,000.
 
(b)           On each Payment Date following the occurrence of an Event of
Servicing Termination, the Trustee shall withdraw from the Servicer Transition
Account an amount equal to the lesser of (i) the Transition Costs then due and
(ii) the amount that is then credited to the Servicer Transition Account, and
deposit such funds in the Collection Account for the payment of properly
invoiced Transition Costs in accordance with Section 13.03(c) of Section
13.03(d), as applicable.
 
(c)           On the latest Stated Maturity Date, and at the option of the
Issuer in connection with the redemption pursuant to Article XI, any remaining
funds on deposit in the Servicer Transition Account shall be deposited in the
Collection Account and distributed in accordance with Section 13.03(c) or
Section 13.03(d), as applicable.
 
Section 13.06                                Prefunding Account.  On the Closing
Date, $2,604,445.35 of the cash proceeds from the sale of the Notes will be
deposited to the Prefunding Account. During the Prefunding Period, the Issuer is
authorized to use amounts in the Prefunding Account to acquire Additional
Contracts from the Transferor and the Transferor’s interest in the related
Equipment pursuant to the Purchase and Contribution Agreement, provided that (1)
such Contracts are Eligible Contracts as of the related Acquisition Date (except
as permitted pursuant to Section 4.04(a)), (2) no Event of Default or Cumulative
Net Loss Trigger Event has occurred and is continuing, (3) the Overconcentration
Test would be satisfied immediately after the Issuer acquires the proposed
Additional Contracts on the related Acquisition Date, and (4) the Control Party
has consented in writing to such acquisition. Upon the earlier of (a) the third
Payment Date and (b) the occurrence of any Event of Default that results in
acceleration of the Notes and is not waived or cured on or before the next
Payment Date, all amounts on deposit in the Prefunding Account (after giving
effect to any transfers of funds on deposit therein to the Reserve Account or to
the Transferor in consideration for Additional Contracts in accordance with the
terms hereof) will be withdrawn by the Trustee, to the extent of funds on
deposit therein, and distributed to the Class A Noteholders, Class B
Noteholders, Class C Noteholders, Class D Noteholders, Class E-1 Noteholders and
Class E-2 Noteholders, pro rata based upon their respective Outstanding Note
Balances, in reduction of principal, and without regard to the priority of
payments set forth in Section 13.03(c) or Section 13.03(d).
 
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
Section 13.07                                Capitalized Interest Account. On
the Closing Date, $28,185.00 of the cash proceeds from the sale of the Notes
will be deposited to the Capitalized Interest Account.  On each of the first two
Payment Dates, amounts from the Capitalized Interest Account shall be deposited
into the Collection Account by the Trustee in an amount equal to accrued
interest at 5.00% per annum (calculated on the basis of the actual number of
days elapsed in a three-hundred-sixty (360)-day year) on the amount in the
Prefunding Account on the Closing Date (for the calculation of capitalized
interest due on the first Payment Date) and on the first Payment Date (for the
calculation of capitalized interest due on the second Payment Date). After all
of the funds in the Prefunding Account have been applied, any amounts in the
Capitalized Interest Account that have not been deposited into the Collection
Account shall be paid directly to the Issuer.  Upon the earlier of (a) the third
Payment Date and (b) the occurrence of any Event of Default that results in
acceleration of the Notes and is not waived or cured on or before the next
Payment Date, all amounts on deposit in the Capitalized Interest Account will be
withdrawn by the Trustee, to the extent of funds on deposit therein, and
distributed to the Class A Noteholders, Class B Noteholders, Class C
Noteholders, Class D Noteholders, Class E-1 Noteholders and Class E-2
Noteholders, pro rata based upon their respective Outstanding Note Balances, in
reduction of principal, and without regard to the priority of payments set forth
in Section 13.03(c) or Section 13.03(d).
 
Section 13.08                                Reports to the Noteholders. (a) On
each Payment Date, the Trustee will make available to each Noteholder and the
Class A Note Insurer the Monthly Servicing Report.
 
The Trustee will make the Monthly Servicing Report available to the Noteholders
and the Class A Note Insurer, via the Trustee’s Internet website, and, with the
consent or at the direction of the Issuer, such other information regarding the
Notes and/or the Contracts as the Trustee may have in its possession, including
but not limited to the Transaction Documents, but only with the use of a
password provided by the Trustee or its agent to such Person.  The Trustee will
make no representation or warranties as to the accuracy or completeness of such
documents and will assume no responsibility for the contents thereof.
 
The Trustee’s Internet website initially shall be located at www.usbank.com/abs
or at such other address as shall be specified by the Trustee from time to time
in writing to the Noteholders and the Class A Note Insurer. Noteholders with
questions may direct them to the Trustee’s bondholder services group at (800)
934-6802.  In connection with providing access to the Trustee’s Internet
website, the Trustee may require registration and the acceptance of a
disclaimer.  The Trustee shall not be liable for errors in the dissemination of
information in accordance with this Indenture.
 
Such reports will not constitute financial statements prepared in accordance
with generally accepted accounting principles.
 
(b)           At least annually, or as otherwise required by law, the Servicer
shall prepare or cause to be prepared, and the Trustee shall distribute to the
Noteholders and the Class A Note
Insurer, any 1099 form, or other tax information or statements as are required
by applicable tax law.
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
Section 13.09                                Monthly Servicing Reports.  No
later than the close of business on each Reporting Date, the Servicer shall
deliver the Monthly Servicing Report to the Trustee, the Back-up Servicer and
each Rating Agency.  No later than 12:00 noon (New York time) on the following
Verification Date, the Back-up Servicer shall perform its obligations and duties
set forth in Section 4.05 of the Servicing Agreement and shall notify the
Issuer, the Trustee, the Noteholders and the Control Party of any discrepancies
therein or the need for any additional information to complete such
verification, and the Servicer shall promptly re-issue a revised Monthly
Servicing Report addressing such discrepancies and such information request
which revised Monthly Servicing Report shall supersede the prior report for
purposes of making the distributions described in Section 13.03. The Monthly
Servicing Report shall include the information specified in the form of Monthly
Servicing Report attached to the Servicing Agreement, as such form may be
modified from time to time with the consent of the Servicer, the Back-up
Servicer, the Control Party.
 
 
ARTICLE XIV
PROVISIONS OF GENERAL APPLICATION
 
Section 14.01                                General Provisions.  All of the
provisions of this Article shall apply to this Indenture.
 
Section 14.02                                Acts of Noteholders.
 
(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by an agent
duly appointed in writing; and, except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments are
delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the
Noteholders signing such instrument or instruments.  Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and (subject to Section 7.01) conclusive in
favor of the Trustee and the Issuer, if made in the manner provided in this
Section.
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee deems
sufficient.
 
(c)           The ownership of Notes shall be proved by the Note Register.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Noteholder of any Note shall bind the Noteholder
of every Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, omitted or suffered to
be done by the Trustee or the Issuer in reliance thereon, whether or not
notation of such action is made upon such Note.
 
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
Section 14.03                                Notices.  Any request, demand,
authorization, direction, notice, consent, waiver or Act of Noteholders or the
Control Party or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with any party hereto shall be
sufficient for every purpose hereunder if in writing and faxed (with written
confirmation of receipt), mailed by registered mail, overnight bonded courier or
personally delivered, and addressed to the appropriate address below (or such
other address as may be provided to the other parties and the Class A Note
Insurer in writing from time to time) (the Class A Note Insurer shall be copied
on all notices sent hereunder):
 
(a)           to the Trustee at 60 Livingston Avenue, EP-MN-WS3D, St. Paul,
Minnesota 55107, facsimile number 651-495-8090, Attention:  LEAF Receivables
Funding 7, LLC, Equipment Contract Backed Notes, Series 2011-2;
 
(b)           to the Custodian at 1133 Rankin Street, EP-MN-TMZD, St. Paul, MN
55116 facsimile number:  651-695-6102, Attention:  LEAF Receivables Funding 7,
LLC, Equipment Contract Backed Notes, Series 2011-2;
 
(c)           to the Servicer at 2005 Market Street, 14th Floor, Philadelphia,
PA 19103, facsimile number:  215-640-6363, Attention:  Miles Herman;
 
(d)           to the Issuer at 110 S. Poplar Street, Suite 101, Wilmington,
Delaware 19801, facsimile number:  215-640-6363, Attention:  Miles Herman;
 
(e)           to the Transferor at 110 S. Poplar Street, Suite 101, Wilmington,
Delaware 19801, facsimile number:  215-640-6363, Attention:  Miles Herman;
 
(f)           to the Back-up Servicer at EP-MN-WS3D, 60 Livingston Avenue, St.
Paul, Minnesota 55107, facsimile: (651) 495-8090, Attention: LEAF Receivables
Funding 7, LLC, Equipment Contract Backed Notes, Series 2011-2;
 
(g)           to DBRS, Inc. at 140 Broadway, 35th Floor, New York, NY 10005,
facsimile number: 212-806-3201, Attention: Chuck Weilamann, Re: LEAF Receivables
Funding 7, LLC, Equipment Contract Backed Notes, Series 2011-2;
 
(h)           to Moody’s, at Moody’s Investors Service, Inc., 7 World Trade
Center, 250 Greenwich Street, New York, NY, 10007, Attention: Michael Labuskes,
facsimile number:  212-298-6919; or
 
(i)           To the Class A Note Insurer, at 31 West 52nd Street, New York, New
York 10019, facsimile number: (212) 581-3268, confirmation number:  (212)
974-0100, Attention: Risk Management Department, Re: LEAF Receivables Funding 7,
LLC, Policy No. 93091.
 
Section 14.04                                Notices to Noteholders;
Waiver.  Where this Indenture provides for notice to Noteholders of any event,
such notice shall be sufficiently given (unless otherwise herein expressly
provided) if in writing and faxed (with written confirmation of receipt from
each addressee), mailed by registered mail, overnight bonded courier or
delivered personally to each Noteholder affected by such event, at its address
as it appears on the Note Register, not later than the latest date, and not
earlier than the earliest date, prescribed for the giving of such notice.  In
any case in which notice to Noteholders is given by mail, neither the failure to
mail such notice, nor any defect in any notice so mailed, to any particular
Noteholder shall affect the sufficiency of such notice with respect to other
Noteholders, and any notice which is mailed in the manner herein provided shall
conclusively be presumed to have been duly given.
 
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Noteholders shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.
 
In case, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.
 
Section 14.05                                Successors and Assigns. All
covenants and agreements in this Indenture by the Issuer shall bind its
successors and assigns, whether so expressed or not.
 
Section 14.06                                Severability; No Waiver.  Subject
to clause (b) below, if any one or more of the covenants, agreements, provisions
or terms of this Indenture shall be for any reason whatsoever held invalid, then
such covenant(s), agreement(s), provision(s) or term(s) shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Indenture and shall in no way affect the validity or enforceability of the other
provisions of this Indenture or of the Notes or the rights of the Noteholders
thereof or the rights of the Class A Note Insurer.
 
           Notwithstanding the foregoing, the parties hereto acknowledge and
agree to and with each  other (and also agree with and for the benefit of the
Class A Note Insurer) that: (i) although the Insurance Agreement, the Servicing
Agreement, this Indenture and the other Transaction Documents are separate
documents, they are intended to be parts of an integrated transaction, (ii) this
paragraph is fundamental to their understanding of this Indenture, (iii) the
Class A Note Insurer would not have agreed to enter into the Insurance Agreement
(without which the transactions contemplated by this Indenture would not have
been entered into) without the benefit of and reliance upon all cross-default
provisions contained herein and in any of the Transactions Documents
contemplated hereby; (iv) the rights, privileges, obligations and liabilities of
such parties and the Class A Note Insurer have been set forth in separate
agreements for administrative convenience only and (v) it would be inequitable
for any such party to enjoy the benefits of this Indenture without also meeting
its obligations under all the Transaction Documents, whether such obligations
are set forth in this Indenture or any other such Transaction Document.
 
Section 14.07                                Benefits of Indenture Limited to
Parties and Express Third Party Beneficiaries. The Class A Note Insurer and its
successors and assigns shall be an acknowledging party to the applicable
provisions of this Indenture solely for the purposes of benefiting from the
right to enforce any right, remedy or claim conferred, given or granted to it
hereunder and not for
 
 
- 89 -

--------------------------------------------------------------------------------

 
the purpose of assuming any obligation hereunder.  To the extent that this
Indenture confers upon or gives or grants to the Class A Note Insurer any right,
remedy or claim under or by reason of this Indenture, the Class A Note Insurer
may (but shall not be obligated to) enforce any such right, remedy or claim
conferred, given or granted to it hereunder. Nothing in this Indenture or in the
Notes, express or implied, shall give to any Person, other than the parties
hereto, the Noteholders, the Class A Note Insurer and their respective
successors and permitted assigns, any benefit or any legal or equitable right,
remedy or claim under this Indenture.
 
Section 14.08                                Legal Holidays. In any case in
which the date of any Payment Date, or the Stated Maturity Date of any Note
shall not be a Business Day, then (notwithstanding any other provision of the
Notes or this Indenture) payment of principal or interest need not be made on
such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the nominal date of any such Stated Maturity Date
or Payment Date.
 
Section 14.09                                Governing Law; Waiver of Jury
Trial; Consent to Jurisdiction.
 
(a)           This Indenture and each Note shall be construed in accordance with
and governed by the laws of the State of New York applicable to agreements made
and to be performed therein, except to the extent that the perfection or effect
of perfection of the security interests granted hereunder are governed by the
laws of a jurisdiction other than the State of New York.  Section 5-1401 and
Section 5-1402 of the New York General Obligations Law shall be applicable.
 
(b)           The Issuer hereby agrees to the jurisdiction of any federal court
located within the State of New York, and waives personal service of any and all
process upon it and consents that all such service of process be made by
registered mail directed to the Issuer at the address set forth in Section 14.03
hereof and service so made shall be deemed to be completed five (5) days after
the same shall have been deposited in the U.S. mails, postage prepaid.  With
respect to the foregoing consent to jurisdiction, the Issuer hereby waives any
objection based on forum non conveniens, and any objection to venue of any
action instituted hereunder and consents to the granting of such legal or
equitable relief as is deemed appropriate by the court.
 
(c)           The Issuer hereby waives any right to have a jury participate in
resolving any dispute, whether sounding in contract, tort, or otherwise among
the parties hereto or otherwise arising out of, connected with, related to, or
incidental to the relationship between them in connection with this
Indenture.  Instead, any dispute resolved in court will be resolved in a bench
trial without a jury.  Nothing in this Section 14.09 shall affect the right of
the Trustee, the Control Party or any Noteholder to serve legal process in any
other manner permitted by law or to bring any action or proceeding against the
Issuer or its property in the courts of any other jurisdiction.
 
Section 14.10                                Counterparts; Entire
Agreement. This Indenture may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.  Delivery by fax of
an executed counterpart of a signature page to this Indenture shall be as
effective as delivery of the original executed counterpart.  This Indenture,
together with the exhibits hereto and the other written Transaction Documents
referenced herein, sets forth the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings.
 
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
Section 14.11                                Notifications. Notwithstanding any
provision to the contrary contained in this Indenture, all reports, notices,
communications and consents which are required, by the terms of this Indenture,
to be delivered by the Noteholders or the Class A Note Insurer, shall be
required to be delivered to the Trustee in writing.
 
Section 14.12                                No Petition.  During the term of
this Indenture and for one year and one day after payment in full of all
obligations of the Issuer under the Transaction Documents, none of the parties
hereto or any Affiliate thereof, the Class A Note Insurer or any Noteholder will
file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder or the Class A Note
Insurer from filing a proof of claim in any such proceeding. The provisions of
this Section 14.12 shall survive the termination of this Indenture.
 
Section 14.13                                Assignment.
 
Notwithstanding anything to the contrary contained herein, this Indenture may
not be assigned by the Issuer.
 
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Issuer, the Trustee and the Custodian have caused this
Indenture to be duly executed by their respective duly authorized officers as of
the date and year first above written.
 

 
LEAF Receivables Funding 7, LLC,
as Issuer
     
By:                                                                              
 
Name:                                                                                                      
 
Title:                                                                                                      
 
 
   
U.S. Bank National Association,
as Trustee
     
By:                                                                                                            
 
Name:                                                                                                 
 
Title:                                                                                                           
 
 
   
U.S. Bank National Association,
as Custodian
     
By:                                                                                 
 
Name:                                                                                    
 
Title:                                                                                    

 
 
Indenture
 
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
CLOSING DATE CONTRACT SCHEDULE
 
[See attached.]
 
Sched. I-I
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION VERSION
 
Exhibit A-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
GLOBAL CLASS A-1A NOTE
 
[For Rule 144A Book-Entry Notes Only]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION
4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN
ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”)
PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA
(THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), OR (B) (I) ITS
PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL
PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR
INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR
RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE
CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A
NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE
UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE
TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN THE
INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
 
[The remaining pages for this Class A-1A Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit A-1-2

--------------------------------------------------------------------------------

 

 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS A-1A NOTE
 
 
No. ______
Up to $15,000,000
 
Stated Maturity Date:  _______ __, 20__
 
Dated: ____________ __, 20__
 
REGISTERED OWNER: ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FIFTEEN MILLION DOLLARS ($15,00,000) less all principal paid with respect
thereto, and to pay monthly in arrears all accrued interest and other amounts
due with respect to this Note, as further provided in the Indenture.  Accrued
interest, principal, and other amounts due with respect to this Note shall be
paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class A-1A Note shall represent such of the Outstanding Class A-1A Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
A-1A Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class A-1A Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class A-1A Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A-1A Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual
 
 
 
Exhibit A-1-3

--------------------------------------------------------------------------------

 

Period, such Interest Accrual Period shall commence on the Closing Date, and
shall end on the day immediately preceding the Initial Payment Date.  All
accrued interest shall be due and payable in arrears on each Payment Date.  In
making any interest payment, if the interest calculation with respect to a Note
shall result in a portion of such payment being less than $0.01, then such
payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class A-1A Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
This Class A-1A Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
This Class A-1A Note represents asset-backed debt secured solely by assets of
the Issuer, and is not an interest in, or obligation of, any other Person,
except that certain payments on this Class A-1A Note are guaranteed, and are
entitled to the benefits of, the financial guaranty insurance policy issued by
Assured Guaranty Corp. (the “Class A Note Insurer”), pursuant to which the Class
A Note Insurer has unconditionally guaranteed payment to the Class A-1A
Noteholders of interest with respect to each Payment Date and of principal at
its Stated Maturity Date, as more fully set forth in the Indenture and the Class
A Insurance Policy. Neither the Class A-1A Notes nor the Contract Assets are
insured by any governmental agency.
 
 
 
Exhibit A-1-4

--------------------------------------------------------------------------------

 
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class A-1A Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class A-1A Note and any
other Class A-1A Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class A-1A Notes may be exchanged, and their transfer may be registered, by
the Class A-1A Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class A-1A Notes.  Upon exchange or registration of such
transfer, a new registered Class A-1A Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class A-1A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
 
Exhibit A-1-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 

 
 
Exhibit A-1-6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class A-1A Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 

 
 
Exhibit A-1-7

--------------------------------------------------------------------------------

 
 
 
Exhibit A-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
DEFINITIVE CLASS A-1A NOTE
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT
 
 
Exhibit A-3-1

--------------------------------------------------------------------------------

 
 

 
 
SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND
AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL
PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR
INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR
RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE
CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A
NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE
UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE
TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN THE
INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for this Class A-1A Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit A-2-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS A-1A NOTE
 
 
No. ______
Up to $15,000,000
 
Stated Maturity Date: _______ __, 20__
 
Dated: ____________ __, 20__
 
REGISTERED OWNER: ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FIFTEEN MILLION DOLLARS ($15,000,000) less all principal paid with respect
thereto, and to pay monthly in arrears all accrued interest and other amounts
due with respect to this Note, as further provided in the Indenture.  Accrued
interest, principal, and other amounts due with respect to this Note shall be
paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class A-1A Note shall represent such of the Outstanding Class A-1A Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
A-1A Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class A-1A Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class A-1A Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A-1A Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual
 
 
 
Exhibit A-2-3

--------------------------------------------------------------------------------

 
 
Period, such Interest Accrual Period shall commence on the Closing Date, and
shall end on the day immediately preceding the Initial Payment Date.  All
accrued interest shall be due and payable in arrears on each Payment Date.  In
making any interest payment, if the interest calculation with respect to a Note
shall result in a portion of such payment being less than $0.01, then such
payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class A-1A Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
This Class A-1A Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
This Class A-1A Note represents asset-backed debt secured solely by assets of
the Issuer, and is not an interest in, or obligation of, any other Person, ,
except that certain payments on this Class A-1A Note are guaranteed, and are
entitled to the benefits of, the financial guaranty insurance policy issued by
Assured Guaranty Corp. (the “Class A Note Insurer”), pursuant to which the Class
A Note Insurer has unconditionally guaranteed payment to the Class A-1A
Noteholders of interest with respect to each Payment Date and of principal at
its Stated Maturity
 
 
 
Exhibit A-2-4

--------------------------------------------------------------------------------

 
 

Date, as more fully set forth in the Indenture and the Class A Insurance Policy.
Neither the Class A-1A Notes nor the Contract Assets are insured by any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class A-1A Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class A-1A Note and any
other Class A-1A Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class A-1A Notes may be exchanged, and their transfer may be registered, by
the Class A-1A Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class A-1A Notes.  Upon exchange or registration of such
transfer, a new registered Class A-1A Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class A-1A Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of
 
 
 
Exhibit A-2-5

--------------------------------------------------------------------------------

 
 
America maintained for such purpose, duly endorsed by, or accompanied by a
written instrument of transfer in form satisfactory to the Issuer and the Note
Registrar and duly executed by the holder hereof or his attorney duly authorized
in writing and complying with all transfer requirements contained in the
Indenture.  Thereupon, one or more new Notes of the same Stated Maturity Date of
authorized denominations and for the same initial aggregate principal amount
will be issued to the designated transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the
 
 
Exhibit A-2-6

--------------------------------------------------------------------------------

 
 
principal of and interest on this Note at the times, place, and rate, and in the
coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit A-2-7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class A-1A Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
Exhibit A-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
 
_______________________________
_______________________________
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power
of substitution in the premises.
 
 
Date:___________________
 
 
____________________________________
Notice:  The signature to this assignment
must correspond with the name as it appears
upon the face of the within Note in every
particular, without alteration or enlargement
or any change whatever.
 
 
Exhibit A-2-9

--------------------------------------------------------------------------------

 
 
SNR Denton Draft 10/24/11
 
Exhibit A-3
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
GLOBAL CLASS A-1B NOTE
 
[For Rule 144A Book-Entry Notes Only]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL
 
 
 
Exhibit A-3-1

--------------------------------------------------------------------------------

 
 
 
NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION
4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN
ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”)
PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA
(THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), OR (B) (I) ITS
PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL
PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR
INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR
RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE
CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A
NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE
UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE
TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN THE
INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
 
[The remaining pages for this Class A-1B Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit A-3-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS A-1B NOTE
 
 
No. ______ 
Up to $5,000,000
 
Stated Maturity Date:  _______ __, 20__
 
Dated: ____________ __, 20__
 
REGISTERED OWNER: ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FIVE MILLION DOLLARS ($5,000,000) less all principal paid with respect thereto,
and to pay monthly in arrears all accrued interest and other amounts due with
respect to this Note, as further provided in the Indenture.  Accrued interest,
principal, and other amounts due with respect to this Note shall be paid on each
Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class A-1B Note shall represent such of the Outstanding Class A-1B Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
A-1B Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class A-1B Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class A-1B Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A-1B Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual
 
 
 
Exhibit A-3-3

--------------------------------------------------------------------------------

 
 
Period, such Interest Accrual Period shall commence on the Closing Date, and
shall end on the day immediately preceding the Initial Payment Date.  All
accrued interest shall be due and payable in arrears on each Payment Date.  In
making any interest payment, if the interest calculation with respect to a Note
shall result in a portion of such payment being less than $0.01, then such
payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class A-1B Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS A-1B NOTE IS SUBORDINATE IN RIGHT OF PAYMENT OF PRINCIPAL TO THE
CLASS A-1A NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class A-1B Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
This Class A-1B Note represents asset-backed debt secured solely by assets of
the Issuer, and is not an interest in, or obligation of, any other Person,
except that certain payments on this Class A-1B Note are guaranteed, and are
entitled to the benefits of, the financial guaranty insurance policy issued by
Assured Guaranty Corp. (the “Class A Note Insurer”), pursuant to
 
 
 
Exhibit A-3-4

--------------------------------------------------------------------------------

 
  
 
which the Class A Note Insurer has unconditionally guaranteed payment to the
Class A-1B Noteholders of interest with respect to each Payment Date and of
principal at its Stated Maturity Date, as more fully set forth in the Indenture
and the Class A Insurance Policy. Neither the Class A-1B Notes nor the Contract
Assets are insured by any governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class A-1B Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class A-1B Note and any
other Class A-1B Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class A-1B Notes may be exchanged, and their transfer may be registered, by
the Class A-1B Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class A-1B Notes.  Upon exchange or registration of such
transfer, a new registered Class A-1B Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class A-1B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument
 
 
Exhibit A-3-5

--------------------------------------------------------------------------------

 
 
of transfer in form satisfactory to the Issuer and the Note Registrar and duly
executed by the holder hereof or his attorney duly authorized in writing and
complying with all transfer requirements contained in the Indenture.  Thereupon,
one or more new Notes of the same Stated Maturity Date of authorized
denominations and for the same initial aggregate principal amount will be issued
to the designated transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit A-3-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit A-3-7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class A-1B Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
Exhibit A-3-8

--------------------------------------------------------------------------------

 

 
Exhibit A-4
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
DEFINITIVE CLASS A-1B NOTE
 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT
 
 
Exhibit A-4-1

--------------------------------------------------------------------------------

 
 
 
SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND
AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL
PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR
INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR
RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE
CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A
NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE
UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE
TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN THE
INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for this Class A-1B Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit A-4-2

--------------------------------------------------------------------------------

 

 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS A-1B NOTE
 
 
No. ______ 
Up to $5,000,000
 
Stated Maturity Date: _______ __, 20__
 
Dated: ____________ __, 20__
 
REGISTERED OWNER: ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FIVE MILLION DOLLARS ($5,000,000) less all principal paid with respect thereto,
and to pay monthly in arrears all accrued interest and other amounts due with
respect to this Note, as further provided in the Indenture.  Accrued interest,
principal, and other amounts due with respect to this Note shall be paid on each
Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class A-1B Note shall represent such of the Outstanding Class A-1B Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
A-1B Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class A-1B Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class A-1B Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A-1B Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including the immediately preceding Payment Date and ending on
and including the day immediately preceding such Payment Date; provided that, in
the case of the first Interest Accrual
 
 
 
Exhibit A-4-3

--------------------------------------------------------------------------------

 
 
Period, such Interest Accrual Period shall commence on the Closing Date, and
shall end on the day immediately preceding the Initial Payment Date.  All
accrued interest shall be due and payable in arrears on each Payment Date.  In
making any interest payment, if the interest calculation with respect to a Note
shall result in a portion of such payment being less than $0.01, then such
payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class A-1B Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS A-1B NOTE IS SUBORDINATE IN RIGHT OF PAYMENT OF PRINCIPAL TO THE
CLASS A-1A NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class A-1B Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
This Class A-1B Note represents asset-backed debt secured solely by assets of
the Issuer, and is not an interest in, or obligation of, any other Person, ,
except that certain payments on this Class A-1B Note are guaranteed, and are
entitled to the benefits of, the financial guaranty
 
 
 
Exhibit A-4-4

--------------------------------------------------------------------------------

 
 
insurance policy issued by Assured Guaranty Corp. (the “Class A Note Insurer”),
pursuant to which the Class A Note Insurer has unconditionally guaranteed
payment to the Class A-1B Noteholders of interest with respect to each Payment
Date and of principal at its Stated Maturity Date, as more fully set forth in
the Indenture and the Class A Insurance Policy. Neither the Class A-1B Notes nor
the Contract Assets are insured by any governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class A-1B Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class A-1B Note and any
other Class A-1B Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class A-1B Notes may be exchanged, and their transfer may be registered, by
the Class A-1B Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class A-1B Notes.  Upon exchange or registration of such
transfer, a new registered Class A-1B Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class A-1B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
 
 
Exhibit A-4-5

--------------------------------------------------------------------------------

 
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted hereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
 
Exhibit A-4-6

--------------------------------------------------------------------------------

 
 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit A-4-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class A-1B Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
 
Exhibit A-4-8

--------------------------------------------------------------------------------

 

[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
 
_______________________________
_______________________________
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power
of substitution in the premises.
 
 
Date:___________________
 
____________________________________
Notice:  The signature to this assignment
must correspond with the name as it appears
upon the face of the within Note in every
particular, without alteration or enlargement
or any change whatever.
 
 
Exhibit A-4-9

--------------------------------------------------------------------------------

 
 
Exhibit a-5
to Indenture
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
GLOBAL CLASS A-2 NOTE
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED
 
 
 
Exhibit A-5-1

--------------------------------------------------------------------------------

 
 
 
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN
SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN
ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42)
OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), OR (B)
(I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED
TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR,
(II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE,
AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS
AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN
OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE
TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER, OR THE INITIAL
PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR
INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR
RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE
CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A
NOTE INSURER, OR THE INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE
UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE
TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN THE
INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
 
[The remaining pages for this Class A-2 Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit A-5-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS A-2 NOTE
 
 
No. ______ 
Up to $61,995,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
SIXTY-ONE MILLION NINE HUNDRED AND NINETY-FIVE THOUSAND DOLLARS ($61,995,000)
less all principal paid with respect thereto, and to pay monthly in arrears all
accrued interest and other amounts due with respect to this Note, as further
provided in the Indenture.  Accrued interest, principal, and other amounts due
with respect to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class A-2 Note shall represent such of the Outstanding Class A-2 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
A-2 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class A-2 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class A-2 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A-2 Notes specified in the Indenture (calculated in accordance with the
Indenture).
 
 
Exhibit A-5-1

--------------------------------------------------------------------------------

 
 
The Interest Accrual Period for each Payment Date is the period commencing on
and including the immediately preceding Payment Date and ending on and including
the day immediately preceding such Payment Date; provided that, in the case of
the first Interest Accrual Period, such Interest Accrual Period shall commence
on the Closing Date, and shall end on the day immediately preceding the Initial
Payment Date.  All accrued interest shall be due and payable in arrears on each
Payment Date.  In making any interest payment, if the interest calculation with
respect to a Note shall result in a portion of such payment being less than
$0.01, then such payment shall be decreased to the nearest whole cent, and no
subsequent adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class A-2 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS A-2 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT OF PRINCIPAL TO THE CLASS
A-1A NOTES AND THE CLASS A-1B NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN
THE INDENTURE.
 
This Class A-2 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit A-5-2

--------------------------------------------------------------------------------

 
 
 
This Class A-2 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person, except
that certain payments on this Class A-2 Note are guaranteed, and are entitled to
the benefits of, the financial guaranty insurance policy issued by Assured
Guaranty Corp. (the “Class A Note Insurer”), pursuant to which the Class A Note
Insurer has unconditionally guaranteed payment to the Class A-2 Noteholders of
interest with respect to each Payment Date and of principal at its Stated
Maturity Date, as more fully set forth in the Indenture and the Class A
Insurance Policy. Neither the Class A-2 Notes nor the Contract Assets are
insured by any governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class A-2 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class A-2 Note and any
other Class A-2 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class A-2 Notes may be exchanged, and their transfer may be registered, by
the Class A-2 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class A-2 Notes.  Upon exchange or registration of such
transfer, a new registered Class A-2 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class A-2 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
 
 
Exhibit A-5-3

--------------------------------------------------------------------------------

 
 
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
 
Exhibit A-5-4

--------------------------------------------------------------------------------

 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
 
Exhibit A-5-5

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class A-2 Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
Exhibit A-5-6

--------------------------------------------------------------------------------

 

 
Exhibit A-6
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
DEFINITIVE CLASS A-2 NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET
 
 
 
Exhibit A-6-1

--------------------------------------------------------------------------------

 

REGULATIONS AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE
TRUSTEE WITH AN OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE
EXPENSE OF THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR
THE INITIAL PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF
SUCH NOTE OR INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
SECTION 4975 OF THE CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN
ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL
INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN
THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR
THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for this Class A-2 Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit A-6-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS A-2 NOTE
 
 
No. ______ 
Up to $61,995,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
SIXTY-ONE MILLION NINE HUNDRED AND NINETY-FIVE THOUSAND DOLLARS ($61,995,000)
less all principal paid with respect thereto, and to pay monthly in arrears all
accrued interest and other amounts due with respect to this Note, as further
provided in the Indenture.  Accrued interest, principal, and other amounts due
with respect to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class A-2 Note shall represent such of the Outstanding Class A-2 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
A-2 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class A-2 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class A-2 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class A-2 Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including
 
 
 
Exhibit A-6-3

--------------------------------------------------------------------------------

 
 
the immediately preceding Payment Date and ending on and including the day
immediately preceding such Payment Date; provided that, in the case of the first
Interest Accrual Period, such Interest Accrual Period shall commence on the
Closing Date, and shall end on the day immediately preceding the Initial Payment
Date.  All accrued interest shall be due and payable in arrears on each Payment
Date.  In making any interest payment, if the interest calculation with respect
to a Note shall result in a portion of such payment being less than $0.01, then
such payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class A-2 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS A-2 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT OF PRINCIPAL TO THE CLASS
A-1A NOTES AND THE CLASS A-1B NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN
THE INDENTURE.
 
This Class A-2 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit A-6-4

--------------------------------------------------------------------------------

 
 
 
This Class A-2 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person, except
that certain payments on this Class A-2 Note are guaranteed, and are entitled to
the benefits of, the financial guaranty insurance policy issued by Assured
Guaranty Corp., (the “Class A Note Insurer”), pursuant to which the Class A Note
Insurer has unconditionally guaranteed payment to the Class A-2 Noteholders of
interest with respect to each Payment Date and of principal at its Stated
Maturity Date, as more fully set forth in the Indenture and the Class A
Insurance Policy. Neither the Class A-2 Notes nor the Contract Assets are
insured by any governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class A-2 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class A-2 Note and any
other Class A-2 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class A-2 Notes may be exchanged, and their transfer may be registered, by
the Class A-2 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class A-2 Notes.  Upon exchange or registration of such
transfer, a new registered Class A-2 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class A-2 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
 
 
Exhibit A-6-5

--------------------------------------------------------------------------------

 
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
 
Exhibit A-6-6

--------------------------------------------------------------------------------

 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit A-6-7

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class A-2 Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
Exhibit A-6-8

--------------------------------------------------------------------------------

 

 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
 
_______________________________
_______________________________
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power
of substitution in the premises.
 
 
 
Date:___________________
 
____________________________________
Notice:  The signature to this assignment
must correspond with the name as it appears
upon the face of the within Note in every
particular, without alteration or enlargement
or any change whatever.
 
 
Exhibit A-6-9

--------------------------------------------------------------------------------

 

Exhibit B-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
GLOBAL CLASS B NOTE
 
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND
 
 
 
Exhibit B-1-1

--------------------------------------------------------------------------------

 
 
FOR SO LONG AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING
ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS
SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS
DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), OR (B) (I) ITS PURCHASE AND
OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED TRANSACTION CLASS
EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR, (II) AT THE TIME OF
ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE, AND (III) IT BELIEVES
THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT SUCH
NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN OPINION OF COUNSEL, WHICH
OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE
INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE
INDENTURE.  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY
IN PERMITTED DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR
IN THIS NOTE MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.
 
 
[The remaining pages for this Class B Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit B-1-2

--------------------------------------------------------------------------------

 
 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS B NOTE
 
 
No. ______ 
Up to $5,403,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FIVE MILLION FOUR HUNDRED AND THREE THOUSAND DOLLARS ($5,403,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class B Note shall represent such of the Outstanding Class B Notes as are
specified herein, and represents the aggregate amount of Outstanding Class B
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class B
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class B Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class B Notes specified in the Indenture (calculated in accordance with the
Indenture).
 
 
Exhibit B-1-3

--------------------------------------------------------------------------------

 
 
 
The Interest Accrual Period for each Payment Date is the period commencing on
and including the immediately preceding Payment Date and ending on and including
the day immediately preceding such Payment Date; provided that, in the case of
the first Interest Accrual Period, such Interest Accrual Period shall commence
on the Closing Date, and shall end on the day immediately preceding the Initial
Payment Date.  All accrued interest shall be due and payable in arrears on each
Payment Date.  In making any interest payment, if the interest calculation with
respect to a Note shall result in a portion of such payment being less than
$0.01, then such payment shall be decreased to the nearest whole cent, and no
subsequent adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class B Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS B NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, AND THE CLASS A-2 NOTES TO THE EXTENT AND AS MORE FULLY
DESCRIBED IN THE INDENTURE.
 
This Class B Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit B-1-4

--------------------------------------------------------------------------------

 
 
This Class B Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class B Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class B Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class B Note and any other Class
B Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class B Notes may be exchanged, and their transfer may be registered, by the
Class B Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes.  Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit B-1-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
 
Exhibit B-1-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit B-1-7

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class B Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
Exhibit B-1-8

--------------------------------------------------------------------------------

 

 
Exhibit B-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
DEFINITIVE CLASS B NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET
 
 
 
Exhibit B-2-1

--------------------------------------------------------------------------------

 
 
REGULATIONS AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE
TRUSTEE WITH AN OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE
EXPENSE OF THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR
THE INITIAL PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF
SUCH NOTE OR INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
SECTION 4975 OF THE CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN
ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL
INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN
THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR
THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for this Class B Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit B-2-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS B NOTE
 
 
No. ______
Up to $5,403,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FIVE MILLION FOUR HUNDRED AND THREE THOUSAND DOLLARS ($5,403,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class B Note shall represent such of the Outstanding Class B Notes as are
specified herein, and represents the aggregate amount of Outstanding Class B
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class B
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class B Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class B Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including
 
 
 
Exhibit B-2-3

--------------------------------------------------------------------------------

 

the immediately preceding Payment Date and ending on and including the day
immediately preceding such Payment Date; provided that, in the case of the first
Interest Accrual Period, such Interest Accrual Period shall commence on the
Closing Date, and shall end on the day immediately preceding the Initial Payment
Date.  All accrued interest shall be due and payable in arrears on each Payment
Date.  In making any interest payment, if the interest calculation with respect
to a Note shall result in a portion of such payment being less than $0.01, then
such payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class B Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS B NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, AND THE CLASS A-2 NOTES TO THE EXTENT AND AS MORE FULLY
DESCRIBED IN THE INDENTURE.
 
This Class B Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
 
Exhibit B-2-4

--------------------------------------------------------------------------------

 
 
This Class B Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class B Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class B Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class B Note and any other Class
B Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class B Notes may be exchanged, and their transfer may be registered, by the
Class B Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class B Notes.  Upon exchange or registration of such transfer, a new
registered Class B Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class B Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
 
 
Exhibit B-2-5

--------------------------------------------------------------------------------

 
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit B-2-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit B-2-7

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class B Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
 
Exhibit B-2-8

--------------------------------------------------------------------------------

 

 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
 
_______________________________
_______________________________
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power
of substitution in the premises.
 
 
Date:___________________
 
____________________________________
Notice:  The signature to this assignment
must correspond with the name as it appears
upon the face of the within Note in every
particular, without alteration or enlargement
or any change whatever.

 
 
 
Exhibit B-2-9

--------------------------------------------------------------------------------

 
 
Exhibit C-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
GLOBAL CLASS C NOTE
 
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND
 
 
Exhibit C-1-1

--------------------------------------------------------------------------------

 
 
 
FOR SO LONG AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING
ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS
SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS
DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), OR (B) (I) ITS PURCHASE AND
OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED TRANSACTION CLASS
EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR, (II) AT THE TIME OF
ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE, AND (III) IT BELIEVES
THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT SUCH
NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN OPINION OF COUNSEL, WHICH
OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE
INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE
INDENTURE.  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY
IN PERMITTED DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR
IN THIS NOTE MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.
 
 
 
[The remaining pages for this Class C Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit C-1-2

--------------------------------------------------------------------------------

 
 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS C NOTE
 
 
No. ______ 
Up to $6,907,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
SIX MILLION NINE HUNDRED AND SEVEN THOUSAND DOLLARS ($6,907,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class C Note shall represent such of the Outstanding Class C Notes as are
specified herein, and represents the aggregate amount of Outstanding Class C
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class C
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class C Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class C Notes specified in the Indenture (calculated in accordance with the
Indenture).
 
 
 
Exhibit C-1-3

--------------------------------------------------------------------------------

 
 
The Interest Accrual Period for each Payment Date is the period commencing on
and including the immediately preceding Payment Date and ending on and including
the day immediately preceding such Payment Date; provided that, in the case of
the first Interest Accrual Period, such Interest Accrual Period shall commence
on the Closing Date, and shall end on the day immediately preceding the Initial
Payment Date.  All accrued interest shall be due and payable in arrears on each
Payment Date.  In making any interest payment, if the interest calculation with
respect to a Note shall result in a portion of such payment being less than
$0.01, then such payment shall be decreased to the nearest whole cent, and no
subsequent adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class C Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS C NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, THE CLASS A-2 NOTES, AND THE CLASS B NOTES TO THE EXTENT
AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class C Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
 
Exhibit C-1-4

--------------------------------------------------------------------------------

 
 
This Class C Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class C Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class C Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class C Note and any other Class
C Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class C Notes may be exchanged, and their transfer may be registered, by the
Class C Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class C Notes.  Upon exchange or registration of such transfer, a new
registered Class C Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class C Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrumentof transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
 
Exhibit C-1-5

--------------------------------------------------------------------------------

 
 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the
principal of and interest on this Note at the times, place, and rate, and in the
coin or currency, herein prescribed.
 
 
 
Exhibit C-1-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit C-1-7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class C Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
 
Exhibit C-1-8

--------------------------------------------------------------------------------

 
 
Exhibit C-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
DEFINITIVE CLASS C NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET
 
 
 
Exhibit C-2-1

--------------------------------------------------------------------------------

 
 
REGULATIONS AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE
TRUSTEE WITH AN OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE
EXPENSE OF THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR
THE INITIAL PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF
SUCH NOTE OR INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
SECTION 4975 OF THE CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN
ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL
INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN
THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR
THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for this Class C Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit C-2-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS C NOTE
 
 
No. ______
Up to $6,907,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
SIX MILLION NINE HUNDRED AND SEVEN THOUSAND DOLLARS ($6,907,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class C Note shall represent such of the Outstanding Class C Notes as are
specified herein, and represents the aggregate amount of Outstanding Class C
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class C
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class C Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class C Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including
 
 
 
Exhibit C-2-3

--------------------------------------------------------------------------------

 
 
the immediately preceding Payment Date and ending on and including the day
immediately preceding such Payment Date; provided that, in the case of the first
Interest Accrual Period, such Interest Accrual Period shall commence on the
Closing Date, and shall end on the day immediately preceding the Initial Payment
Date.  All accrued interest shall be due and payable in arrears on each Payment
Date.  In making any interest payment, if the interest calculation with respect
to a Note shall result in a portion of such payment being less than $0.01, then
such payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class C Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS C NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, THE CLASS A-2 NOTES, AND THE CLASS B NOTES TO THE EXTENT
AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class C Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit C-2-4

--------------------------------------------------------------------------------

 
 
 
This Class C Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class C Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class C Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class C Note and any other Class
C Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class C Notes may be exchanged, and their transfer may be registered, by the
Class C Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class C Notes.  Upon exchange or registration of such transfer, a new
registered Class C Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class C Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
 
Exhibit C-2-5

--------------------------------------------------------------------------------

 
 
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit C-2-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit C-2-7

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class C Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
Exhibit C-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
 
_______________________________
_______________________________
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power
of substitution in the premises.
 
 
Date:___________________
 
____________________________________
Notice:  The signature to this assignment
must correspond with the name as it appears
upon the face of the within Note in every
particular, without alteration or enlargement
or any change whatever.
 
 
 
 
Exhibit C-2-9

--------------------------------------------------------------------------------

 

Exhibit D-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
GLOBAL CLASS D NOTE
 
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND
 
 
Exhibit D-1-1

--------------------------------------------------------------------------------

 

FOR SO LONG AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING
ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS
SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS
DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), OR (B) (I) ITS PURCHASE AND
OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED TRANSACTION CLASS
EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR, (II) AT THE TIME OF
ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE, AND (III) IT BELIEVES
THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT SUCH
NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN OPINION OF COUNSEL, WHICH
OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE
INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE
INDENTURE.  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY
IN PERMITTED DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR
IN THIS NOTE MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.
 
 
 
[The remaining pages for this Class D Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit D-1-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS D NOTE
 
 
No. ______
Up to $3,119,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
THREE MILLION ONE HUNDRED NINETEEN THOUSAND DOLLARS ($3,119,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class D Note shall represent such of the Outstanding Class D Notes as are
specified herein, and represents the aggregate amount of Outstanding Class D
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class D
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class D Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class D Notes specified in the Indenture (calculated in accordance with the
Indenture).
 
 
 
Exhibit D-1-3

--------------------------------------------------------------------------------

 
 
The Interest Accrual Period for each Payment Date is the period commencing on
and including the immediately preceding Payment Date and ending on and including
the day immediately preceding such Payment Date; provided that, in the case of
the first Interest Accrual Period, such Interest Accrual Period shall commence
on the Closing Date, and shall end on the day immediately preceding the Initial
Payment Date.  All accrued interest shall be due and payable in arrears on each
Payment Date.  In making any interest payment, if the interest calculation with
respect to a Note shall result in a portion of such payment being less than
$0.01, then such payment shall be decreased to the nearest whole cent, and no
subsequent adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class D Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS D NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, AND THE CLASS C
NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class D Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
 
Exhibit D-1-4

--------------------------------------------------------------------------------

 
 
This Class D Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class D Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class D Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class D Note and any other Class
D Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class D Notes may be exchanged, and their transfer may be registered, by the
Class D Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class D Notes.  Upon exchange or registration of such transfer, a new
registered Class D Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class D Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit D-1-5

--------------------------------------------------------------------------------

 
 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
 
Exhibit D-1-6

--------------------------------------------------------------------------------

 

The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit D-1-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class D Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
Exhibit D-1-8

--------------------------------------------------------------------------------

 
 
Exhibit D-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
DEFINITIVE CLASS D NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET
 
 
 
Exhibit D-2-1

--------------------------------------------------------------------------------

 

REGULATIONS AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE
TRUSTEE WITH AN OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE
EXPENSE OF THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR
THE INITIAL PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF
SUCH NOTE OR INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
SECTION 4975 OF THE CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN
ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL
INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN
THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR
THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for this Class D Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit D-2-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS D NOTE
 
 
No. ______
Up to $3,119,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
THREE MILLION ONE HUNDRED NINETEEN THOUSAND DOLLARS ($3,119,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class D Note shall represent such of the Outstanding Class D Notes as are
specified herein, and represents the aggregate amount of Outstanding Class D
Notes from time to time endorsed hereon by the Trustee, or by the Note Registrar
at the direction of the Trustee, and the aggregate amount of Outstanding Class D
Notes represented hereby may, from time to time, be reduced or increased to
represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class D Notes as of
the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class D Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including
 
 
 
Exhibit D-2-3

--------------------------------------------------------------------------------

 
 
the immediately preceding Payment Date and ending on and including the day
immediately preceding such Payment Date; provided that, in the case of the first
Interest Accrual Period, such Interest Accrual Period shall commence on the
Closing Date, and shall end on the day immediately preceding the Initial Payment
Date.  All accrued interest shall be due and payable in arrears on each Payment
Date.  In making any interest payment, if the interest calculation with respect
to a Note shall result in a portion of such payment being less than $0.01, then
such payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class D Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS D NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, AND THE CLASS C
NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE INDENTURE.
 
This Class D Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit D-2-4

--------------------------------------------------------------------------------

 
 
This Class D Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class D Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class D Notes issued under the Indenture equally and ratably without
prejudice, priority, or distinction between any Class D Note and any other Class
D Note by reason of time of issue or otherwise, and also secures the payment of
certain other amounts and certain other obligations as described in the
Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class D Notes may be exchanged, and their transfer may be registered, by the
Class D Noteholders in person or by their attorneys duly authorized in writing
at the Corporate Trust Office of the Trustee only in the manner and subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Class D Notes.  Upon exchange or registration of such transfer, a new
registered Class D Note or Notes evidencing the same Outstanding Note Balance
will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class D Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit D-2-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit D-2-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit D-2-7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class D Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
Exhibit D-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
 
_______________________________
_______________________________
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power
of substitution in the premises.
 
 
Date:___________________
 
____________________________________
Notice:  The signature to this assignment
must correspond with the name as it appears
upon the face of the within Note in every
particular, without alteration or enlargement
or any change whatever.
 
 
 
 
Exhibit D-2-9

--------------------------------------------------------------------------------

 

 
Exhibit E-1
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
GLOBAL CLASS E-1 NOTE
 
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND
 
 
Exhibit E-1-1

--------------------------------------------------------------------------------

 
 
 
FOR SO LONG AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING
ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS
SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS
DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”), OR (B) (I) ITS PURCHASE AND
OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A PROHIBITED TRANSACTION CLASS
EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF LABOR, (II) AT THE TIME OF
ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT GRADE, AND (III) IT BELIEVES
THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY
FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT SUCH
NOTES, OR (C) IT HAS PROVIDED THE TRUSTEE WITH AN OPINION OF COUNSEL, WHICH
OPINION OF COUNSEL WILL NOT BE AT THE EXPENSE OF THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER, WHICH OPINES THAT
THE PURCHASE, HOLDING, AND TRANSFER OF SUCH NOTE OR INTEREST THEREIN IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER ERISA OR SECTION 4975 OF THE CODE, AND WILL NOT
SUBJECT THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR THE
INITIAL PURCHASER TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE
INDENTURE. THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY
IN PERMITTED DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR
IN THIS NOTE MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.
 
 
[The remaining pages for this Class E-1 Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
Exhibit E-1-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS E-1 NOTE
 
 
No. ______
Up to $4,234,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FOUR MILLION TWO HUNDRED THIRTY-FOUR THOUSAND DOLLARS ($4,234,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class E-1 Note shall represent such of the Outstanding Class E-1 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-1 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-1 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class E-1 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-1 Notes specified in the Indenture (calculated in accordance with the
Indenture).
 
 
 
Exhibit E-1-3

--------------------------------------------------------------------------------

 
 
The Interest Accrual Period for each Payment Date is the period commencing on
and including the immediately preceding Payment Date and ending on and including
the day immediately preceding such Payment Date; provided that, in the case of
the first Interest Accrual Period, such Interest Accrual Period shall commence
on the Closing Date, and shall end on the day immediately preceding the Initial
Payment Date.  All accrued interest shall be due and payable in arrears on each
Payment Date.  In making any interest payment, if the interest calculation with
respect to a Note shall result in a portion of such payment being less than
$0.01, then such payment shall be decreased to the nearest whole cent, and no
subsequent adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class E-1 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS E-1 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
AND THE CLASS D NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE
INDENTURE.
 
This Class E-1 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
 
Exhibit E-1-4

--------------------------------------------------------------------------------

 
 
 
This Class E-1 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class E-1 Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class E-1 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-1 Note and any
other Class E-1 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class E-1 Notes may be exchanged, and their transfer may be registered, by
the Class E-1 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-1 Notes.  Upon exchange or registration of such
transfer, a new registered Class E-1 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class E-1 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
 
Exhibit E-1-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
 
Exhibit E-1-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit E-1-7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class E-1 Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
Exhibit E-1-8

--------------------------------------------------------------------------------

 
 
Exhibit E-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
DEFINITIVE CLASS E-1 NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE INDENTURE, AND (2) THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TO BE
TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  THE INDENTURE
RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN IN VIOLATION OF THE
FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP INTEREST IN THIS NOTE IS
DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT IT IS EITHER A QIB
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF ANOTHER
QIB.  EACH HOLDER HEREOF IS DEEMED TO REPRESENT AND WARRANT EITHER (A) THAT IT
IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT
BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY
OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN
DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN
(“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION
3(42) OF ERISA (THE “PLAN ASSET REGULATION”) (EACH A “BENEFIT PLAN INVESTOR”),
OR (B) (I) ITS PURCHASE AND OWNERSHIP OF THIS SECURITY WILL BE COVERED BY A
PROHIBITED TRANSACTION CLASS EXEMPTION ISSUED BY THE UNITED STATES DEPARTMENT OF
LABOR, (II) AT THE TIME OF ACQUISITION THE NOTES ARE RATED AT LEAST INVESTMENT
GRADE, AND (III) IT BELIEVES THAT THE NOTES ARE PROPERLY TREATED AS INDEBTEDNESS
WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET
 
 
Exhibit E-2-1

--------------------------------------------------------------------------------

 
 
 
REGULATIONS AND AGREES TO SO TREAT SUCH NOTES, OR (C) IT HAS PROVIDED THE
TRUSTEE WITH AN OPINION OF COUNSEL, WHICH OPINION OF COUNSEL WILL NOT BE AT THE
EXPENSE OF THE TRUSTEE, THE ISSUER, THE SERVICER, THE CLASS A NOTE INSURER OR
THE INITIAL PURCHASER, WHICH OPINES THAT THE PURCHASE, HOLDING, AND TRANSFER OF
SUCH NOTE OR INTEREST THEREIN IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
SECTION 4975 OF THE CODE, AND WILL NOT SUBJECT THE TRUSTEE, THE ISSUER, THE
SERVICER, THE CLASS A NOTE INSURER OR THE INITIAL PURCHASER TO ANY OBLIGATION IN
ADDITION TO THOSE UNDERTAKEN IN THE INDENTURE.  THE NOTES OR ANY BENEFICIAL
INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN
THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR
THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for this Class E-1 Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
 
Exhibit E-2-2

--------------------------------------------------------------------------------

 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS E-1 NOTE
 
 
No. ______
Up to $4,234,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
FOUR MILLION TWO HUNDRED THIRTY-FOUR THOUSAND DOLLARS ($4,234,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class E-1 Note shall represent such of the Outstanding Class E-1 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-1 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-1 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class E-1 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-1 Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including
 
 
Exhibit E-2-3

--------------------------------------------------------------------------------

 
 
the immediately preceding Payment Date and ending on and including the day
immediately preceding such Payment Date; provided that, in the case of the first
Interest Accrual Period, such Interest Accrual Period shall commence on the
Closing Date, and shall end on the day immediately preceding the Initial Payment
Date.  All accrued interest shall be due and payable in arrears on each Payment
Date.  In making any interest payment, if the interest calculation with respect
to a Note shall result in a portion of such payment being less than $0.01, then
such payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class E-1 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS E-1 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
AND THE CLASS D NOTES TO THE EXTENT AND AS MORE FULLY DESCRIBED IN THE
INDENTURE.
 
This Class E-1 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit E-2-4

--------------------------------------------------------------------------------

 
 
 
This Class E-1 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class E-1 Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class E-1 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-1 Note and any
other Class E-1 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class E-1 Notes may be exchanged, and their transfer may be registered, by
the Class E-1 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-1 Notes.  Upon exchange or registration of such
transfer, a new registered Class E-1 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class E-1 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
 
Exhibit E-2-5

--------------------------------------------------------------------------------

 

 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
 
 
Exhibit E-2-6

--------------------------------------------------------------------------------

 
 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit E-2-7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class E-1 Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
 
Exhibit E-2-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
 
_______________________________
_______________________________
 
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
 
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power
of substitution in the premises.
 
 
Date:___________________
 
____________________________________
Notice:  The signature to this assignment
 must correspond with the name as it appears
upon the face of the within Note in every
 particular, without alteration or enlargement
or any change whatever.
 
 
 
Exhibit E-2-9

--------------------------------------------------------------------------------

 
 
Exhibit E-3
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
GLOBAL CLASS E-2 NOTE
 
 
[For Rule 144A Book-Entry Notes]
 
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRANSFEROR OF SUCH NOTE
(THE “TRANSFEROR”) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH
OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR THE USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.  THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING.  EACH TRANSFEREE ACCEPTING A BENEFICIAL
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON.  EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG
 
 
 
Exhibit E-3-1

--------------------------------------------------------------------------------

 
 
AS IT HOLDS THIS NOTE OR AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON
BEHALF OF (AND FOR SO LONG AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL
NOT BE ACTING ON BEHALF OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION
4975(E)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR AN
ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”)
PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA
(THE “PLAN ASSET REGULATION”).  THE NOTES OR ANY BENEFICIAL INTEREST HEREIN MAY
BE TRANSFERRED ONLY IN PERMITTED DENOMINATIONS SPECIFIED IN THE
INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
 
[The remaining pages for this Class E-2 Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit E-3-2

--------------------------------------------------------------------------------

 
 
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS E-2 NOTE
 
 
No. ______
Up to $3,342,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
THREE MILLION THREE HUNDRED FORTY-TWO THOUSAND  DOLLARS ($3,342,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class E-2 Note shall represent such of the Outstanding Class E-2 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-2 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-2 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class E-2 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-2 Notes specified in the Indenture (calculated in accordance with the
Indenture).
 
 
Exhibit E-3-3

--------------------------------------------------------------------------------

 
 
 
The Interest Accrual Period for each Payment Date is the period commencing on
and including the immediately preceding Payment Date and ending on and including
the day immediately preceding such Payment Date; provided that, in the case of
the first Interest Accrual Period, such Interest Accrual Period shall commence
on the Closing Date, and shall end on the day immediately preceding the Initial
Payment Date.  All accrued interest shall be due and payable in arrears on each
Payment Date.  In making any interest payment, if the interest calculation with
respect to a Note shall result in a portion of such payment being less than
$0.01, then such payment shall be decreased to the nearest whole cent, and no
subsequent adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class E-2 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the last Business Day preceding such Payment Date.
 
THIS CLASS E-2 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
THE CLASS D NOTES AND THE CLASS E-1 NOTES TO THE EXTENT AND AS MORE FULLY
DESCRIBED IN THE INDENTURE.
 
This Class E-2 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit E-3-4

--------------------------------------------------------------------------------

 
 
This Class E-2 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class E-2 Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class E-2 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-2 Note and any
other Class E-2 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture.  If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The Class E-2 Notes may be exchanged, and their transfer may be registered, by
the Class E-2 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-2 Notes.  Upon exchange or registration of such
transfer, a new registered Class E-2 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class E-2 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
 
Exhibit E-3-5

--------------------------------------------------------------------------------

 
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit E-3-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
 
Exhibit E-3-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class E-2 Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
 
Exhibit E-3-8

--------------------------------------------------------------------------------

 

Exhibit E-2
to Indenture
 
FORM OF LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
DEFINITIVE CLASS E-2 NOTE
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE HOLDER HEREOF, BY
PURCHASING THIS NOTE, AGREES (1) THAT THIS NOTE MAY BE RESOLD, PLEDGED, OR
OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS
AND IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A, PURCHASING FOR ITS
OWN ACCOUNT, OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB AND TO WHOM NOTICE IS
GIVEN THAT RESALE, PLEDGE, OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A AND IS A U.S. PERSON (“U.S. PERSON”) WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES ACT, OR TO THE ISSUER PURSUANT TO THE TERMS OF THE
INDENTURE, AND (2) THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN
INTEREST HEREIN IS TO BE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF
THIS LEGEND.  THE INDENTURE RELATING TO THIS NOTE CONTAINS A PROVISION REQUIRING
THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR ANY INTEREST
HEREIN IN VIOLATION OF THE FOREGOING.  EACH TRANSFEREE ACCEPTING AN OWNERSHIP
INTEREST IN THIS NOTE IS DEEMED TO REPRESENT TO THE ISSUER AND THE SERVICER THAT
IT IS EITHER A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF ANOTHER QIB AND IS A U.S. PERSON.  EACH HOLDER HEREOF IS DEEMED TO
REPRESENT AND WARRANT THAT IT IS NOT (AND FOR SO LONG AS IT HOLDS THIS NOTE OR
AN INTEREST HEREIN WILL NOT BE), AND IS NOT ACTING ON BEHALF OF (AND FOR SO LONG
AS IT HOLDS THIS SECURITY OR AN INTEREST HEREIN WILL NOT BE ACTING ON BEHALF
OF), AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO
TITLE I OF ERISA, A PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR AN ENTITY WHICH IS DEEMED TO HOLD THE
ASSETS OF ANY SUCH PLAN (“PLAN ASSETS”) PURSUANT TO 29 C.F.R. SECTION 2510.3-101
AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATION”).  THE NOTES
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED ONLY IN PERMITTED
DENOMINATIONS SPECIFIED IN THE INDENTURE.  ACCORDINGLY, AN INVESTOR IN THIS NOTE
MUST BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.
 
 
Exhibit E-4-1

--------------------------------------------------------------------------------

 

 
OWING TO THE PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE
OUTSTANDING NOTE BALANCE OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.  ANYONE PURCHASING THIS NOTE SHOULD CONFIRM THE OUTSTANDING NOTE
BALANCE HEREOF BY INQUIRY OF THE TRUSTEE.
 
 
[The remaining pages for this Class E-2 Note follow starting on the next page.
The remainder of this page is intentionally left blank.]
 
 
 
Exhibit E-4-2

--------------------------------------------------------------------------------

 

 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2
CLASS E-2 NOTE
 
 
No. ______
Up to $3,342,000
 
 
Stated Maturity Date: _______ __, 20__
 
Dated: ________ __, 20__
 
REGISTERED OWNER:  ____________________________
 
LEAF Receivables Funding 7, LLC, a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware (the
“Issuer,” which term includes any successor entity under the Indenture referred
to below), for value received, hereby promises to pay to the Registered Owner on
or before the Stated Maturity Date the principal sum in an amount not to exceed
THREE MILLION THREE HUNDRED FORTY-TWO THOUSAND  DOLLARS ($3,342,000) less all
principal paid with respect thereto, and to pay monthly in arrears all accrued
interest and other amounts due with respect to this Note, as further provided in
the Indenture.  Accrued interest, principal, and other amounts due with respect
to this Note shall be paid on each Payment Date.
 
This Note is duly authorized by the Issuer pursuant to the Indenture, and is
designated as its Equipment Contract Backed Notes, Series 2011-2 (herein called
the “Notes”) issued and to be issued under the Indenture, dated as of September
7, 2011 (as amended, modified, or supplemented from time to time, the
“Indenture”), between the Issuer and U.S. Bank National Association, as Trustee
and Custodian.  Reference is made to the Indenture for a statement of the
respective rights thereunder of the Issuer, the Trustee, and the Holders of the
Notes, and the terms upon which the Notes are, and are to be, authenticated and
delivered.  Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to it in the Indenture.
 
Each Class E-2 Note shall represent such of the Outstanding Class E-2 Notes as
are specified herein, and represents the aggregate amount of Outstanding Class
E-2 Notes from time to time endorsed hereon by the Trustee, or by the Note
Registrar at the direction of the Trustee, and the aggregate amount of
Outstanding Class E-2 Notes represented hereby may, from time to time, be
reduced or increased to represent exchanges and redemptions.
 
Interest shall accrue on the Outstanding Note Balance of the Class E-2 Notes as
of the first day of the applicable Interest Accrual Period and (to the greatest
extent legally enforceable) on any overdue payment of interest from the date
such interest became due and payable (giving effect to any applicable grace
periods provided in the Indenture) until fully paid, at the Note Rate for the
Class E-2 Notes specified in the Indenture (calculated in accordance with the
Indenture).  The Interest Accrual Period for each Payment Date is the period
commencing on and including
 
 
 
Exhibit E-4-3

--------------------------------------------------------------------------------

 
 
the immediately preceding Payment Date and ending on and including the day
immediately preceding such Payment Date; provided that, in the case of the first
Interest Accrual Period, such Interest Accrual Period shall commence on the
Closing Date, and shall end on the day immediately preceding the Initial Payment
Date.  All accrued interest shall be due and payable in arrears on each Payment
Date.  In making any interest payment, if the interest calculation with respect
to a Note shall result in a portion of such payment being less than $0.01, then
such payment shall be decreased to the nearest whole cent, and no subsequent
adjustment shall be made in respect thereof.
 
Installments of principal shall be paid on this Note beginning on the Initial
Payment Date and ending no later than the Stated Maturity Date specified above
unless the Notes become due and payable at an earlier date by declaration of
acceleration in accordance with Article VI of the Indenture or call for
redemption in accordance with Article XI of the Indenture.  Each installment of
principal due on any Payment Date (other than the Stated Maturity Date) shall be
paid from amounts on deposit in the Collection Account to the applicable Holders
in reduction of principal until the Outstanding Note Balance of each Class has
been reduced to zero, in each case in accordance with the priorities set forth
in the Indenture for such Payment Date.  All unpaid principal on any Note
(together with interest thereon and all other amounts due and payable under the
Indenture or in respect of the Notes) shall be due and payable in full on its
Stated Maturity Date.  All reductions in the principal amount of this Note
effected by payments of principal shall be binding upon all future Holders of
this Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.  Principal payable on the Class E-2 Notes shall be payable in
accordance with the Indenture; provided that, if as a result of such proration a
portion of such principal would be less than $0.01, then such payment shall be
decreased to the nearest whole cent, and such portion shall be applied to the
next succeeding principal payment.
 
The principal and interest payable on this Note are payable, through the Paying
Agent on behalf of the Issuer, by check mailed by first-class mail to the
Registered Holder of this Note, at the address of the Registered Holder as it
appears in the Note Register or, at the option of the Noteholder by wire
transfer in accordance with the terms of the Indenture.  The Record Date for any
Payment Date shall be the close of business on the last Business Day of the
month prior to such Payment Date.
 
THIS CLASS E-2 NOTE IS SUBORDINATE IN RIGHT OF PAYMENT TO THE CLASS A-1A NOTES,
THE CLASS A-1B NOTES, THE CLASS A-2 NOTES, THE CLASS B NOTES, THE CLASS C NOTES,
THE CLASS D NOTES, AND THE CLASS E-1 NOTES TO THE EXTENT AND AS MORE FULLY
DESCRIBED IN THE INDENTURE.
 
This Class E-2 Note does not purport to summarize the Indenture completely, and
reference is made to the Indenture for information with respect to the
interests, rights, benefits, obligations, proceeds, and duties evidenced hereby
and the rights, duties, and immunities of the Issuer.  Copies of the Indenture
and all amendments thereto will be provided to any Noteholder, at its expense,
upon a written request to the Trustee at U.S. Bank National Association, 60
Livingston Avenue, EP-MN-WS3D, St. Paul, Minnesota 55107.
 
 
Exhibit E-4-4

--------------------------------------------------------------------------------

 
 
This Class E-2 Note represents asset-backed debt secured solely by assets of the
Issuer, and is not an interest in, or obligation of, any other Person.  Neither
the Class E-2 Notes nor the Contract Assets are insured by any Person or any
governmental agency.
 
The Notes are secured by certain Contract Assets, and the other assets
comprising the Collateral, all as described in the Indenture.  The Collateral
secures the Class E-2 Notes issued under the Indenture equally and ratably
without prejudice, priority, or distinction between any Class E-2 Note and any
other Class E-2 Note by reason of time of issue or otherwise, and also secures
the payment of certain other amounts and certain other obligations as described
in the Indenture.
 
Unless earlier declared due and payable by reason of an Event of Default, the
Notes are payable only at the time and in the manner provided in the Indenture,
and are not redeemable or prepayable at the option of the Issuer before such
time, except that the Notes shall be redeemable at the option of the Issuer in
whole but not in part on any Payment Date on which the Aggregate Outstanding
Note Balance (after taking into account payments made on such Payment Date) is
less than 10% of the Aggregate Initial Note Balance at the applicable Redemption
Price plus any fees due under the Indenture. If an Event of Default shall occur
and be continuing, the principal of all the Notes may become or be declared due
and payable in the manner and with the effect provided in the Indenture.
 
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Trustee.
 
The Class E-2 Notes may be exchanged, and their transfer may be registered, by
the Class E-2 Noteholders in person or by their attorneys duly authorized in
writing at the Corporate Trust Office of the Trustee only in the manner and
subject to the limitations provided in the Indenture, and upon surrender and
cancellation of the Class E-2 Notes.  Upon exchange or registration of such
transfer, a new registered Class E-2 Note or Notes evidencing the same
Outstanding Note Balance will be executed in exchange therefor.
 
Each Person who has or who acquires any Ownership Interest in a Class E-2 Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of Sections 2.06 and 2.07 of the
Indenture, and shall be deemed to make any and all representations and
warranties contained in Article II of the Indenture.
 
Prior to due presentment for registration of transfer of this Note, the Issuer,
the Trustee, the Note Registrar, the Paying Agent, and any agent of the Issuer,
the Trustee, the Note Registrar, or the Paying Agent shall treat the Person in
whose name this Note is registered in the Note Register as the owner hereof for
the purpose of receiving payment as provided in the Indenture and for all other
purposes whatsoever, whether or not this Note be overdue, and neither the
Issuer, the Trustee, the Note Registrar, the Paying Agent, nor any such agent
shall be affected by notice to the contrary.
 
 
 
Exhibit E-4-5

--------------------------------------------------------------------------------

 
 
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register of the
Issuer upon surrender of this Note for registration of transfer at the office of
the Note Registrar in the United States of America maintained for such purpose,
duly endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Issuer and the Note Registrar and duly executed by the
holder hereof or his attorney duly authorized in writing and complying with all
transfer requirements contained in the Indenture.  Thereupon, one or more new
Notes of the same Stated Maturity Date of authorized denominations and for the
same initial aggregate principal amount will be issued to the designated
transferees.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Noteholders under the Indenture at any time, with
the prior written consent of the Control Party and the Servicer, by the Issuer,
the Custodian, and the Trustee.  The Indenture also contains provisions
permitting the Control Party and the Noteholders to agree to certain
modifications or actions and to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Control Party shall be
conclusive and binding upon all Holders and upon all future Holders of this Note
and of any Note issued upon the registration of transfer thereof or in exchange
or in lieu thereof whether or not notation of such consent or waiver is made
upon this Note.
 
The Notes are issuable only in registered form without coupons, in such
authorized denominations as provided in the Indenture, and subject to certain
limitations therein set forth.
 
The Issuer has structured the transaction contemplated by the Indenture and the
Notes with the intention that the Notes will qualify under applicable tax law as
indebtedness of the Issuer.  The Issuer, the Trustee, and each Noteholder, by
acceptance of its Note, agree to treat the Notes as indebtedness of the Issuer
for all tax purposes.
 
During the term of the Indenture and for one year and one day after payment in
full of all of the obligations of the Issuer under the Transaction Documents,
none of the parties to the Indenture or any Affiliate thereof or any Noteholder
will file any involuntary petition against the Issuer or otherwise institute, or
cooperate with or encourage any other Person to file or otherwise institute, any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings
or any other proceedings under federal or state bankruptcy or similar law
against or concerning the Issuer; provided that if such proceeding shall have
commenced, nothing herein shall preclude any Noteholder from filing a proof of
claim in any such proceeding in accordance with the Indenture.
 
This Note and the Indenture shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed therein, except to the extent that the perfection or effect of
perfection of the security interests granted thereunder are governed by the laws
of a jurisdiction other than the State of New York, and without regard to
principles of conflict of laws of the State of New York that would permit or
require the application of the law of any other jurisdiction.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, place, and rate, and in the coin or currency, herein prescribed.
 
 
Exhibit E-4-6

--------------------------------------------------------------------------------

 
 
The Issuer hereby waives diligence, presentment, demand, protest, and notice of
any kind whatsoever.  The non-exercise by the holder of this Note of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
 
[The remainder of page is intentionally left blank.]
 
 
 
Exhibit E-4-7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, LEAF Receivables Funding 7, LLC, has caused this instrument
to be signed, manually, by its authorized officer, as of the date set forth
below.
 
LEAF RECEIVABLES FUNDING 7, LLC
 
 
By:
   

 
Name:

 
Title:

 
 
This is one of the Class E-2 Notes described in the within-mentioned Indenture.
 
 
 
Dated: ____________ ___, 2011
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
By:
______________________________

 
Authorized Signatory
 
 
 
 
Exhibit E-4-8

--------------------------------------------------------------------------------

 
 
[Form of Assignment]
 
For Value Received, the undersigned hereby sells, assigns, and transfers unto
 
(Please insert Social Security or
Taxpayer Identification number
of Assignee)
 
_______________________________
_______________________________
 
 
______________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
 
______________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
_____________________________________________________________________________,
as attorney, to transfer the within Note on the books kept for registration
thereof, with full power
of substitution in the premises.
 
 
Date:___________________
 
____________________________________
Notice:  The signature to this assignment
must correspond with the name as it appears
upon the face of the within Note in every
particular, without alteration or enlargement
or any change whatever.
 
 
 
 
Exhibit E-4-9

--------------------------------------------------------------------------------

 
 
Exhibit F-1
to Indenture
FORM OF
REQUEST FOR RELEASE
 
U.S. Bank National Association, as Trustee
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
Telecopier No.: 651-495-8090
Attention:  LEAF Receivables Funding 7,
                LLC, Equipment Contract Backed
                Notes, Series 2011-2
 
U.S. Bank National Association (“U.S. Bank”),
as Custodian
1133 Rankin Street, EP-MN-TMZD
St. Paul, Minnesota 55116
Telecopier No.: 651-695-6102
Attention:  LEAF Receivables Funding 7,
                 LLC, Equipment Contract Backed
                 Notes, Series 2011-2

 
 
Re:
Indenture, dated as of September 7, 2011 (the “Indenture”), between LEAF
Receivables Funding 7, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)

 
 
In connection with the administration of the Contracts held by U.S. Bank
National Association as the Custodian for the Trustee, we request the release of
the Contract described in Schedule I, for the reason indicated.  Capitalized
words and phrases used herein shall have the respective meanings assigned to
them in the Indenture.
 
Reason for Requesting Documents (check one)
 
 
___
1.
Contract has become a Defaulted Contract

 
 
___
2.
A Warranty Event has occurred with respect to such Contract (Transferor purchase
is required under Section 6.1 of the Purchase and Contribution Agreement)

 
 
___
3.
Such Contract is an Early Termination Contract

 
 
___
4.
Collection of Insurance Proceeds that have been deposited into the Collection
Account

 
 
___
5.
Temporary Release to Servicer in accordance with Section 4.07(c) of the
Indenture countersigned by the Servicer with the consent of the Control Party
attached hereto

 
 
If Item 1, 2, 3 or 4 above is checked, the Issuer requests the release of the
Lien of the Trustee on such Contract and related Contract Assets and the release
of the related Contract Files.  If Item 5 has been checked, the Issuer and the
Servicer (i) request the temporary release of the Contract Files related to such
Contract to the Servicer for servicing purposes only, and
 
 
 
Exhibit F-1-1

--------------------------------------------------------------------------------

 
 
acknowledge that the Servicer will hold such temporarily released contracts as
bailee of the Custodian, and (ii) acknowledge that the Custodian’s release of
the Contract and any related documentation does not, for any purpose whatsoever,
release or discharge the lien on such Contract.
 
If Item 2 or 4 above is checked, and the Contract Repurchase Price is being
delivered together with this Request for Release: (A) the Issuer certifies that
(i) attached hereto as Schedule I is a list identifying the Contract and the
related Contract Assets to be released; (ii) after giving effect to such
release, no Default, Event of Default, or Event of Servicing Termination exists
or will exist; and (iii) all other conditions precedent set forth in the
Transaction Documents relating to such release have been satisfied; and (B) the
Transferor certifies that (i) $_________ has been deposited into the Collection
Account with respect thereto, and such amount constitutes the Contract
Repurchase Price relating to such Contract and the related Contract Assets, and
(ii) after giving effect to such release, no Default, Event of Default or Event,
of Servicing Termination exists or will exist.
 
If Item 1, 2, or 3 above is checked, and a Substitute Contract and the related
Contract Assets are being delivered together with this Request for Release: (A)
the Issuer certifies that (i) attached hereto as Schedule I is a list
identifying the Contract and the related Contract Assets to be released; (ii)
attached hereto as Schedule II is a list identifying the Substitute Contract and
the related Contract Assets that have been delivered to the Custodian in
connection herewith and which are hereby substituted for the Contract and the
related Contract Assets on Schedule I in accordance with the Transaction
Documents; (iii) after giving effect to such release, no Default, Event of
Default or Cumulative Net Loss Trigger Event exists or will exist, (iv) the
Overconcentration Test and any additional overconcentration tests specified in
the Insurance Agreement after giving effect to such release have been satisfied,
(v) all other conditions precedent set forth in the Transaction Documents
relating to such release have been satisfied; and (vi) all Contract Files
related to the Substitute Contract has been delivered to the Custodian; and (B)
the Transferor certifies that after giving effect to such release, no Default,
Event of Default, or Event of Servicing Termination exists or will exist.
 
If Item 1, 2, or 3 above is checked, the Issuer and the Transferor each hereby
certify that the aggregate Discounted Contract Balances of Defaulted Contracts,
Delinquent Contracts, and Early Termination Contracts that have been replaced
with a Substitute Contract on a cumulative basis from the Closing Date,
including after giving effect to the Contract released hereby, does not exceed
9.00% of the Initial Discounted Pool Balance.
 
If Item 1, 2, 3 or 4 above is checked, and if all or part of the Contract File
was previously released to the Servicer pursuant to Item 5, please release to
the Issuer the Servicer’s previous receipt on file with you, as well as any
additional documents in your possession relating to the above specified
Contract.
 
 
Exhibit F-1-2

--------------------------------------------------------------------------------

 
 
If Item 5 above is checked, the Servicer hereby acknowledges that the Contract
is the property of the Issuer and has been pledged to U.S. Bank National
Association, as Trustee for the benefit of the Noteholders.  Attached to this
Request for Release is the written consent of the Control Party to the temporary
release, for servicing purposes, of the Contract and related Contract File, to
the Servicer.  The Servicer agrees to return the Contract to the Custodian
promptly upon the earlier of (x) the Control Party’s instruction to return a
Contract to the Custodian and (y) the need therefor no longer existing; provided
that if an Event of Default has occurred, the Servicer shall forthwith return to
the Custodian each Contract temporarily delivered pursuant to Section 4.07 of
the Indenture.
 
 
 
Exhibit F-1-3

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Issuer, the Servicer, and the Transferor have caused
this Request for Release to be duly executed by their respective duly authorized
officers as of ______ __, 20__.
 
LEAF Receivables Funding 7, LLC, as Issuer
 
By:                                            
Print Name:                        
Title:                                   
Date:                                 
 
 
LEAF Commercial Capital, Inc., as Servicer
 
By:                                            
Print Name:                        
Title:                                   
Date:                                 
 
                                      
 
LEAF Capital Funding, LLC, as Transferor
 
By:                                            
Print Name:                        
Title:                                   
Date:                                 
 
                                                                   
 
 
Exhibit F-1-4

--------------------------------------------------------------------------------

 

Schedule I
to Request for Release
 
 
Contract Assets to be released from Lien of Indenture
 
 
 
Exhibit F-1-5

--------------------------------------------------------------------------------

 
 
Schedule II
to Request for Release
 
 
Substituted Contracts
 
 
 
Exhibit F-1-6

--------------------------------------------------------------------------------

 
 
 
Exhibit F-2
to Indenture
FORM OF
RETURN OF DOCUMENTS TO CUSTODIAN
 
____________ __, 20__
 
 
U.S. Bank National Association (“U.S. Bank”)
1133 Rankin Street
St. Paul, Minnesota  55116
Attention:  LEAF Receivables Funding 7, LLC,
Equipment Contract Backed Notes, Series 2011-2
 
Re:
Indenture, dated as of September 7, 2011 (the “Indenture”), between LEAF
Receivables Funding 7, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)

 
Ladies and Gentlemen:
 
In accordance with Section 4.07(c) of the Indenture, enclosed please find the
Contract Files for the Contract(s) described below:
 
Obligors Name, Address, and Zip Code:
LEAF Contract Number:
 
Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Indenture.
 
LEAF COMMERCIAL CAPITAL, INC.,
as Servicer
 
 
By:                     
Name:
Title:
RECEIPT ACKNOWLEDGED:
 
U.S. BANK NATIONAL ASSOCIATION,
as Custodian
 
By:       ____________________
Name:
Title:
Date:
 
 
 
Exhibit F-2-1

--------------------------------------------------------------------------------

 
 
Exhibit G
to Indenture
 
FORM OF CUSTODIAN AND TRUSTEE CERTIFICATE
(pursuant to Section 4.03(b) of the Indenture)
 
LEAF Receivables Funding 7, LLC, as Issuer
2005 Market Street, 14th Floor
Philadelphia, Pennsylvania 19103
Attention:  Miles Herman
 
 
U.S. Bank National Association, as Trustee
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
U.S. Bank National Association, as Custodian
1133 Rankin Street, EP-MN-TMZD
St. Paul, Minnesota 55116

 
 
Re:
Indenture, dated as of September 7, 2011 (the “Indenture”), between LEAF
Receivables Funding 7, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)

 
Ladies and Gentlemen:
 
1.           This Certificate (and the attached Exception Report, if applicable)
is delivered pursuant to Section 4.03(b) (and Section 3.01(d)) of the
Indenture.  Each capitalized term used and not otherwise defined herein has the
meaning assigned thereto in the Indenture.
 
2.           The Custodian hereby certifies that:
 
(a)           it is holding each Contract listed on the Contract Schedule
attached hereto as Schedule I (each a “Subject Contract” and, collectively, the
“Subject Contracts”) as Custodian for the benefit of the Secured Parties;
 
(b)           except as otherwise noted, it has received and reviewed each item
listed below for each Subject Contract:
 
(i)           copies of all UCC financing statements required to be filed to
perfect the security interest in the related Equipment and the Related Security
related thereto (except with respect to a Contract related to Equipment that had
an original equipment cost at origination of less than (A) if such Contract is a
secured loan or finance lease that provides for a $1 purchase option, $25,000,
or (B) if such Contract provides for a “fair market value” purchase option,
$50,000);
 
(ii)                for such Contract the original equipment cost at origination
of which equals or exceeds $100,000, a certificate or otherevidence of insurance
indicating insurance payable to the Originator or an affiliate;
 
 
Exhibit G-1

--------------------------------------------------------------------------------

 

(iii)                for such Contract an original equipment cost at origination
of which equals or exceeds $50,000, a certificate from the Obligor confirming
its acceptance and delivery of the Equipment or any other document of similar
import (for example, a delivery & acceptance certificate, a lease commencement
authorization, a customer acknowledgement, a lease commencement and funding
agreement, a commencement addendum, an installation certificate, an
authorization to disburse advances, a commencement authorization, a telephone
verification, or a pay proceeds letter, or such confirmation of acceptance and
delivery is embedded on a lease schedule, lease document or shipping ticket);
and
 
(iv)                the one and only executed original counterpart of such
Contract in the Servicer’s possession, or a machine copy thereof certified by an
officer of the Servicer that such copy is a true and complete copy thereof;
 
(c)           based on its examination of the Contract Files, the LEAF Contract
Number with respect to each Subject Contract accurately reflects the information
on the Contract Schedule attached hereto as Schedule I.
 
(d)           each Subject Contract does not contain any notations on its face
that purport to evidence any encumbrances or restrictions on transfer other than
the stamp, if any, in favor of a prior lender which has signed a Release
Agreement.
 
3.           The Trustee hereby certifies that, with respect to all Contracts in
the aggregate, it has received a copy of the Contract Schedule and an executed
Assignment Agreement and executed Release Agreement related thereto.
 
[Signatures on Following Page]
 
 
Exhibit G-2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Custodian and Trustee have caused this Custodian and
Trustee Certificate to be executed by its duly authorized officer this ____ day
of _____________, 20__.
 
 
U.S. BANK NATIONAL ASSOCIATION,
as Custodian and Trustee
 
 
By:______________________________
Name:
Title:
 
 
The undersigned, LEAF Receivables Funding 7, LLC, as the Issuer, hereby directs
the Trustee to attach the Contract Schedule attached hereto as Schedule I to the
Indenture as Schedule I thereto, with such Contract Schedule constituting the
Contract Schedule, as contemplated by the Indenture and the other Transaction
Documents, as of the Acquisition Date.
 
LEAF RECEIVABLES FUNDING 7, LLC, as Issuer
 
 
By:_____________________________
Name:
Title:
 
 
Exhibit G-3

--------------------------------------------------------------------------------

 
 
Schedule I
to Custodian and Trustee Certificate
 
[Amendment to Contract Schedule, with any exceptions noted]
 
 
 
Exhibit G-4

--------------------------------------------------------------------------------

 


Exhibit A
to Custodian and Trustee Certificate
 
[Exception Report]
 
 
Exhibit G-5

--------------------------------------------------------------------------------

 


Exhibit H
to Indenture
 
[FORM OF PAYOFF LETTER]
 
 
[To be provided]
 
 
 
Exhibit H-1

--------------------------------------------------------------------------------

 


Exhibit I
to Indenture
FORM OF INVESTMENT LETTER
 
LEAF RECEIVABLES FUNDING 7, LLC
EQUIPMENT CONTRACT BACKED NOTES, SERIES 2011-2 (THE “NOTES”)
 
 
LEAF Receivables Funding 7, LLC (the “Issuer”)
2005 Market Street, 14th Floor
Philadelphia, Pennsylvania 19103
Attention:  Miles Herman
 
U.S. Bank National Association (the “Trustee”)
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
Attention:  LEAF Receivables Funding 7, LLC,
Equipment Contract Backed Notes,
Series 2011-2
 
Ladies and Gentlemen:
 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Indenture, dated as of September 7, 2011 (as amended,
modified, or supplemented from time to time, the “Indenture”), between the
Issuer and U.S. Bank National Association, as Trustee and Custodian.  Each
capitalized term used and not otherwise defined herein has the meaning assigned
thereto in the Indenture.
 
In connection with the purchase of the Note, the undersigned hereby represents
and warrants on behalf of the Purchaser named below (the “Purchaser”) as
follows:
 
1.           I am an officer of the Purchaser familiar with its financial
affairs and authorized to make the representations set forth in, and execute,
this letter.
 
2.           I am familiar with the provisions of Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended (the “1933 Act”).
 
a.           The transaction meets the requirements of Rule 144A and the
Purchaser is a “qualified institutional buyer,” as defined in Rule 144A.
 
b.           The Purchaser is aware that the Issuer may rely on the exemption
from the registration requirements of the 1933 Act provided by Rule 144A.
 
c.           The Purchaser acknowledges that the Purchaser has (i) received such
information regarding the Issuer’s Equipment Contract Backed Notes, Series
2011-2 [Class A-1/ Class A-2/Class B/Class C/Class D/Class E-1/Class E-2] (the
“Notes”) as the Purchaser may require pursuant to Rule 144A or (ii) the
Purchaser has determined not to request such information.
 
 
Exhibit I-1

--------------------------------------------------------------------------------

 

3.           The Purchaser is acquiring the Notes for its own account or the
account of its affiliated entities for the purpose of investment or resale under
Rule 144A and not with a view to the distribution thereof.  Furthermore, if the
Purchaser is purchasing Class E-2 Notes, the Purchaser is a U.S. person (“U.S.
Person”) within the meaning of Regulation S under the 1933 Act.
 
4.           The Purchaser understands that the Notes have not been and may
never be registered under the 1933 Act or the securities laws of any state, that
it is the expressed intent of the Issuer that the Notes are being issued only in
transactions not involving any public offering within the meaning of the 1933
Act, and that the Notes will bear a legend substantially as set forth in the
form of the Note attached to the Indenture.
 
5.           The Purchaser has no present intention of selling, negotiating, or
otherwise disposing of the Notes; provided, however, that it is understood that
the disposition of the Purchaser’s property shall at all times be and remain
within its control and without prejudice, however, to its right at all times to
sell or otherwise dispose of all or any part of the Notes in accordance with the
Indenture under a registration statement under the 1933 Act, or under an
exemption from such registration available under the 1933 Act.
 
6.           The Purchaser understands that the Notes were transferred to it in
a transaction not involving any public offering within the meaning of the
Securities Act, and that if it decides to re-offer, resell, pledge, or otherwise
transfer such Notes, it will do so only in accordance with applicable state
securities laws and pursuant to Rule 144A to a Person whom the seller reasonably
believes is a QIB in a transaction meeting the requirements of Rule 144A,
purchasing for its own account or for the account of a QIB, whom the holder has
informed that such re-offer, resale, pledge, or other transfer is being made in
reliance on Rule 144A or to the Issuer pursuant to the terms of the
Indenture.  Furthermore, if the Purchaser decides to re-offer, resell, pledge,
or otherwise transfer any Class E-2 Notes, it will do so only to a U.S. Person.
 
7.           Either (i) It is not (and for so long as it holds any Notes or an
interest therein will not be), and is not acting on behalf of (and for so long
as it holds any Notes or an interest herein will not be acting on behalf of), an
“employee benefit plan” as defined in Section 3(3) of ERISA that is subject to
Title I of ERISA, a plan described in Section 4975(e)(1) of the Code or an
entity which is deemed to hold the assets of any such plan (“Plan Assets”)
pursuant to 29 C.F.R. Section 2510.3-101 (the “Plan Asset Regulation”) [yes/no],
(ii)(A) in the case of a Class A-1A Note, a Class A-1B Note, a Class A-2 Note, a
Class B Note, a Class C Note, Class D Note or a Class E-1 Note, its purchase and
ownership of the security will be covered by a prohibited transaction class
exemption issued by the United States Department of Labor, (B) at the time of
acquisition the notes are rated at least investment grade, and (C) it believes
that the notes are properly treated as indebtedness without substantial equity
features for purposes of the Plan Asset Regulation and agrees to so treat such
Notes [yes/no], or (iii) it has provided the Trustee with an opinion of counsel,
which opinion of counsel will not be at the expense of the Trustee, the Issuer,
the Servicer, the Class A Note Insurer or the Initial Purchaser which opines
that the purchase, holding, and transferring of such Note or interest therein is
permissible under applicable law, will not constitute or result in a non-exempt
prohibited transaction under ERISA or Section 4975 of the Code, and will not
subject the Trustee, the Issuer, the Servicer, the Class A Note Insurer or the
Initial Purchaser to any obligation in addition to those undertaken in the
Indenture [yes/no].
 
 
 
Exhibit I-2

--------------------------------------------------------------------------------

 
 
8.           The Purchaser has provided to the Trustee an accurate, complete,
and duly executed United States Internal Revenue Service Form W-8BEN or W-9 (or
successor applicable form) or such other document required or reasonably
requested by the Trustee for purposes of establishing the Purchaser’s exemption
from United States withholding tax and backup withholding tax.
 
9.           The Purchaser agrees that (a) any sale, pledge, or other transfer
of a Note (or any interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon false or inaccurate
representations made by the Transferee or a transferee to the Issuer, will be
void and of no force or effect and (b) none of the Issuer, the Trustee, and the
Note Registrar has any obligation to recognize any sale, pledge, or other
transfer of a Note (or any interest therein) made in violation of any such
transfer restriction or made based upon any such false or inaccurate
representation.
 
The representations and warranties contained herein shall be binding upon the
heirs, executors, administrators, and other successors of the undersigned.  If
there is more than one signatory hereto, the obligations, representations,
warranties, and agreements of the undersigned are made jointly and severally.
 
 
Executed at ________________________, _____________________, this _____ day of
_______________, 20__.
 
 
________________________________                                                                           ______________________________
Purchaser’s Name and Title
(Print)                                                                                      
Signature of Purchaser
 
_________________________________
Address of Purchaser
 
_________________________________
Purchaser’s Taxpayer Identification or
   Social Security Number
 


 
 
Exhibit I-3

--------------------------------------------------------------------------------

 
 
Exhibit J
to Indenture
 
FORM OF TRANSFER CERTIFICATE
(pursuant to 3.01(d) of Indenture)
 
U.S. Bank National Association, as Trustee
60 Livingston Avenue, EP-MN-WS3D
St. Paul, Minnesota 55107
Attention:  LEAF Receivables Funding 7,
                 LLC, Equipment Contract Backed
                 Notes, Series 2011-2
 

 
 
Re:
Indenture, dated as of September 7, 2011 (the “Indenture”), between LEAF
Receivables Funding 7, LLC (the “Issuer”), and U.S. Bank National Association,
as trustee (the “Trustee”) and as custodian (the “Custodian”)

 
Ladies and Gentlemen:
 
1.           This Transfer Certificate is being delivered pursuant to Section
3.01(d) of the Indenture.  Each capitalized term used and not otherwise defined
herein has the meaning assigned thereto in the Indenture.
 
2,           Attached hereto as Schedule I is the Amendment to Contract Schedule
identifying each of the [Substitute Contracts] [Additional Contracts]
(collectively, the “Subject Contracts”) subject to this Transfer Certificate.
 
3.           Attached as Schedule II is the Contract Schedule as of the date
hereof, as amended by the Amendment to Contract Schedule, along with any
deletions authorized by a release signed by the Trustee.
 
 
4.
The Transferor hereby represents and warrants that:

 
 
(i)
This Transfer Certificate has been duly authorized, executed, and delivered by
the Transferor;

 
 
(ii)
Each Subject Contract satisfies each of the representations and warranties set
forth in paragraph (3) or (4) of the related Assignment Agreement;

 
 
(iii)
All applicable filings required under Section 4.01(a)(v) and 4.02 of the
Indenture have been made or are in effect;

 
 
(iv)
No Event of Default or Cumulative Net Loss Trigger Event exists prior to or will
exist after giving effect to the acquisition of the Subject Contracts;

 
 
 
Exhibit J-1

--------------------------------------------------------------------------------

 
 
 
 
(vii)
The Overconcentration Test and any additional overconcentration tests specified
in the Insurance Agreement after giving effect to the acquisition of the Subject
Contracts have been satisfied; and

 
 
(viii)
All other conditions to the acquisition by the Issuer of each Subject Contract
applicable to it and specified in Section 3.01 of the Indenture, Section 3.04(b)
of the Servicing Agreement (in the case of Substitute Contracts).

 
 
 
[The signature page follows.  The remainder of this page is intentionally left
blank.]
 
 
 
Exhibit J-2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Transferor has caused this Transfer Certificate to be
executed by its duly authorized officer this _____ day of _________________,
20__.
 
LEAF CAPITAL FUNDING, LLC
 
 
 
By:
__________________________________

 
Name:
__________________________________

 
Title:
__________________________________

 
 
Exhibit J-3
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE II
 
DEFINITIONS ANNEX
 
[See attached.]
 
 
 
Sched. II-I
 
 
 
 

--------------------------------------------------------------------------------

 
 
Execution Version
SCHEDULE II
TO INDENTURE
 
DEFINITIONS ANNEX
 
 
 
“Acquisition Date”:  With respect to a Substitute Contract or Additional
Contract, the date on which such Substitute Contract or Additional Contract is
acquired by the Issuer pursuant to the Indenture, and for each Initial Contract,
the Closing Date.
 
“Act”:  With respect to any Noteholder, the meaning set forth in Section 14.02
of the Indenture.
 
“Additional Amount”:  Means, with respect to any Payment Date, (1) if the
Overcollateralization Percentage is greater than or equal to 2%, an amount equal
to zero or (2) if the Overcollateralization Percentage is less than 2%, the
amount necessary to reduce the Aggregate Outstanding Note Balance, sequentially
as set forth in Section 13.03(c) of the Indenture, so that the
Overcollateralization Percentage will equal 2% after giving effect to that
Additional Amount.
 
“Additional Contracts”:  Means those Contracts purchased by the Issuer, and
pledged to the Trustee, with the amounts on deposit in the Prefunding Account.
 
“Additional Required Reserve Account Deposit”:  Has the meaning assigned to it
in Section 13.04(a) of the Indenture.
 
“Advance Payment”: With respect to a Contract and a Collection Period, any
Scheduled Payment or portion thereof made by or on behalf of an Obligor and
received by the Servicer during such Collection Period, which Scheduled Payment
or portion thereof does not become due until a subsequent Collection
Period.  Prepayments are not “Advance Payments.”
 
“Affiliate”:  With respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under common control with such
specified Person.  For the purposes of this definition, “control,” when used
with respect to any specified Person, means the power (a) to vote ten percent
(10%) or more of the securities or interests (on a fully diluted basis) having
ordinary voting power for the directors, managers or managing partners (or their
equivalent) of such Person or (b) to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Aggregate Initial Note Balance”: The sum of the Initial Note Balances for all
Classes of Notes.
 
“Aggregate Outstanding Note Balance”: The sum of the Outstanding Note Balances
for all Classes of Notes.
 
 
 

--------------------------------------------------------------------------------

 
 
“Amendment to the Contract Schedule”:  The list of Contracts, including all
information set forth in the definition of “Contract Schedule”, amending the
Contract Schedule pursuant to any substitution, modification or other
acquisition of Contracts in accordance with the terms of the Transaction
Documents.
 
 “Assignment Agreement”:  Means (a) the Assignment Agreement, dated as of
September 7, 2011, between LEAF Capital Funding, LLC and the Issuer and (b) each
other Assignment Agreement delivered pursuant to the Purchase and Contribution
Agreement.
 
“Auction”:  Is as defined in Section 11.06 of the Indenture.
 
“Auction Call Redemption”:  Is as defined in Section 11.01 of the Indenture.
 
“Auction Trigger Payment Date”:  Is as defined in Section 11.06 of the
Indenture.
 
“Authenticating Agent”:  Any entity appointed by the Trustee pursuant to
Section 7.14 of the Indenture.
 
“Available Funds”: With respect to any Payment Date, (a) any payments on the
Contracts (including Servicing Charges) received during the related Collection
Period, (b) proceeds of any Servicer Advances made with respect to such Payment
Date for delinquent Scheduled Payments, no later than immediately prior to such
Payment Date, (c) all Recoveries, Insurance Proceeds, Residual Receipts and
other amounts received with respect to the Contracts or Equipment, (d) payments
made by the Transferor or the Servicer, as the case may be, to repurchase
contracts affected by breaches of representations and warranties regarding the
Contracts, or Delinquent Contracts or Defaulted Contracts and (e) any deposits
from the Servicer Transition Account, the Reserve Account, the Capitalized
Interest Account, and, to the extent applicable, the Prefunding Account and the
Servicer Transition Account, each in accordance with the Indenture.
 
“Back-up Servicer”:  Means U.S. Bank National Association, a national banking
association, acting in the capacity of Back-up Servicer or as successor
Servicer; and at such time, if any, that a successor Person shall have become
the “Back-up Servicer” pursuant to the applicable provisions of the Servicing
Agreement, the term “Back-up Servicer” shall also mean such successor Person.
 
“Back-up Servicer Default”:  An occurrence of any of the following:
 
(a)           Any failure on the part of the Back-up Servicer to duly observe or
perform any covenants or agreements of the Back-up Servicer set forth in any
Transaction Document or if any representation or warranty of the Back-up
Servicer set forth in Section 7.01 of the Servicing Agreement or in any other
Transaction Document shall prove to be incorrect, in any material respect, which
failure or breach continues unremedied for a period of thirty (30) Business Days
after the earlier of the date on which the Back-up Servicer becomes aware of
such failure or breach or the date on which written notice of such failure or
breach, requiring the situation giving rise to such breach or non-conformity to
be remedied, shall have been given to the Back-up Servicer by the Issuer, the
Trustee, or the Control Party; or
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           Any negligence or willful misconduct of the Back-up Servicer
related to the Transaction Documents that results, or could reasonably be
expected to result, in a material loss or damage to the Issuer, the Transferor,
the Servicer, the Trustee, the Class A Note Insurer, any Noteholder or the
Collateral; or
 
(c)           A conviction of the Back-up Servicer or any of its officers of a
felony or of any crime involving fraud in the discharge of fiduciary duties or
the servicing of assets that could reasonably be expected to have a material
adverse effect on the performance of the Back-up Servicer’s duties under the
Transaction Documents; or
 
(d)           The entry of a decree or order for relief by a court having
jurisdiction in respect of the Back-up Servicer or a petition shall be filed
against the Back-up Servicer in an involuntary case under any federal bankruptcy
laws, as now or hereafter in effect, or any other present or future federal or
state bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Back-up Servicer or for any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Back-up Servicer
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) consecutive days; or
 
(e)           The commencement by the Back-up Servicer of a voluntary case under
any federal bankruptcy laws, as now or hereafter in effect, or any other present
or future federal or state bankruptcy, insolvency, reorganization or similar
law, or the consent by the Back-up Servicer to the appointment of or taking
possession by a conservator, receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official in any insolvency, readjustment of debt,
marshaling of assets and liabilities, bankruptcy or similar proceedings of or
related to the Back-up Servicer or related to a substantial part of its
property, or the making by the Back-up Servicer of an assignment for the benefit
of creditors, or the failure by the Back-up Servicer generally to pay its debts
as such debts become due or if the Back-up Servicer shall admit in writing its
inability to pay its debts as they become due, or the taking of corporate action
by the Back-up Servicer in furtherance of any of the foregoing.
 
“Back-up Servicer Fee”:  The monthly fee payable on each Payment Date to the
Back-up Servicer in consideration for its performance of its duties as Back-up
Servicer in an amount equal to the greater of (i) one twelfth (1/12th) of the
product of the aggregate Discounted Pool Balance as of the Payment Date
occurring immediately prior to the related Collection Period (or, in the case of
the Initial Payment Date, the Initial Cut-Off Date) and the Back-up Servicer Fee
Rate, and (ii) $3,000.00.
 
“Back-up Servicer Fee Rate”:  0.065% per annum.
 
“Back-up Servicer Fee Schedule”:  That certain “Schedule of Fees as Backup
Servicer” relating to the LEAF Receivables Funding 7, LLC, Equipment Contract
Backed Notes, 2011-2, dated as of September 29, 2011.
 
“Bankruptcy Code”: The United States Bankruptcy Code, Title 11 of the United
States Code, as amended from time to time, and any successor statute.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
“Base Premium Rate”:   Means 0.70% per annum.
 
“Booked Residual”:  With respect to any Contract on any date of determination,
the residual value of the Equipment subject to such Contract, as reflected in
LEAF Commercial Capital, Inc.’s (or an Affiliate’s) servicing system on the date
such Contract was booked on LEAF Commercial Capital, Inc.’s (or an Affiliate’s)
servicing system.
 
“Book-Entry Notes”:  Notes registered in the name of a Security Depository or
its nominee as described in Section 2.02(b) of the Indenture.
 
“Business Day”:  Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking institutions in New York City, the city in which the Servicer is
located or the city in which the corporate trust office of the Trustee is
located are authorized or obligated by law or executive order to be closed.
 
“Calculation Date”:  Means, unless the context requires otherwise, the close of
business on the last day of a Collection Period.
 
“Capitalized Interest Account”:  The trust account created and maintained
pursuant to Section 13.02 of the Indenture; provided, that in no event shall the
Capitalized Interest Account be other than an Eligible Account.
 
“Class”:  With respect to the Notes, the designation of either Class A-1A, Class
A-1B, Class A-2, Class B, Class C, Class D, Class E-1 or Class E-2, with the
specific senior or subordinated rights related to such designation as are
identified in the Indenture.
 
“Class A Buyout Notice”:  Has the meaning assigned in Section 6.16 of the
Indenture.
 
“Class A Buyout Price”:  Has the meaning assigned in Section 6.16 of the
Indenture.
 
“Class A Insurance Policy”:  Means the financial guaranty insurance policy
issued by the Class A Note Insurer solely with respect to the Class A Notes and
having policy number 93091.
 
“Class A Note Insurer”:  Assured Guaranty Corp., a Maryland domiciled insurance
company.
 
“Class A Note Insurer Default”:  The occurrence and continuance of any one or
more of the following events:
 
(a)           the failure by the Class A Note Insurer to make a payment under
the Class A Insurance Policy in accordance with its terms and such failure shall
have continued for two (2) Business Days after the date due;
 
(b)           the Class A Note Insurer shall (A) file a petition or commences a
case or proceeding under any provision or chapter of the Bankruptcy Code or any
other similar federal or state law relating to insolvency, bankruptcy,
liquidation or reorganization, (B) make a general assignment for the benefit of
its creditors, or (C) have an order for relief entered against it under the
Bankruptcy Code or any other similar federal or state law relating to
insolvency, bankruptcy, liquidation or reorganization, which is final and
non-appealable; or
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           a court of competent jurisdiction, the New York Department of
Insurance or any other competent regulatory authority shall have entered a final
and non-appealable order, judgment or decree (i) appointing a custodian,
trustee, agent or receiver for the Class A Note Insurer or for all or any
material portion of its property or (ii) authorizing the taking of possession by
a custodian, trustee, agent or receiver of the Class A Note Insurer (or the
taking of possession of all or any material portion of the property of the Class
A Note Insurer).
 
“Class A Note Insurer Premium”:  For any Payment Date, the “Premium Amount” as
defined in, and payable at the Base Premium Rate plus, if an Event of Default
has occurred and is continuing, at the Default Premium Rate, to the Class A Note
Insurer under, the Premium Letter.
 
“Class A Noteholder”:  A Holder of any Class A Notes.
 
“Class A Notes”: Means the Class A-1A Notes, the Class A-1B Notes and the Class
A-2 Notes.
 
“Class A Obligations”:  Means (i) all amounts owed to the Class A Noteholders
and the Class A Note Insurer under the Transaction Documents and (ii) the
obligation to surrender the Class A Insurance Policy for cancellation upon
payment of the amounts described in the foregoing clause (i); provided that, for
purposes of any provision in any Transaction Document that requires the consent
of the Class A Note Insurer when Class A Obligations remain outstanding, if the
Class A Insurance Policy has been cancelled pursuant to, and in compliance with
the provisions of, Section 6.16 of the Indenture, for purposes of such
provision, no Class A Obligations shall be considered outstanding with respect
to the Class A Note Insurer.
 
“Class A Scheduled Payments”:  (a) for any Payment Date an amount equal to
interest accrued on the Class A Notes during the related Interest Accrual Period
at the applicable Note Rate; (b) on the Stated Maturity Date for the Class A-1A
Notes, an amount equal to the Outstanding Note Balance of all outstanding Class
A-1A Notes as of the opening of business on such Payment Date; (c) on the Stated
Maturity Date for the Class A-1B Notes, an amount equal to the Outstanding Note
Balance of all outstanding Class A-1B Notes as of the opening of business on
such Payment Date; and (d) on Stated Maturity Date for the Class A-2 Notes, an
amount equal to the Outstanding Note Balance of all outstanding Class A-2 Notes
as of the opening of business on such Payment Date.  Class A Scheduled Payments
do not include payments which become due on an accelerated basis as a result of
(i) a default by the Issuer, (ii) an election by the Issuer to pay principal on
an accelerated basis, (iii) the acceleration of the maturity of the Class A
Notes or the occurrence of an Event of Default or any other default under the
Indenture or the Insurance Agreement, (iv) any mandatory or optional redemption
or (v) any other cause, unless the Class A Note Insurer elects, in its sole
discretion, to pay in whole or in part such principal due upon acceleration,
together with any accrued interest to the date of acceleration (in which event
Class A Scheduled Payments shall include such accelerated payments as, when and
to the extent so elected by the Class A Note Insurer).  In the event the
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Class A Note Insurer does not so elect, following any acceleration of the Class
A Notes, the Class A Insurance Policy will continue to guarantee Class A
Scheduled Payments due on the Class A Notes in accordance with its original
terms.  Class A Scheduled Payments will not include:  (x) any portion of the
Class A Note Interest due to Class A Noteholders because the appropriate notice
and certificate for payment in proper form was not timely received by the Class
A Note Insurer; (y) any portion of the Class A Note Interest due to Class A
Noteholders representing interest on any past due Class A Note Interest to the
extent such interest accrues from and after the date that the Class A Note
Insurer has paid such past due Class A Note Interest; and (z) any payment of
redemption price to be paid in respect of the Class A Notes unless the Class A
Note Insurer elects, in its sole discretion, to pay any such amount in whole or
in part.  Class A Scheduled Payments also do not include any amounts owed to the
Issuer, the Transferor, the Servicer, or any Affiliate of the Issuer, the
Transferor, or the Servicer.  Class A Scheduled Payments shall not include any
amounts due in respect of the Class A Notes attributable to any increase in
interest rate, penalty or other sum payable by the Issuer by reason of (i) any
default or event of default in respect of the Class A Scheduled Payments due on
the Class A Notes, or (ii) any deterioration of the creditworthiness of the
Issuer, nor will Class A Scheduled Payments include, nor will coverage be
provided under the Class A Insurance Policy in respect of, any taxes,
withholding or other charge imposed by any governmental authority due in
connection with the payment of any Class A Scheduled Payment to a Class A
Noteholder.  Class A Scheduled Payments do not include payments of principal or
interest on the Class A Notes which payments have been received by the Trustee
for payment thereof in accordance with the Indenture or under the Class A
Insurance Policy but which have not been paid to any Class A Noteholders as a
result of the insolvency, misconduct or negligence of the Trustee.
 
“Class A-1 Noteholder”:  A Holder of Class A-1 Notes.
 
“Class A-1 Notes”:  Means the Class A-1A Notes and the Class A-1B Notes.
 
“Class A-1A Noteholder”:  A Holder of Class A-1A Notes.
 
“Class A-1A Notes”:  The Equipment Contract Backed Notes, Series 2011-2, Class
A-1A issued by LEAF Receivables Funding 7, LLC pursuant to the Indenture, with
an Initial Note Balance of $15,000,000.
 
“Class A-1B Noteholder”:  A Holder of Class A-1B Notes.
 
“Class A-1B Notes”:  The Equipment Contract Backed Notes, Series 2011-2, Class
A-1B issued by LEAF Receivables Funding 7, LLC pursuant to the Indenture, with
an Initial Note Balance of $5,000,000.
 
“Class A-2 Noteholder”:  A Holder of Class A-2 Notes.
 
“Class A-2 Notes”:  The Equipment Contract Backed Notes, Series 2011-2, Class
A-2 issued by LEAF Receivables Funding 7, LLC pursuant to the Indenture, with an
Initial Note Balance of $61,995,000.
 
“Class B Noteholder”:  A Holder of Class B Notes.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
“Class B Notes”:  The Equipment Contract Backed Notes, Series 2011-2, Class B
issued by LEAF Receivables Funding 7, LLC pursuant to the Indenture, with an
Initial Note Balance of $5,403,000.
 
“Class C Noteholder”:  A Holder of Class C Notes.
 
“Class C Notes”:  The Equipment Contract Backed Notes, Series 2011-2, Class C
issued by LEAF Receivables Funding 7, LLC pursuant to the Indenture, with an
Initial Note Balance of $6,907,000.
 
“Class D Noteholder”:  A Holder of Class D Notes.
 
“Class D Notes”:  The Equipment Contract Backed Notes, Series 2011-2, Class D
issued by LEAF Receivables Funding 7, LLC pursuant to the Indenture, with an
Initial Note Balance of $3,119,000.
 
“Class E Noteholder”: A Holder of Class E Notes.
 
“Class E Notes”:  Means the Class E-1 Notes and the Class E-2 Notes.
 
“Class E-1 Notes”:  The Equipment Contract Backed Notes, Series 2011-2, Class
E-1 issued by LEAF Receivables Funding 7, LLC pursuant to the Indenture, with an
Initial Note Balance of $4,234,000.
 
“Class E-2 Notes”:  The Equipment Contract Backed Notes, Series 2011-2, Class
E-2 issued by LEAF Receivables Funding 7, LLC pursuant to the Indenture, with an
Initial Note Balance of $3,342,000.
 
“Closing Date”:  October 28, 2011.
 
“Code”:  The Internal Revenue Code of 1986, as amended.
 
“Co-Trustee”:  Has the meaning set forth in Section 7.12 of the Indenture.
 
“Collateral”:  Has the meaning set forth in the Granting Clause of the
Indenture.
 
“Collateral Purchase Notice Date”:  Has the meaning assigned in Section 6.18(c)
of the Indenture.
 
“Collection Account”:  The segregated trust accounts and any related
sub-accounts created and maintained pursuant to Section 13.02 of the Indenture;
provided that in no event shall the Collection Account be other than an Eligible
Account.
 
“Collection Costs”:  With respect to any Contract and subject to the Servicer’s
standard of care set forth in Section 3.02 of the Servicing Agreement,
reasonable out-of-pocket costs and expenses incurred by the Servicer (including
reasonable attorney’s fees and out-of-pocket expenses) and payable to Persons
other than Affiliates of the Servicer in connection with the realization,
attempted realization or enforcement of rights and remedies upon such Contract
and as further described in Section 3.08 of the Servicing Agreement. For the
avoidance of doubt, any Collection Costs applied to reduce Recoveries shall, to
the extent of such reductions, be deemed to have been reimbursed and are no
longer outstanding.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
“Collection Period”:  With respect to any Payment Date, the immediately
preceding calendar month.
 
“Collections”:  As of any determination date, the sum of all amounts collected
during a Collection Period (including Advance Payments which are due during such
Collection Period but were collected by the Servicer during the preceding
Collection Period) under or in respect of the Contract Assets, including,
without limitation, all amounts consisting of Scheduled Payments, Contract
Repurchase Prices, Guaranty Amounts, Insurance Proceeds and other Recoveries and
Residual Receipts, but excluding any amounts consisting of Security Deposits.
 
“Contract”:  As of any date of determination, a lease (including the master
lease, if applicable), a loan, a leveraged lease loan, conditional sale or
similar equipment finance contract conveyed on an Acquisition Date by the
Transferor to the Issuer pursuant to the Purchase and Contribution Agreement and
pledged to the Trustee in accordance with the Transaction Documents and
including any substitutions therefor; provided that, from and after the date
that such Contract is repurchased, substituted or released from the lien of the
Indenture, each in accordance with the requirements of the Transaction
Documents, such Contract shall no longer constitute a “Contract”.
 
“Contract Assets”:  Collectively, as of any date of determination, (a) each
Contract that is listed on the Contract Schedule from time to time, (b) all
Receivables related thereto, (c) the interest of the Issuer in the Equipment
related thereto, (d) the related Contract Files, (e) all other Related Security,
and (f) any and all income and proceeds of the foregoing.
 
“Contract File”:  With respect to each Contract, the following documentation
(unless otherwise permitted by the Control Party): (a) the one and only executed
original counterpart of such Contract (bearing the original signature of an
employee of the relevant Originator, or if the contract was not originated by
the relevant Originator, the originator thereof, together with an original or
facsimile copy of the signature of the lessee) in the Servicer’s possession, or
if the LEAF Parties are not in possession of such original, a machine copy
thereof certified by an officer of the Servicer or the relevant Originator that
such copy is a true and complete copy thereof; (b) copies of all UCC financing
statements required to be filed to perfect the security interest in the related
Equipment and the Related Security related thereto (except with respect to a
Contract related to Equipment that had an original equipment cost at origination
of less than (A) if such Contract is a secured loan or finance lease that
provides for a $1 purchase option, $25,000, or (B) if such Contract provides for
a “fair market value” purchase option, $50,000); and (c) copies of any
additional documents (other than Servicing Documents) that the Servicer keeps on
file with respect to such Contract, including copies of an Insurance Policy, if
any, evidence of insurance, if any, and any other copies of documents evidencing
or related to any Insurance Policy with respect to such Contract.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
“Contract Repurchase Price”:  Means, with respect to any Contract repurchased by
the Transferor pursuant to the Purchase and Contribution Agreement or by the
Servicer pursuant to the Servicing Agreement or removed from the Collateral by
the Issuer pursuant to the Indenture, the sum of (a) the Discounted Contract
Balance (computed without giving effect to clause (c) of the definition of
Discounted Contract Balance and without duplication of amounts) of the related
Contract on the date of determination on or immediately preceding the date when
the Contract is removed or repurchased, plus (b) the product of (i) 30% and (ii)
the discounted Booked Residual relating to such Contract (computed using a
discount rate of 5.00% per annum and assuming such Booked Residual is received
six months from the end of such Contract term), minus (c) the sum of (i) the
Discounted Contract Balance of any Contract provided in substitution therefor
plus (ii) the product of (i) the Booked Residual relating to such Contract, (ii)
30% and (iii) a discount rate of 5.00% per annum (assuming such Booked Residual
is received six months from the end of such Contract term).
 
“Contract Schedule”:  The list of Contracts that are the subject of the
transactions contemplated by the Transaction Documents, which list shall include
(a) those Contracts listed on the Assignment Agreement delivered on the Closing
Date and attached to the Indenture as Schedule I plus (b) any Contracts listed
on an Amendment to the Contract Schedule as a result of the addition of any
Substitute Contract or Additional Contract listed on any Assignment Agreement
delivered after the Closing Date, less (c) any Contracts deleted as a result of
a repurchase, substitution therefor, or release thereof pursuant to the
Transaction Documents.  The Contract Schedule shall include with respect to each
Contract:  (A) the LEAF Contract Number; (B) the name of the Obligor; (C) the
State of the Obligor’s billing address; (D) the Discounted Contract Balance as
of the related Cut-Off Date; (E) whether such Contract is a Delinquent Contract;
(F) the remaining term; and (G) the original cost of the Equipment (but the
Custodian need not verify such original cost).  The Contract Schedule shall also
include with respect to each Substitute Contract:  (A) the LEAF Contract Number
of the Contract being replaced and (B) the Discounted Contract Balance of the
Contract being replaced as of the related Cut-Off Date.  The Contract Schedule
kept by the Trustee at its Corporate Trust Office shall be the definitive
Contract Schedule for all purposes of the Indenture, absent manifest error (in
which case the Contract Schedule shall be all schedules attached to any
Officer’s Certificate delivered by the Servicer or the Issuer, to the Trustee
relating to the Contract Schedule).
 
“Control Party”: Means (a) so long as any Class A Notes are outstanding or any
Class A Note Insurer Premiums or Reimbursement Amounts owing to the Class A Note
Insurer remain unsatisfied, (i) unless a Class A Note Insurer Default has
occurred and is continuing, the Class A Note Insurer, or (ii) during the
continuation of a Class A Note Insurer Default, the Class A Noteholders
representing 66-2/3% of the Outstanding Note Balance of the Class A Notes, (b)
after the Class A Notes have been paid in full and all accrued and unpaid Class
A Note Insurer Premiums and Reimbursement Amounts owing to the Class A Note
Insurer have been paid in full and for so long as any Class B Notes remain
outstanding, the Class B Noteholders representing 66-2/3% of the Outstanding
Note Balance of the Class B Notes, (c) after the Class A Notes and the Class B
Notes have been paid in full and all accrued and unpaid Class A Note Insurer
Premiums and Reimbursement Amounts owing to the Class A Note Insurer have been
paid in full and for so long as any Class C Notes remain outstanding, the Class
C Noteholders representing 66-2/3% of the Outstanding Note Balance of the Class
C Notes, (d) after the Class A Notes, the Class B Notes, and the Class C Notes
have been paid in full and all accrued and unpaid Class A Note Insurer Premiums
and Reimbursement Amounts owing to the Class A Note Insurer have been paid in
full and for so long as any Class D Notes remain outstanding, the Class D
Noteholders representing 66-2/3% of the Outstanding Note Balance of the Class D
Notes, (e) after the Class A Notes, the Class B Notes, the Class C
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Notes, and the Class D Notes have been paid in full and all accrued and unpaid
Class A Note Insurer Premiums and Reimbursement Amounts owing to the Class A
Note Insurer have been paid in full and for so long as any Class E-1 Notes
remain outstanding, the Class E-1 Noteholders representing 66-2/3% of the
Outstanding Note Balance of the Class E-1 Notes, or (f) after the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E-1 Notes
have been paid in full and all accrued and unpaid Class A Note Insurer Premiums
and Reimbursement Amounts owing to the Class A Note Insurer have been paid in
full and for so long as any Class E-2 Notes remain outstanding, the Class E-2
Noteholders representing 66-2/3% of the Outstanding Note Balance of the Class
E-2 Notes.
 
 
“Conveyed Assets”: Has the meaning set forth in Section 2.1(a) of the Purchase
and Contribution Agreement.
 
“Corporate Trust Office”:  The designated corporate trust office of the Trustee
located, at the time of the execution of the Indenture at 60 Livingston Avenue,
EP-MN-WS3D, St. Paul, MN 55107, Attention: LEAF Receivables Funding 7, LLC,
Equipment Contract Backed Notes, or at such other address as the Trustee may
designate from time to time by notice to the parties to the Transaction
Documents, or the principal corporate trust office of any permitted successor
Trustee under the Indenture.
 
“Credit and Collection Policies”:  Means collectively, the written collection
and servicing policies of the Servicer and the Servicer’s Underwriting
Guidelines, as in effect on the Closing Date, copies of each of which were
delivered to the Back-up Servicer and the Class A Note Insurer prior to the
Closing Date, as amended with prior written consent of the Control Party (in the
case of material amendments) from time to time in accordance with Section
3.01(c)(ix) of the Servicing Agreement; provided that, if LEAF Commercial
Capital, Inc. (or an Affiliate) is not the Servicer, the term “Credit and
Collection Policies” shall mean the written collection and servicing procedures
of such successor Servicer (which shall, at all times, be the standard industry
credit and collection practice used by servicing companies of comparable size
and experience in connection with loans and leases of the type transferred or
pledged under the Indenture).
 
“Cumulative Net Loss Trigger Event”:  Has the meaning set forth in
Section 6.01(a)(ix) of the Servicing Agreement.
 
“Cumulative Net Loss Percentage”:  Means, with respect to any Collection Period,
the percentage equivalent of a fraction, (i) the numerator of which is the
excess of (a) the Discounted Contract Balance (immediately prior to becoming a
Defaulted Contract) of all Contracts that became Defaulted Contracts during such
Collection Period and all prior Collection Periods and remain Defaulted
Contracts over (b) the aggregate amount of all Recoveries collected by the
Servicer with respect to such Defaulted Contracts and (ii) the denominator of
which is the sum of the Discounted Contract Balances of the Initial Contracts as
of the Initial Cut-Off Date and of the Additional Contracts as of their
respective Cut-Off Dates.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
“Custodian”:  Initially means U.S. Bank National Association, or such other
party as is appointed in accordance with Article VIII of the Indenture to act as
custodian to receive, inventory and maintain possession of the Contract Files in
accordance with the requirements of the Indenture.
 
“Custodian Certificate”:  The certificate, substantially in the form of
Exhibit G attached to the Indenture, delivered by the Custodian to the Trustee
and the Issuer pursuant to Section 4.03 of the Indenture.
 
“Custodian Fee”:  Means the monthly fee payable on each Payment Date to the
Custodian in an amount equal to the greater of (i) $60.00 and (ii) the actual
per file fees, based on the Custodian’s schedule of fees then in effect,
incurred during the related Collection Period with respect to activities
involving the Contract Assets during such Collection Period, as further
described in the Custodian Fee Schedule.
 
“Custodian Fee Schedule”:  That certain “Schedule of Fees as Custodian” relating
to the LEAF Receivables Funding 7, LLC, Equipment Contract Backed Notes, 2011-2,
dated as of September 29, 2011.
 
“Cut-Off Date”:  Means, with respect to the Initial Contracts, the Initial
Cut-Off Date, and with respect to each Substitute Contract and Additional
Contract, the close of business on the last day of the calendar month
immediately preceding the calendar month in which such Substitute Contract or
Additional Contract is pledged to the Trustee.
 
“DBRS”:  DBRS, Inc.
 
“Default”:  Any occurrence or circumstance which with notice or the lapse of
time or both would become an Event of Default, unless any such particular
occurrence or circumstance is waived as a “Default” in writing in accordance
with the provisions of the Indenture; provided that, unless and until any such
waiver is given, a “Default” shall be deemed to exist for all purposes under the
Transaction Documents, even if the occurrence or circumstance giving rise to
such Default is no longer continuing or has been cured.
 
“Default Notice Date”:  Has the meaning set forth in Section 6.16 of the
Indenture.
 
“Default Premium Rate”:  Has the meaning set forth in the Premium Letter.
 
“Defaulted Contract”:  Any Contract:  (a) as to which an Insolvency Event has
occurred with respect to the Obligor where the related lease has been rejected
in the Obligor’s bankruptcy proceedings, (b) all or any portion of which has
been or should have been, in accordance with the Credit and Collection Policies,
written off on the Servicer's books as uncollectible, or (c) as to which more
than 10% of a Scheduled Payment remains unpaid for 181 days or more from the
original due date for such payment, without regard to any Servicer Advance,
provided that a Contract shall no longer be a Defaulted Contract for any purpose
of the Transaction Documents, upon the cure of the condition or event which
caused it to be a Defaulted Contract.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
“Deferred Interest”:  Has the meaning set forth in the definition of Note
Current Interest.
 
“Definitive Notes”:  Has the meaning set forth in Section 2.02(c) of the
Indenture.
 
“Delinquent Contract”:  Any Contract (a) as to which more than 10% of a
Scheduled Payment was not received by the Servicer within sixty-one (61) days
after the original due date for such Scheduled Payment, without regard to any
Servicer Advance and (b) that is not a Defaulted Contract.
 
“Delinquency Ratio”: Means, with respect to any Determination Date, the
quotient, expressed as a percentage, of (a) the aggregate Discounted Contract
Balances of all Delinquent Contracts determined as of the end of the related
Collection Period, divided by (b) the aggregate Discounted Contract Balances of
all Contracts as of the last day of the related Collection Period.
 
“Determination Date”:  With respect to any Payment Date, a date which is the
eleventh day of the calendar month in which such Payment Date occurs, or if such
day is not a Business Day, the immediately preceding Business Day.
 
“Discount Rate”:  5.00% per annum.
 
“Discounted Contract Balance”: Means, with respect to any Contract, on any date
of determination, the sum of the present value of all of the payments becoming
or remaining due under such Contract after the end of the prior Collection
Period, discounted monthly at the Discount Rate assuming (a) Scheduled Payments
are due on the last day of each Collection Period in which a Scheduled Payment
is due; (b) Scheduled Payments are discounted on a monthly basis using a 30-day
month and a 360-day year; and (c) Scheduled Payments are discounted to the last
day of the Collection Period prior to the Determination Date; provided, however,
that the Discounted Contract Balance of any Defaulted Contract, Contract with
respect to which a prepayment in full has been made, Disposed Contract or
Contract purchased by the Transferor pursuant to the Purchase and Contribution
Agreement shall be equal to zero.
 
“Discounted Pool Balance”:  Means, as determined on any date of determination,
the sum of (a) the Discounted Contract Balances of all Contracts and (b) the
discounted Residual Receipts of all Contracts (assuming (1) such Residual
Receipts are received six months from the end of the related Contract term, (2)
the collection rate for Residual Receipts is equal to 30% of the Issuer’s
related Booked Residual on the related residual payment date and (3) a discount
rate of 5.00% per annum).
 
In connection with all calculations required to be made pursuant to the
Transaction Documents with respect to the determination of the Discounted Pool
Balance on any determination date, the discounted Residual Receipts for each
Contract shall be calculated assuming: (a) the Residual Receipts are discounted
on a monthly basis using a 30-day month and a 360-day year and (b) the Residual
Receipts are discounted to the last day of the Collection Period prior to the
determination date.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
“Disposed Contract”:  Means, with respect to any Collection Period, a Contract
(other than a Defaulted Contract) for which either (a) all Scheduled Payments
and Residual Receipts with respect to such Contract have been received or (b)
its initial term has expired and the residual value of the related Equipment has
been determined to be zero by the Servicer in accordance with the Servicer’s
customary servicing procedures; provided, however, that if four successive
months have elapsed after the expiration of the initial term without the
Servicer receiving all Scheduled Payments and any payment towards Residual
Receipts with respect to such Contract, such Contract shall be deemed to be a
Disposed Contract. Once a Contract is a Disposed Contract, it shall be released
to the initial Servicer, or if the initial Servicer is no longer the Servicer,
to the Issuer; provided, however, that in the event that any payment in respect
of a Disposed Contract (including Residual Receipts) is received, such payment
shall constitute Collections belonging to the Issuer and continue to be
forwarded to the Collection Account.
 
“DTC”:  Means The Depository Trust Company, a New York corporation and its
successors and assigns.
 
“Due Date”:  With respect to each Contract, each date on which a Scheduled
Payment is due thereunder.
 
“Early Termination Contract”:  Any Contract with respect to which the Servicer,
in accordance with the Servicing Agreement, has allowed the Obligor to prepay or
terminate early for any reason including, but not limited to, trade-in, upgrade,
or declaration of obsolescence or surplus status relating to any of the related
Equipment.
 
           “EBITDA”:  For LEAF Commercial Capital, Inc. and its consolidated
subsidiaries, for any applicable period, without duplication for any item set
forth below, the sum of net income, plus, to the extent deducted in determining
net income, the sum of amounts attributable to (a) Interest Expense, (b) income
tax expense, (c) depreciation, (d) amortization and (e) interest on subordinated
debt and plus or minus any mark-to-market gains or losses.
 
“Electronic Ledger”:  Means the electronic master record of the Contracts.
 
“Eligible Account”:  A segregated trust account or accounts maintained with the
corporate trust department of a federal or state-chartered depository
institution or trust company whose long-term unsecured debt obligations are
rated at least AA- by S & P, at least Aa3 by Moody’s and at least AA(low) by
DBRS (if rated by DBRS) and which has a minimum capital and surplus of not less
than $100,000,000.
 
“Eligible Contract”:  Means, as of the applicable Acquisition Date, a Contract
that satisfies the representations and warranties set forth in the Purchase and
Contribution Agreement and in the Servicing Agreement.
 
“Eligible Investments”:  Any and all of the following:
 
(a)           direct obligations of, and obligations fully guaranteed by, the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
(b)           (i) demand and time deposits in, certificates of deposit of,
banker’s acceptances issued by or federal funds sold by any depository
institution or trust company (including the Trustee or its agent acting in their
respective commercial capacities) incorporated under the laws of the United
States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, provided that, at the time of
such investment or contractual commitment providing for such investment, such
depository institution or trust company has a short term unsecured debt rating
in the highest available rating categories of each of S & P, Fitch, and each
Rating Agency (if rated by such Rating Agency) or such lower rating as to which
the Rating Agency Condition is satisfied, provided further that each such
investment has an original maturity of no more than two hundred seventy (270)
days, and (ii) such demand or time deposit or deposits are fully insured by the
Federal Deposit Insurance Corporation;
 
(c)           if the Class A Notes are paid in full and no Reimbursement Amounts
are then owing to the Class A Note Insurer, repurchase obligations with a term
not to exceed thirty (30) days with respect to any security described in clause
(a) above and entered into with a depository institution or trust company
(acting as a principal) rated in the highest available short term rating
category by S & P, Fitch and each Rating Agency (if rated by such Rating Agency)
at the time of such investment; provided that collateral transferred pursuant to
such repurchase obligation must be of the type described in clause (a) above and
must (i) be valued weekly at current market price plus accrued interest, (ii)
pursuant to such valuation, equal, at all times, one hundred five percent (105%)
of the cash transferred by the Trustee in exchange for such collateral and (iii)
be delivered to the Trustee or, if the Trustee is supplying the collateral, an
agent for the Trustee, in such a manner as to accomplish perfection of a
security interest in the collateral by possession of certificated securities;
 
(d)           commercial paper having an original maturity of less than two
hundred seventy (270) days and issued by any corporation incorporated under the
laws of the United States of America or any State thereof which is unaffiliated
with any LEAF Party and has a short term unsecured debt rating in the highest
available rating category of each of S & P, Fitch and each Rating Agency (if
rated by such Rating Agency) at the time of such investment;
 
(e)           if the Class A Notes are paid in full and no Reimbursement Amounts
are then owing to the Class A Note Insurer, a guaranteed investment contract
rated in the highest available rating category by each of S & P, Fitch and each
Rating Agency (if rated by such Rating Agency) or issued by an insurance company
or other corporation having a long term unsecured debt rating in the highest
available rating category of each of S & P, Fitch and each Rating Agency (if
rated by such Rating Agency) at the time of such investment; and
 
(f)           money market funds having ratings in the highest available rating
categories of each of S & P, Fitch and each Rating Agency (if rated by such
Rating Agency) at the time of such investment (which shall include money market
funds for which the Trustee or an Affiliate thereof is an advisor); any such
money market funds which provide for demand withdrawals being conclusively
deemed to satisfy any maturity requirement for Eligible Investments set forth in
the Indenture.
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
The Trustee may purchase from or sell to itself or an affiliate, as principal or
agent, the Eligible Investments listed above.  All Eligible Investments shall be
made in the name of the Trustee for the benefit of the Secured Parties and no
such Eligible Investments shall mature later than the Business Day preceding the
next following Payment Date as required under Section 13.02(c) of the Indenture.
 
“Equipment”:  The equipment and other personal property (tangible or
intangible) of the type contemplated by the Credit and Collection Policies and
that is being financed under a Contract.
 
“Equity Interest”:  The one and only equity membership interest in the Issuer,
entitling the owner thereof to one hundred percent (100%) of the capital,
profits, losses and distributions in and from the Issuer, and one hundred
percent (100%) of voting rights of an equity member.
 
“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended or any
successor statute thereto.
 
“ERISA Affiliate”:  Means any entity, whether or not incorporated, that,
together with the Seller, is a member of any group of organizations described in
Section 414(b), (c), (m) or (o) of the Code.
 
“Event of Default”:  Has the meaning set forth in Section 6.01 of the Indenture.
 
“Event of Servicing Termination”:  Has the meaning set forth in Section 6.01(a)
of the Servicing Agreement.
 
“Exception Report”:  Any report by the Custodian identifying exceptions
regarding Contract Assets and, if applicable, attached as an exhibit to the
Custodian Certificate.
 
“Existing Indebtedness”:  Any indebtedness identified in an Assignment Agreement
that is secured in whole or in part by Contract Assets being acquired by the
Issuer, and paid off or otherwise released, as of the related Acquisition Date.
 
“Final Due Date”:  With respect to each Contract, the final Due Date thereunder.
 
“Final Order”:  Means a final order of a court exercising proper jurisdiction in
an insolvency proceeding with respect to which the appeal period has expired
without an appeal having been filed.
 
“Fiscal Quarter”:  Each quarter of each fiscal year, which shall be the three
(3) months ended March 31, June 30, September 30 and December 31, unless the
Servicer has otherwise notified the Trustee, the Back-up Servicer and the
Control Party in writing prior to a change in its fiscal year.
 
“Fitch”: Means Fitch, Inc. and its successors in interest.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
“GAAP”:  Generally accepted accounting principles as in effect in the United
States as may be in place from time to time, applied on a consistent basis.
 
“Global Notes”:  Means the Rule 144A Global Note, beneficial ownership and
transfers of which shall be made through book entries by the Security
Depository.
 
“Governmental Authority”:  Means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over any LEAF Party or any of
its properties.
 
“Grant”:  To grant, bargain, sell, warrant, alienate, remise, release, convey,
assign, transfer, mortgage, pledge, create and grant a security interest in and
right of set-off against, deposit, set over and confirm.  A Grant in any
collateral comprising the Collateral or of any instrument shall include all
rights, powers and options (but none of the obligations) of the granting party
thereunder, including the immediate and continuing right to claim, collect,
receive and receipt for payments in respect of the Contract Assets, or any other
payment due thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything which the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
 
“Guaranty Amounts”:  Any amounts paid by a guarantor (who is an Obligor) of a
particular Contract.
 
“Impairment” shall mean, as of each Payment Date (as calculated immediately
prior to the distributions pursuant to Section 13.03(c) or Section 13.03(d), as
applicable, of the Indenture), an amount, if any, equal to the positive
difference of (x) the Aggregate Outstanding Note Balance minus (y) the sum of
(i) the Discounted Pool Balance and (ii) amounts on deposit in the Reserve
Account, the Prefunding Account and the Capitalized Interest Account. Impairment
with respect to each Class of Subordinated Notes as of each Payment Date shall
be allocated, first, to the Class E-2 Notes, in an amount equal to the lesser of
the Outstanding Note Balance of the Class E-2 Notes and the Impairment, second,
to the Class E-1 Notes, in an amount equal to the lesser of the Outstanding Note
Balance of the Class E-1 Notes and the Impairment, third, to the Class D Notes,
in an amount equal to the lesser of the Outstanding Note Balance of the Class D
Notes and the Impairment not yet allocated on such Payment Date, fourth, to the
Class C Notes, in an amount equal to the lesser of the Outstanding Note Balance
of the Class C Notes and the Impairment not yet allocated on such Payment Date,
and fifth, to the Class B Notes, in an amount equal to the lesser of the
Outstanding Note Balance of the Class B Notes and the Impairment not yet
allocated on such Payment Date. For the avoidance of doubt, no Impairment shall
be allocated to the Class A Notes, and the allocation of Impairment to a Class
of Subordinated Notes shall be used only for the calculation of Note Current
Interest with respect to such Class of Subordinated Notes and shall not reduce
the Outstanding Note Balance of such Class of Subordinated Notes.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
“Indemnification Agreement”: The Indemnification Agreement, dated as of October
28, 2011, among the Class A Note Insurer, the Transferor, the Servicer, the
Issuer, and the Initial Purchaser.
 
“Indenture”:  The Indenture, dated as of September 7, 2011, among the Issuer,
the Trustee and the Custodian, and any permitted supplements or amendments
thereto.
 
“Independent”:  When used with respect to any specified Person means such a
Person, who (a) is in fact independent of the Issuer and the Servicer, (b) does
not have any direct financial interest or any material indirect financial
interest in the Issuer or the Servicer or in any Affiliate thereof, (c) is not
connected with the Issuer or the Servicer as an officer, employee, promoter,
underwriter, trustee, partner, director, customer, supplier or person performing
similar functions, (d) is not a person controlling or under common control with
any such stockholder, customer, supplier or other person, and (e) is not a
member of the immediate family of any such stockholder, director, officer,
employee, customer, supplier or other person.  Whenever it is herein provided
that any Independent Person’s opinion or certificate shall be furnished to the
Trustee, such Person shall be identified by an Issuer Order, and such opinion or
certificate shall state that the signer has read this definition and that the
signer is Independent within the meaning hereof.
 
“Independent Accountants”:  Ernst & Young LLP or any other independent certified
public accountants of recognized national standing.
 
“Initial Contracts”:  Means those Contracts transferred to the Issuer and
pledged to the Trustee on the Closing Date.
 
“Initial Cut-Off Date”:  Means October 1, 2011.
 
“Initial Discounted Pool Balance”:  Means the Discounted Pool Balance as of the
Initial Cut-Off Date.
 
“Initial Note Balance”:  Means, with respect to any Class of Notes, the unpaid
principal balance of such Class, as applicable, as of the Closing Date.
 
“Initial Payment Date” and “First Payment Date”:  November 15, 2011.
 
“Initial Purchaser”:  Means Guggenheim Securities, LLC.
 
“Initial Required Reserve Account Deposit”:  Has the meaning assigned to it in
Section 13.04(a) of the Indenture.
 
“Insolvency Event”:  With respect to a specified Person, shall mean either of
the following events: (a) a case or proceeding shall have been commenced against
such Person seeking a decree or order in respect of such Person (i) under the
Bankruptcy Code, as now constituted or hereafter amended or any other applicable
federal, state or foreign bankruptcy, insolvency or other similar law, (ii)
appointing a custodian, receiver, liquidator, assignee, trustee or sequestrator
(or similar official) for such Person or of any substantial part of such
Person’s
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
assets, or (iii) ordering the winding-up or liquidation of the affairs of such
Person, and such case or proceeding shall remain undismissed or unstayed for
sixty (60) days or more or such court shall enter a decree or order granting the
relief sought in such case or proceeding; or (b) the commencement by such Person
of a voluntary case under the Bankruptcy Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy,
insolvency or other similar law, or the consent by such Person to the entry of
an order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person
for any substantial part of such Person’s assets, or the making by such Person
of any general assignment for the benefit of creditors, or the failure by such
Person generally to pay its debts as such debts become due, or the taking of
action by such Person in furtherance of any of the foregoing.
 
“Insurance Agreement”:  The Insurance and Indemnity Agreement, dated as of
October 28, 2011, among the Class A Note Insurer, the Issuer, the Trustee, the
Transferor and the Servicer, as amended, supplemented or otherwise modified from
time to time.
 
“Insurance Policy”:  With respect to an item of Equipment and a Contract, any
policy of insurance maintained by an Obligor pursuant to such Contract that
covers physical damage to the Equipment and general liability (including
policies procured by the Servicer on behalf of an Obligor).  For the avoidance
of doubt, the Class A Insurance Policy shall not constitute an Insurance Policy.
 
“Insurance Proceeds”:  With respect to an item of Equipment, any amount received
during the related Collection Period pursuant to an Insurance Policy issued with
respect to the related Contract, net of any costs of collecting such amounts not
otherwise reimbursed.
 
“Insurer”:  Any insurance company or other Person providing any Insurance Policy
covering Equipment.
 
“Interim Delinquency Ratio”:  Means, with respect to the first three
Determination Dates after the Closing Date, the average of the Delinquency
Ratios for such Determination Date and each preceding Determination Date which
occurred after the Closing Date.
 
“Interest Accrual Period”:  With respect to any Payment Date, (i) with respect
to each Class of Notes, the period commencing on and including the immediately
preceding Payment Date and ending on and including the day immediately preceding
such current Payment Date; provided that, in the case of the first Interest
Accrual Period, such Interest Accrual Period shall commence on the Closing Date,
and shall end on the day immediately preceding the Initial Payment Date.
 
“Interest Coverage Ratio”:  The ratio of EBITDA to Interest Expense for the
related fiscal quarter of LEAF Commercial Capital, Inc. (inclusive of any
subsidiaries).
 
“Interest Expense”:  The aggregate interest expense of LEAF Commercial Capital,
Inc. and its consolidated subsidiaries (excluding interest on any non-recourse
debt), determined in accordance with GAAP, consistently applied, including
(without duplication) the portion of
 
- 18 -

--------------------------------------------------------------------------------

 
 
capitalized lease liabilities allocable to interest expense, plus (or minus) the
net amount payable (or receivable) under all hedging agreements, minus the sum
of any paid-in-kind interest expenses for the related Interest Accrual Period
(but excluding any mark-to-market gain or loss on any swap or other hedge
transaction).
 
“Investment Letter”:  Has the meaning set forth in Section 2.06(e)(ii)(B) of the
Indenture.
 
“Issuer”:  LEAF Receivables Funding 7, LLC, and its successors and permitted
assigns under the Indenture.
 
“Issuer Address”:  LEAF Receivables Funding 7, LLC, 110 S. Poplar Street, Suite
101, Wilmington, Delaware 19801, facsimile number: 215-640-6363, Attention:
Miles Herman, or such other address as is notified in writing to the Issuer, the
Trustee, Custodian, Back-up Servicer and the Noteholders not less than thirty
(30) days prior to the effectiveness of any change thereof.
 
“Issuer Order” and “Issuer Request”:  A written order or request signed by an
authorized officer of the Issuer and delivered to the Trustee.
 
“Joinder to Lockbox Intercreditor Agreement”:  The joinder agreement to the
Lockbox Intercreditor Agreement pursuant to which the Trustee becomes a party to
the Lockbox Intercreditor Agreement.
 
“LEAF Contract Number”:  The number assigned to a Contract by the Servicer,
which number is used to identify Contracts and the related Contract Assets for
all purposes under the Transaction Documents and the Lockbox Intercreditor
Agreement and for all purposes by the Servicer and its Affiliates, including on
any Custodian Certificate and any Officer’s Certificate delivered by the
Servicer or the Issuer, the Contract Schedule, the Monthly Servicing Report and
the Contract Files.
 
“LEAF Entity”:  Means each of the Issuer, the Servicer, the Transferor and LEAF
Capital Funding SPE A, LLC.
 
“LEAF Party”:  Means each of the Issuer, each Originator, the Servicer and the
Transferor.
 
“Lien”:  Any security interest, lien, charge, pledge, equity or encumbrance of
any kind other than Permitted Liens.
 
“Lockbox”:  The post office or other lockbox to which Obligors have been
directed to remit payments.
 
“Lockbox Account”:  The deposit account (account number 153910088597) at the
Lockbox Bank in the name of “U.S. Bank NA as Securities Intermediary for LEAF
Financial and various lenders” or, if the Lockbox Intercreditor Agreement is
terminated or LEAF Commercial Capital, Inc. (or an Affiliate) is no longer the
Servicer, such other Lockbox Account as is established by the then Servicer with
the consent of the Control Party if the Control Party is the Class A Note
Insurer, otherwise with notice to the Control Party.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
“Lockbox Bank”:  Means U.S. Bank National Association and its successor in
interest or any successor approved in accordance with the Lockbox Intercreditor
Agreement.
 
“Lockbox Intercreditor Agreement”:  The Amended and Restated Lockbox
Intercreditor Agreement, dated as of April 18, 2005, among the Lockbox Bank, the
Servicer, certain other parties thereto and subsequent parties joined pursuant
to the terms thereof (including the Issuer and the Trustee), as amended,
supplemented or otherwise modified from time to time.
 
“Monthly Servicing Report”:  The report prepared by the Servicer pursuant to
Section 13.07 of the Indenture and Section 4.01 of the Servicing Agreement,
substantially in the form of Exhibit A to the Servicing Agreement.
 
“Moody’s”:  Moody’s Investors Service, Inc., and its successors in interest.
 
“No-Pay Contract”:  Means (i) with respect to any Contract the first Scheduled
Payment for which precedes the applicable Acquisition Date, that such first
Scheduled Payment has not been received within thirty (30) days of the due date
of such first payment and (ii) with respect to any other Contract, that the
first Scheduled Payment for such Contract has not been received within sixty
(60) days of the due date of such first payment.
 
“Noteholder” and “Holder”:  The Person in whose name a Note is registered in the
Note Register.
 
“Note Current Interest”:  Means interest accrued during each Interest Accrual
Period and payable to the Noteholders of a Class on the related Payment Date;
provided however, that with respect to each Class of Subordinated Notes and on
each Payment Date, interest shall be deemed not to have accrued during the
previous Interest Accrual Period on an amount equal to the Impairment of such
Class of Subordinated Notes (such interest that is deemed not to have accrued,
“Deferred Interest”). Notwithstanding the foregoing, if, on any subsequent
Payment Date and with respect to each Class of Subordinated Notes, no Impairment
is allocated to such Class of Notes, all Deferred Interest for such Class of
Subordinated Notes shall be deemed to have accrued during the immediately
preceding Interest Accrual Period and be payable on such Payment Date as Note
Current Interest.
 
“Note Insurance Guaranteed Payment”:  Means any “Insured Amount” as such term is
defined in the Class A Insurance Policy.
 
“Note Interest”:  Means, with respect to a Class of Notes and any Payment Date,
the sum of the Note Current Interest and any unpaid, overdue interest, if any,
for such Class.
 
“Note Owner”:  Means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Security Depository or on the books of a Person maintaining an account with such
Security Depository (directly as a Security Depository Participant or as an
indirect participant, in each case in accordance with the rules of such Security
Depository) or the Person who is the beneficial owner of such Book-Entry Note,
as reflected in the Note Register in accordance with Section 2.06 of the
Indenture.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
“Note Percentage”:  Means 90.85%.
 
“Note Purchase Agreement”: Means the Note Purchase Agreement, dated October 25,
2011, among the Transferor, the Issuer and the Initial Purchaser.
 
“Note Rate”:  Means a per annum interest rate for each Class of Notes as set
forth in the table below.
 
Class A-1A Notes
0.40%
   
Class A-1B Notes
0.50%
   
Class A-2 Notes
2.40%
   
Class B Notes
3.80%
   
Class C Notes
5.00%
   
Class D Notes
5.00%
   
Class E-1 Notes
5.50%
   
Class E-2 Notes
5.50%

 
 
“Note Register” and “Note Registrar”:  Have the respective meanings set forth in
Section 2.06 of the Indenture.
 
“Notes”:  Any one or all of the Outstanding Equipment Contract Backed Notes,
Series 2011-2, issued by LEAF Receivables Funding 7, LLC pursuant to the
Indenture, in an Aggregate Initial Note Balance of $105,000,000, or as the
context may require, a specific Class.
 
“Obligor”:  The borrower or lessee under each Contract, including any guarantor
of such Contract (other than any guarantor who is the vendor of the Equipment
the subject of such Contract or the Person who originated such Contract), and
their respective successors and assigns.
 
“Offering Circular”:  The Offering Circular, dated October 28, 2011, relating to
the initial offering of the Notes.
 
“Officer’s Certificate”:  A certificate signed by the Chairman of the Board, the
President, a Vice President, the Treasurer, the Controller, an Assistant
Controller, the Secretary, or any Assistant Secretary of the Person on whose
behalf the certificate is delivered, and delivered to the Trustee or the Initial
Purchaser, as the case may be.
 
“One-Time Successor Servicer Fee”:  Has the meaning set forth in Section 7.06 of
the Servicing Agreement.
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
“Opinion of Counsel”:  A written opinion of counsel who may, except as otherwise
expressly provided in the Indenture or required by the Control Party, be inside
(but only with respect to internal corporate matters) or outside counsel for the
Servicer, the Transferor or the Issuer, as applicable, and who shall be
reasonably satisfactory to the Control Party and which opinion shall be
addressed to the Noteholders, the Class A Note Insurer and/or the Trustee (as
required by the applicable terms of the Transaction Documents) and be in form
and substance reasonably satisfactory to the Control Party and the Trustee.
 
“Optional Redemption”:  Is as defined in Section 11.01 of the Indenture.
 
“Originator”:  LEAF Capital Funding, LLC, a Delaware limited liability company,
or LEAF Funding, Inc., a Delaware corporation.
 
“Outstanding”:  With respect to Notes, as of any date of determination, all
Notes theretofore authenticated and delivered under the Indenture except:
 
(a)           Notes previously canceled by the Note Registrar or delivered to
the Note Registrar for cancellation;
 
(b)           Notes for whose payment money in the necessary amount has been
theretofore irrevocably deposited with the Trustee or any Paying Agent (other
than the Issuer) in trust for the Holders of such Notes (provided, however, that
if such Notes are to be redeemed, notice of such redemption has been duly given
pursuant to the Indenture or any provision therefor, satisfactory to the
Trustee, has been made, in accordance with Article XI of the Indenture); and
 
(c)           Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture, unless proof satisfactory
to the Trustee is presented that any such Notes are held by a protected
purchaser; provided that, for purposes of determining whether the Noteholders of
the requisite principal amount of the Outstanding Notes have given any request,
demand, authorization, direction, notice, consent or waiver hereunder, Notes
beneficially owned, directly or indirectly, by the Issuer, any other obligor
upon the Notes, the Servicer, any Affiliate of the Issuer or of the Servicer or
such other obligor shall be disregarded and deemed not to be outstanding;
provided further that, in determining whether the Trustee shall be protected in
relying on any such request, demand, authorization, direction, notice, consent
or waiver, only such Notes as a Responsible Officer of the Trustee knows to be
so owned shall be so disregarded.  For purposes of this definition, beneficial
ownership shall be determined in accordance with Rule 13d-3 of the Securities
and Exchange Commission, promulgated pursuant to the Securities Exchange Act of
1934, as amended.
 
Notwithstanding the foregoing, any Class A Note on which any portion of
principal or interest has been paid by the Class A Note Insurer pursuant to the
Class A Insurance Policy shall be classified as Outstanding until the Class A
Note Insurer has been reimbursed in full therefor in accordance with the
Insurance Agreement.
 
“Outstanding Note Balance”:  With respect to any Class of Notes (including, for
purposes of accruing interest thereon, any Notes called for redemption but not
yet redeemed), the Initial Note Balance of such Class less the sum of all
amounts actually distributed in respect of principal for such Class as of such
date.
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
“Overcollateralization Balance”:  Means, with respect to any Payment Date, an
amount equal to the excess, if an, of: (1) the Discounted Pool Balance as of the
last day of the related Collection Period over (2) the Aggregate Outstanding
Note Balance as of that Payment Date after giving effect to all principal
payments to be made on that Payment Date related to the applicable Target
Payment to the extent funds are available for distributions on the Notes after
paying all amounts required to be paid prior to principal on the Notes on that
Payment Date.
 
“Overcollateralization Percentage”:  Means, with respect to any Payment Date,
the ratio, expressed as a percentage, of the Overcollateralization Balance to
the Initial Discounted Pool Balance.
 
“Overconcentration Test”:  Means a test that is satisfied with respect to the
Initial Contracts to be purchased by the Issuer on the Closing Date, or with
respect to the Additional Contracts to be purchased by the Issuer on an
Acquisition Date if each of the following statements would be true immediately
after the purchase by the Issuer of such Initial Contracts or such Additional
Contracts, as applicable:
 
 
(1)
The average Discounted Contract Balance of all Contracts (measured as of their
respective Cut-Off Dates) does not exceed $30,000.

 
 
(2)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) related to any one Obligor does not exceed
$850,000.

 
 
(3)
The sum of the Discounted Contract Balances (measured as of their respective
Cut-Off Dates) of all Contracts arising from the largest ten (10) Obligors in
the aggregate does not exceed 5.00% of the aggregate Discounted Contract
Balances (measured as of the Cut-Off Date for each Contract).

 
 
(4)
The weighted average original term of all Contracts (measured as of their
respective Cut-Off Dates) does not exceed fifty-three (53) months.

 
 
(5)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the related Equipment is
located in New York does not exceed 16.00% of the aggregate Discounted Contract
Balances (measured as of the Cut-Off Date for each Contract).

 
 
(6)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the related Equipment is
located in California does not exceed 14.00% of the aggregate Discounted
Contract Balances (measured as of the Cut-Off Date for each Contract).

 
 
(7)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the related Equipment is
located in New Jersey does not exceed 10.00% of the aggregate Discounted
Contract Balances (measured as of the Cut-Off Date for each Contract).

 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
(8)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Scheduled Payments are
not due on a monthly basis does not exceed 2.50% of the aggregate Discounted
Contract Balances (measured as of the Cut-Off Date for each Contract).

 
 
(9)
The weighted average Fair Isaac’s Small Business Scoring Service credit score of
the Obligor (measured as of their respective Cut-Off Dates) on all Contracts is
at least 203.

 
 
(10)
The sum of the Discounted Contract Balances of all Contracts (measured as of
their respective Cut-Off Dates) with respect to which the Equipment is office
equipment does not exceed 75.00% of the aggregate Discounted Contract Balances
(measured as of the Cut-Off Date for each Contract).

 
 
(11)
The purchase of such Initial Contracts or such Additional Contracts satisfies
any other overconcentration test or criteria specified in the Insurance
Agreement.

 
“Ownership Interest”:  Means, with respect to any Note, any ownership interest
in such Note, including any interest in such Note as the Noteholder thereof and
any other interest therein, whether direct or indirect, legal or beneficial.
 
“Paying Agent”:  The Trustee (or any other Person that meets the eligibility
standards for the Trustee set forth in Section 7.08 of the Indenture and that is
authorized pursuant to Section 7.15 of the Indenture to pay the principal of or
interest on any Notes on behalf of the Issuer).
 
“Payment Date”:  The first Payment Date shall be November 15, 2011, and each
subsequent Payment Date shall be the 15th day of each month, or if such date is
not a Business Day, the business day immediately following such 15th day.
 
“Permitted Liens”:  Means (i) liens created under the Indenture in favor of the
Trustee for the benefit of the Secured Parties, (ii) Liens created under the
Assignment Agreements in favor of the Issuer, (iii) Liens for taxes not yet due
and payable and for which adequate reserves are maintained in accordance with
GAAP, (iv) mechanics’ liens filed on any Equipment that attach after the
applicable Cut-Off Date and are not yet due and payable and if unpaid would not
materially impair the value of such Equipment, (v) mechanics’ liens, property
tax liens and other liens arising on the Equipment through an Obligor to the
extent the Servicer has determined in good faith in accordance with its Credit
and Collection Policies to not make an advance to discharge, and (vi) any
Obligor’s right to quiet enjoyment and possession of any Equipment under the
applicable Contract.
 
“Person”:  Any individual, corporation, limited liability company, partnership,
association, joint-stock company, trust (including any beneficiary thereof),
unincorporated organization or other entity or government or any agency or
political subdivision thereof.
 
“Plan”:  An “employee benefit plan,” as defined in Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
“Preference Amount”:  Means any Scheduled Payment avoided as a preference
payment under any applicable insolvency law and which is guaranteed under the
Class A Insurance Policy.
 
“Prefunding Account”:  The trust account created and maintained pursuant to
Section 13.02 of the Indenture; provided, that in no event shall the Prefunding
Account be other than an Eligible Account.
 
“Prefunding Period”:  Means the period beginning on the Closing Date and ending
on the earlier of (a) the day immediately preceding the third Payment Date and
(b) the occurrence of an Event of Default that results in acceleration of the
Notes and is not waived or cured on or before the next Payment Date.
 
“Preliminary Offering Circular”:  The Preliminary Offering Circular, dated
October 25, 2011, relating to the initial offering of the Notes.
 
“Premium Letter”:  The letter agreement, dated as of the date hereof, among the
Issuer, the Transferor, the Servicer, the Trustee and the Class A Note Insurer
in connection with the Class A Insurance Policy, as amended, supplemented or
otherwise modified from time to time.
 
“Prepayment”:  With respect to a Collection Period and a Contract (except a
Defaulted Contract), (i) the payment by the related Obligor of all remaining
Scheduled Payments due on such Contract or (ii) as defined in the Credit and
Collection Policies, so long as such amount is designated by the Obligor as a
prepayment and the Servicer has consented to such prepayment. Advance Payments
and Residual Receipts are not “Prepayments”.
 
“Prepayment Amount”:  In the event that an Obligor requests an upgrade or
trade-in of Equipment under a Contract and the Servicer has agreed to such
request, the payment by the Servicer of an amount equal to the sum, without
duplication, of (i) the Discounted Contract Balance as of the date of
reconveyance, (ii) one month’s interest thereon at the Discount Rate, (iii) the
discounted portion of the Booked Residual for such Contract and (iv) any
Scheduled Payments due and outstanding under such Contract that have not been
paid by the Obligor, all in connection with the removal of such Equipment and
the related Contract from the Collateral.
 
“Principal Payment Amount”:  Means, with respect to any Payment Date on which
principal is to be paid, the sum of (1) the Target Payment and (2) the
Additional Amount.
 
“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.
 
“Purchase and Contribution Agreement”:  Means the Purchase and Contribution
Agreement, dated as of September 7, 2011, between LEAF Capital Funding, LLC, as
seller, and the Issuer, as purchaser.
 
“Purchase and Sale Agreement”:  Means the Purchase and Sale Agreement, dated as
of September 7, 2011, between LEAF Capital Funding SPE A, LLC, as seller, and
LEAF Capital Funding, LLC, as purchaser.
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
“Purchase Price”:  Means, with respect to Contracts sold pursuant to any
Assignment Agreement, the payment amount identified in Section 1 of such
Assignment Agreement.
 
“QIB”:  Means a “qualified institutional buyer” within the meaning of Rule 144A.
 
“Rating Agencies”:  DBRS and Moody’s.
 
“Rating Agency Condition”:  Means, with respect to any action and a Class of
Notes, that each Rating Agency which shall have rated such Class shall have been
given at least ten (10) Business Days (or such shorter period as is acceptable
to such Rating Agency) prior written notice thereof.
 
“Receivable”:  As of any date of determination, all Scheduled Payments and all
other income, payments and proceeds of the Contracts (including Guaranty
Amounts, Servicing Charges, Insurance Proceeds and other Recoveries or Residual
Receipts) that are (1) collected on or after the applicable Cut-Off Date or (2)
Advance Payments collected by the Servicer before the applicable Cut-Off Date
but due in Collection Periods commencing on and after the applicable Cut-Off
Date, and any Recoveries thereon; provided that, from and after the date, if
any, on which the related Contract Assets are repurchased in accordance with
Section 6.1(a) or Section 6.1(b) of the Purchase and Contribution Agreement or
Section 3.09 of the Servicing Agreement, or substituted pursuant to Section 3.04
of the Servicing Agreement, such Receivable shall no longer constitute a
“Receivable” for purposes of the Transaction Documents.
 
“Record Date”:  With respect to each Payment Date, at the close of business on
the Business Day immediately preceding such Payment Date; provided however, that
the Record Date for any Class of Notes issued as a Definitive Note shall be the
close of business on the last Business Day of the calendar month immediately
preceding the applicable Payment Date.
 
“Recoveries”:  For any Collection Period or portion thereof occurring after the
date on which any Contract becomes a Defaulted Contract, all amounts received in
respect of a Defaulted Contract, including, without limitation, amounts received
in connection with the sale or other disposition of the related Equipment,
Insurance Proceeds with respect to the related Equipment, legal judgments and
settlements, collection agency efforts, or any other payments made by or on
behalf of the related Obligor, as reduced by any reasonable out-of-pocket
expenses incurred by the Servicer in enforcing such Contract or in liquidating
such Equipment, in connection with such Defaulted Contract; provided, that in no
event may Recoveries in respect of a Defaulted Contract be less than zero.
 
“Redemption Date”:  The Payment Date elected pursuant to Section 11.01 of the
Indenture for either an Optional Redemption or the Auction Call Redemption or
any other Business Day mutually determined by the Issuer, the Noteholders and
the Trustee.
 
“Redemption Price”:  With respect to any Note as of the Redemption Date, the
Outstanding Note Balance of the Notes, together with interest accrued thereon to
the Redemption Date.
 
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
“Registered Holder”:  The Person whose name appears on the Note Register on the
applicable Record Date.
 
“Reimbursement Amount”:  Means on any Payment Date, the sum, without
duplication, of (i) all Class A Scheduled Payments previously received by the
Trustee from the Class A Note Insurer and not previously repaid to the Class A
Note Insurer pursuant to the Indenture, plus (ii) interest accrued on each such
Class A Scheduled Payments from the date the Trustee received the related amount
to, but not including, such Payment Date that has not previously been repaid to
the Class A Note Insurer, plus (iii) all amounts then owed by the Issuer to the
Class A Note Insurer under the Insurance Agreement, including amounts owing in
respect of reimbursements of amounts paid by the Class A Note Insurer under the
Class A Insurance Policy, indemnification, or reimbursement of expenses, but
excluding the Class A Note Insurer Premium.
 
“Related Security”:  With respect to any Contract, all liens, security
interests, guarantees, indemnities, warranties, letters of credit and other
agreements securing or supporting payment on any Receivable or relating to any
Equipment, including, with respect to any Receivables, any “supporting
obligations” (as defined in 9-102 of the UCC) therefor, and all rights with
respect to any vendors, dealers or manufacturers of the Equipment or other
originators, including those arising under private label leases, all rights
under any purchase or vendor agreements relating thereto, and all rights of the
relevant Originator and its assignees with respect to the Contracts and related
Equipment.
 
“Release Agreement”:  The notice regarding prepayment of Existing Indebtedness
and release of related collateral, substantially in the form of Exhibit H
attached to the Indenture.
 
“Reporting Date”:  The 11th day of each month or, if such day is not a Business
Day, the next succeeding Business Day.
 
“Request for Release”:  The request for release of certain specified Contracts,
substantially in the form of Exhibit F-1 attached to the Indenture.
 
“Reserve Account”:  The trust account created and maintained pursuant to Section
13.02 of the Indenture; provided, that in no event shall the Reserve Account be
other than an Eligible Account.
 
“Residual Receipts”:  Means, without duplication, (a) all proceeds of the sale
of Equipment received by the Servicer at the end of the related Contract,
whether to the related Obligor or to a third party, (b) any amounts collected by
the Servicer as judgments against an Obligor or others related to the failure of
such Obligor to pay any required amounts relating to the Booked Residual under
the related Contract or to return the Equipment, (c) all proceeds from renewal
payments made for the continued use of the Equipment after the original date of
termination of the related Contract plus (d) any amounts not otherwise described
above which are received by the Servicer and applied against the Booked Residual
of such Contract in accordance with the Servicing Standard, in each case as
reduced by any reasonable out-of-pocket expenses incurred by the Servicer in
enforcing such Contract or in liquidating such Equipment; provided, that in no
event may Residual Receipts in respect of a Contract or any Equipment be less
than zero.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
“Responsible Officer”:  (a) When used with respect to the Trustee or the Back-up
Servicer, any officer of the Trustee or the Back-up Servicer, including any Vice
President, Assistant Vice President, any Secretary or Assistant Secretary, any
trust officer or any other officer of the Trustee or the Back-up Servicer
customarily performing functions similar to those performed by any of the above
designated officers, and also, with respect to a particular matter, any other
officer, to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject and, in each case, having direct
responsibility for the administration of the Indenture; and (b) when used with
respect to the Servicer (if the Servicer is LEAF Commercial Capital, Inc. or any
of its Affiliates) or the Issuer, any of the president, chief financial officer,
chief operating officer, chief accounting officer, treasurer or any
Vice-President.
 
“Rule 17g-5”:  Is as defined in Section 7.01(k) of the Indenture.
 
“Rule 144A”:  Means the rule designated as “Rule 144A” promulgated by the United
States Securities and Exchange Commission under the Securities Act.
 
“Rule 144A Global Note”:  Means the permanent global note, evidencing Notes, in
the form of the Notes attached as Exhibits A-1, A-3, A-5, B-1, C-1, D-1, E-1 and
E-3 to the Indenture, that is deposited with and registered in the name of the
Security Depository or its nominee, representing the Notes sold in reliance on
Rule 144A.
 
“Rule 144A Information”:  Has the meaning set forth in Section 12.02(w) of the
Indenture.
 
“S & P”:  Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and
its successors in interest.
 
“Sale”:  Has the meaning set forth in Section 6.18 of the Indenture.
 
“Scheduled Payment”:  With respect to a Payment Date and a Contract, the
periodic scheduled payment of rent or other payments on a monthly, quarterly,
semi-annual or annual basis, in arrears or in advance as set forth in the
Contract, and due from the Obligor in the related Collection Period, exclusive
of any Servicing Charges and Residual Receipts (which Residual Receipts, for the
avoidance of doubt, include all payments due after the Final Due Date for a
Contract).
 
“Secured Parties”:  Means, collectively, the Noteholders and the Class A Note
Insurer.
 
“Securities Account Control Agreement”: Means the Securities Account Control
Agreement, dated as of September 7, 2011, by and between the Issuer and the
Trustee, as both securities intermediary and trustee.
 
“Securities Act”: The United States Securities Act of 1933, as amended.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
“Securities Intermediary”: Means U.S. Bank National Association in its capacity
as Securities Intermediary pursuant to the Securities Account Control Agreement.
 
“Security Deposit”:  Any amount paid to the Servicer or the relevant Originator
and its assigns by an Obligor as a security deposit which has not previously
been refunded to such Obligor or applied towards such Obligor’s obligations
under such Contract.
 
“Security Depository”:  Initially shall mean DTC, and otherwise shall mean any
replacement thereof or successor thereto registered as a “Security Depository”
pursuant to Section 17A of the Exchange Act.
 
“Security Depository Participant”:  Means a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Security
Depository effects book-entry transfers and pledges of securities deposited with
the Security Depository.
 
“Seller”:  LEAF Capital Funding SPE A, LLC.
 
“Senior Debt”:  The Aggregate Outstanding Note Balance of LEAF Capital Funding
SPE A, LLC less the aggregate Outstanding Note Balance of the Class E-1 Notes
and the Class E-2 Notes of LEAF Capital Funding SPE A, LLC plus any other
revolving credit facility debt and recourse debt, but excluding any non-recourse
term debt. 
 
“Senior Leverage Ratio”  means, as of the last day of any fiscal quarter of LEAF
Commercial Capital, Inc. (inclusive of any subsidiaries), the ratio of Senior
Debt to Tangible Net Worth, each as of that date.
 
“Servicer”:  The servicer of the Contract Assets, which shall be LEAF Commercial
Capital, Inc. (or an Affiliate) until such time, if any, as the Back-up Servicer
or other successor Person shall have become the “Servicer” pursuant to the
applicable provisions of the Servicing Agreement, whereupon “Servicer” shall
mean such successor Person.
 
“Servicer Advance”:  Means, in the event that any Obligor fails to remit the
full Scheduled Payment due from it with respect to a Collection Period by the
Determination Date related to such Collection Period, an advance, if any, made
by the Servicer, at its election and from its own funds, prior to the related
Payment Date of an amount equal to such unpaid Scheduled Payment.
 
“Servicer Fee”:  The fee payable on each Payment Date to the Servicer in
consideration for the Servicer’s performance of its duties under the Servicing
Agreement during the related Collection Period, in an amount equal to the
product of (a) one-twelfth (1/12) of the Servicer Fee Rate and (b) the aggregate
Discounted Pool Balance as of the Payment Date occurring immediately prior to
the related Collection Period (or, in the case of the Initial Payment Date, the
Initial Cut–Off Date). If the Back-up Servicer shall become the successor
Servicer, the Servicer Fee shall be subject to a minimum of $6,000 per month.
 
“Servicer Fee Rate”:  1.00% per annum; provided, however, if the Back-up
Servicer becomes the Servicer, such rate shall be 1.50% per annum.
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
“Servicer Financial Statements”:  The financial statements described in Section
4.02(i) of the Servicing Agreement.
 
“Servicer Termination Notice”:  The notice described in Section 6.01 of the
Servicing Agreement.
 
“Servicer Transition Account”:  The trust account created and maintained
pursuant to Section 13.02 of the Indenture; provided, that in no event shall the
Servicer Transition Account be other than an Eligible Account.
 
“Servicing Agreement”:  The Servicing Agreement, dated as of September 7, 2011,
among the Servicer, the Transferor, the Issuer, the Trustee and the Back-up
Servicer, as amended, supplemented or otherwise modified from time to time.
 
“Servicing Charges”:  Means the sum of (a) any late payment charges paid by an
Obligor on a Contract after application of any such charges to amounts then due
under such Contract and (b) any other incidental charges, or fees received from
an Obligor, including (i) tax payments, insurance premium payments or
reimbursements, late charges, documentation fees, extension fees, administrative
charges and maintenance premiums and other pass-through items and (ii)
prepayment charges paid by an Obligor in connection with a Prepayment.
 
“Servicing Documents”:  Means all servicing records, servicing agreements,
servicing rights, pledge agreements and any other collateral pledged or
otherwise relating to the Contracts, together with all files, documents,
instruments, certificates, correspondence, accounting books and records relating
thereto or to the Contract Files.
 
“Servicing Officers”:  Those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Contract Assets, as
identified on a certificate delivered to the Trustee in accordance with Section
4.01(a)(ix) of the Indenture, as the same may be updated from time to time.
 
“Servicing Standard”:  Has the meaning set forth in Section 3.02 of the
Servicing Agreement.
 
“State”:  Any state of the United States of America and, in addition, the
District of Columbia.
 
“Stated Maturity Date”:  Means, with respect to a Class of Notes, the Payment
Date occurring in the applicable month set forth below.
 
Class A-1A Notes
October 2012
   
Class A-1B Notes
October 2012
   
Class A-2 Notes
April 2016
   
Class B Notes
March 2019
   
Class C Notes
March 2019

 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
 
 
Class D Notes
March 2019
   
Class E-1 Notes
March 2019
   
Class E-2 Notes
March 2019

 
“Substitute Contract”:  A Contract substituted by the Transferor in replacement
of one or more Contracts of the Issuer pursuant to the terms and provisions of
the Transaction Documents.
 
“Subordinated Notes”:  Means the Class B Notes, the Class C Notes, the Class D
Notes, the Class E-1 Notes and the Class E-2 Notes.
 
“Tangible Net Worth”:  The aggregate value of (a) LEAF Commercial Capital,
Inc.’s preferred and common stock, plus retained earnings plus paid-in surplus
minus treasury stock plus any subordinated debt (including, without duplication,
the Class E-1 Notes and the Class E-2 Notes of LEAF Capital Funding SPE A, LLC),
any accrued and unpaid dividends on preferred stock less (b) trademarks,
goodwill, covenants not to compete and all other assets classified as intangible
assets determined on a consolidated basis in accordance with GAAP (but excluding
any mark-to-market gain or loss on any swap or other hedge transaction).
 
“Target Investor Principal Amount”:  Means, with respect to any Payment Date, an
amount equal to the product of (1) the Note Percentage and (2) the aggregate
Discounted Pool Balance as of the last day of the immediately preceding
Collection Period.
 
“Target Payment”:  Means, with respect to any Payment Date, an amount necessary
to reduce the Aggregate Outstanding Note Balance to the Target Investor
Principal Amount.
 
“Target Required Reserve Account Amount”:  Has the meaning assigned to it in
Section 13.04(a) of the Indenture.
 
“Tax Lien”:  A lien arising under Section 6321 of the Code.
 
“Three-Month Rolling Average Delinquency Ratio”:  Means, with respect to any
Determination Date commencing with the fourth Determination Date after the
Closing Date, the average of the Delinquency Ratios for such Determination Date
and the two preceding Determination Dates.
 
“Three-Month Rolling Average Delinquency Trigger Level”:  Has the meaning set
forth in Section 6.01(a) of the Servicing Agreement.
 
“Transaction Documents”:  The Indenture, the Lockbox Intercreditor Agreement,
each Assignment Agreement, the Note Purchase Agreement, the Servicing Agreement,
the Purchase and Contribution Agreement, the Notes, the Joinder to Lockbox
Intercreditor Agreement, the Securities Account Control Agreement, the Insurance
Agreement, the Indemnification Agreement, the Class A Insurance Policy, the
Premium Letter and each other document and/or instrument executed pursuant
thereto or in connection therewith.
 
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
“Transfer Certificate”:  Has the meaning set forth in Section 3.01(a) of the
Indenture.
 
“Transfer Taxes”:  Means any tax, fee or other governmental charge payable to
any federal, state or local government in connection with the sale of the
Contract Assets to the Issuer pursuant to the Assignment Agreements and the
pledge of the Contract Assets by the Issuer to the Trustee pursuant to the
Indenture.
 
“Transferor”: Means LEAF Capital Funding, LLC, a Delaware limited liability
company.
 
“Transition Costs”:  Means any documented fees and expenses reasonably incurred
by a successor Servicer, the Back-up Servicer or the Trustee in connection with
a transfer of servicing under the Servicing Agreement, as provided in the
Indenture and the Servicing Agreement; provided that the total amount of
Transition Costs payable to all such Persons shall not exceed $150,000 in the
aggregate.
 
“Trust Accounts”:  Has the meaning set forth in Section 13.02(a) of the
Indenture.
 
“Trustee”:  The trustee under the Indenture which, initially, shall be U.S. Bank
National Association until such time, if any, as a successor Person shall have
become the Trustee pursuant to the applicable provisions of the Indenture,
whereupon “Trustee” shall mean such successor Person.
 
“Trustee Fee”:  The monthly fees payable on each Payment Date to the Trustee in
consideration for the Trustee’s performance of its duties hereunder, as set
forth in the Trustee Fee Schedule.
 
“Trustee Fee Schedule”:  That certain “Schedule of Fees for Services as Trustee,
Paying Agent, Registrar and Securities Intermediary” relating to the LEAF
Receivables Funding 7, LLC, Equipment Contract Backed Notes, 2011-2, dated as of
September 29, 2011.
 
“UCC”:  The Uniform Commercial Code as then in effect in the State of New York,
or where the context otherwise requires, the jurisdiction the law of which
governs the perfection or priority of any applicable security interest.
 
“Underwriting Guidelines”:  Means the underwriting guidelines of the Servicer as
of the Closing Date, copies of which were delivered to the Class A Note Insurer.
 
“United States”:  The United States of America and its territories.
 
“U.S. Person”:  Means (other than for tax purposes) (i) any natural person
resident in the United States, (ii) any partnership or corporation organized or
incorporated under the laws of the United States, (iii) any estate of which an
executor or administrator is a U.S. Person (other than an estate governed by
foreign law and of which at least one executor or administrator is a non-U.S.
Person who has sole or shared investment discretion with respect to its assets),
(iv) any trust of which any trustee is a U.S. Person (other than a trust of
which at least one trustee is a non-U.S. Person who has sole or shared
investment discretion with respect to its assets and no
 
- 32 -

--------------------------------------------------------------------------------

 
 
beneficiary of the trust (and no settlor if the trust is revocable) is a U.S.
Person), (v) any agency or branch of a foreign entity located in the United
States, (vi) any non-discretionary or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
Person, (vii) any discretionary or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States (other than such an account held for
the benefit or account of a non-U.S. Person), or (viii) any partnership or
corporation organized or incorporated under the laws of a foreign jurisdiction
and formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act (unless it is organized or
incorporated, and owned, by accredited investors within the meaning of Rule
501(a) under the Securities Act who are not natural persons, estates or trusts);
provided that, the term “U.S. Person” shall not include (A) a branch or agency
of a U.S. Person that is located and operating outside the United States for
valid business purposes as a locally regulated branch or agency engaged in the
banking or insurance business, (B) any employee benefit plan established and
administered in accordance with the law, customary practices and documentation
of a foreign country, and (C) the international organizations set forth in
Section 902(k)(2)(vi) of Regulation S under the Securities Act and any other
similar international organizations, and their agencies, affiliates and pension
plans.
 
“Vendor”:  Any Equipment manufacturer, distributor, dealer or supplier with whom
the Servicer or relevant Originator has a vendor program in effect pursuant to
which the Servicer or such Originator acquires or otherwise originates Contracts
used to finance equipment manufactured and/or distributed by such vendor and
leased or otherwise financed by Obligors under such Contracts.
 
“Verification Date”:  The third Business Day after each Reporting Date, by which
time the Back-up Servicer must verify the information contained in the Monthly
Servicing Report delivered on such Reporting Date.
 
“Warranty Event”:  With respect to any Contract, (a) any breach of Section
4.1(a) of the Purchase and Contribution Agreement or clauses (3) or (4) of any
Assignment Agreement that gives rise to a repurchase obligation under Section
6.1(a) of the Purchase and Contribution Agreement, (b) any breach of Section
2.02 of the Servicing Agreement that gives rise to a repurchase obligation under
Section 3.09 of the Servicing Agreement, or (c) the circumstances described in
Section 4.04(a) of the Indenture.
 
“Winning Bidder”:  Is as defined in Section 11.06 of the Indenture.
 
- 33 -
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------